Exhibit 10.1



[pkoh20140930ex101image1.gif]


SIXTH AMENDED AND RESTATED CREDIT AGREEMENT
dated as of July 31, 2014
among
PARK-OHIO INDUSTRIES, INC.,
RB&W CORPORATION OF CANADA, 
 
The European Borrowers Party Hereto,
The Ex-Im Borrowers Party Hereto,
The Other Loan Parties Party Hereto, 
 
The Lenders Party Hereto
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
JPMORGAN CHASE BANK, N.A., TORONTO BRANCH,
as Canadian Agent,
J.P. MORGAN EUROPE LIMITED,
as European Agent,
RBS BUSINESS CAPITAL,
as Syndication Agent,
KEYBANK NATIONAL ASSOCIATION,
as Co-Documentation Agent,
FIRST NATIONAL BANK OF PENNSYLVANIA,
as Co-Documentation Agent, 
 
U.S. BANK NATIONAL ASSOCIATION,
as Co-Documentation Agent and Joint Bookrunner, 
 
PNC BANK, NATIONAL ASSOCIATION,
as Joint Bookrunner, 
 
and
J.P. MORGAN SECURITIES INC.,
as Sole Lead Arranger and Bookrunning Manager

CHASE BUSINESS CREDIT






--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE I DEFINITIONS    1
SECTION 1.01    DEFINED TERMS.    1
SECTION 1.02    CLASSIFICATION OF LOANS AND BORROWINGS.    50
SECTION 1.03    TERMS GENERALLY.    50
SECTION 1.04    ACCOUNTING TERMS; GAAP.    50
ARTICLE II THE CREDITS    51
SECTION 2.01    COMMITMENTS.    51
SECTION 2.02    LOANS AND BORROWINGS.    53
SECTION 2.03    REQUESTS FOR BORROWINGS.    54
SECTION 2.04    PROTECTIVE ADVANCES.    56
SECTION 2.05    SWINGLINE LOANS AND OVERADVANCES; SETTLEMENT OF EX-IM REVOLVING
LOANS.    57
SECTION 2.06    LETTERS OF CREDIT.    60
SECTION 2.07    FUNDING OF BORROWINGS.    64
SECTION 2.08    INTEREST ELECTIONS.    65
SECTION 2.09    TERMINATION OF COMMITMENTS; INCREASE IN REVOLVING
COMMITMENTS.    66
SECTION 2.10    REPAYMENT AND AMORTIZATION OF LOANS; EVIDENCE OF DEBT.    68
SECTION 2.11    PREPAYMENT OF LOANS.    70
SECTION 2.12    FEES.    74
SECTION 2.13    INTEREST.    76
SECTION 2.14    ALTERNATE RATE OF INTEREST.    77
SECTION 2.15    INCREASED COSTS.    78
SECTION 2.16    BREAK FUNDING PAYMENTS.    79
SECTION 2.17    TAXES.    80
SECTION 2.18    PAYMENTS GENERALLY; ALLOCATION OF PROCEEDS; SHARING OF
SET-OFFS.    81
SECTION 2.19    MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS.    85
SECTION 2.20    DEFAULTING LENDERS.    86
SECTION 2.21    RETURNED PAYMENTS.    87
SECTION 2.22    UNITED KINGDOM TAX MATTERS.    87
SECTION 2.23    EXCHANGE RATE FLUCTUATIONS.    92
SECTION 2.24    INTER-LENDER ASSIGNMENTS.    92
ARTICLE III REPRESENTATIONS AND WARRANTIES    93
SECTION 3.01    ORGANIZATION; POWERS.    93
SECTION 3.02    AUTHORIZATION; ENFORCEABILITY.    93
SECTION 3.03    GOVERNMENTAL APPROVALS; NO CONFLICTS.    93
SECTION 3.04    FINANCIAL CONDITION; NO MATERIAL ADVERSE CHANGE.    93
SECTION 3.05    PROPERTIES.    94
SECTION 3.06    LITIGATION AND ENVIRONMENTAL MATTERS.    94
SECTION 3.07    COMPLIANCE WITH LAWS AND AGREEMENTS.    94
SECTION 3.08    INVESTMENT COMPANY STATUS.    95
SECTION 3.09    TAXES.    95
SECTION 3.10    PENSION PLANS.    95
SECTION 3.11    DISCLOSURE.    96
SECTION 3.12    MATERIAL AGREEMENTS.    96
SECTION 3.13    SOLVENCY.    96
SECTION 3.14    INSURANCE.    97



-i-

--------------------------------------------------------------------------------




SECTION 3.15    CAPITALIZATION AND SUBSIDIARIES.    97
SECTION 3.16    SECURITY INTEREST IN COLLATERAL.    97
SECTION 3.17    EMPLOYMENT MATTERS.    98
SECTION 3.18    AFFILIATE TRANSACTIONS.    98
SECTION 3.19    NAMES; PRIOR TRANSACTIONS.    99
SECTION 3.20    REGULATION U.    99
SECTION 3.21    INDEBTEDNESS.    99
SECTION 3.22    SUBORDINATED INDEBTEDNESS.    99
SECTION 3.23    ANTI-CORRUPTION LAWS AND SANCTIONS.    99
SECTION 3.24    2011 INDENTURE.    99
SECTION 3.25    COMMON ENTERPRISE.    100
SECTION 3.26    FAST TRACK LOAN AGREEMENT.    100
SECTION 3.27    CENTRE OF MAIN INTERESTS.    100
SECTION 3.28    IRISH MATTERS.    100
ARTICLE IV CONDITIONS    101
SECTION 4.01    EFFECTIVE DATE.    101
SECTION 4.02    EACH CREDIT EXTENSION.    102
SECTION 4.03    EACH CANADIAN CREDIT EXTENSION.    103
SECTION 4.04    INITIAL EUROPEAN CREDIT EXTENSION.    103
SECTION 4.05    EACH EUROPEAN CREDIT EXTENSION.    105
SECTION 4.06    INITIAL EX-IM CREDIT EXTENSION.    105
SECTION 4.07    EACH EX-IM CREDIT EXTENSION.    106
ARTICLE V AFFIRMATIVE COVENANTS    107
SECTION 5.01    FINANCIAL STATEMENTS; BORROWING BASE AND OTHER
INFORMATION.    107
SECTION 5.02    NOTICES OF MATERIAL EVENTS.    111
SECTION 5.03    EXISTENCE; CONDUCT OF BUSINESS.    112
SECTION 5.04    PAYMENT OF OBLIGATIONS.    113
SECTION 5.05    MAINTENANCE OF PROPERTIES.    113
SECTION 5.06    BOOKS AND RECORDS; INSPECTION RIGHTS.    113
SECTION 5.07    COMPLIANCE WITH LAWS.    114
SECTION 5.08    USE OF PROCEEDS.    114
SECTION 5.09    INSURANCE.    114
SECTION 5.10    CASUALTY AND CONDEMNATION.    115
SECTION 5.11    APPRAISALS.    115
SECTION 5.12    DEPOSITORY BANKS.    116
SECTION 5.13    ADDITIONAL COLLATERAL; FURTHER ASSURANCES.    116
SECTION 5.14    TRANSFER OF ACCOUNTS OF EUROPEAN LOAN PARTIES.    117
SECTION 5.15    COMMUNICATIONS WITH ACCOUNTANTS.    117
SECTION 5.16    COLLATERAL ACCESS AGREEMENTS AND REAL PROPERTY PURCHASES.    118
SECTION 5.17    SUBORDINATION OF INTERCOMPANY NOTES.    118
SECTION 5.18    FINANCIAL ASSISTANCE.    119
SECTION 5.19    U.K. PENSION PLANS.    119
SECTION 5.20    CENTRE OF MAIN INTERESTS.    119
ARTICLE VI NEGATIVE COVENANTS    119
SECTION 6.01    INDEBTEDNESS.    119
SECTION 6.02    LIENS.    122
SECTION 6.03    FUNDAMENTAL CHANGES.    123
SECTION 6.04    INVESTMENTS, LOANS, ADVANCES, GUARANTEES AND
ACQUISITIONS.    123
SECTION 6.05    ASSET SALES.    125



-ii-

--------------------------------------------------------------------------------




SECTION 6.06    SALE AND LEASEBACK TRANSACTIONS; OFF-BALANCE SHEET
FINANCING.    125
SECTION 6.07    SWAP AGREEMENTS.    126
SECTION 6.08    RESTRICTED PAYMENTS; CERTAIN PAYMENTS OF INDEBTEDNESS.    126
SECTION 6.09    TRANSACTIONS WITH AFFILIATES.    127
SECTION 6.10    RESTRICTIVE AGREEMENTS.    128
SECTION 6.11    AMENDMENT OF MATERIAL DOCUMENTS.    128
SECTION 6.12    FOREIGN SUBSIDIARIES.    128
SECTION 6.13    DEBT SERVICE COVERAGE RATIO.    128
SECTION 6.14    LETTERS OF CREDIT.    129
SECTION 6.15    SALE OF ACCOUNTS.    129
SECTION 6.16    CHANGE OF FISCAL YEAR.    129
SECTION 6.17    CANADIAN PLANS.    129
ARTICLE VII EVENTS OF DEFAULT    129
ARTICLE VIII THE ADMINISTRATIVE AGENT    133
ARTICLE IX MISCELLANEOUS    137
SECTION 9.01    NOTICES.    137
SECTION 9.02    WAIVERS; AMENDMENTS.    139
SECTION 9.03    EXPENSES; INDEMNITY; DAMAGE WAIVER.    141
SECTION 9.04    SUCCESSORS AND ASSIGNS.    142
SECTION 9.05    SURVIVAL.    145
SECTION 9.06    COUNTERPARTS; INTEGRATION; EFFECTIVENESS.    146
SECTION 9.07    SEVERABILITY.    146
SECTION 9.08    RIGHT OF SETOFF.    146
SECTION 9.09    GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF
PROCESS.    146
SECTION 9.10    WAIVER OF JURY TRIAL.    147
SECTION 9.11    CONFESSION OF JUDGMENT.    147
SECTION 9.12    HEADINGS.    148
SECTION 9.13    CONFIDENTIALITY.    148
SECTION 9.14    SEVERAL OBLIGATIONS; NONRELIANCE; VIOLATION OF LAW.    149
SECTION 9.15    USA PATRIOT ACT; CANADIAN ANTI-MONEY LAUNDERING
LEGISLATION.    149
SECTION 9.16    DISCLOSURE.    150
SECTION 9.17    APPOINTMENT FOR PERFECTION.    150
SECTION 9.18    INTEREST RATE LIMITATION.    150
SECTION 9.19    JUDGMENT CURRENCY.    150
SECTION 9.20    CURRENCY EQUIVALENT GENERALLY.    151
SECTION 9.21    NO CROSS COLLATERALIZATION.    151
SECTION 9.22    AMENDMENT AND RESTATEMENT.    151
SECTION 9.23    ADDITIONAL "KNOW YOUR CUSTOMER" CHECKS.    152
ARTICLE X LOAN GUARANTY    153
SECTION 10.01    GUARANTY.    153
SECTION 10.02    GUARANTY OF PAYMENT.    154
SECTION 10.03    NO DISCHARGE OR DIMINISHMENT OF LOAN GUARANTY.    154
SECTION 10.04    DEFENSES WAIVED.    155
SECTION 10.05    RIGHTS OF SUBROGATION.    156
SECTION 10.06    REINSTATEMENT; STAY OF ACCELERATION.    156
SECTION 10.07    INFORMATION.    156
SECTION 10.08    TERMINATION.    156
SECTION 10.09    TAXES.    156
SECTION 10.10    MAXIMUM LIABILITY.    157



-iii-

--------------------------------------------------------------------------------




SECTION 10.11    CONTRIBUTION.    157
SECTION 10.12    LIABILITY CUMULATIVE.    158
SECTION 10.13    KEEPWELL.    158
ARTICLE XI THE BORROWER REPRESENTATIVE    158
SECTION 11.01    APPOINTMENT; NATURE OF RELATIONSHIP.    158
SECTION 11.02    POWERS.    158
SECTION 11.03    EMPLOYMENT OF AGENTS.    159
SECTION 11.04    NOTICES.    159
SECTION 11.05    SUCCESSOR BORROWER REPRESENTATIVE.    159
SECTION 11.06    EXECUTION OF LOAN DOCUMENTS; BORROWING BASE CERTIFICATE.    159
SECTION 11.07    REPORTING.    159
ARTICLE XII CASH MANAGEMENT    159
SECTION 12.01    LOCKBOX AND CASH MANAGEMENT ACCOUNT.    159
SECTION 12.02    APPLICATION OF FUNDS.    160





-iv-

--------------------------------------------------------------------------------




SCHEDULES:
Commitment Schedule
 
 
Schedule 1.01(A)
--
European Eligible Jurisdictions
Schedule 2.1.2
--
Existing Facility LCs
Schedule 3.05
--
Properties
Schedule 3.06
--
Disclosed Matters
Schedule 3.12
--
Material Agreements
Schedule 3.14
--
Insurance
Schedule 3.15
--
Capitalization and Subsidiaries
Schedule 3.18
--
Affiliate Transactions
Schedule 3.19
--
Names; Prior Transactions
Schedule 6.01
--
Existing Indebtedness
Schedule 6.02
--
Existing Liens
Schedule 6.04
--
Existing Investments
Schedule 6.10
--
Existing Restrictions





EXHIBITS:
Exhibit A
--
Form of Assignment and Assumption
Exhibit B
--
Form of Joinder Agreement
Exhibit C
--
Form of European Borrower Joinder Agreement
Exhibit D-1
--
Form of Domestic Borrowing Base Certificate
Exhibit D-2
--
Form of Canadian Borrowing Base Certificate
Exhibit D-3
--
Form of European Borrowing Base Certificate
Exhibit D-4
--
Form of Aggregate Borrowing Base Certificate
Exhibit E
--
Form of Compliance Certificate
Exhibit F-1
--
Form of Ex-Im Bank Borrower Agreement
Exhibit F-2
--
Form of Ex-Im Borrower Agreement Supplement








-v-

--------------------------------------------------------------------------------




SIXTH AMENDED AND RESTATED CREDIT AGREEMENT dated as of July 31, 2014, among
PARK-OHIO INDUSTRIES, INC., RB&W CORPORATION OF CANADA, as Borrowers, the
EUROPEAN BORROWERS party hereto, the EX-IM BORROWERS party hereto, the other
Loan Parties party hereto, the Lenders party hereto, JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, JPMORGAN CHASE BANK, N.A., Toronto Branch, as Canadian
Agent, and J.P. MORGAN SECURITIES INC., as Sole Lead Arranger and Bookrunning
Manager.
Park Ohio Industries, Inc., certain of the Loan Parties, certain of the Lenders
and the Administrative Agent are parties to the Existing Credit Agreement; such
Persons have agreed to amend and restate the Existing Credit Agreement in its
entirety as set forth herein.
The parties hereto agree as follows:
ARTICLE I

Definitions
Section 1.01    Defined Terms.
As used in this Agreement, the following terms have the meanings specified
below:
"2011 Indenture" means that certain Indenture dated as of April 7, 2011, between
the Company, each of the guarantors party thereto, and Wells Fargo Bank,
National Association, as Trustee, pursuant to which the 2011 Senior Notes were
issued, as the same may, with the prior written consent of the Administrative
Agent and the Required Lenders, hereafter be from time to time amended, restated
or otherwise modified.
"2011 Senior Notes" means the Notes (as defined in the 2011 Indenture) issued
pursuant to the 2011 Indenture.
"Account" has the meaning assigned to such term in the Domestic Security
Agreement.
"Account Debtor" means any Person obligated on an Account.
"Adjusted LIBO Rate" means, with respect to any Eurodollar Borrowing for any
Interest Period or for any CBFR Borrowing or USBR Borrowing, an interest rate
per annum (rounded upwards, if necessary, to the next 1/16 of 1%) equal to
(a) the LIBO Rate for such Interest Period multiplied by (b) the Statutory
Reserve Rate.
"Adjusted One Month LIBOR Rate" means, an interest rate per annum equal to the
sum of (i) 2.5% per annum plus (ii) the Adjusted LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day); provided that, for the avoidance of doubt,
the Adjusted LIBO Rate for any day shall be based on the rate appearing on the
Reuters Screen LIBOR01 Page (or on any successor or substitute page) at
approximately 11:00 a.m. London time on such day (without any rounding).
"Administrative Agent" means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.
"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by the Administrative Agent.



-1-

--------------------------------------------------------------------------------




"Affiliate" means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
"Agent" means any of the Administrative Agent, the Canadian Agent or the
European Agent, as the context may require; and "Agents" means all of the
Administrative Agent, the Canadian Agent and the European Agent.
"Agreement" means this Sixth Amended and Restated Credit Agreement, as it may be
amended or modified from time to time.
"Aggregate Availability" means, with respect to all Borrowers, at any time, an
amount equal to (a) the lesser of (i) the aggregate Revolving Commitment and
(ii) the Aggregate Borrowing Base minus (b) the sum of (i) the aggregate
Domestic Revolving Exposure of all Revolving Lenders, (ii) the aggregate
Canadian Revolving Exposure of all Lenders, (iii) at all times after the
European Effective Date, the aggregate European Revolving Exposure of all
Lenders and (iv) at all times after the Ex-Im Effective Date, the sum of the
aggregate Ex-Im Revolving Exposure of all Lenders.
"Aggregate Borrowing Base" means, at any time, the aggregate of the Domestic
Borrowing Base, the Canadian Borrowing Base, at all times after the European
Effective Date, the European Borrowing Base, and at all times after the Ex-Im
Effective Date, the Export-Related Borrowing Base.
"Aggregate Borrowing Base Certificate" means a certificate, signed and certified
as accurate and complete by a Financial Officer of the Borrower Representative,
in substantially the form of Exhibit D-4 or another form which is acceptable to
the Administrative Agent in its Permitted Discretion.
"Aggregate Credit Exposure" means, at any time, the aggregate Credit Exposure of
all the Lenders.
"Aggregate LC Exposure" means, at any time, the aggregate of the Domestic LC
Exposure, the Ex-Im LC Exposure, the Canadian LC Exposure and the European LC
Exposure.
"Alternate Rate" means, for any day and for any applicable currency, the sum of
(a) a rate per annum selected by the Administrative Agent, in its reasonable
discretion based on market conditions in consultation with the Borrower
Representative, reflecting the cost to the Lenders of obtaining funds, plus (b)
the Applicable Rate for Eurodollar Revolving Loans. When used in reference to
any Loan or Borrowing, "Alternate Rate" refers to whether such Loan, or the
Loans comprising such Borrowing are bearing interest at a rate determined by
reference to the Alternate Rate.
"Anti-Corruption Laws" means all laws, rules, and regulations of any
jurisdiction applicable to any Borrower or its Affiliates from time to time
concerning or relating to bribery or corruption.
"Applicable Fee Rate" means, for any day, with respect to any commitment fees
payable hereunder, a rate equal to (i) 0.380% per annum if the average daily
aggregate Revolving Exposure of all Lenders for the prior fiscal quarter, as
determined by Administrative Agent, is less than or equal to 50% of the
aggregate Revolving Commitments as of the last day of such period, or (ii)
0.250% per annum if the average daily aggregate Revolving Exposure of all
Lenders for the prior fiscal quarter, as determined by Administrative Agent, is
greater than 50% of the aggregate Revolving Commitments as of the last day of
such period; provided, that until five Business Days after the fiscal quarter
ending September 30, 2014, the "Applicable Fee Rate" shall be the applicable
rate per annum set forth in clause (i) above. For purposes of the foregoing, the
Applicable Fee Rate shall be determined and made effective five Business Days
after the receipt by the Administrative Agent of the Company's annual or
quarterly consolidated financial statements delivered pursuant to Section 5.01
and (b) each change in the Applicable Fee Rate resulting from a change



-2-

--------------------------------------------------------------------------------




in the average daily aggregate Revolving Exposure of all Lenders shall be
effective during the period commencing on and including the date of delivery to
the Administrative Agent of such consolidated financial statements and ending on
the date immediately preceding the effective date of the next such change,
provided that the Applicable Fee Rate shall be deemed to be the applicable rate
per annum set forth in clause (i) of the first sentence above at the written
election of the Administrative Agent if the Company fails to deliver the annual
or quarterly consolidated financial statements required to be delivered by it
pursuant to Section 5.01, during the period from the expiration of the time for
delivery thereof until such consolidated financial statements are delivered.
"Applicable Percentage" means, (a) with respect to any Domestic Revolving
Lender, with respect to Domestic Revolving Loans, Domestic LC Exposure, Domestic
Swingline Loans, Domestic Protective Advances, or Domestic Overadvances, a
percentage equal to a fraction the numerator of which is such Domestic Revolving
Lender's Domestic Revolving Commitment and the denominator of which is the
aggregate Domestic Revolving Commitments of all Domestic Revolving Lenders (if
the Domestic Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon such Domestic Revolving Lender's
share of the aggregate Domestic Revolving Exposures at that time); provided that
for purposes of determining a Lender's Applicable Percentage, as such term is
used in Section 2.20 when a Defaulting Lender shall exist, any such Defaulting
Lender's Domestic Revolving Commitment shall be disregarded in the calculation,
(b) with respect to any Canadian Revolving Lender, with respect to Canadian
Revolving Loans, Canadian LC Exposure, Canadian Swingline Loans, Canadian
Protective Advances, or Canadian Overadvances, a percentage equal to a fraction
the numerator of which is such Canadian Revolving Lender's Canadian Revolving
Subcommitment and the denominator of which is the aggregate Canadian Revolving
Subcommitment of all Canadian Revolving Lenders (if the Canadian Revolving
Subcommitment have terminated or expired, the Applicable Percentages shall be
determined based upon such Canadian Revolving Lender's share of the aggregate
Canadian Revolving Exposures at that time); provided that for purposes of
determining a Lender's Applicable Percentage, as such term is used in
Section 2.20 when a Defaulting Lender shall exist, any such Defaulting Lender's
Canadian Revolving Subcommitment shall be disregarded in the calculation,
(c) with respect to any European Revolving Lender, with respect to European
Revolving Loans, European LC Exposure, European Swingline Loans, European
Protective Advances, or European Overadvances, a percentage equal to a fraction
the numerator of which is such European Revolving Lender's European Revolving
Subcommitment and the denominator of which is the aggregate European Revolving
Subcommitment of all European Revolving Lenders (if the European Revolving
Subcommitment have terminated or expired, the Applicable Percentages shall be
determined based upon such European Revolving Lender's share of the aggregate
European Revolving Exposures at that time); provided that for purposes of
determining a Lender's Applicable Percentage, as such term is used in
Section 2.20 when a Defaulting Lender shall exist, any such Defaulting Lender's
European Revolving Subcommitment shall be disregarded in the calculation,
(d) with respect to the Ex-Im Revolving Lender, with respect to Ex-Im Revolving
Loans or Ex-Im LC Exposure, a percentage equal to one hundred percent (100%);
and with respect to any Ex-Im Participant, with respect to Ex-Im Revolving Loans
or Ex-Im LC Exposure, a percentage equal to a fraction, the numerator of which
such Ex-Im Participant's Ex-Im Revolving Subcommitment and the denominator of
which is the aggregate Ex-Im Revolving Subcommitment of all Ex-Im Participants
(if the Ex-Im Revolving Subcommitment have terminated or expired, the Applicable
Percentages shall be determined based upon such Ex-Im Participant's share of the
aggregate Ex-Im Revolving Exposures at such time); provided that for purposes of
determining a Lender's Applicable Percentage, as such term is used in
Section 2.20 when a Defaulting Lender shall exist, any such Defaulting Lender's
Ex-Im Revolving Subcommitment shall be disregarded in the calculation, (e) with
respect to any Term Lender with respect to the Term Loans, a percentage equal to
a fraction the numerator of which is such Term Lender's outstanding principal
amount of the Term Loans and the denominator of which is the aggregate
outstanding amount of Term Loans of all Term Lenders, and (f) with respect to
any Lender, with respect to the Aggregate Credit Exposure, a percentage based
upon such Lender's share of the Aggregate Credit Exposure and the unused
Commitments; provided that for purposes of determining a Lender's Applicable
Percentage, as such



-3-

--------------------------------------------------------------------------------




term is used in Section 2.20 when a Defaulting Lender shall exist, any such
Defaulting Lender's Commitments shall be disregarded in the calculation.
"Applicable Rate" means, for any day, with respect to any CBFR Loan, CP Loan,
USBR Loan, CDOR Rate Loan, Eurodollar Loan or Overnight LIBO Rate Loan, as the
case may be, the applicable rate per annum set forth below under the caption
"CBFR Spread", "CP Spread", "USBR Spread", "CDOR Spread", "Eurodollar Spread" or
"Overnight LIBO Rate Spread," as the case may be, based upon the Debt Service
Coverage Ratio as of the most recent determination date, provided that until
five Business Days after the receipt by the Administrative Agent, pursuant to
Section 5.01, of the Company's consolidated financial information for the
Company's fiscal quarter ending September 30, 2014, the "Applicable Rate" shall
be the applicable rate per annum set forth below in Category 1:
Debt Service Coverage Ratio
Domestic, Canadian and European Revolving Loan Eurodollar Spread
Canadian Revolving Loan CDOR Spread
Overnight LIBO Rate Spread
Canadian Revolving Loan USBR Spread
Domestic Revolving Loan CBFR Spread
Canadian Revolving Loan CP Spread
Ex-Im Revolving Loan Eurodollar Spread
Ex-Im Revolving Loan CBFR Spread
Term Loan Eurodollar Spread
Term Loan CBFR Spread
Category 1 
≥ 1.75 to 1.0
1.50%
1.50%
1.50%
0.00%
-1.25%
0.00%
0.00%
0.00%
2.00%
-0.75%
Category 2 
< 1.75 to 1.0 but ≥ 1.50 to 1.0
1.75%
1.75%
1.75%
0.25%
-1.00%
0.25%
0.25%
0.00%
2.25%
-0.50%
Category 3 
< 1.50 to 1.0 but ≥ 1.25 to 1.0
2.00%
2.00%
2.00%
0.50%
-0.75%
0.50%
0.50%
0.00%
2.50%
-0.25%
Category 4 
< 1.25 to 1.0 but ≥ 1.10 to 1.0
2.25%
2.25%
2.25%
0.75%
-0.50%
0.75%
0.75%
0.00%
2.75%
0.00%
Category 5 
< 1.10 to 1.0
2.50%
2.50%
2.50%
1.00%
-0.25%
1.00%
1.00%
0.00%
3.00%
0.25%



For purposes of the foregoing, (a) the Applicable Rate shall be determined and
made effective five Business Days after the receipt by the Administrative Agent
of the Company's annual or quarterly consolidated financial statements delivered
pursuant to Section 5.01 and (b) each change in the Applicable Rate resulting
from a change in the Debt Service Coverage Ratio shall be effective during the
period commencing on and including the date of delivery to the Administrative
Agent of such consolidated financial statements indicating such change and
ending on the date immediately preceding the effective date of the next such
change, provided that the Debt Service Coverage Ratio shall be deemed to be in
Category 5 at the written election of the Administrative Agent if the Company
fails to deliver the annual or quarterly consolidated financial statements
required to be delivered by it pursuant to Section 5.01, during the period from
the expiration of the time for delivery thereof until such consolidated
financial statements are delivered.
"Approved Fund" has the meaning assigned to such term in Section 9.04.
"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
"Availability Period" means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.



-4-

--------------------------------------------------------------------------------




"Available Revolving Commitment" means, at any time, the total Domestic
Revolving Commitment then in effect minus the sum of (a) the Domestic Revolving
Exposure of all Domestic Revolving Lenders at such time, (b) the Ex-Im Revolving
Exposure of the Ex-Im Revolving Lender at such time relating to Ex-Im Revolving
Loans, (c) 25% of the Ex-Im LC Exposure of the Ex-Im Revolving Lender at such
time, (d) the Canadian Revolving Exposure of all Canadian Revolving Lenders at
such time and (e) at all times after the European Effective Date, the European
Revolving Exposure of all European Revolving Lenders at such time.
"Banking Services" means each and any of the following bank services provided to
any Loan Party by any Agent or one or more Lenders or their respective
Affiliates: (a) credit cards for commercial customers (including, without
limitation, "commercial credit cards" and purchasing cards), (b) stored value
cards, (c) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts, interstate depository network services or any direct debit scheme or
arrangement), and (d) leasing services.
"Banking Services Obligations" of the Loan Parties means any and all obligations
of the Loan Parties, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.
"Banking Services Reserves" means all Reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or outstanding.
"Bankruptcy Code" means, as applicable, (i) Title 11 of the U.S. Code (11 U.S.C.
§101 et seq) and any rule or regulation issued thereunder, or (ii) the
Bankruptcy and Insolvency Act (Canada) and the Companies' Creditors Arrangement
Act (Canada) and any rules or regulations issued thereunder.
"Base Availability Amount" means an amount at any time equal to the sum of
(a) $23,000,000 plus (b) 10% of the aggregate increases of the Domestic
Revolving Commitment effected as of such time pursuant to Section 2.09(d).
"Bendix Accounts" means Accounts owing to Supply Technologies LLC by Bendix
Commercial Vehicle Systems, LLC.
"Board" means the Board of Governors of the Federal Reserve System of the United
States of America.
"Borrower" or "Borrowers" means, individually or collectively, the Company, the
Canadian Borrower and the European Borrowers, and with respect to the Ex-Im
Revolving Loans and the Ex-Im Letters of Credit, the Ex-Im Borrowers.
"Borrower Representative" means the Company, in its capacity as contractual
representative of the Borrowers pursuant to Article XI.
"Borrowing" means (a) Domestic Revolving Loans of the same Type, made, converted
or continued on the same date and, in the case of Eurodollar Loans, as to which
a single Interest Period is in effect, (b) Canadian Revolving Loans of the same
Type made, converted or continued on the same date and, in the case of CDOR Rate
Loans or Eurodollar Loans, as to which a single Interest Period is in effect,
(c) European Revolving Loans of the same Type made, converted or continued on
the same date and as to which a single Interest Period is in effect, (d) Ex-Im
Revolving Loans of the same Type made, converted or continued on the same date
and, in the case of Eurodollar Loans, as to which a single Interest Period is in
effect, (e) a Term Loan made on the same date and, in the case of Eurodollar
Loans, as to which a single Interest Period is in effect, (f) a Swingline Loan,
(g) a Protective Advance, and (h) an Overadvance.



-5-

--------------------------------------------------------------------------------




"Borrowing Base Certificate" means a Domestic Borrowing Base Certificate, a
Canadian Borrowing Base Certificate, a European Borrowing Base Certificate or an
Ex-Im Borrowing Base Certificate, as the context indicates.
"Borrowing Request" means a request by the Borrower Representative for a
Borrowing in accordance with Section 2.02.
"Business Day" means any day that is not a Saturday, Sunday or other day on
which commercial banks in Chicago, Toronto, London or Dublin are authorized or
required by law to remain closed; provided that, when used in connection with a
Eurodollar Loan, the term "Business Day" shall also exclude any day on which
banks are not open for dealings in Dollar, Euro or Sterling deposits, as
applicable, in the London interbank market (and, in relation to any date for
payment or purchase of Euro, the term "Business Day" shall also exclude any day
on which the TARGET2 payment system is not open for the settlement of payment in
Euro).
"Canadian Agent" means JPMorgan Chase Bank, N.A., Toronto Branch, in its
capacity as agent for the Canadian Revolving Lenders hereunder.
"Canadian Availability" means, with respect to the Canadian Loan Parties, at any
time, an amount equal to (a) the lesser of (i) the total Canadian Revolving
Subcommitment of all Canadian Revolving Lenders and (ii) the Canadian Borrowing
Base minus (b) the total Canadian Revolving Exposure of all Canadian Revolving
Lenders.
"Canadian Borrower" means RB&W Corporation of Canada, an Ontario corporation.
"Canadian Borrowing Base" means, at any time, with respect to the Canadian
Borrower and the other Canadian Loan Parties, the sum of (a) 85% of such
Canadian Loan Parties' Eligible Accounts at such time, plus (b) the lesser of
(i) the sum of (A) 85% multiplied by (B) the Orderly Liquidation Percentage
multiplied by (C) the value of the Canadian Loan Parties' Eligible Inventory,
valued at the lower of cost or market value, determined on a first-in, first-out
basis, at such time plus the applicable Eligible Inventory Basket, if a positive
number, or (ii) the Canadian Inventory Sublimit; provided, that aggregate
advances to the Canadian Borrower predicated against the value of Eligible
In-Transit Inventory at any time shall not exceed the Dollar Equivalent of
$5,000,000 minus the aggregate advances to the Company predicated on the value
of Eligible In-Transit Inventory at such time, minus (c) Reserves related to
such Canadian Loan Parties. The Administrative Agent may, in its Permitted
Discretion, reduce the advance rates set forth above, adjust Reserves or
sublimits, or reduce one or more of the other elements used in computing the
Canadian Borrowing Base. The Canadian Borrowing Base shall be calculated and
reported in Dollars.
"Canadian Borrowing Base Certificate" means a certificate, signed and certified
as accurate and complete by a Financial Officer of the Borrower Representative
in substantially the form of Exhibit D-2 or another form which is acceptable to
the Administrative Agent in its Permitted Discretion, reflecting the Canadian
Borrowing Base.
"Canadian Collateral Documents" means, collectively, the agreements and
documents granting a Lien to the Canadian Agent, for the benefit of the Canadian
Agent and the Canadian Revolving Lenders, upon the Collateral of the Canadian
Loan Parties as security for payment of all or any portion of the Foreign
Obligations.
"Canadian Collection Account" has the meaning assigned to the term "Cash
Management Account" in the Canadian Collateral Documents.
"Canadian Commercial LC Exposure" means, at any time, the sum of (a) the Dollar
Equivalent of the aggregate undrawn amount of all outstanding commercial
Canadian Letters of Credit at



-6-

--------------------------------------------------------------------------------




such time plus (b) the Dollar Equivalent of the aggregate amount of all Canadian
LC Disbursements relating to commercial Canadian Letters of Credit that have not
yet been reimbursed by or on behalf of the Canadian Borrower at such time. The
Canadian Commercial LC Exposure of any Canadian Revolving Lender at any time
shall be its Applicable Percentage of the total Canadian Commercial LC Exposure
at such time.
"Canadian Defined Benefit Plan" means a pension plan for the purposes of any
applicable pension benefits standards statute or regulation in Canada, which
contains a “defined benefit provision,” as defined in subsection 147.1(1) of the
Income Tax Act (Canada).
"Canadian Dollar Loan" means any Loan denominated in Canadian Dollars.
"Canadian Dollars" or "Cdn $" means lawful money of Canada.
"Canadian Economic Sanctions and Export Control Laws" means any Canadian laws,
regulations or orders governing transactions in controlled goods or technologies
or dealings with countries, entities, organizations, or individuals subject to
economic sanctions and similar measures, including the Special Economic Measures
Act (Canada), the United Nations Act, (Canada), the Freezing Assets of Corrupt
Foreign Officials Act (Canada), Part II.1 of the Criminal Code, (Canada) and the
Export and Import Permits Act (Canada), and any related regulations.
"Canadian Inventory Sublimit" means an amount equal to the Dollar Equivalent of
$9,000,000.
"Canadian Issuing Bank" means JPMorgan Chase Bank, N.A., Toronto Branch, in its
capacity as the issuer of Canadian Letters of Credit hereunder and its
successors in such capacity as provided in Section 2.06(i). The Canadian Issuing
Bank may, in its discretion, arrange for one or more Canadian Letters of Credit
to be issued by Affiliates of the Canadian Issuing Bank, in which case the term
"Canadian Issuing Bank" shall include any such Affiliate with respect to
Canadian Letters of Credit issued by such Affiliate.
"Canadian LC Collateral Account" has the meaning assigned to such term in
Section 2.06(j).
"Canadian LC Disbursement" means a payment made by the Canadian Issuing Bank
pursuant to a Canadian Letter of Credit.
"Canadian LC Exposure" means, at any time the sum of the Canadian Commercial LC
Exposure and the Canadian Standby LC Exposure. The Canadian LC Exposure of any
Canadian Revolving Lender at any time shall be its Applicable Percentage of the
total Canadian LC Exposure at such time.
"Canadian Letter of Credit" means any letter of credit issued pursuant to this
Agreement upon the application of the Canadian Borrower (or the Borrower
Representative, on behalf of the Canadian Borrower).
"Canadian Loan Guarantor" means each Domestic Loan Party, Canadian Loan Party
and European Loan Party, and any other Person that has become or now or
hereafter becomes a party to the Loan Guaranty pursuant to a joinder or by
executing a separate Loan Guaranty in each case that guarantees all or any
portion of the Foreign Obligations, together with their successors and assigns.
"Canadian Loan Parties" means the Canadian Borrower and each Canadian Subsidiary
of the Company; and "Canadian Loan Party" means any one of them.



-7-

--------------------------------------------------------------------------------




"Canadian Obligations" means all unpaid principal of and accrued and unpaid
interest on the Canadian Revolving Loans, all Canadian LC Exposure, all Canadian
Swingline Loans, all Canadian Protective Advances, all Canadian Overadvances,
all Banking Services Obligations of the Canadian Loan Parties, all Swap
Obligations of the Canadian Loan Parties, and all expenses, reimbursements,
indemnities and other obligations of the Canadian Loan Parties to the Canadian
Revolving Lenders, the Agents, the Issuing Banks or any indemnified party
arising under the Loan Documents.
"Canadian Overadvance" has the meaning assigned to such term in Section 2.05(b).
"Canadian Pension Event" means (a) the whole or partial withdrawal of a Loan
Party from a Canadian Defined Benefit Plan during a plan year; or (b) the filing
of a notice of intent to terminate in whole or in part a Canadian Defined
Benefit Plan or the treatment of a Canadian Defined Benefit Plan amendment as a
termination or partial termination; or (c) the institution of proceedings by any
Governmental Authority to terminate in whole or in part or have a trustee
appointed to administer a Canadian Defined Benefit Plan; or (d) any other event
or condition which might reasonably constitute grounds for the termination of,
winding up or partial termination of winding up or the appointment of trustee to
administer, any Canadian Defined Benefit Plan.
"Canadian Plan" means a pension plan that is covered by the applicable pension
standards laws of any jurisdiction in Canada including the Pension Benefits Act
(Ontario) and the Income Tax Act (Canada) and that is either (a) maintained or
sponsored by the Canadian Borrower or any other Loan Party for employees or (b)
maintained pursuant to a collective bargaining agreement, or other arrangement
under which more than one employer makes contributions and to which the Canadian
Borrower or any other Loan Party is making or accruing an obligation to make
contributions or has within the preceding five years made or accrued such
contributions. Canadian Plan includes Canadian Defined Benefit Plans.
"Canadian Prime Rate" means the greater of (a) the annual rate of interest
announced from time to time by Chase Canada as being its reference rate then in
effect for determining interest rates on Canadian Dollar-denominated commercial
loans made by it in Canada and (b) the CDOR Rate for a one month term in effect
from time to time plus 100 basis points per annum; the Canadian Prime Rate may
not be the lowest interest rate charged by Chase Canada for commercial or other
extensions of credit. Each change in the Canadian Prime Rate shall be effective
immediately from and after such change.
"Canadian Protective Advance" has the meaning assigned to such term in
Section 2.04.
"Canadian Revolving Exposure" means, with respect to any Canadian Revolving
Lender at any time, the sum of the Dollar Equivalent of the outstanding
principal amount of such Canadian Revolving Lender's Canadian Revolving Loan and
its Canadian LC Exposure plus an amount equal to its Applicable Percentage of
the Dollar Equivalent of the aggregate principal amount of Canadian Swingline
Loans outstanding at such time plus an amount equal to its Applicable Percentage
of the Dollar Equivalent of the aggregate principal amount of Canadian
Overadvances outstanding at such time plus an amount equal to its Applicable
Percentage of the Dollar Equivalent of the aggregate principal amount of
Canadian Protective Advances outstanding at such time.
"Canadian Revolving Lender" means each Lender with a Canadian Revolving
Subcommitment or, if the Canadian Revolving Subcommitments have terminated or
expired, a Lender with Canadian Revolving Exposure.
"Canadian Revolving Loans" means the Loans extended by the Canadian Revolving
Lenders to the Canadian Borrower pursuant to Section 2.01(b).



-8-

--------------------------------------------------------------------------------




"Canadian Revolving Subcommitment" means, with respect to each Canadian
Revolving Lender, the commitment, if any, of such Canadian Revolving Lender to
make Canadian Revolving Loans and to acquire participations in Canadian Letters
of Credit, Canadian Overadvances, Canadian Protective Advances and Canadian
Swingline Loans hereunder, expressed as an amount representing the maximum
possible aggregate amount of such Canadian Revolving Lender's Canadian Revolving
Exposure hereunder, as such commitment may be reduced or increased from time to
time pursuant to (a) Section 2.09 and (b) assignments by or to such Canadian
Revolving Lender pursuant to Section 9.04. The initial amount of each Canadian
Revolving Lender's Canadian Revolving Subcommitment is set forth on the
Commitment Schedule, or in the Assignment and Assumption pursuant to which such
Canadian Revolving Lender shall have assumed its Canadian Revolving
Subcommitment, as applicable. The aggregate amount of the Canadian Revolving
Lenders' Canadian Revolving Subcommitment is the Dollar Equivalent of
$15,000,000. The Canadian Revolving Subcommitments are subcommitments of the
Domestic Revolving Commitments and do not represent additional credit exposure.
"Canadian Standby LC Exposure" means, at any time, the sum of (a) the Dollar
Equivalent of the aggregate undrawn amount of all outstanding standby Canadian
Letters of Credit at such time plus (b) the Dollar Equivalent of the aggregate
amount of all Canadian LC Disbursements relating to standby Canadian Letters of
Credit that have not yet been reimbursed by or on behalf of the Canadian
Borrower at such time. The Canadian Standby LC Exposure of any Canadian
Revolving Lender at any time shall be its Applicable Percentage of the total
Canadian Standby LC Exposure at such time.
"Canadian Subsidiary" means each direct or indirect Subsidiary of the Company
(other than the Canadian Borrower) that is organized under the laws of Canada or
any province or territory of Canada.
"Canadian Swingline Lender" means JPMorgan Chase Bank, N.A., Toronto Branch, in
its capacity as lender of Canadian Swingline Loans hereunder.
"Canadian Swingline Loan" has the meaning assigned to such term in
Section 2.05(a).
"Canadian Unfunded Pension Liability" means, at a point in time, with respect to
any Canadian Defined Benefit Plan, the greater of the solvency deficiency or the
windup deficiency as determined by a professional actuary in the actuarial
valuation most recently filed with a Government Authority for the purposes of
the Pension Benefits Act (Ontario) or such other provincial pension standards
legislation that may be applicable to the funding and solvency requirements of
that plan.
"Capital Expenditures" means, without duplication, any expenditure for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Company and its
Subsidiaries (other than any Excluded Subsidiary and any Designated Subsidiary)
prepared in accordance with GAAP (excluding any such expenditures financed with
the proceeds of asset dispositions or from casualty or condemnation events or
made in connection with the trade-in or exchange of existing assets (to the
extent of the value of the trade-in or assets bring exchanged) or such
expenditures made in connection with an acquisition or investment permitted
under Section 6.04).
"Capital Lease Obligations" of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
"Caterpillar Accounts" means Accounts owing to Supply Technologies LLC by
Caterpillar, Inc. or one of its Subsidiaries or Affiliates.



-9-

--------------------------------------------------------------------------------




"CB Floating Rate" means the Prime Rate; provided that the CB Floating Rate
shall never be less than the Adjusted One Month LIBOR Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day). Any change in the CB Floating Rate due to a
change in the Prime Rate or the Adjusted One Month LIBOR Rate shall be effective
from and including the effective date of such change in the Prime Rate or the
Adjusted One Month LIBOR Rate, respectively.
"CBFR", when used in reference to any Dollar Loan or Dollar Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the CB Floating Rate.
"CDOR", when used in reference to any Canadian Dollar Loan or Canadian Dollar
Borrowing, refers to whether such Loan, or the Loans, comprising such Borrowing,
are bearing interest at a rate determined by reference to the CDOR Rate.
"CDOR Rate" means, for the relevant Interest Period, the Canadian deposit
offered rate which, in turn, means on any day the sum of: (a) the annual rate of
interest determined with reference to the arithmetic average of the discount
rate quotations of all institutions listed in respect of the relevant Interest
Period for Canadian Dollar-denominated bankers' acceptances displayed and
identified as such on the "Reuters Screen CDOR Page" as defined in the
International Swap Dealer Association, Inc. definitions, as modified and amended
from time to time, as of 10:00 a.m. (Toronto time) on such day, and if such day
is not a Business Day, then on the immediately preceding Business Day (as
adjusted by Chase Canada after 10:00 a.m. (Toronto time) to reflect any error in
the posted rate of interest or in the posted average annual rate of interest);
plus (b) 0.10% per annum; provided that if such rates are not available on the
Reuters Screen CDOR Page on any particular day, then the Canadian deposit
offered rate component of such rate on that day shall be calculated as the cost
of funds quoted by Chase Canada to raise Canadian Dollars for the applicable
Interest Period as of 10:00 a.m. (Toronto time) on such day for commercial loans
or other extensions of credit to businesses of comparable credit risk; or if
such day is not a Business Day, then as quoted by Chase Canada on the
immediately preceding Business Day.
"Change in Control" means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the Effective Date), other
than the Permitted Holders, of Equity Interests representing more than 20% of
the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests of Holdings; (b) the Permitted Holders shall collectively cease
to own, free and clear of all Liens or other encumbrances, at least 15% of the
outstanding voting Equity Interests of Holdings on a fully diluted basis,
provided, however, that if they own less than 15%, if either Edward F. Crawford
or Mathew V. Crawford holds the office of chairman, chief executive officer, or
president of the Company or Holdings, a Change of Control shall not be deemed to
have occurred; (c) Holdings shall cease to own 100% of the Equity Interests of
the Company; (d) except as otherwise permitted hereunder, the Company shall
cease to own 100% of the Equity Interests of any of its direct or indirect
wholly-owned Subsidiaries that are Loan Parties; or (e) the occurrence of a
Change of Control, as defined in the 2011 Indenture.
"Change in Law" means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender's or such Issuing Bank's holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements or directives thereunder or issued in connection



-10-

--------------------------------------------------------------------------------




therewith or in the implementation thereof, and (y) all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a "Change in
Law", regardless of the date enacted, adopted, issued or implemented.
"Chase" means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.
"Chase Canada" means JPMorgan Chase Bank, N.A., Toronto Branch in its individual
capacity, and its successors.
"Chase Europe" means J.P. Morgan Europe Limited or JPMorgan Chase Bank, N.A. as
required by the context, in each case in its individual capacity, and its
successors.
"Citi Purchase Agreement (Hubbel)" means the Citi Purchase Agreement dated
February 25, 2013 between Supply Technologies LLC and Citibank, N.A. with
respect to the Hubbel Accounts.
"Citi Purchase Agreement (Stanley)" means the Citi Purchase Agreement, in form
and substance reasonably satisfactory to the Administrative Agent, to be entered
into between Supply Technologies LLC and Citibank, N.A. with respect to the
Stanley Accounts.
"Class", when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Domestic Revolving Loans,
Canadian Revolving Loans, European Revolving Loans, Ex-Im Revolving Loans, Term
Loans, Swingline Loans, Protective Advances or Overadvances.
"Code" means, as applicable, the Internal Revenue Code of 1986, or the Income
Tax Act (Canada), each as amended from time to time.
"Collateral" means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be or become
subject to a security interest or Lien in favor of the Administrative Agent, on
behalf of itself and the Lenders, to secure the Secured Obligations, a security
interest or Lien in favor of the Canadian Agent, on behalf of itself and the
Canadian Revolving Lenders, to secure the Foreign Obligations, a security
interest or Lien in favor of the European Agent, on behalf of itself and as
security trustee for and on behalf of the European Revolving Lenders, to secure
the Foreign Obligations or a security interest or Lien in favor of the Ex-Im
Revolving Lender to secure the Ex-Im Obligations.
"Collateral Access Agreement" has the meaning assigned to such term in the
Domestic Security Agreement.
"Collateral Documents" means, collectively, the Security Agreements, the Pledge
Agreements, the Foreign Collateral Documents and any other documents granting a
Lien upon the Collateral as security for payment of the Secured Obligations, the
Ex-Im Obligations, the Canadian Obligations or the European Obligations, as
applicable.
"Collection Account" means any Domestic Collection Account, Canadian Collection
Account or European Collection Account, as the context indicates.
"Commitment" means, with respect to each Lender, without duplication, the sum of
such Lender's Domestic Revolving Commitment, Canadian Revolving Subcommitment,
European Revolving Subcommitment and Ex-Im Revolving Subcommitment, together
with the commitment of such Lender to



-11-

--------------------------------------------------------------------------------




acquire participations in Protective Advances and Ex-Im Revolving Exposure
hereunder. The amount of each Lender's Commitment as of the Effective Date is
set forth on the Commitment Schedule, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Commitment, as applicable.
"Commitment Schedule" means the Schedule attached hereto identified as such.
"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
"Company" means Park-Ohio Industries, Inc., an Ohio corporation.
"Consolidated Debt Charges" means, with reference to any period, without
duplication, Consolidated Interest Expense (including interest expense in
respect of the Irish Intercompany Subordinated Indebtedness) to the extent paid
in cash in such period (but excluding any non-cash capitalized interest, costs,
premiums and other similar amounts, and amortized debt service costs), plus
scheduled principal payments on Indebtedness made during such period (including
scheduled payments in respect of the Irish Intercompany Subordinated
Indebtedness), plus prepayments on the 2011 Senior Notes made by the Company or
any Subsidiary (excluding any Excluded Subsidiary and any Designated Subsidiary)
during such period, all calculated for the Company and its Subsidiaries
(excluding any Excluded Subsidiary and any Designated Subsidiary) on a
consolidated basis.
"Consolidated EBITDA" means Consolidated Net Income, plus (a) to the extent
deducted from revenues in determining Consolidated Net Income, (i) Consolidated
Interest Expense, (ii) Consolidated Tax Expense, (iii) depreciation,
(iv) amortization and (vi) other non-cash expenses (but excluding bad debt
write-offs), minus, (b) to the extent added to revenues in determining
Consolidated Net Income, gains on purchases of Indebtedness under the 2011
Senior Notes after the Fifth Restated Closing Date, all calculated for the
Company and its Subsidiaries (excluding any Excluded Subsidiary, but including
any Designated Subsidiary) on a consolidated basis. Notwithstanding the
foregoing, it is agreed and understood that Consolidated EBITDA attributable to
any Designated Subsidiary shall only be included in the calculation thereof to
the extent of the Equity Interests that are directly owned by a Loan Party, and
to the extent greater than $0.
"Consolidated Interest Expense" means, with reference to any period, the
interest expense of the Company and its Subsidiaries (excluding any Excluded
Subsidiary and any Designated Subsidiary) calculated on a consolidated basis for
such period.
"Consolidated Net Income" means, with reference to any period, the net income or
loss of the Company and its Subsidiaries (excluding any Excluded Subsidiary, but
including any Designated Subsidiary) calculated on a consolidated basis for such
period.
"Consolidated Tax Expense" means, with reference to any period, the tax expense
of the Company and its Subsidiaries (excluding any Excluded Subsidiary and any
Designated Subsidiary) calculated on a consolidated basis for such period.
"Contention Account" means any Account that is owing by an Account Debtor to ILS
and that is classified by ILS, on its books and records, as a "contention
account".
"Contribution Notice" means a contribution notice issued by the Pensions
Regulator under section 38 or section 47 of the Pensions Act 2004 (U.K.).



-12-

--------------------------------------------------------------------------------




"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
"Controlling" and "Controlled" have meanings correlative thereto.
"Controlled Disbursement Account" means any accounts of each of Company and the
Canadian Borrower maintained with an Agent as a zero balance, cash management
account pursuant to and under any agreement between such Borrower and each
Agent, as modified and amended from time to time, and through which all
disbursements of such Borrower and any Loan Party are made and settled on a
daily basis with no uninvested balance remaining overnight.
"Cooper Accounts" means Accounts owing to Supply Technologies LLC by Cooper US,
Inc. or one of its Subsidiaries or Affiliates identified as a buyer under the
Wells Fargo Purchase Agreement, as in effect on January 26, 2011.
"CP", when used in reference to any Canadian Dollar Loan or Canadian Dollar
Borrowing, refers to whether such Loan, or the Loans comprising such Borrowing,
are bearing interest by reference to the Canadian Prime Rate.
"Credit Exposure" means, as to any Lender at any time, the sum of (a) such
Lender's Domestic Revolving Exposure at such time, plus (b) the Dollar
Equivalent of such Lender's Canadian Revolving Exposure at such time, plus
(c) the Dollar Equivalent of such Lender's European Revolving Exposure at such
time, plus (d) an amount equal to its Applicable Percentage, if any, of the
Ex-Im Revolving Exposure at such time, plus (except to the extent used in the
calculation of the Applicable Fee Rate) (e) an amount equal to the aggregate
principal amount of such Lender's Term Loans outstanding at such time.
"Credit Extension" means the making of a Loan or the issuance of a Letter of
Credit hereunder.
"CTA" means the Corporation Tax Act 2009 (U.K.).
"Debt Service Coverage Ratio" means, the ratio, determined as of the end of each
fiscal quarter of the Company for the then most-recently ended four fiscal
quarters, of (a) Consolidated EBITDA minus cash taxes paid, minus unfunded
Capital Expenditures, minus cash dividends and additional cash distributions of
capital; provided, that cash dividends and cash distributions made to Holdings
(1) as permitted by Sections 6.08(a)(iii)(A) and (B) shall only be included to
the extent that such dividends and distributions exceed $750,000 in any fiscal
year and (2) as permitted by Section 6.08(a)(iii)(C) shall be excluded, plus
cash tax refunds received in the United States to (b) Consolidated Debt Charges,
all calculated for the Company and its Subsidiaries (excluding any Excluded
Subsidiary and any Designated Subsidiary) on a consolidated basis for such
period.
"Default" means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
"Defaulting Lender" means any Lender, as determined by the Administrative Agent
in its Permitted Discretion, that has (a) failed to fund any portion of its
Loans or participations in Letters of Credit, Swingline Loans or Ex-Im Revolving
Loans within three Business Days of the date required to be funded by it
hereunder, (b) notified any Borrower, any Agent, any Issuing Bank, any Swingline
Lender or any Lender in writing that it does not intend to comply with any of
its funding obligations under this Agreement or has made a public statement to
the effect that it does not intend to comply with its funding obligations under
this Agreement or under other agreements in which it commits to extend credit,
(c) failed, within three Business Days after request by the Administrative
Agent, to confirm that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit,



-13-

--------------------------------------------------------------------------------




Swingline Loans and Ex-Im Revolving Loans, (d) otherwise failed to pay over to
any Agent or any other Lender any other amount required to be paid by it
hereunder within three Business Days of the date when due, unless the subject of
a good faith dispute, or (e) (i) become or is insolvent or has a parent company
that has become or is insolvent or (ii) become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee, custodian,
liquidator or monitor appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment or has a parent company that has become the subject of
a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, custodian, liquidator or monitor appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.
"Designated Subsidiary" means Southwest Steel Processing, LLC, an Ohio limited
liability company.
"Deutsche Bank Purchase Agreement" means the db-eBills Agreement dated on or
about September 26, 2012 between Supply Technologies LLC and Deutsche Bank AG
New York Branch.
"Disclosed Matters" means the actions, suits and proceedings and the
environmental matters disclosed on Schedule 3.06.
"Document" has the meaning assigned to such term in the Domestic Security
Agreement.
"Dollar Equivalent" means (a) with respect to any Canadian Revolving Loan,
Canadian Letter of Credit, Canadian Protective Advance or Canadian Swingline
Loan, the amount denominated in Canadian Dollars, as of any date of
determination, that could be purchased with the amount of Dollars at the most
favorable spot exchange rate quoted by the Administrative Agent at approximately
11:00 a.m. (Chicago time) on such date, (b) with respect to any European
Revolving Loan, European Letter of Credit, European Protective Advance or
European Swingline Loan, the amount denominated in Sterling or Euro, as
applicable, as of any date of determination, that could be purchased with the
amount of Dollars at the most favorable spot exchange rate quoted by the
Administrative Agent at approximately 11:00 a.m. (London time) on such date and
(c) with respect to any other amount, if such amount is determined in Dollars,
then such amount in Dollars and, if such amount is not determined in Dollars,
the Dollar equivalent of such amount, determined by the Administrative Agent on
the basis of its spot rate at 11:00 a.m. (Chicago time) on the date for which
the Dollar equivalent amount is being determined.
"Dollar Loan" means any loan denominated in Dollars.
"Dollars" or "$" refers to lawful money of the United States of America.
"Domestic Availability" means, with respect to the Domestic Loan Parties, at any
time, an amount equal to (a) the lesser of (i) the total Domestic Revolving
Commitment minus (A) the total Canadian Revolving Exposure, (B) the total
European Revolving Exposure and (C) the total Ex-Im Revolving Exposure and
(ii) the Domestic Borrowing Base, minus (b) the total Domestic Revolving
Exposure of all Domestic Revolving Lenders.
"Domestic Borrowing Base" means, at any time, with respect to the Company and
the other Domestic Loan Parties, the sum of (a) 85% of such Domestic Loan
Parties' Eligible Accounts at such time, plus (b) the lesser of (i) the sum of
(A) 85% multiplied by (B) the Orderly Liquidation Percentage multiplied by
(C) the value of the Domestic Loan Parties' Eligible Inventory, valued at the
lower of cost or market value, determined on a first-in, first-out basis, at
such time plus the applicable Eligible Inventory Basket, if a positive number,
or (ii) $175,000,000; provided, that aggregate advances to the Company
predicated on the value of Eligible In-Transit Inventory of the Domestic Loan
Parties at any time shall not exceed $5,000,000 minus the Dollar Equivalent of
the aggregate advances to the Canadian Borrower predicated on the value of
Eligible



-14-

--------------------------------------------------------------------------------




In-Transit Inventory of the Canadian Loan Parties at such time, minus
(c) Reserves related to such Domestic Loan Parties. The Administrative Agent
may, in its Permitted Discretion, reduce the advance rates set forth above,
adjust Reserves or sublimits or reduce one or more of the other elements used in
computing the Domestic Borrowing Base.
"Domestic Borrowing Base Certificate" means a certificate, signed and certified
as accurate and complete by a Financial Officer of the Borrower Representative
in substantially the form of Exhibit D-1 or another form which is acceptable to
the Administrative Agent in its Permitted Discretion, reflecting the Domestic
Borrowing Base.
"Domestic Collection Account" has the meaning assigned to the term "Cash
Management Account" in the Domestic Security Agreement.
"Domestic Commercial LC Exposure" means, at any time, the sum of (a) the
aggregate undrawn amount of all outstanding commercial Domestic Letters of
Credit at such time plus (b) the aggregate amount of all Domestic LC
Disbursements relating to commercial Domestic Letters of Credit that have not
yet been reimbursed by or on behalf of the Company at such time. The Domestic
Commercial LC Exposure of any Domestic Revolving Lender at any time shall be its
Applicable Percentage of the total Domestic Commercial LC Exposure at such time.
"Domestic Issuing Bank" means JPMorgan Chase Bank, N.A., in its capacity as the
issuer of Domestic Letters of Credit hereunder, and its successors in such
capacity as provided in Section 2.06(i). The Domestic Issuing Bank may, in its
discretion, arrange for one or more Domestic Letters of Credit to be issued by
Affiliates of the Domestic Issuing Bank, in which case the term "Domestic
Issuing Bank" shall include any such Affiliate with respect to Domestic Letters
of Credit issued by such Affiliate.
"Domestic LC Collateral Account" has the meaning assigned to such term in
Section 2.05(j).
"Domestic LC Disbursement" means a payment made by the Domestic Issuing Bank
pursuant to a Domestic Letter of Credit.
"Domestic LC Exposure" means, at any time, the sum of the Domestic Commercial LC
Exposure and the Domestic Standby LC Exposure. The Domestic LC Exposure of any
Domestic Revolving Lender at any time shall be its Applicable Percentage of the
total Domestic LC Exposure at such time.
"Domestic Letter of Credit" means any letter of credit issued by the Domestic
Issuing Bank pursuant to this Agreement upon the application of the Company.
"Domestic Loan Guarantor" means each Domestic Loan Party and any other Person
that has become or now or hereafter becomes a party to the Loan Guaranty
pursuant to a joinder or by executing a separate Loan Guaranty, in each case
guaranteeing the Domestic Obligations, the Canadian Obligations, the European
Obligations and the Ex-Im Obligations, together with their successors and
assigns.
"Domestic Loan Parties" means the Company and each Domestic Subsidiary of the
Company, other than an Excluded Subsidiary and a Designated Subsidiary; and
"Domestic Loan Party" means any one of them.
"Domestic Obligations" means all Obligations other than the Foreign Obligations
and the Ex-Im Obligations.
"Domestic Overadvance" has the meaning assigned to such term in Section 2.05(b).



-15-

--------------------------------------------------------------------------------




"Domestic Protective Advances" has the meaning assigned to such term in
Section 2.04.
"Domestic Revolving Commitment" means, with respect to each Domestic Revolving
Lender, the commitment, if any, of such Domestic Revolving Lender to make
Domestic Revolving Loans and to acquire participations in Domestic Letters of
Credit, Domestic Overadvances, Domestic Protective Advances and Domestic
Swingline Loans hereunder, expressed as an amount representing the maximum
possible aggregate amount of such Domestic Revolving Lender's Domestic Revolving
Exposure hereunder, as such commitment may be reduced or increased from time to
time pursuant to (a) Section 2.09 and (b) assignments by or to such Domestic
Revolving Lender pursuant to Section 9.04. The initial amount of each Domestic
Revolving Lender's Domestic Revolving Commitment is set forth on the Commitment
Schedule, or in the Assignment and Assumption pursuant to which such Domestic
Revolving Lender shall have assumed its Domestic Revolving Commitment, as
applicable. The aggregate amount of the Domestic Revolving Lenders' Domestic
Revolving Commitments as of the Effective Date is $230,000,000.
"Domestic Revolving Exposure" means, with respect to any Domestic Revolving
Lender at any time, the sum of the outstanding principal amount of such Domestic
Revolving Lender's Domestic Revolving Loans and its Domestic LC Exposure plus an
amount equal to its Applicable Percentage of the aggregate principal amount of
Domestic Swingline Loans outstanding at such time, plus an amount equal to its
Applicable Percentage of the aggregate principal amount of Domestic Overadvances
outstanding at such time, plus an amount equal to its Applicable Percentage of
the aggregate principal amount of Domestic Protective Advances outstanding at
such time.
"Domestic Revolving Lender" means each Lender with a Domestic Revolving
Commitment or, if the Domestic Revolving Commitments have terminated or expired,
a Lender with Domestic Revolving Exposure.
"Domestic Revolving Loans" means the Loans extended by the Domestic Revolving
Lenders to the Company pursuant to Section 2.01(a).
"Domestic Security Agreement" means, collectively, that certain Third Amended
and Restated Security Agreement dated as of the Fifth Restated Closing Date,
among the Domestic Loan Parties and the Administrative Agent, for the benefit of
the Administrative Agent and the Lenders, as the same may be amended, restated
or otherwise modified from time to time hereafter.
"Domestic Standby LC Exposure" means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding standby Domestic Letters of Credit at such
time plus (b) the aggregate amount of all Domestic LC Disbursements relating to
standby Domestic Letters of Credit that have not yet been reimbursed by or on
behalf of the Company at such time. The Domestic Standby LC Exposure of any
Domestic Revolving Lender at any time shall be its Applicable Percentage of the
total Domestic Standby LC Exposure at such time.
"Domestic Subsidiary" means each direct or indirect Subsidiary of the Company
that is organized under the laws of the United States of America or any state,
protectorate or territory of the United States of America.
"Domestic Swingline Lender" means JPMorgan Chase Bank, N.A., in its capacity as
lender of Domestic Swingline Loans hereunder.
"Domestic Swingline Loan" has the meaning assigned to such term in
Section 2.05(a).
"DSCR Availability Amount" means an amount at any time equal to the sum of
(a) $40,250,000 plus (b) 17.5% of the aggregate increases of the Domestic
Revolving Commitment effected as of such time pursuant to Section 2.09(d).



-16-

--------------------------------------------------------------------------------




"ECP" means an "eligible contract participant" as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.
"Effective Date" means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
"Electronic System" means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by any Agent or the Issuing
Bank and any of their respective Related Parties or any other Person, providing
for access to data protected by passcodes or other security system.
"Eligible Accounts" means, at any time, the Accounts (other than Export-Related
Accounts) of a Domestic Loan Party, a Canadian Loan Party or a European
Borrower, as applicable, which the Administrative Agent determines in its
Permitted Discretion are eligible as the basis for the extension of Domestic
Revolving Loans, Domestic Swingline Loans, Canadian Revolving Loans, Canadian
Swingline Loans, European Revolving Loans and European Swingline Loans, and the
issuance of Domestic Letters of Credit, Canadian Letters of Credit and European
Letters of Credit hereunder. Without limiting the Administrative Agent's
discretion provided herein, Eligible Accounts shall not include any Account:
(a)    which is not subject to a first priority perfected Lien (which, in the
case of Accounts of the European Borrowers shall be a first priority assignment
by way of security or a first priority fixed charge (and shall not mean a first
priority floating charge)) in favor of the applicable Agent;
(b)    which is subject to any Lien other than (i) a Lien in favor of the
applicable Agent or the Ex-Im Revolving Lender and (ii) a Permitted Encumbrance
which does not have priority over the Lien in favor of the applicable Agent;
(c)    with respect to which (i) more than 60 days have elapsed since the due
date for payment thereof, (ii) more than 120 days have elapsed since the date of
the original invoice therefor or (iii) which has been written off the books of
the applicable Loan Party or otherwise designated as uncollectible;
(d)    which is owing by an Account Debtor for which more than 50% of the
Accounts owing from such Account Debtor and its Affiliates are ineligible under
clause (c) above;
(e)    which is owing by an Account Debtor to the extent the aggregate amount of
Accounts owing from such Account Debtor and its Affiliates to such Loan Party
exceeds 25% of the aggregate amount of Eligible Accounts;
(f)    with respect to which any covenant, representation, or warranty contained
in this Agreement, any Security Agreement or any Foreign Collateral Document has
been breached or is not true;
(g)    which (i) does not arise from the sale of goods or performance of
services in the ordinary course of business, (ii) is not evidenced by an invoice
or other documentation satisfactory to the Administrative Agent which has been
sent to the Account Debtor, (iii) represents a progress billing, (iv) is
contingent upon such Loan Party's completion of any further performance,
(v) represents a sale on a bill-and-hold, guaranteed sale, sale-and-return, sale
on approval, consignment, cash-on-delivery or any other repurchase or return
basis or (vi) relates to payments of interest;
(h)    for which the goods giving rise to such Account have not been shipped to
the Account Debtor or for which the services giving rise to such Account have
not been performed by such Loan Party or if such Account was invoiced more than
once;



-17-

--------------------------------------------------------------------------------




(i)    with respect to which any check or other instrument of payment has been
returned uncollected for any reason;
(j)    which is owed by an Account Debtor which has (i) applied for, suffered,
or consented to the appointment of any receiver, custodian, trustee, interim
receiver, monitor, examiner, administrator, administrative receiver or
liquidator of its assets, (ii) has had possession of all or a material part of
its property taken by any receiver, custodian, trustee, interim receiver,
monitor, examiner, administrator, administrative receiver or liquidator,
(iii) filed, or had filed against it, any request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as bankrupt,
winding-up, examination or voluntary or involuntary case under any state or
federal bankruptcy laws or under the laws of its jurisdiction of incorporation
(other than post-petition accounts payable of an Account Debtor that is a
debtor-in-possession under the Bankruptcy Code and reasonably acceptable to the
Administrative Agent), (iv) has admitted in writing its inability, or is
generally unable to, pay its debts as they become due, (v) become insolvent, or
(vi) ceased operation of its business;
(k)    which is owed by any Account Debtor which has sold all or a substantially
all of its assets;
(l)    which is owed by an Account Debtor which (i) does not maintain its chief
executive office (or its domicile, for purposes of the Quebec Civil Code) in the
United States of America or Canada (with respect to any Domestic Loan Party or
Canadian Loan Party) or any European Eligible Jurisdiction (with respect to any
European Borrower) or (ii) is not organized under applicable law of the United
States of America, any state or territory of the United States of America, the
District of Columbia, Canada, or any province or territory of Canada (with
respect to any Domestic Loan Party or Canadian Loan Party), or any European
Eligible Jurisdiction (with respect to any European Borrower), unless, in any
case, such Account is backed by a letter of credit acceptable to the
Administrative Agent which is in the possession of, and is directly drawable by,
the Administrative Agent;
(m)    which is owed in any currency other (i) than Dollars, (ii) with respect
to the Canadian Loan Parties, Canadian Dollars, or (iii) with respect to the
European Borrowers, Sterling or Euro;
(n)    which is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country (or any state,
provincial or regional government thereof) other than the United States of
America unless such Account is backed by a letter of credit acceptable to the
Administrative Agent which is in the possession of the Administrative Agent, or
(ii) the government of the United States of America, or any department, agency,
public corporation, or instrumentality thereof, unless the Federal Assignment of
Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et
seq.), and any other steps necessary to perfect the Liens of the Administrative
Agent and the Ex-Im Revolving Lender in such Account have been complied with to
the Administrative Agent's satisfaction; provided, that up to $750,000 in the
aggregate of such Accounts described in this clause (ii) outstanding at any time
shall not be deemed ineligible under this clause (n) notwithstanding the fact
that such steps have not been completed;
(o)    which is owed by any Affiliate, employee, officer, director, agent or
stockholder of any Loan Party;
(p)    which, for any Account Debtor, exceeds a credit limit established in
writing by the Administrative Agent, in its Permitted Discretion, to the extent
of such excess;
(q)    which is owed by an Account Debtor or any Affiliate of such Account
Debtor to which any Loan Party is indebted, but only to the extent of such
indebtedness;



-18-

--------------------------------------------------------------------------------




(r)    which is subject to any security, deposit, progress payment, retainage or
other similar advance made by or for the benefit of an Account Debtor, in each
case to the extent thereof, except to the extent that the applicable Loan Party
has obtained and delivered to the Account Debtor, a letter of credit or bank
guarantee relating to such security, deposit, progress payment, retainage or
other similar advance;
(s)    which is subject to any counterclaim, deduction, defense, setoff or
dispute but only to the extent of any such counterclaim, deduction, defense,
setoff or dispute, unless such Account is a Contention Account;
(t)    which is evidenced by any promissory note, chattel paper, or instrument;
(u)    which is owed by an Account Debtor located in any jurisdiction which
requires filing of a "Notice of Business Activities Report" or other similar
report in order to permit such Loan Party to seek judicial enforcement in such
jurisdiction of payment of such Account, unless such Loan Party has filed such
report or qualified to do business in such jurisdiction;
(v)    with respect to which such Loan Party has made any agreement with the
Account Debtor for any reduction thereof, other than discounts and adjustments
given in the ordinary course of business, or any Account which was partially
paid and such Loan Party created a new receivable for the unpaid portion of such
Account;
(w)    which does not comply in all material respects with the requirements of
all applicable laws and regulations, whether federal, state, provincial or
local, including without limitation the Federal Consumer Credit Protection Act,
the Federal Truth in Lending Act and Regulation Z of the Board;
(x)    which is for goods that have been sold under a purchase order or pursuant
to the terms of a contract or other agreement or understanding (written or oral)
that indicates or purports that any Person other than such Loan Party has or has
had an ownership interest in such goods, or which indicates any party other than
such Loan Party as payee or remittance party;
(y)    which was created on cash on delivery terms;
(z)    which is a Contention Account, but only to the extent that such
Contention Account, when added together with the aggregate of all other
Contention Accounts, exceeds the Dollar Equivalent of $750,000;
(aa)    which the Administrative Agent determines in its Permitted Discretion
may not be paid by reason of the Account Debtor's inability to pay;
(ab)at any time that the Volvo Purchase Agreement is in effect, such Account has
not been accepted for purchase pursuant to the Volvo Purchase Agreement;
(ac)such Account is owing by a Purchaser (as defined in the Volvo Purchase
Agreement) pursuant to the Volvo Purchase Agreement;
(ad)at any time that the Wells Fargo Purchase Agreement is in effect, such
Account has been accepted for purchase pursuant to such Wells Fargo Purchase
Agreement;
(ae)at any time that the JPMC Purchase Agreement is in effect, such Account has
been accepted for purchase pursuant to such JPMC Purchase Agreement;
(af)at any time that the OFS Purchase Agreement is in effect, such Account has
been accepted for purchase pursuant to such OFS Purchase Agreement;



-19-

--------------------------------------------------------------------------------




(ag)at any time that the Deutsche Bank Purchase Agreement is in effect, such
Account has been accepted for purchase pursuant to such Deutsche Bank Purchase
Agreement;
(ah)at any time that the Wells Fargo Purchase Agreement (JCI) is in effect, such
Account has been accepted for purchase pursuant to such Wells Fargo Purchase
Agreement (JCI);
(ai)at any time that the Citi Purchase Agreement (Hubbel) is in effect, such
Account has been accepted for purchase pursuant to such Citi Purchase Agreement
(Hubbel);
(aj)at any time that the Citi Purchase Agreement (Stanley) is in effect, such
Account has been accepted for purchase pursuant to such Citi Purchase Agreement
(Stanley); or
(ak)at any time that a Permitted Factoring Agreement is in effect, such Account
has been accepted for purchase pursuant to such Permitted Factoring Agreement.
In the event that an Account which was previously an Eligible Account ceases to
be an Eligible Account hereunder, the Company, the Canadian Borrower or any
European Borrower, as applicable, shall notify the Administrative Agent thereof
(i) within three Business Days of the date the applicable Borrower has obtained
knowledge thereof, if any such Accounts are in excess of the Dollar Equivalent
of $1,000,000 in the aggregate for any Account Debtor and (ii) in all other
cases, on and at the time of submission to the Administrative Agent of the next
Borrowing Base Certificate of such Borrower. In determining the amount of an
Eligible Account, the face amount of an Account may, in the Administrative
Agent's Permitted Discretion, be reduced by, without duplication, to the extent
not reflected in such face amount, (i) the amount of all accrued and actual
discounts, claims, credits or credits pending, promotional program allowances,
price adjustments, finance charges or other allowances (including any amount
that the applicable Loan Party may be obligated to rebate to an Account Debtor
pursuant to the terms of any agreement or understanding (written or oral)) and
(ii) the aggregate amount of all cash received in respect of such Account but
not yet applied by such Loan Party to reduce the amount of such Account.
"Eligible Equipment" means, at any time, Equipment owned by a Domestic Loan
Party which the Administrative Agent determines in its Permitted Discretion is
eligible hereunder. Without limiting the Administrative Agent's discretion
provided herein, Eligible Equipment shall not include any Equipment as to which:
(a)    such Domestic Loan Party does not have good title;
(b)    such Domestic Loan Party does not have the right to subject such
Equipment to a Lien in favor of the Administrative Agent;
(c)    such Equipment is not subject to a first priority perfected Lien in favor
of the Administrative Agent or is not free and clear of all other Liens of any
nature whatsoever (except for Permitted Encumbrances which do not have priority
over the Lien in favor of the Administrative Agent);
(d)    the full purchase price for such Equipment has not been paid by such
Domestic Loan Party;
(e)    such Equipment is not located on premises (i) owned by such Domestic Loan
Party, or (ii) leased by such Domestic Loan Party where the lessor has delivered
to the Administrative Agent a Collateral Access Agreement, unless a Reserve
equal to three month's rent, charges, and other amounts due or scheduled to
become due with respect to such facility has been established by the
Administrative Agent in its Permitted Discretion;



-20-

--------------------------------------------------------------------------------




(f)    such Equipment is obsolete or unfit for further use and is not used or
held for use by such Domestic Loan Party in the ordinary course of business of
the Domestic Loan Party;
(g)    such Equipment is subject to any agreement which restricts the
Administrative Agent's ability to take possession of, sell or otherwise dispose
of such Equipment; or
(h)    such Equipment constitutes "fixtures" under the applicable laws of the
jurisdiction in which such Equipment is located.
"Eligible Export-Related Accounts" means, at any time, the Export-Related
Accounts of an Ex-Im Credit Party that are due and collectible in the United
States of America and that satisfy the criteria for "Eligible Export-Related
Accounts Receivable" criteria in the Ex-Im Bank Borrower Agreement.
In the event that an Export-Related Account which was previously an Eligible
Export-Related Account ceases to be an Eligible Export-Related Account
hereunder, the Borrower Representative shall notify the Administrative Agent
thereof (i) within three Business Days of the date the Borrower Representative
has obtained knowledge thereof, if any such Export-Related Accounts are in
excess of the Dollar Equivalent of $1,000,000 in the aggregate for any Account
Debtor and (ii) in all other cases, on and at the time of submission to the
Administrative Agent of the next Ex-Im Borrowing Base Certificate. In
determining the amount of an Eligible Export-Related Account, the face amount of
an Export-Related Account may, in the Administrative Agent's Permitted
Discretion, be reduced by, without duplication, to the extent not reflected in
such face amount, (i) the amount of all accrued and actual discounts, claims,
credits or credits pending, promotional program allowances, price adjustments,
finance charges or other allowances (including any amount that the applicable
Ex-Im Credit Party may be obligated to rebate to an Account Debtor pursuant to
the terms of any agreement or understanding (written or oral)) and (ii) the
aggregate amount of all cash received in respect of such Export-Related Account
but not yet applied by such Ex-Im Credit Party to reduce the amount of such
Export-Related Account.
"Eligible Export-Related Inventory" means, at any time, the Export-Related
Inventory of an Ex-Im Credit Party that satisfies the criteria for "Eligible
Export-Related Inventory" contained in the Ex-Im Bank Borrower Agreement.
In the event that Export-Related Inventory which was previously Eligible
Export-Related Inventory ceases to be Eligible Export-Related Inventory
hereunder, the Borrower Representative shall notify the Administrative Agent
thereof (i) within three Business Days of the date the Borrower Representative
has obtained knowledge thereof, if any such Inventory has a value (based on the
lines of cost or market, determined on a first-in, first-out basis) in excess of
the Dollar Equivalent of $2,000,000 in the aggregate and (ii) in all other
cases, on and at the time of submission to the Administrative Agent of the next
Ex-Im Borrowing Base Certificate.
"Eligible In-Transit Inventory" has the meaning assigned to such term in clause
(f) of the definition of the term "Eligible Inventory".
"Eligible Inventory" means, at any time, the Inventory (other than
Export-Related Inventory) of a Domestic Loan Party, a Canadian Loan Party or a
European Borrower, as applicable, which the Administrative Agent determines in
its Permitted Discretion is eligible as the basis for the extension of Domestic
Revolving Loans, Domestic Swingline Loans, Canadian Revolving Loans, Canadian
Swingline Loans, European Revolving Loans and European Swingline Loans, and the
issuance of Domestic Letters of Credit, Canadian Letters of Credit and European
Letters of Credit hereunder. Without limiting the Administrative Agent's
discretion provided herein, Eligible Inventory shall not include any Inventory:



-21-

--------------------------------------------------------------------------------




(a)    which is not subject to a first priority perfected Lien in favor of the
Administrative Agent;
(b)    which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) a Permitted Encumbrance which does not have
priority over the Lien in favor of the Administrative Agent;
(c)    with respect to which any covenant, representation, or warranty contained
in this Agreement, any Security Agreement or any Foreign Collateral Document has
been breached or is not true and which does not conform to all standards imposed
by any Governmental Authority;
(d)    in which any Person other than such Loan Party shall (i) have any direct
or indirect ownership, interest or title to such Inventory, including, without
limitation, as a result of any retention of title arrangement in place with any
supplier, or (ii) be indicated on any purchase order or invoice with respect to
such Inventory as having or purporting to have an interest therein;
(e)    which constitutes bill-and-hold goods, goods that are returned or marked
for return, repossessed goods, defective or damaged goods, goods held on
consignment, or goods which are not of a type held for sale in the ordinary
course of business;
(f)    which is not located in the United States of America (in the case of
Domestic Loan Parties), Canada (in the case of Canadian Loan Parties) or any
European Eligible Jurisdiction (in the case of European Borrowers), or is in
transit with a common carrier from vendors and suppliers, provided that,
Inventory of the Domestic Loan Parties and Canadian Loan Parties in transit from
vendors and suppliers may be included as eligible ("Eligible In-Transit
Inventory") pursuant to this clause (f) so long as (i) the Administrative Agent
shall have received (1) a true and correct copy of the bill of lading and other
shipping documents for such Inventory, (2) the applicable Loan Party has title
to the Inventory, (3) evidence of satisfactory casualty insurance naming the
Administrative Agent as loss payee and otherwise covering such risks as the
Administrative Agent may reasonably request, and (4)  if the bill of lading is
(A) non-negotiable and the Inventory is in transit within the United States or
Canada, a duly executed Collateral Access Agreement from the applicable customs
broker for such Inventory or (B) negotiable, and the Inventory is on the water
in transit to the United States or Canada, unless otherwise determined by the
Administrative Agent in its sole discretion, confirmation that the bill is
issued in the name of the Loan Party and consigned to the order of the
Administrative Agent, and an acceptable agreement has been executed with such
Loan Party's customs broker, in which the customs broker agrees that it holds
the negotiable bill as agent for the Administrative Agent and has granted the
Administrative Agent access to the Inventory, (ii) the common carrier is not an
Affiliate of the applicable vendor or supplier and (iii) the customs broker is
not an Affiliate of any Loan Party;
(g)    which is located in any location leased by such Loan Party unless the
lessor has delivered to the Administrative Agent a Collateral Access Agreement
or, with respect to any such location for which Administrative Agent does not
receive a Collateral Access Agreement, a Reserve equal to three months' rent,
charges, and other amounts due or to become due with respect to such facility
has been established by the Administrative Agent in its Permitted Discretion;
(h)    which is located in any third party warehouse or is in the possession of
a bailee (other than a third party processor) and is not evidenced by a Document
(other than bills of lading to the extent permitted pursuant to clause (g)
above), unless (i) such warehouseman or bailee has delivered to the
Administrative Agent a Collateral Access Agreement and such other documentation
as the Administrative Agent may require or (ii) an appropriate Reserve has been
established by the Administrative Agent in its Permitted Discretion;



-22-

--------------------------------------------------------------------------------




(i)    which is being processed offsite at a third party location or outside
processor, or is in-transit to or from said third party location or outside
processor;
(j)    which is a discontinued product or component thereof;
(k)    which is the subject of a consignment by such Loan Party as consignor;
(l)    which is perishable;
(m)    which contains or bears any Intellectual Property rights licensed to such
Loan Party unless the Administrative Agent is satisfied that it may sell or
otherwise dispose of such Inventory without (i) infringing the rights of such
licensor, (ii) violating any contract with such licensor, or (iii) incurring any
liability with respect to payment of royalties other than royalties incurred
pursuant to sale of such Inventory under the current licensing agreement;
(n)    which is not reflected in a current perpetual inventory report of such
Loan Party (unless such Inventory is reflected in an acceptable separate report
to the Administrative Agent reflecting such Inventory as "in transit" "work in
process", "outside processing" or any other category of Inventory acceptable to
the Administrative Agent);
(o)    for which reclamation rights have been asserted by the seller;
(p)    with respect to the Canadian Loan Parties, is considered "30-day goods"
within the meaning of the Bankruptcy and Insolvency Act (Canada); or
(q)    which the Administrative Agent otherwise determines is unacceptable in
its Permitted Discretion.
In the event that Inventory which was previously Eligible Inventory ceases to be
Eligible Inventory hereunder, the Company, the Canadian Borrower or any European
Borrower, as applicable, shall notify the Administrative Agent thereof
(i) within three Business Days of the date the applicable Borrower has obtained
knowledge thereof, if any such Inventory has a value (based on the lesser of
cost or market, determined on a first-in, first-out basis) in excess of the
Dollar Equivalent of $2,000,000 in the aggregate and (ii) in all other cases, on
and at the time of submission to the Administrative Agent of the next Borrowing
Base Certificate of such Borrower.
"Eligible Inventory Basket" means, as of any date of determination, (a) with
respect to the Canadian Borrowing Base, the lesser of the amount yielded by the
formula set forth in the immediately following clause (x) and the amount set
forth in the immediately following clause (y), with clause (x) being an amount
equal to (i) 50% of the Canadian Loan Parties' Eligible Inventory, valued at the
lower of cost or market value, determined on a first-in, first-out basis, at
such time, minus (ii) (A) 85% multiplied by (B) the Orderly Liquidation
Percentage multiplied by (C) the value of the Canadian Loan Parties' Eligible
Inventory, valued at the lower of cost or market value, determined on a
first-in, first-out basis, at such time and (y) being the amount of $2,000,000;
(b) with respect to the European Borrowing Base, the lesser of the amount
yielded by the formula set forth in the immediately following clause (x) and the
amount set forth in the immediately following clause (y), with clause (x) being
an amount equal to (i) 50% of the European Loan Parties' Eligible Inventory,
valued at the lower of cost or market value, determined on a first-in, first-out
basis, at such time, minus (ii) (A) 85% multiplied by (B) the Orderly
Liquidation Percentage multiplied by (C) the value of the European Loan Parties'
Eligible Inventory, valued at the lower of cost or market value, determined on a
first-in, first-out basis, at such time and (y) being the amount of $5,000,000;
and (c) with respect the Domestic Borrowing Base, the lesser of the amount
yielded by the formula set forth in the immediately following clause (x) and the
amount set forth in the immediately following clause (y), with clause (x) being
an amount equal to (i) 50% of the Domestic Loan Parties' Eligible Inventory,
valued at the



-23-

--------------------------------------------------------------------------------




lower of cost or market value, determined on a first-in, first-out basis, at
such time, minus (ii) (A) 85% multiplied by (B) the Orderly Liquidation
Percentage multiplied by (C) the value of the Domestic Loan Parties' Eligible
Inventory, valued at the lower of cost or market value, determined on a
first-in, first-out basis, at such time and (y) being the amount of $18,000,000.
"Environmental Laws" means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
"Equipment" has the meaning specified in the Domestic Security Agreement.
"Equity Interests" means shares of capital stock, share capital, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
"ERISA Affiliate" means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
"ERISA Event" means (a) any "reportable event", as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived); (b) the existence with
respect to any Plan of an "accumulated funding deficiency" (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Loan Party or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by any Loan Party or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by any
Loan Party or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by any Loan Party or any ERISA Affiliate of any notice, or the receipt
by any Multiemployer Plan from any Loan Party or any ERISA Affiliate of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.
"Euro" or "€" means the single currency of the Participating Member States.
"Euro Loan" means any Loan denominated in Euros.



-24-

--------------------------------------------------------------------------------




"Eurodollar", when used in reference to any Dollar Loan, Dollar Borrowing, Euro
Loan, Euro Borrowing, Sterling Loan or Sterling Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
"European Agent" means J.P. Morgan Europe Limited, in its capacity as agent and
security trustee for the European Revolving Lenders hereunder.
"European Availability" means, with respect to the European Borrowers, at any
time, an amount equal to (a) the lesser of (i) the total European Revolving
Subcommitment of all European Revolving Lenders and (ii) the European Borrowing
Base minus (b) the total European Revolving Exposure of all European Revolving
Lenders.
"European Availability Period" means the period from and including the European
Effective Date to but excluding the Maturity Date.
"European Borrower" and "European Borrowers" means individually or collectively,
as required by the context, in each case upon delivery of a European Borrower
Joinder Agreement on or after the European Effective Date, one or more of the
following Subsidiaries of the Company as designated by the Company: (i) Henry
Halstead Limited, a company incorporated in England and Wales with company
number 0725298, Supply Technologies (UKG) Limited, a company incorporated under
the laws of Scotland, Supply Technologies (IRLG) Limited, a company incorporated
under the laws of Ireland, Ajax Tocco International Limited, a company
incorporated in England and Wales with company number 02676033, and/or Apollo
Aerospace Components limited, a company incorporated in England and Wales with a
company number 02083500; and (ii) such other Subsidiaries of the Company
incorporated in any legal jurisdiction of the United Kingdom or incorporated in
Ireland and reasonably acceptable to the Administrative Agent.
"European Borrower Joinder Agreement" means a joinder agreement in substantially
the form of Exhibit C.
"European Borrowing Base" means, at any time, with respect to the European
Borrowers, the sum of (a) 85% of the European Borrowers' Eligible Accounts at
such time, plus (b) the lesser of (i) the sum of (A) 85% multiplied by (B) the
Orderly Liquidation Percentage multiplied by (C) the value of the European
Borrowers' Eligible Inventory, valued at the lower of cost or market value,
determined on a first-in, first-out basis, at such time plus the applicable
Eligible Inventory Basket, if a positive number, or (ii) the European Inventory
Sublimit, minus (c) Reserves related to such European Borrowers. The
Administrative Agent may, in its Permitted Discretion, reduce the advance rates
set forth above, adjust Reserves or sublimits, or reduce one or more of the
other elements used in computing the European Borrowing Base. The European
Borrowing Base shall be calculated and reported in Dollars.
"European Borrowing Base Certificate" means a certificate, signed and certified
as accurate and complete by a Financial Officer of the Borrower Representative
in substantially the form of Exhibit D-3 or another form which is acceptable to
the Administrative Agent in its Permitted Discretion, reflecting the European
Borrowing Base.
"European Collateral Documents" means, collectively, the agreements and
documents granting a Lien to the European Agent, for the benefit of the European
Agent and the European Revolving Lenders, upon the Collateral of the European
Loan Parties as security for payment of all or any portion of the Foreign
Obligations.
"European Collection Account" has the meaning assigned to the term "Cash
Management Account" in the European Collateral Documents.



-25-

--------------------------------------------------------------------------------




"European Commercial LC Exposure" means, at any time, the sum of (a) the Dollar
Equivalent of the aggregate undrawn amount of all outstanding commercial
European Letters of Credit at such time plus (b) the Dollar Equivalent of the
aggregate amount of all European LC Disbursements relating to commercial
European Letters of Credit that have not yet been reimbursed by or on behalf of
any European Borrower at such time. The European Commercial LC Exposure of any
European Revolving Lender at any time shall be its Applicable Percentage of the
total European Commercial LC Exposure at such time.
"European Effective Date" means the first date after the Effective Date on which
the conditions specified in Sections 4.02, 4.04 and 4.05 are all satisfied (or
waived in accordance with Section 9.02).
"European Eligible Jurisdictions" means the jurisdictions set forth on Schedule
1.01(A).
"European Inventory Sublimit" means an amount equal to the Dollar Equivalent of
$7,000,000.
"European Issuing Bank" means J.P. Morgan Europe Limited or JPMorgan Chase Bank,
N.A., in each case in its capacity as the issuer of European Letters of Credit
hereunder and its successors in such capacity as provided in Section 2.06(i).
The European Issuing Bank may, in its discretion, arrange for one or more
European Letters of Credit to be issued by Affiliates of the European Issuing
Bank, in which case the term "European Issuing Bank" shall include any such
Affiliate with respect to European Letters of Credit issued by such Affiliate.
"European LC Collateral Account" has the meaning assigned to such term in
Section 2.06(j).
"European LC Disbursement" means a payment made by the European Issuing Bank
pursuant to a European Letter of Credit.
"European LC Exposure" means, at any time the sum of the European Commercial LC
Exposure and the European Standby LC Exposure. The European LC Exposure of any
European Revolving Lender at any time shall be its Applicable Percentage of the
total European LC Exposure at such time.
"European Letter of Credit" means any letter of credit or bank guarantee issued
pursuant to this Agreement upon the application of any European Borrower (or the
Borrower Representative, on behalf of a European Borrower).
"European Loan Guarantor" means each Domestic Loan Party, European Loan Party
and Canadian Loan Party, and any other Person that has become or now or
hereafter becomes a party to the Loan Guaranty pursuant to a joinder or by
executing a separate Loan Guaranty in each case that guarantees all or any
portion of the Foreign Obligations, together with their successors and assigns.
"European Loan Parties" means each European Borrower; and "European Loan Party"
means any one of them.
"European Obligations" means all unpaid principal of and accrued and unpaid
interest on the European Revolving Loans, all European LC Exposure, all European
Swingline Loans, all European Protective Advances, all European Overadvances,
all Banking Services Obligations of the European Loan Parties, all Swap
Obligations of the European Loan Parties, and all expenses, reimbursements,
indemnities and other obligations of the European Loan Parties to the European
Revolving Lenders, the Agents, the Issuing Banks or any indemnified party
arising under the Loan Documents.
"European Overadvance" has the meaning assigned to such term in Section 2.05(b).



-26-

--------------------------------------------------------------------------------




"European Protective Advance" has the meaning assigned to such term in
Section 2.04.
"European Revolving Exposure" means, with respect to any European Revolving
Lender at any time, the sum of the Dollar Equivalent of the outstanding
principal amount of such European Revolving Lender's European Revolving Loans
and its European LC Exposure plus an amount equal to its Applicable Percentage
of the Dollar Equivalent of the aggregate principal amount of European Swingline
Loans outstanding at such time plus an amount equal to its Applicable Percentage
of the Dollar Equivalent of the aggregate principal amount of European
Overadvances outstanding at such time plus an amount equal to its Applicable
Percentage of the Dollar Equivalent of the aggregate principal amount of
European Protective Advances outstanding at such time.
"European Revolving Lender" means each Lender with a European Revolving
Subcommitment or, if the European Revolving Subcommitments have terminated or
expired, a Lender with European Revolving Exposure.
"European Revolving Loans" means the Loans extended by the European Revolving
Lenders to the European Borrowers pursuant to Section 2.01(c).
"European Revolving Subcommitment" means, during the European Availability
Period, with respect to each European Revolving Lender, the commitment, if any,
of such European Revolving Lender to make European Revolving Loans and to
acquire participations in European Letters of Credit, European Overadvances,
European Protective Advances and European Swingline Loans hereunder, expressed
as an amount representing the maximum possible aggregate amount of such European
Revolving Lender's European Revolving Exposure hereunder, as such commitment may
be reduced or increased from time to time pursuant to (a) Section 2.09 and
(b) assignments by or to such European Revolving Lender pursuant to
Section 9.04. The initial amount of each European Revolving Lender's European
Revolving Subcommitment is set forth on the Commitment Schedule, or in the
Assignment and Assumption pursuant to which such European Revolving Lender shall
have assumed its European Revolving Subcommitment, as applicable. The initial
aggregate amount of the European Revolving Lenders' European Revolving
Subcommitment is the Dollar Equivalent of $10,000,000. The European Revolving
Subcommitments are subcommitments of the Domestic Revolving Commitments and do
not represent additional credit exposure.
"European Standby LC Exposure" means, at any time, the sum of (a) the Dollar
Equivalent of the aggregate undrawn amount of all outstanding standby European
Letters of Credit at such time plus (b) the Dollar Equivalent of the aggregate
amount of all European LC Disbursements relating to standby European Letters of
Credit that have not yet been reimbursed by or on behalf of the European
Borrower at such time. The European Standby LC Exposure of any European
Revolving Lender at any time shall be its Applicable Percentage of the total
European Standby LC Exposure at such time.
"European Subsidiary" means each direct or indirect Subsidiary of the Company
(other than a European Borrower) that is (i) incorporated in any jurisdiction of
the United Kingdom or (ii) incorporated in Ireland.
"European Swingline Lender" means JPMorgan Chase Bank, N.A., in its capacity as
lender of European Swingline Loans hereunder.
"European Swingline Loan" has the meaning assigned to such term in
Section 2.05(a).
"Event of Default" has the meaning assigned to such term in Article VII.
"Excluded Subsidiary" means Park Avenue Travel Ltd., an Ohio corporation and
Lallegro, Inc., a Delaware corporation.



-27-

--------------------------------------------------------------------------------




"Excluded Swap Obligation" means, with respect to any guarantor of all or any
portion of the Obligations, any Swap Obligation if, and to the extent that, all
or a portion of the Guarantee of such guarantor of, or the grant by such
guarantor of a security interest to secure, such Swap Obligation (or any
Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor's failure for any reason to constitute an ECP at the time the
Guarantee of such guarantor or the grant of such security interest becomes or
would become effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal.
"Excluded Taxes" means, with respect to any Agent, any Lender, any Issuing Bank
or any other recipient of any payment to be made by or on account of any
obligation of any Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or is resident
or carries on business through a permanent establishment located therein or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, (b) any branch profits taxes imposed
by the United States of America or any similar tax imposed by any other
jurisdiction in which any Borrower is located and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by any Borrower under
Section 2.19(b)), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office) or is attributable to such Foreign Lender's
failure to comply with Section 2.17(f), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrowers with respect to such withholding tax pursuant to Section 2.17(a).
"Ex-Im Availability" means, with respect to the Ex-Im Borrowers, at any time, an
amount equal to (a) the lesser of (i) the total Ex-Im Revolving Subcommitment of
the Ex-Im Revolving Lender and (ii) the Export-Related Borrowing Base minus
(b) the total Ex-Im Revolving Exposure relating to Ex-Im Revolving Loans minus
(i) 25% of the total Ex-Im LC Exposure.
"Ex-Im Availability Period" means the period from and including the Ex-Im
Effective Date to but excluding the earlier of the Maturity Date or the
Commitment Termination Date (as defined in the Fast Track Loan Agreement).
"Ex-Im Bank" means the Export-Import Bank of the United States of America.
"Ex-Im Bank Borrower Agreement" means an agreement executed by the Ex-Im
Borrowers in favor of Ex-Im Bank and the Ex-Im Revolving Lender, in the form
attached hereto as Exhibit F-1, together with all amendments, modifications and
supplements thereto, including without limitation the Ex-Im Borrower Agreement
Supplement in the form attached hereto as Exhibit F-2.
"Ex-Im Bank Documents" means, collectively, the Ex-Im Bank Guarantee, any Loan
Authorization Agreement between the Ex-Im Revolving Lender and Ex-Im Bank and
the Ex-Im Bank Borrower Agreement.
"Ex-Im Bank Guarantee" means that certain Master Guarantee Agreement and any
other guarantee now or hereafter executed by Ex-Im Bank in favor of the Ex-Im
Revolving Lender, in form and substance reasonably satisfactory to the Ex-Im
Revolving Lender, together with all amendments, modifications and supplements
thereto.



-28-

--------------------------------------------------------------------------------




"Ex-Im Borrowers" means, individually or collectively, the Company and the Ex-Im
Credit Party.
"Ex-Im Borrowing Base Certificate" means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower Representative in a
form which is acceptable to the Administrative Agent in its sole discretion,
reflecting the Export-Related Borrowing Base.
"Ex-Im Credit Party" means AJAX Tocco Magnethermic Corporation, an Ohio
corporation.
"Ex-Im Commercial LC Exposure" means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding commercial Ex-Im Letters of Credit at such
time plus (b) the aggregate amount of all Ex-Im LC Disbursements relating to
commercial Ex-Im Letters of Credit that have not yet been reimbursed by or on
behalf of the Ex-Im Borrowers at such time. The Ex-Im Commercial LC Exposure of
the Ex-Im Revolving Lender at any time shall be its Applicable Percentage of the
total Ex-Im Commercial LC Exposure at such time.
"Ex-Im Effective Date" means the first date after the Effective Date on which
the conditions specified in Sections 4.02, 4.06 and 4.07 are all satisfied (or
waived in accordance with Section 9.02).
"Ex-Im Issuing Bank" means JPMorgan Chase Bank, N.A., in its capacity as the
issuer of Ex-Im Letters of Credit, and its successors in such capacity as
provided in Section 2.06(i). The Ex-Im Issuing Bank may, in its discretion,
arrange for one or more Ex-Im Letters of Credit to be issued by Affiliates of
the Ex-Im Issuing Bank, in which case the term "Ex-Im Issuing Bank" shall
include any such Affiliate with respect to Ex-Im Letters of Credit issued by
such Affiliate.
"Ex-Im LC Collateral Account" has the meaning assigned to such term in
Section 2.06(j).
"Ex-Im LC Disbursement" means a payment made by the Ex-Im Issuing Bank pursuant
to an Ex-Im Letter of Credit.
"Ex-Im LC Exposure" means, at any time, the sum of the Ex-Im Commercial LC
Exposure and the Ex-Im Standby LC Exposure. The Ex-Im LC Exposure of the Ex-Im
Revolving Lender at any time shall be its Applicable Percentage of the total
Ex-Im LC Exposure at such time.
"Ex-Im Letter of Credit" means any letter of credit (other than a Warranty
Letter of Credit, as defined in the Ex-Im Bank Borrower Agreement) issued by the
Ex-Im Issuing Bank upon the application of an Ex-Im Borrower (or the Borrower
Representative, on behalf of such Ex-Im Borrower).
"Ex-Im Obligations" means all unpaid principal of and accrued and unpaid
interest on the Ex-Im Revolving Loans, all Ex-Im LC Exposure and all expenses,
reimbursements, indemnities and other obligations of the Ex-Im Borrowers to the
Ex-Im Revolving Lender, the Ex-Im Participants, the Agents, the Issuing Banks or
any indemnified party arising under the Ex-Im Bank Borrower Agreement, the Fast
Track Loan Agreement, and the Loan Documents, in respect of the Ex-Im Revolving
Loans or the Ex-Im LC Exposure. The Ex-Im Obligations shall be the "Loan
Facility Obligations" referred to in the Ex-Im Bank Borrower Agreement.
"Ex-Im Participant" means each Lender hereunder, with respect to its
participation in Ex-Im Revolving Exposure.
"Ex-Im Revolving Lender" means JPMorgan Chase Bank, N.A., as Lender under the
Fast Track Loan Agreement.



-29-

--------------------------------------------------------------------------------




"Ex-Im Revolving Exposure" means the sum of the outstanding principal amount of
the Ex-Im Revolving Loans and the Ex-Im LC Exposure.
"Ex-Im Revolving Loans" means the export-related Loans extended by the Ex-Im
Revolving Lender to the Ex-Im Borrowers pursuant to Section 2.01(d) and the Fast
Track Loan Agreement.
"Ex-Im Revolving Subcommitments" means, (a) with respect to the Ex-Im Revolving
Lender, the commitment, if any, of the Ex-Im Revolving Lender to make Ex-Im
Revolving Loans and to acquire participations in Ex-Im Letters of Credit
hereunder, expressed as an amount representing the maximum possible aggregate
amount of the Ex-Im Revolving Lender's Ex-Im Revolving Exposure hereunder, as
such subcommitment may be reduced from time to time pursuant to assignments by
or to the Ex-Im Revolving Lender pursuant to Section 9.04 and (b) with respect
to each Ex-Im Participant, the commitment, if any, of such Ex-Im Participant to
acquire participations in Ex-Im Revolving Loans and Ex-Im Letters of Credit
hereunder, expressed as an amount representing the maximum possible aggregate
amount of such Ex-Im Participants' participation in the Ex-Im Revolving Exposure
hereunder, as such subcommitment may be reduced from time to time pursuant to
assignments by or to such Ex-Im Participant pursuant to Section 9.04. The
initial amount of the Ex-Im Revolving Lender's and each Ex-Im Participants Ex-Im
Revolving Subcommitment is set forth on the Commitment Schedule, or in the
Assignment and Assumption pursuant to which the Ex-Im Revolving Lender or such
Ex-Im Participant shall have assumed its Ex-Im Revolving Subcommitment, as
applicable. The initial aggregate amount of the Ex-Im Revolving Lender's Ex-Im
Revolving Subcommitment is $25,000,000. The Ex-Im Revolving Subcommitments are
subcommitments of the Domestic Revolving Commitments and do not represent
additional credit exposure.
"Ex-Im Security Agreement" means that certain Amended and Restated Security
Agreement dated as of the Fifth Restated Closing Date, among the Ex-Im
Borrowers, the other Domestic Loan Parties and the Ex-Im Revolving Lender.
"Ex-Im Standby LC Exposure" means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding standby Ex-Im Letters of Credit at such time
plus (b) the aggregate amount of all Ex-Im LC Disbursements relating to standby
Ex-Im Letters of Credit that have not yet been reimbursed by or on behalf of the
Ex-Im Borrowers at such time. The Ex-Im Standby LC Exposure of the Ex-Im
Revolving Lender at any time shall be its Applicable Percentage of the total
Ex-Im Standby LC Exposure at such time.
"Existing Canadian Revolving Loans" means the Canadian Revolving Loans advanced
to the Canadian Borrower under the Existing Credit Agreement.
"Existing Credit Agreement" means the certain Fifth Amended and Restated Credit
Agreement dated as of the Fifth Restated Closing Date among the Company,
Canadian Borrower, certain of the other Loan Parties, certain of the Lenders,
JPMorgan Chase Bank, N.A., as Administrative Agent, and JPMorgan Bank, N.A.,
Toronto Branch, as Canadian Agent, as amended or modified through the Effective
Date.
"Existing Domestic Revolving Loans" means the Domestic Revolving Loans advanced
to the Company under the Existing Credit Agreement.
"Existing Lender" means a Person holding loans and commitments under the
Existing Credit Agreement.
"Existing Term Loans" means the Term Loans advanced to the Company under the
Existing Credit Agreement.
"Export-Related Accounts" means all Export-Related Accounts Receivable (as
defined in the Ex-Im Bank Borrower Agreement) of the Ex-Im Credit Party.



-30-

--------------------------------------------------------------------------------




"Export-Related Borrowing Base" means, at any time, with respect to the Ex-Im
Credit Party, the Export-Related Borrowing Base as defined in the Ex-Im Bank
Borrower Agreement. The Ex-Im Revolving Lender may, in its Permitted Discretion,
reduce the advance rates set forth in the Export-Related Borrowing Base, adjust
Reserves or reduce one or more of the other elements used in computing the
Export-Related Borrowing Base. For the avoidance of doubt, the parties
acknowledge and agree that Export-Related Accounts that are subject to
contractual restrictions on the ability of the Ex-Im Credit Party to grant a
security interest in such Export-Related Accounts shall not be treated as
eligible for purposes of calculating the Export-Related Borrowing Base.
"Export-Related Collateral" has the meaning assigned to such term in the Fast
Track Loan Agreement.
"Export-Related Inventory" means all Export-Released Inventory (as defined in
the Ex-Im Bank Borrower Agreement) of the Ex-Im Credit Party.
"Export Order" has the meaning assigned to such term in the Ex-Im Bank Borrower
Agreement.
"Fast Track Loan Agreement" means the Fast Track Export Loan Agreement among the
Ex-Im Borrowers, the other Domestic Loan Parties and the Ex-Im Revolving Lender,
in form reasonably satisfactory to the Administrative Agent and the Ex-Im
Revolving Lender, together with all amendments, modifications and supplements
thereto.
"Federal Funds Effective Rate" means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
"Fifth Restated Closing Date" means March 23, 2012.
"Financial Officer" means the chief financial officer, principal accounting
officer, treasurer or controller of the Company or any Loan Party, as the
context indicates.
"Financial Support Direction" means a financial support direction issued by the
Pensions Regulator under section 43 of the Pensions Act 2004 (U.K.).
"Fixed Asset Loanable Value" means, at any time, with respect to the Domestic
Loan Parties, the sum of (a) the greater of (i) 100% of the appraised net forced
liquidation value of Eligible Equipment or (ii) 85% of the appraised net orderly
liquidation value of Eligible Equipment minus (b) the Fixed Assets Reserves. The
Administrative Agent may, in its Permitted Discretion, reduce the advance rates
set forth above, adjust Fixed Asset Reserves or reduce one or more of the other
elements used in computing the Fixed Asset Loanable Value.
"Fixed Asset Reserves" means any and all reserves which the Administrative Agent
deems necessary in its Permitted Discretion as a result of events, contingencies
or risks that adversely affect the Collateral, its value or the amount that
might be received by the Administrative Agent from the sale or other disposition
of or realization upon, such Collateral, without duplication of any other
reserve or adjustment made under the definition of Eligible Equipment, in the
Administrative Agent's Permitted Discretion, to maintain with respect to
Eligible Equipment.



-31-

--------------------------------------------------------------------------------




"Foreign Collateral Documents" means, collectively, the Canadian Collateral
Documents and the European Collateral Documents.
"Foreign Lender" means any Lender that is organized under the laws of a
jurisdiction other than that in which a Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction, Canada
and each Province and Territory thereof shall be deemed to constitute a single
jurisdiction and the countries comprising the United Kingdom shall be deemed to
constitute a single jurisdiction.
"Foreign Subsidiary" means any Subsidiary of the Company other than a Domestic
Subsidiary.
"Foreign Obligations" means all Canadian Obligations and all European
Obligations.
"Funding Accounts" means the deposit account(s) of each of the Company, the
Canadian Borrower and each European Borrower to which the Agents are authorized
by such Borrower to transfer the proceeds of any Borrowings requested or
authorized pursuant to this Agreement.
"GAAP" means generally accepted accounting principles in the United States of
America.
"Governmental Authority" means the government of the United States of America,
Canada, the United Kingdom, Ireland and any other nation or any political
subdivision thereof, whether state, provincial or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other
entity, whether national or supranational, exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.
"Guarantee" of or by any Person (the "guarantor") means any obligation,
contingent or otherwise, of the guarantor guaranteeing, indemnifying against or
having the economic effect of guaranteeing or indemnifying against any
Indebtedness or other obligation of any other Person (the "primary obligor") in
any manner, whether directly or indirectly, and including any obligation of the
guarantor, direct or indirect, (a) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness or other obligation or
to purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or other obligation
of the payment thereof, (c) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or
(d) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.
"Guaranteed Obligations" means the Domestic Guaranteed Obligations, the Canadian
Guaranteed Obligations or the European Guaranteed Obligations, as each term is
defined in Section 10.01.
"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
"Holdings" means Park-Ohio Holdings Corp., an Ohio corporation.
"Hubbel Accounts" means Accounts owing to Supply Technologies LLC by Hubbel.
"ILS" means Supply Technologies LLC, an Ohio limited liability company.



-32-

--------------------------------------------------------------------------------




"Impacted Interest Period" has the meaning assigned to such term in the
definition of "LIBO Rate".
"Indebtedness" of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty (excluding any bank guarantees or
similar transactions issued in favor of any Foreign Subsidiary), (j) all
obligations, contingent or otherwise, of such Person in respect of bankers'
acceptances, (k) obligations under any liquidated earn-out, (l) all Swap
Obligations of such Person, including Net Mark-to-Market Exposure, (m) all
obligations of such Person under any Sale and Leaseback Transaction, and (n) any
other Off-Balance Sheet Liability. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person's ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.
"Intellectual Property" has the meaning assigned to such term in the Domestic
Security Agreement.
"Indemnified Taxes" means Taxes other than Excluded Taxes.
"Intercompany Notes" has the meaning assigned to such term in Section 6.01.
"Interest Election Request" means a request by the Borrower Representative to
convert or continue a Borrowing in accordance with Section 2.08.
"Interest Payment Date" means (a) with respect to any CBFR Loan (other than a
Domestic Swingline Loan), any USBR Loan (other than a Canadian Swingline Loan)
or CP Loan (other than a Canadian Swingline Loan) or any Overnight LIBO Rate
Loan (other than a European Swingline Loan), the first Business Day in each
calendar month and the Maturity Date, (b) with respect to any CDOR Loan or
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a CDOR Borrowing or Eurodollar
Borrowing with an Interest Period of more than three months' duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months' duration after the first day of such Interest Period and the Maturity
Date, and (c) with respect to any Swingline Loan, the day that such Swingline
Loan is required to be repaid and the Maturity Date.
"Interest Period" means (a) with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower Representative may elect and (b) with respect to any
CDOR Rate Borrowing, the period commencing on the date of such Borrowing and
ending on the numerically corresponding day in the calendar month that is one,
two, three or six months thereafter, as the Borrower Representative may elect;
provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurodollar Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest



-33-

--------------------------------------------------------------------------------




Period pertaining to a Eurodollar Borrowing that commences on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and, in the case of a CDOR Rate Borrowing or a Eurodollar
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.
"Interpolated Rate" means, at any time, for any Impacted Interest Period, the
rate per annum (rounded upward to four decimal places) reasonably determined by
the Administrative Agent (which determination shall be conclusive and binding
absent manifest error) to be equal to the rate that results from interpolating
on a linear basis between: (a) the LIBO Screen Rate for the longest period (for
which the LIBO Screen Rate is available) that is shorter than the Impacted
Interest Period and (b) the LIBO Screen Rate for the shortest period (for which
the LIBO Screen Rate is available) that exceeds the Impacted Interest Period, in
each case, at such time.
"Inventory" has the meaning assigned to such term in the Domestic Security
Agreement.
"Irish Intercompany Subordinated Indebtedness" means the unsecured Indebtedness
owing by Fluid Routing Solutions, LLC to POITC, pursuant to the Irish
Intercompany Subordinated Note, which shall (i) mature no earlier than the date
that is six months after the Maturity Date (as the same may be extended from
time to time), and (ii) at all times be subordinated to the Secured Obligations
pursuant to the Irish Intercompany Subordination Agreement.
"Irish Intercompany Subordinated Note" means that certain Intercompany
Subordinated Note issued by Fluid Routing Solutions, LLC to POITC on March 23,
2012 in the original principal amount of $30,000,000, as in effect on the date
hereof or as otherwise amended, restated, supplemented or otherwise modified in
accordance with the Irish Intercompany Subordination Agreement. The outstanding
principal balance under the Irish Intercompany Subordinated Note as of the
Effective Date is $13,114,121.
"Irish Intercompany Subordination Agreement" means that certain Subordination
and Intercreditor Agreement, dated as of March 23, 2012, by and among the
Administrative Agent, POITC and the Loan Parties.
"Issuing Bank" means the Canadian Issuing Bank, the European Issuing Bank, the
Ex-Im Issuing Bank or the Domestic Issuing Bank, as the context indicates.
"ITA" means the Income Tax Act 2007 (U.K.).
"JCI Accounts" means Accounts owing to Supply Technologies LLC by Johnson
Controls, Inc. or one of its Subsidiaries or Affiliates identified on Schedule 1
to the Wells Fargo Purchase Agreement (JCI), as in effect on August 10, 2012.
"Joinder Agreement" has the meaning assigned to such term in Section 5.13.
"JPMC Purchaser" means JPMorgan Chase Bank, N.A., in its capacity as Investor
Agent under the JPMC Purchase Agreement.
"JPMC Purchase Agreement " means the Receivables Purchase Agreement dated
January 6, 2012 between Supply Technologies LLC and JPMC Purchaser.
"LC Disbursement" means a Canadian LC Disbursement, a European LC Disbursement,
an Ex-Im LC Disbursement or a Domestic LC Disbursement.



-34-

--------------------------------------------------------------------------------




"LC Exposure" means, collectively, the Canadian LC Exposure, the European LC
Exposure, the Ex-Im LC Exposure and the Domestic LC Exposure.
"Lenders" means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption and specifically includes the Ex-Im Revolving
Lender. Unless the context otherwise requires, the term "Lenders" includes each
Swingline Lender.
"Letter of Credit" means a Domestic Letter of Credit, an Ex-Im Letter of Credit,
a Canadian Letter of Credit or a European Letter of Credit.
"LIBO Rate" means, with respect to any Eurodollar Borrowing for any applicable
Interest Period, the London interbank offered rate administered by ICE Benchmark
Administration Limited (or any other Person that takes over the administration
of such rate) for the relevant currency and for a period equal in length to such
Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen
or, in the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page or screen that displays such rate in place of
Reuters, or if such successor or substitute page or screen ceases to be
available, on the appropriate page of such other information service that
publishes such rate applicable to the relevant currency as shall be reasonably
selected by the Administrative Agent or the European Agent, as applicable, from
time to time in its reasonable discretion (the "LIBO Screen Rate") at
approximately 11:00 a.m., London time, two (2) Business Days prior (or the same
Business Day for Sterling) to the commencement of such Interest Period; provided
that, (x) if any LIBO Screen Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement and (y) if the LIBO Screen Rate
shall not be available at such time for a period equal in length to such
Interest Period (an "Impacted Interest Period"), then the LIBO Rate shall be the
Interpolated Rate at such time, subject to Section 2.14 in the event that the
Administrative Agent shall conclude that it shall not be possible to determine
such Interpolated Rate (which conclusion shall be conclusive and binding absent
manifest error); provided, that, if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
"LIBO Screen Rate" has the meaning assigned to such term in the definition of
"LIBO Rate".
"Lien" means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge, security assignment or security
interest in, on or of such asset, (b) the interest of a vendor or a lessor under
any conditional sale agreement, capital lease or title retention agreement (or
any financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
"Loan Authorization Agreement" has the meaning assigned to such term in the
Ex-Im Bank Borrower Agreement.
"Loan Documents" means this Agreement, any promissory notes issued pursuant to
the Agreement, any Letter of Credit applications, the Collateral Documents, the
Loan Guaranty, the Ex-Im Bank Borrower Agreement, the Ex-Im Bank Guarantee, the
Fast Track Loan Agreement and all other agreements, instruments, documents and
certificates executed and delivered to, or in favor of, any Agent, the Ex-Im
Revolving Lender or any other Lender and including all other pledges, powers of
attorney, consents, assignments, contracts, notices, letter of credit agreements
and all other written matter whether heretofore, now or hereafter executed by or
on behalf of any Loan Party, or any employee of any Loan Party, and delivered to
any Agent, the Ex-Im Revolving Lender or any other Lender in connection with the
Existing Credit Agreement or this Agreement or the transactions contemplated
thereby or hereby. Any reference in the Agreement or any other Loan Document to
a Loan Document shall include all appendices, exhibits or



-35-

--------------------------------------------------------------------------------




schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to the Agreement or such Loan Document as
the same may be in effect at any and all times such reference becomes operative.
"Loan Guarantor" means a Domestic Loan Guarantor, a Canadian Loan Guarantor or a
European Loan Guarantor, as applicable, together with its respective successors
and assigns.
"Loan Guaranty" means Article X of this Agreement and each separate Guarantee,
in form and substance satisfactory to the Administrative Agent, heretofore, now
or hereafter delivered by a Loan Guarantor, including each Guarantee executed by
each Loan Guarantor that is a Foreign Subsidiary (which Guarantee shall be
governed by the laws of the country in which such Foreign Subsidiary is
located), as it may be amended or modified and in effect from time to time.
"Loan Parties" means the Borrowers, the other Domestic Loan Parties, the other
Canadian Loan Parties, the other European Loan Parties and any other Person who
becomes a party to this Agreement pursuant to a Joinder Agreement and their
successors and assigns.
"Loans" means the loans and advances made by the Lenders pursuant to this
Agreement, including Domestic Revolving Loans, Canadian Revolving Loans,
European Revolving Loans, Ex-Im Revolving Loans, Term Loans, Swingline Loans,
Overadvances and Protective Advances.
"Material Adverse Effect" means a material adverse effect on (a) the business,
assets, operations or financial condition of the Loan Parties as a whole,
(b) the ability of the Loan Parties, taken as a whole, to perform any of their
obligations under the Loan Documents, (c) a material portion of the Collateral,
or any Agent's Liens (on behalf of itself and the applicable Lenders), or Ex-Im
Revolving Lender's Liens, on the Collateral or the priority of such Liens, or
(d) the rights of or benefits available to any Agent, the Ex-Im Revolving
Lender, any Issuing Bank or any Lender thereunder.
"Material Indebtedness" means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Loan Parties in an aggregate principal amount exceeding $10,000,000.
"Maturity Date" means July 31, 2019 or any earlier date on which the Commitments
are reduced to zero or otherwise terminated pursuant to the terms hereof.
"Maximum Liability" has the meaning assigned to such term in Section 10.10.
"Maximum Availability Amount" means an amount at any time equal to the sum of
(a) $28,750,000 plus (b) 12.5% of the aggregate increases of the Domestic
Revolving Commitment effected as of such time pursuant to Section 2.09(d).
"Moody's" means Moody's Investors Service, Inc.
"Multiemployer Plan" means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
"Net Mark-to-Market Exposure" of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Swap Agreements. As used in this definition,
"unrealized losses" means the fair market value of the cost to such Person of
replacing such Swap Agreement as of the date of determination (assuming the Swap
Agreement were to be terminated as of that date), and "unrealized profits" means
the fair market value of the gain to such Person of replacing such Swap
Agreement as of the date of determination (assuming such Swap Agreement were to
be terminated as of that date).



-36-

--------------------------------------------------------------------------------




"Net Proceeds" means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a Sale and Leaseback Transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable that are
directly attributable to such event (as determined reasonably and in good faith
by a Financial Officer).
"Non-Consenting Lender" has the meaning assigned to such term in
Section 9.02(d).
"Non-Paying Guarantor" has the meaning assigned to such term in Section 10.11.
"Obligated Party" has the meaning assigned to such term in Section 10.02.
"Obligations" means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all Banking Services Obligations of the Loan
Parties, all Swap Obligations of the Loan Parties owing to any Lender, any
Agent, the Ex-Im Revolving Lender or any of their Affiliates, all accrued and
unpaid fees and all expenses, reimbursements, indemnities and other obligations
of the Loan Parties to the Lenders or to any Lender, any Agent, the Ex-Im
Revolving Lender, any Issuing Bank or any indemnified party arising under the
Loan Documents.
"Off-Balance Sheet Liability" of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
"synthetic lease" transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases).
"OFS" means Orbian Financial Services II, LLC, in its capacity as purchaser
under the OFS Purchase Agreement.
"OFS Purchase Agreement " means the Discount Agreement dated November 21, 2011
between Supply Technologies LLC and OFS.
"Orderly Liquidation Percentage" means, with respect to Inventory or
Export-Related Inventory of any Loan Party, (a) the Dollar Equivalent of the net
recovery value of such Inventory or Export-Related Inventory, as applicable,
divided by (b) the gross value of such Inventory or Export-Related Inventory, as
applicable, determined as of the date of most recent appraisal conducted in
accordance with customary asset based lending standards pursuant to
Section 5.11, by an appraiser acceptable to the Administrative Agent, net of all
costs of liquidation thereof.
"Other Taxes" means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.



-37-

--------------------------------------------------------------------------------




"Overadvance" means a Canadian Overadvance, a European Overadvance or a Domestic
Overadvance, as the context indicates; and "Overadvances" means Canadian
Overadvances, European Overadvances and Domestic Overadvances, collectively.
"Overnight LIBO Rate" means a rate per annum equal to the London interbank
offered rate as administered by ICE Benchmark Administration Limited (or any
other Person that takes over the administration of such rate) for overnight
deposits in Euros as displayed on the applicable Reuters screen page (currently
page LIBOR01) (or, in the event such rate does not appear on a page of the
Reuters screen, on the appropriate page of such other information service that
publishes such rate as shall be reasonably selected by the Administrative Agent
from time to time in its reasonable discretion) at approximately 11:00 a.m.,
London time, on such day; provided that if an Overnight LIBO Rate shall be less
than zero, such rate shall be deemed to be zero for all purposes of this
Agreement.
"Participant" has the meaning assigned to such term in Section 9.04.
"Participating Member State" means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to economic and monetary union.
"Paying Guarantor" has the meaning assigned to such term in Section 10.11.
"PBGC" means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
"Pensions Regulator" means the body corporate called the Pensions Regulator
established under Part 1 of the Pensions Act 2004 (U.K.).
"Permitted Discretion" means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
credit judgment.
"Permitted Encumbrances" means:
(a)    Liens imposed by law for taxes, fees, assessments, or other governmental
charges or levies on the property of a Loan Party if such (i) amounts are not at
the time delinquent or (ii) do not secure obligations in excess of $250,000, are
being contested in compliance with Section 5.04 and a stay of enforcement of
such Lien is in effect;
(b)    carriers', warehousemen's, mechanics', materialmen's, repairmen's and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 10 days or are being
contested in compliance with Section 5.04;
(c)    Liens arising out of pledges and deposits made in the ordinary course of
business in compliance with workers' compensation, unemployment insurance, old
age pensions and other social security or retirement benefits laws or
regulations;
(d)    Liens arising out of deposits to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business;
(e)    easements, zoning restrictions, rights-of-way and similar encumbrances on
Real Property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of any Loan Party;



-38-

--------------------------------------------------------------------------------




(f)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;
(g)    statutory Liens in favor of landlords of Real Property leased by a Loan
Party; provided, that such Loan Party is not in default with respect to payment
of all rent and other material amounts due to such landlord under any lease of
such Real Property;
(h)    the equivalent of the types of Liens discussed in clauses (a) through (g)
above, inclusive, in any foreign jurisdiction in which any Loan Party conducts
business; and
(i)    licenses of Intellectual Property;
provided that the term "Permitted Encumbrances" shall not include (i) any Lien
securing Indebtedness, (ii) any Lien arising under ERISA or Environmental Laws,
(iii) any Lien attached to Accounts of any Loan Party (except a Lien of the type
described in clause (a) above) or (iv) any Lien attached to Inventory of any
Loan Party (except a Lien of the type described in clauses (a), (b) or (g)
above).
"Permitted Factoring Accounts" means Accounts owing to a Loan Party and sold to
a Permitted Factoring Provider pursuant to a Permitted Factoring Agreement, in
each case as disclosed in writing to the Administrative Agent from time to time.
"Permitted Factoring Agreement" means an agreement entered into after the
Effective Date, in form and substance satisfactory to the Administrative Agent
in its Permitted Discretion, pursuant to which a Loan Party sells Permitted
Factoring Accounts to a Permitted Factoring Provider.
"Permitted Factoring Provider" means a financial institution who purchases
Permitted Factoring Accounts from a Loan Party pursuant to a Permitted Factoring
Agreement.
"Permitted Holders" means (a) Edward F. Crawford and Mathew V. Crawford, either
of their spouses, lineal descendants, or the probate estate of any such person,
(b) any trust, so long as one or more of the foregoing is the beneficiary
thereof, and (c) any other corporation, partnership, limited liability company,
or other similar entity, all of the shareholders, partners, members, or owners
of which are any of the foregoing.
"Permitted Investments" means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, Canada or the United States of America
(or by any agency thereof to the extent such obligations are backed by the full
faith and credit of the United States of America), in each case maturing within
one year from the date of acquisition thereof;
(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody's;
(c)    investments in certificates of deposit, banker's acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of Canada or the United States of America or any province or state thereof which
has a combined capital and surplus and undivided profits of not less than
$500,000,000;



-39-

--------------------------------------------------------------------------------




(d)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;
(e)    money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody's and (iii) have portfolio
assets of at least $5,000,000,000;
(f)    money market funds that (i) are money market funds (as defined in
National Instrument 81-102 Mutual Funds) that are reporting issuers (as defined
in Ontario securities laws) in the Province of Ontario, Canada, (ii) are rated
AAA by S&P and Aaa by Moody's and (iii) have portfolio assets of at least
$5,000,000,000; and
(g)    in the case of any European Loan Party, other investments that are
analogous to the foregoing, are of comparable credit quality and are customarily
used by companies in the jurisdictions of such Loan Parties for cash management
purposes.
"Person" means any natural person, corporation, limited liability company,
unlimited liability company, trust, joint venture, association, company,
partnership, Governmental Authority or other entity.
"Plan" means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Loan Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an "employer" as defined in Section 3(5) of ERISA. For
the avoidance of doubt, this definition of Plan excludes any Canadian Plan.
"Pledge Agreements" means each of the Pledge Agreements executed and delivered
to the Administrative Agent, for the benefit of the Administrative Agent and the
Lenders, to the Canadian Agent, for the benefit of the Canadian Agent and the
Canadian Revolving Lenders, to the European Agent, for the benefit of the
European Agent and the European Revolving Lenders, or to the Ex-Im Revolving
Lender, by Holdings or any Loan Party, on or after June 30, 2007, as the same
may heretofore have been and may hereafter be amended, restated or otherwise
modified.
"POITC" means Park-Ohio International Treasury Company Limited, an Irish
company.
"PPSA" means the Personal Property Security Act (Ontario) (or any successor
statute) or similar legislation (including, without limitation, the Civil Code
(Quebec)) of any other jurisdiction the laws of which are required by such
legislation to be applied in connection with the issue, perfection, enforcement,
validity or effect of security interests.
"Prepayment Event" means:
(a)    any sale, transfer or other disposition of any property or asset of any
Loan Party, including without limitation the sale of Equity Interests of a
Subsidiary (including any Designated Subsidiary, but excluding any Excluded
Subsidiary), other than dispositions pursuant to Section 6.05(a),
Section 6.05(b), Section 6.05(e) with respect to any individual disposition with
a fair market value less than $500,000, Section 6.06, Section 6.15(b),
Section 6.15(c), Section 6.15(d), Section 6.15(e), Section 6.15(f),
Section 6.15(g), Section 6.15(h), Section 6.15(i) or Section 6.15(j);
(b)    any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of any Loan Party; or



-40-

--------------------------------------------------------------------------------




(c)    the incurrence by any Loan Party of any Indebtedness, other than
Indebtedness permitted under Section 6.01.
"Prime Rate" means the rate of interest per annum publicly announced from time
to time by Chase or its parent as its prime rate at its offices at 270 Park
Avenue in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective. The
Prime Rate is not necessarily the lowest rate charged by Chase to any customer.
"Projections" has the meaning assigned to such term in Section 5.01(f).
"Protective Advance" means a Canadian Protective Advance, European Protective
Advance or a Domestic Protective Advance, as the context indicates; and
"Protective Advances" means Canadian Protective Advances, European Protective
Advances and Domestic Protective Advances, collectively.
"Qualified ECP Guarantor" means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant Loan
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an "eligible contract participant" under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an "eligible contract participant" at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
"Qualifying Lender" means:
(a)    a Lender (other than a Lender within clause (b) below) which is
beneficially entitled to interest payable to that Lender in respect of an
advance and is:
(i)    a Lender:
(A)
that is a bank (as defined for the purpose of section 879 of the ITA) making an
advance; or

(B)
in respect of an advance by a person that was a bank (as defined for the purpose
of section 879 of the ITA) at the time that such advance was made,

and, in each case, which is within the charge to United Kingdom corporation tax
with respect to any payments of interest made in respect of that advance; or
(ii)    a Lender which is:
(A)        a company resident in the United Kingdom for United Kingdom tax
purposes;
(B)        a partnership, each member of which is:
(1)     a company so resident in the United Kingdom; or
(2)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA;

(C)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account i




-41-

--------------------------------------------------------------------------------




nterest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company; or
(D)        a Treaty Lender; or
(b)    a Lender which is a building society (as defined for the purposes of
section 880 of the ITA) making an advance.
"Real Property" means any real property owned or leased by any Loan Party.
"Register" has the meaning assigned to such term in Section 9.04.
"Related Parties" means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.
"Remittances" has the meaning assigned to such term in Section 12.01(a).
"Report" means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the Loan Parties' assets from information furnished by or on behalf of the Loan
Parties, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.
"Required Lenders" means, at any time, Lenders having Credit Exposure and unused
Commitments representing 66 2/3% of the sum of the total Credit Exposure and
unused Commitments at such time, without duplication of any Ex-Im Revolving
Exposure that has been participated to the Ex-Im Participants.
"Required Canadian Lenders" means, at any time, Lenders having Credit Exposure
with respect to Canadian Obligations and unused Canadian Revolving
Subcommitments representing 66 2/3% of the sum of the total Credit Exposure with
respect to Canadian Obligations and unused Canadian Revolving Subcommitment at
such time, without duplication of any Ex-Im Revolving Exposure that has been
participated to the Ex-Im Participants.
"Required European Lenders" means, at any time, Lenders having Credit Exposure
with respect to European Obligations and unused European Revolving
Subcommitments representing 66 2/3% of the sum of the total Credit Exposure with
respect to European Obligations and unused European Revolving Subcommitment at
such time, without duplication of any Ex-Im Revolving Exposure that has been
participated to the Ex-Im Participants.
"Requirement of Law" means, as to any Person, the Certificate of Incorporation
and By‑Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
"Reserves" means any and all reserves which the Administrative Agent or the
Ex-Im Revolving Lender, as applicable, deems necessary, without duplication of
any other reserve or adjustment made under the definition of Eligible Accounts
or Eligible Inventory, Eligible Export-Related Accounts or Eligible
Export-Related Inventory or Eligible Equipment, in its Permitted Discretion, to
maintain (including, without limitation, reserves for accrued and unpaid
interest on the Secured Obligations, Banking Services Reserves, volatility
reserves, reserves for "extended" or "extendable" retention of title, reserves
for rent at locations leased by any Loan Party as to which a Collateral Access
Agreement has not been delivered to the Administrative Agent and for
consignee's, warehousemen's and bailee's charges, reserves for dilution of



-42-

--------------------------------------------------------------------------------




Accounts, reserves for Inventory shrinkage, reserves for customs charges and
shipping charges related to any Inventory in transit, reserves for Swap
Obligations, reserves for contingent liabilities of any Loan Party, reserves for
uninsured losses of any Loan Party, reserves for priority wage and compensation
claims under the Wage Earner Protection Program Act (Canada) and the Bankruptcy
and Insolvency Act (Canada), reserves for any Canadian Unfunded Pension
Liability in respect of any Canadian Defined Benefit Plan, reserves for
uninsured, underinsured, un-indemnified or under-indemnified liabilities or
potential liabilities with respect to any litigation, reserves for environmental
liabilities, including the costs of any environmental cleanup or compliance,
reserves for the prescribed part of a European Loan Party's net property that
would be made available for the satisfaction of its unsecured liabilities
pursuant to Section 176A of the Insolvency Act 1986 (U.K.), reserves for
liabilities of a European Loan Party which constitute preferential debts
pursuant to Section 386 and Schedule 6 of the Insolvency Act 1986 (U.K.) or
section 285 of the Companies Act, 1963 of Ireland (as amended), and reserves for
taxes, fees, assessments, and other governmental charges) with respect to the
Collateral or any Loan Party.
"Restricted Payment" means any dividend or distribution (whether in cash,
securities or other property) with respect to any Equity Interests in any Loan
Party, or any payment (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Equity
Interests in any Loan Party or any option, warrant or other right to acquire any
such Equity Interests in any Loan Party.
"Revolving Commitment" means with respect to a Lender, such Lender's Domestic
Revolving Commitment, Ex-Im Revolving Subcommitment, Canadian Revolving
Subcommitment or European Revolving Subcommitment, as the context indicates.
"Revolving Exposure" means, collectively, the Domestic Revolving Exposure, the
Ex-Im Revolving Exposure, the Canadian Revolving Exposure and the European
Revolving Exposure.
"Revolving Lender" means, as of any date of determination, a Domestic Revolving
Lender, the Ex-Im Revolving Lender, a Canadian Revolving Lender or a European
Revolving Lender, as the context indicates; and "Revolving Lenders" means the
Domestic Revolving Lenders, the Ex-Im Revolving Lender, the Canadian Revolving
Lenders and the European Revolving Lenders, collectively.
"Revolving Loan" means a Domestic Revolving Loan, an Ex-Im Revolving Loan, a
Canadian Revolving Loan or a European Revolving Loan; and "Revolving Loans"
means Domestic Revolving Loans, Ex-Im Revolving Loans, Canadian Revolving Loans
and European Revolving Loans, collectively.
"S&P" means Standard & Poor's Ratings Services, a division of The McGraw Hill
Companies, Inc.
"Sale and Leaseback Transaction" means any sale or other transfer of property by
any Person with the intent to lease such property as lessee.
"Sanctioned Country" means, at any time, a country or territory which is the
subject or target of any Sanctions.
"Sanctioned Person" means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country, (c) any Person that is a "designated person", "politically exposed
foreign person" or "terrorist group" as described in any Canadian Economic
Sanctions and Export Control Laws, or (d) any Person controlled by any such
Person.



-43-

--------------------------------------------------------------------------------




"Sanctions" means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, (b) the Candian
federal government or (c) the United Nations Security Council, the European
Union or Her Majesty's Treasury of the United Kingdom.
"Secured Obligations" means all Obligations, together with all (i) Banking
Services Obligations and (ii) Swap Obligations owing to any Agent or one or more
Lenders or their respective Affiliates; provided that at or prior to the time
that any transaction relating to such Swap Obligation is executed, the Lender
party thereto (if other than Chase, Chase Canada or Chase Europe) shall have
delivered written notice to the Administrative Agent that such a transaction has
been entered into and that it constitutes a Secured Obligation entitled to the
benefits of the Collateral Documents; provided, further, that the definition of
"Secured Obligations" shall not create any Guarantee by any guarantor of all or
any portion of the Obligations of (or grant of security interest by any such
guarantor to support, as applicable) any Excluded Swap Obligations of such
guarantor for purposes of determining any obligations of any such guarantor.
"Security Agreements" means, individually or collectively, the Domestic Security
Agreement, the Ex-Im Security Agreement and any other pledge or security
agreement entered into after June 30, 2007 by any Loan Party, or any other
Person, as the same may be amended, restated or otherwise modified to date or
from time to time hereafter.
"Settlement" has the meaning assigned to such term in Section 2.05(d).
"Settlement Date" has the meaning assigned to such term in Section 2.05(d).
"Siemens Accounts" means Accounts owing to Supply Technologies LLC by Siemens
Industry, Inc.
"Stanley Accounts" means Accounts owing to Supply Technologies LLC by Stanley
Black and Decker.
"State of Ohio Permitted Indebtedness" means the loans made by the State of Ohio
to General Aluminum Mfg. Company in the original principal amount of $4,000,000
pursuant to that certain Loan Agreement between The Director of Development of
the State of Ohio and General Aluminum Mfg. Company dated as of February 17,
2009, as the same may be increased to an aggregate amount outstanding at any
time not to exceed $6,000,000. The maturity date with respect to such
Indebtedness is February 17, 2019.
"Statutory Reserve Rate" means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as "Eurocurrency Liabilities" in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
"Sterling" or "₤" means the lawful currency of the United Kingdom.
"Sterling Loan" means any Loan denominated in Sterling.



-44-

--------------------------------------------------------------------------------




"Subordinated Indebtedness" of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations to
the written satisfaction of the Administrative Agent.
"subsidiary" means, with respect to any Person (the "parent") at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent's consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
"Subsidiary" means any direct or indirect subsidiary of the Company or a Loan
Party, as applicable.
"Substantial Portion" means, with respect to the property of the Company and its
Subsidiaries, property which represents more than 10% of the consolidated assets
of the Company and its Subsidiaries or property which is responsible for more
than 10% of the consolidated net sales or of the consolidated net income of the
Company and its Subsidiaries, in each case, as would be shown in the
consolidated financial statements of the Company and its Subsidiaries as at the
beginning of the twelve-month period ending with the month in which such
determination is made (or if financial statements have not been delivered
hereunder for that month which begins the twelve-month period, then the
financial statements delivered hereunder for the quarter ending immediately
prior to that month).
"Swap Agreement" means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Loan Parties shall
be a Swap Agreement.
"Swap Obligations" of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction. Without limiting the foregoing, with respect
to any guarantor of all or any portion of the Obligations, Swap Obligations
shall include any obligation to pay or perform under any agreement, contract or
transaction that constitutes a "swap" within the meaning of section 1a(47) of
the Commodity Exchange Act or any rules or regulations promulgated thereunder
"Swingline Exposure" means, at any time, the sum of the aggregate undrawn amount
of all outstanding Swingline Loans at such time. The Swingline Exposure of any
Lender at any time shall be its Applicable Percentage of the total Swingline
Exposure at such time.
"Swingline Lender" means the Domestic Swingline Lender, the Canadian Swingline
Lender or the European Swingline Lender, as the context indicates; and
"Swingline Lenders" means the Domestic Swingline Lender, the Canadian Swingline
Lender and the European Swingline Lender, collectively.



-45-

--------------------------------------------------------------------------------




"Swingline Loans" means the Domestic Swingline Loans, the Canadian Swingline
Loans or the European Swingline Loans, as the context indicates.
"TARGET2" means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on 19 November 2007.
"Tax Confirmation" means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance is either:
(a)    a company resident in the United Kingdom for United Kingdom tax purposes;
or
(b)    a partnership each member of which is:
(i)    a company so resident in the United Kingdom; or
(ii)    a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or
(c)    a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company.
"Tax Credit" means a credit against, relief or remission for, or repayment of,
any Taxes.
"Tax Deduction" means a deduction or withholding for and on account of Taxes
from a payment under a Loan Document.
"Tax Payment" means, in relation to any European Borrower, either the increase
in a payment made by such European Borrower to a Lender under Section 2.22(b)
(Tax gross-up) or a payment under Section 2.22(c) (Tax indemnity).
"Taxes" means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
"Term Lenders" means, as of any date of determination, Lenders having Term Loans
outstanding at such time.
"Term Loans" means the Term Loans extended by the Term Lenders to the Company as
described in Section 2.01(e) hereof. The outstanding principal balance of the
Term Loans with respect to each Term Lender as of the Effective Date is set
forth on the Commitment Schedule or, following the Effective Date, in the most
recent Assignment and Assumption executed by such Term Lender. The aggregate
outstanding principal balance of the Term Loans of all Term Lenders as of the
Effective Date is $16,071,428.60. The commitment of the Term Lenders to make the
Term Loans terminated concurrently with the making of the Existing Term Loans
under the Existing Credit Agreement.
"Transactions" means the execution, delivery and performance by the Borrowers of
this Agreement and the other Loan Documents, the borrowing of Loans and other
Credit Extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.



-46-

--------------------------------------------------------------------------------




"Treaty Lender" means a Lender which:
(a)    is treated as a resident of a Treaty State for the purposes of the
relevant Treaty; and
(b)    does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in any advance is
effectively connected.
"Treaty State" means a jurisdiction having a double taxation agreement (a
"Treaty") with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.
"Type", when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference (a) to the Adjusted LIBO Rate or the CB Floating Rate in
the case of all Loans other than Canadian Revolving Loans and European Revolving
Loans, (b) the Canadian Prime Rate or the CDOR Rate in the case of Canadian
Dollar Loans, (c) the US Base Rate (Canada) or the Adjusted LIBO Rate in the
case of Dollar Loans that are Canadian Revolving Loans or (d) the Adjusted LIBO
Rate or the Overnight LIBO Rate in the case of Dollar Loans, Euro Loans and/or
Sterling Loans that are European Revolving Loans.
"UCC" means the Uniform Commercial Code as in effect from time to time in the
State of Ohio or any other state the laws of which are required to be applied in
connection with the issue of perfection of security interests.
"US Base Rate (Canada)" means a fluctuating rate of interest per annum which is
equal at all times to the greatest of: (a) the reference rate of interest
(however designated) announced from time to time by Chase Canada as being its
reference rate for determining interest chargeable by it on US
Dollar-denominated commercial loans made in Canada (which rate is not
necessarily the lowest rate charged by Chase Canada to any customer), (b) 0.50%
above the Federal Funds Effective Rate from time to time in effect, and (c) the
Adjusted One-Month LIBOR Rate for a month Interest Period on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus 1%.
Any change in the US Base Rate (Canada) due to a change in the reference rate,
the Federal Funds Effective Rate or the Adjusted One-Month LIBOR Rate shall be
effective from and including the effective date of such change in the reference
rate, the Federal Funds Effective Rate or the Adjusted One-Month LIBOR Rate.
"USBR", when used in reference to any Dollar Loan or Dollar Borrowing
denominated in Dollars refers to whether such Loan, or the Loans comprising such
Borrowing, are bearing interest by reference to the US Base Rate (Canada).
"United Kingdom" means the United Kingdom of Great Britain and Northern Ireland.
"Unliquidated Obligations" means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.
"VAT" means:
(a)    any tax imposed in compliance with the Council Directive of 28 November
2006 on the common system of value added tax (EC Directive 2006/112); and



-47-

--------------------------------------------------------------------------------




(b)    any other tax of a similar nature, whether imposed in a member state of
the European Union in substitution for, or levied in addition to, such tax
referred to in paragraph (a) above, or imposed elsewhere.
"Volvo Accounts" means Accounts owing to Supply Technologies LLC by Volvo Trucks
North America LLC, Volvo Parts North America LLC or one or more of their
Affiliates who are "Permitted Obligors" under the Volvo Purchase Agreement.
"Volvo Purchase Agreement" means the Receivables Purchase Agreement dated
November 16, 2007 between Supply Technologies LLC, Viking Asset Purchaser No. 7
IC, any Additional Purchasers and Citicorp Trustee Company Limited.
"Volvo Supplier Agreements" means the supplier agreements entered into from time
to time between Supply Technologies LLC and PrimeRevenue, Inc.
"Wells Fargo" means Wells Fargo Bank, National Association, in its capacity as
purchaser under the Wells Fargo Purchase Agreement.
"Wells Fargo Purchase Agreement " means the Receivables Purchase Agreement dated
January 26, 2012 between Supply Technologies LLC and Wells Fargo.
"Wells Fargo Purchase Agreement (JCI)" means the Accounts Receivable Purchase
Agreement dated August 10, 2012 between Supply Technologies LLC and Wells Fargo.
"Withdrawal Liability" means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
Section 1.02    Classification of Loans and Borrowings.
For purposes of this Agreement, Loans may be classified and referred to by Class
(e.g., a "Revolving Loan") or by Type (e.g., a "Eurodollar Loan") or by Class
and Type (e.g., a "Eurodollar Revolving Loan"). Borrowings also may be
classified and referred to by Class (e.g., a "Revolving Borrowing") or by Type
(e.g., a "Eurodollar Borrowing") or by Class and Type (e.g., a "Eurodollar
Revolving Borrowing").
Section 1.03    Terms Generally.
The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
"include", "includes" and "including" shall be deemed to be followed by the
phrase "without limitation". The word "will" shall be construed to have the same
meaning and effect as the word "shall". Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person's successors and assigns, (c) the words "herein", "hereof"
and "hereunder", and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words "asset" and "property" shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.



-48-

--------------------------------------------------------------------------------




Section 1.04    Accounting Terms; GAAP.
Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Borrower Representative notifies the
Administrative Agent that the Borrowers request an amendment to any provision
hereof to eliminate the effect of any change occurring after the Effective Date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies the Borrower Representative that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.
ARTICLE II    

The Credits
Section 2.01    Commitments.
Subject to the terms and conditions set forth herein, the Lenders agree to make
Loans to the Borrowers from time to time as set forth herein:
(a)    Each Domestic Revolving Lender agrees to make Domestic Revolving Loans to
the Company from time to time during the Availability Period in an aggregate
principal amount that will not result in (i) such Domestic Revolving Lender's
Domestic Revolving Exposure exceeding such Domestic Revolving Lender's Domestic
Revolving Commitment minus such Domestic Revolving Lender's Canadian Revolving
Exposure, such Domestic Revolving Lender's European Revolving Exposure and such
Domestic Lender's participation in Ex-Im Revolving Exposure or (ii) the total
Domestic Revolving Exposure exceeding the lesser of (x) the sum of the total
Domestic Revolving Commitments minus the total Canadian Revolving Exposure and
the total European Revolving Exposure at such time minus the total Ex-Im
Revolving Exposure; or (y) the Domestic Borrowing Base, subject to the
Administrative Agent's authority to make Domestic Protective Advances and
Domestic Overadvances pursuant to the terms of Section 2.04 and 2.05. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Company may borrow, prepay and reborrow Domestic Revolving Loans. Domestic
Revolving Loans shall be Dollar Loans. As of the end of the Business Day
immediately preceding the Effective Date, the outstanding principal balance of
the Existing Domestic Revolving Loans under the Existing Credit Agreement is
$122,028,571.42, all of which shall be deemed to be Domestic Revolving Loans
advanced under this Agreement.
(b)    Each Canadian Revolving Lender agrees to make Canadian Revolving Loans to
the Canadian Borrower from time to time during the Availability Period in an
aggregate principal amount that will not result in (i) such Canadian Revolving
Lender's Canadian Revolving Exposure exceeding such Canadian Revolving Lender's
Canadian Revolving Subcommitment or (ii) the total Canadian Revolving Exposure
exceeding the least of (x) the sum of the total Canadian Revolving
Subcommitments, (y) the amount by which the total Domestic Revolving Commitments
exceeds the sum of the total Domestic Revolving Exposure, the total European
Revolving Exposure and the total Ex-Im Revolving Exposure and (z) the Canadian
Borrowing Base, subject to the Canadian Agent's authority, as directed by the
Administrative Agent, to make Canadian Protective Advances and Canadian
Overadvances pursuant to the terms and conditions of Section 2.04 and 2.05.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Canadian Borrower may borrow, prepay and reborrow Canadian Revolving
Loans. Canadian Revolving Loans shall be advanced in Dollars or Canadian
Dollars, at the election of the Borrower Representative. As of the end of the
Business Day immediately preceding the Effective Date, the outstanding principal
balance



-49-

--------------------------------------------------------------------------------




of the Existing Canadian Revolving Loans under the Existing Credit Agreement is
$0, all of which shall be deemed to be Canadian Revolving Loans advanced under
this Agreement.
(c)    Each European Revolving Lender agrees to make European Revolving Loans to
the European Borrowers from time to time during the European Availability Period
in an aggregate principal amount that will not result in (i) such European
Revolving Lender's European Revolving Exposure exceeding such European Revolving
Lender's European Revolving Subcommitment or (ii) the total European Revolving
Exposure exceeding the least of (x) the sum of the total European Revolving
Subcommitments, (y) the amount by which the total Domestic Revolving Commitments
exceeds the sum of the total Domestic Revolving Exposure, the total Canadian
Revolving Exposure and the total Ex-Im Revolving Exposure and (z) the European
Borrowing Base, subject to the European Agent's authority, as directed by the
Administrative Agent, to make European Protective Advances and European
Overadvances pursuant to the terms and conditions of Section 2.04 and 2.05.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the European Borrowers may borrow, prepay and reborrow European
Revolving Loans. European Revolving Loans shall be advanced in Dollars, Sterling
or Euros, at the election of the Borrower Representative.
(d)    (i) Subject to the terms of the Ex-Im Bank Documents and the Fast Track
Loan Agreement, the Ex-Im Revolving Lender agrees to make Ex-Im Revolving Loans
to the Ex-Im Borrowers from time to time during the Ex-Im Availability Period in
an aggregate principal amount that will not result in (A) the Ex-Im Revolving
Lender's Ex-Im Revolving Exposure exceeding the Ex-Im Revolving Lender's Ex-Im
Revolving Subcommitment or (ii) the amount by which the total Domestic Revolving
Commitments exceed the sum of the total Canadian Revolving Exposure, the total
European Revolving Exposure and the total Domestic Revolving Exposure and
(z) the Export-Related Borrowing Base. Within the foregoing limits and subject
to the terms and conditions set forth herein, the Ex-Im Borrowers may borrow,
prepay and reborrow Ex-Im Revolving Loans. The making of Ex-Im Revolving Loans
and the issuance of Ex-Im Letters of Credit will be governed by the Fast Track
Loan Agreement, the Ex-Im Bank Borrower Agreement and this Agreement; in the
event of conflict among the terms of the Fast Track Loan Agreement, the Ex-Im
Bank Borrower Agreement and the terms hereof, the terms of the Ex-Im Bank
Borrower Agreement shall prevail. In no event shall the obligations of the Ex-Im
Revolving Lender hereunder, under the Fast Track Loan Agreement and under the
Ex-Im Bank Borrower Agreement be deemed to be distinct commitments; rather, this
Agreement, the Fast Track Loan Agreement and the Ex-Im Bank Borrower Agreement
describe different aspects of the same obligations.
(i)    Upon the making of an Ex-Im Revolving Loan (whether before or after the
occurrence of a Default), each Ex-Im Participant shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from the Ex-Im Revolving Lender, without recourse or warranty, an
undivided interest and participation in such Ex-Im Revolving Loan in proportion
to its Applicable Percentage of the Ex-Im Revolving Subcommitments. The Ex-Im
Revolving Lender, may, at any time, but no less frequently than weekly, require
the Ex-Im Participants to fund their participations. From and after the date, if
any, on which any Ex-Im Participant is required to fund its participation in any
Ex-Im Revolving Loan purchased hereunder, the Administrative Agent shall
promptly distribute to such Ex-Im Participant, such Ex-Im Participant's
Applicable Percentage of all payments of principal and interest and all proceeds
of Collateral received by the Administrative Agent (or the Ex-Im Revolving
Lender) in respect of such Loan. Each Ex-Im Participant's obligation to purchase
such a participation interest shall be absolute and unconditional and shall not
be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right that such Ex-Im Participant may have against
the Ex-Im Revolving Lender, any Ex-Im Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of any Default; (C) the
inability of the Ex-Im Borrowers to satisfy the conditions precedent to
borrowing set forth herein or in the Fast



-50-

--------------------------------------------------------------------------------




Track Loan Agreement at any time or (D) any other circumstance, happening or
event whatsoever.
(e)    Subject to the terms and conditions set forth in the Existing Credit
Agreement, each Term Lender (as defined in the Existing Credit Agreement) with a
Term Loan Commitment (as defined in the Existing Credit Agreement) under the
Existing Credit Agreement made an Existing Term Loan to the Company on the Fifth
Restated Closing Date, in an amount equal to such Term Lender's then applicable
Term Loan Commitment under the Existing Credit Agreement. As of the end of the
Business Day immediately preceding the Effective Date, the outstanding principal
balance of the Existing Term Loans under the Existing Credit Agreement is
$16,071,428.60, all of which shall be deemed to be Term Loans advanced under
this Agreement. Amounts repaid in respect of Term Loans may not be reborrowed.
Section 2.02    Loans and Borrowings.
(a)    Each Loan (other than a Swingline Loan) shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the applicable
Lenders ratably in accordance with their respective Commitments or
subcommitments of the applicable Class. Any Protective Advance, any Overadvance
and any Swingline Loan shall be made in accordance with the procedures set forth
in Section 2.04 and 2.05. The Term Loans shall amortize as set forth in Section
2.10.
(b)    Subject to Section 2.14, and to compliance with the procedures described
in Section 2.03, each Domestic Revolving Borrowing, Ex-Im Borrowing and Term
Loan Borrowing shall be comprised entirely of CBFR Loans or Eurodollar Loans as
the Borrower Representative may request in accordance herewith. Subject to
Section 2.14, each Canadian Revolving Borrowing that is a Canadian Dollar Loan
shall be comprised entirely of CP Loans or CDOR Rate Loans as the Borrower
Representative may request in accordance herewith. Subject to Section 2.14, each
Canadian Revolving Borrowing that is a Dollar Loan shall be comprised entirely
of USBR Loans or Eurodollar Loans as the Borrower Representative may request in
accordance herewith. Subject to Section 2.14, each European Revolving Borrowing
shall be comprised entirely of Eurodollar Loans as the Borrower Representative
may request in accordance herewith. Each Domestic Swingline Loan shall be a CBFR
Loan, each Canadian Swingline Loan shall be a CP Loan or a USBR Loan and each
European Swingline Loan shall be an Overnight LIBO Rate Loan. Each Lender at its
option may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the applicable Borrower to repay such
Loan in accordance with the terms of this Agreement.
(c)    At the commencement of each Interest Period for any Eurodollar Borrowing
other than a Eurodollar Canadian Revolving Borrowing or a Eurodollar European
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000. At the
commencement of each Interest Period for any Eurodollar Canadian Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $100,000. At the commencement of each
Interest Period for any Eurodollar European Revolving Borrowing, such Borrowing
shall be in an aggregate amount that is an integral multiple of $100,000 and not
less than $100,000. At the commencement of each Interest Period for any CDOR
Rate Revolving Borrowing, such Borrowing shall be in an aggregate amount that is
an integral multiple of Cdn $100,000 and not less than Cdn $100,000. CBFR
Borrowings, CP Borrowings and USBR Borrowings may be in any amount. Borrowings
of more than one Type and Class may be outstanding at the same time; provided
that there shall not at any time be more than a total of (a) 10 different
Eurodollar Domestic Revolving Borrowings outstanding, (b) 3 different Eurodollar
Canadian Revolving Borrowings and CDOR Revolving Borrowings outstanding (in the
aggregate) or (c) 7 different Eurodollar European Revolving Borrowings.
(d)    As of the Effective Date, certain Eurodollar Loans (as defined in the
Existing Credit Agreement) are in existence under the Existing Credit Agreement.
The parties agree that effective on the



-51-

--------------------------------------------------------------------------------




Effective Date, such Eurodollar Loans shall be converted into Eurodollar
Revolving Borrowings hereunder in the same amounts and with the same Interest
Periods, but subject to adjustment to the Applicable Rates in effect hereunder.
(e)    Notwithstanding any other provision of this Agreement, the Borrower
Representative shall not be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.
Section 2.03    Requests for Borrowings.
(a)    To request a Domestic Revolving Borrowing or Ex-Im Borrowing, the
Borrower Representative shall notify the Administrative Agent of such request
either in writing (delivered by hand or facsimile) in a form approved by the
Administrative Agent and signed by the Borrower Representative or by telephone
(a) in the case of a Eurodollar Borrowing not later than 10:00 a.m., Chicago
time, three Business Days before the date of the proposed Borrowing or (b) in
the case of a CBFR Borrowing not later than noon, Chicago time, on the date of
the proposed Borrowing; provided that any such notice of a CBFR Revolving
Borrowing to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e) must be given not later than 9:00 a.m., Chicago time, on the
date of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or facsimile to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower Representative. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.01:
(i)    the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be a CBFR Borrowing or a Eurodollar
Borrowing;
(iv)    whether such Borrowing is to be a Domestic Revolving Borrowing or an
Ex-Im Borrowing;
(v)    the identity of the applicable Borrower; and
(vi)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term "Interest Period."
If no election as to the Type of Domestic Revolving Borrowing or Ex-Im Borrowing
is specified, then the requested Borrowing shall be a CBFR Borrowing. If no
Interest Period is specified with respect to any requested Eurodollar Borrowing,
then the applicable Borrower shall be deemed to have selected an Interest Period
of one month's duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each
Domestic Revolving Lender or the Ex-Im Revolving Lender, as applicable, of the
details thereof and of the amount of such Lender's Loan to be made as part of
the requested Borrowing.
(b)    To request a Canadian Revolving Borrowing, the Borrower Representative
shall notify the Administrative Agent and the Canadian Agent of such request
either in writing (delivered by hand or facsimile) in a form approved by the
Administrative Agent and signed by the Borrower Representative or by telephone
(a) in the case of a CDOR Rate Borrowing or a Eurodollar Borrowing, not later
than 11:00 a.m., Toronto time, three Business Days before the date of the
proposed Borrowing or (b) in the case



-52-

--------------------------------------------------------------------------------




of a CP Borrowing or a USBR Borrowing, not later than 11:00 a.m., Toronto time,
on the date of the proposed Borrowing; provided that any such notice of a CP
Revolving Borrowing or a USBR Borrowing to finance the reimbursement of a
Canadian LC Disbursement as contemplated by Section 2.06(e) must be given not
later than 10:00 a.m., Toronto time, on the date of the proposed Borrowing. Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or facsimile to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower Representative. Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.01:
(ii)    the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing;
(iii)    the date of such Borrowing, which shall be a Business Day;
(iv)    whether such Borrowing is to be denominated in Canadian Dollars or
Dollars;
(v)    whether such Borrowing is to be a CP Borrowing, a USBR Borrowing, a CDOR
Rate Borrowing or a Eurodollar Borrowing; and
(vi)    in the case of a CDOR Rate Borrowing or a Eurodollar Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term "Interest Period."
If no election as to the Type of Canadian Revolving Borrowing is specified, then
the requested Borrowing shall be a CP Borrowing or a USBR Borrowing. If no
Interest Period is specified with respect to any requested CDOR Rate Borrowing
or Eurodollar Borrowing, then the Canadian Borrower shall be deemed to have
selected an Interest Period of one month's (or 30 days' in the case of a CDOR
Rate Borrowing) duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each
Canadian Revolving Lender of the details thereof and of the amount of such
Lender's Loan to be made as part of the requested Borrowing.
(c)    To request a European Revolving Borrowing during the European
Availability Period, the Borrower Representative shall notify the Administrative
Agent and the European Agent of such request in writing (delivered by hand or
facsimile) in a form approved by the Administrative Agent and signed by the
Borrower Representative not later than 11:00 a.m., London time, three Business
Days before the date of the proposed Borrowing. Each such written Borrowing
Request shall specify the following information in compliance with Section 2.01:
(i)    the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be denominated in Sterling, Euro or
Dollars;
(iv)    the Type of such Borrowing, which shall be a Eurodollar Borrowing; and
(v)    the initial Interest Period to be applicable thereto, which shall be a
period contemplated by the definition of the term "Interest Period."
If no election as to the Type of European Revolving Borrowing is specified, then
the requested Borrowing shall be a Eurodollar Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar



-53-

--------------------------------------------------------------------------------




Borrowing, then the European Borrower shall be deemed to have selected an
Interest Period of one month's duration. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each European Revolving Lender of the details thereof and of the
amount of such Lender's Loan to be made as part of the requested Borrowing.
Section 2.04    Protective Advances.
(a)    Subject to the limitations set forth below, the Administrative Agent is
authorized by the Company, the Canadian Borrower, the European Borrowers and the
Lenders, from time to time in the Administrative Agent's sole discretion (but
shall have absolutely no obligation to), to make Domestic Revolving Loans to the
Company, on behalf of all Domestic Revolving Lenders, to direct the Canadian
Agent to make Canadian Revolving Loans to the Canadian Borrower, on behalf of
all Canadian Revolving Lenders, or, during the European Availability Period, to
direct the European Agent to make European Revolving Loans to the European
Borrowers, on behalf of all European Revolving Lenders, which the Administrative
Agent, in its Permitted Discretion, deems necessary or desirable (i) to preserve
or protect the Collateral, or any portion thereof, (ii) to enhance the
likelihood of, or maximize the amount of, repayment of the Loans and other
Obligations, or (iii) to pay any other amount chargeable to or required to be
paid by such Borrower pursuant to the terms of this Agreement, including
payments of reimbursable expenses (including costs, fees, and expenses as
described in Section 9.03) and other sums payable under the Loan Documents (any
of such Loans to the Company are herein referred to as "Domestic Protective
Advances", any of such Loans to the Canadian Borrower are hereafter referred to
as "Canadian Protective Advances" and any of such Loans to the European
Borrowers are hereafter referred to as "European Protective Advances"); provided
that, the aggregate amount of Protective Advances outstanding at any time shall
not at any time exceed the Dollar Equivalent of $10,000,000; provided further
that, (A) the Dollar Equivalent of the aggregate amount of outstanding
Protective Advances plus the Dollar Equivalent of the aggregate Revolving
Exposure shall not exceed the aggregate Revolving Commitments, (B) the aggregate
amount of outstanding Domestic Protective Advances plus the aggregate Domestic
Revolving Exposure shall not exceed the aggregate Domestic Revolving Commitment
minus the aggregate Ex-Im Exposure minus the Dollar Equivalent of the aggregate
Canadian Revolving Exposure and minus the Dollar Equivalent of the aggregate
European Revolving Exposure, (C) the Dollar Equivalent of the aggregate amount
of outstanding Canadian Protective Advances plus the Dollar Equivalent of the
aggregate Canadian Revolving Exposure shall not exceed the aggregate Canadian
Revolving Subcommitment, (D) the Dollar Equivalent of the aggregate amount of
outstanding European Protective Advances plus the Dollar Equivalent of the
aggregate European Revolving Exposure shall not exceed the aggregate European
Revolving Subcommitment and (E) no Lender's Credit Exposure shall exceed such
Lender's aggregate Commitment. Protective Advances may be made even if the
conditions precedent set forth in Section 4.02 (other than clause (c) thereof)
have not been satisfied. The Protective Advances shall be secured by the Liens
in favor of the Agents in and to the Collateral as otherwise provided herein and
shall constitute Obligations hereunder. All Canadian Protective Advances shall
be CP Borrowings or USBR Borrowings, all Domestic Protective Advances shall be
CBFR Borrowings and all European Protective Advances shall be Overnight LIBO
Rate Borrowings. The Administrative Agent's authorization to make Domestic
Protective Advances, to direct the Canadian Agent to make Canadian Protective
Advances and to direct the European Agent to make European Protective Advances
may be revoked at any time by the Required Lenders. Any such revocation must be
in writing and shall become effective prospectively upon the Administrative
Agent's receipt thereof. At any time that there is sufficient Domestic
Availability and the conditions precedent set forth in Section 4.02 have been
satisfied, the Administrative Agent may request the Domestic Revolving Lenders
to make a Domestic Revolving Loan to repay a Domestic Protective Advance. At any
time that there is sufficient Canadian Availability and the conditions precedent
set forth in Section 4.02 have been satisfied, the Administrative Agent may
request the Canadian Revolving Lenders to make a Canadian Revolving Loan to
repay a Canadian Protective Advance. At any time that there is sufficient
European Availability and the conditions precedent set forth in Section 4.02
have been satisfied, the Administrative Agent may request the European Revolving
Lenders to make a European



-54-

--------------------------------------------------------------------------------




Revolving Loan to repay a European Protective Advance. At any other time the
Administrative Agent may require the Lenders to fund their risk participations
described in Section 2.04(b).
(b)    Upon the making of a Domestic Protective Advance by the Administrative
Agent (whether before or after the occurrence of a Default) to the Company, each
Domestic Revolving Lender shall be deemed, without further action by any party
hereto, to have unconditionally and irrevocably purchased from the
Administrative Agent without recourse or warranty, an undivided interest and
participation in such Domestic Protective Advance in proportion to its
Applicable Percentage of the Domestic Revolving Exposure. Upon the making of a
Canadian Protective Advance by the Canadian Agent (whether before or after the
occurrence of a Default) to the Canadian Borrower, each Canadian Revolving
Lender shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the Canadian Agent without
recourse or warranty, an undivided interest and participation in such Canadian
Protective Advance in proportion to its Applicable Percentage of the Canadian
Revolving Exposure. Upon the making of a European Protective Advance by the
European Agent (whether before or after the occurrence of a Default) to any
European Borrower, each European Revolving Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from the European Agent without recourse or warranty, an undivided
interest and participation in such European Protective Advance in proportion to
its Applicable Percentage of the European Revolving Exposure. From and after the
date, if any, on which any Lender is required to fund its participation in any
Protective Advance purchased hereunder, the applicable Agent shall promptly
distribute to such Lender, such Lender's Applicable Percentage of all payments
of principal and interest and all proceeds of Collateral received by such Agent
in respect of such Protective Advance.
Section 2.05    Swingline Loans and Overadvances; Settlement of Ex-Im Revolving
Loans.
(a)    The Agents, the Swingline Lenders and the Revolving Lenders agree that in
order to facilitate the administration of this Agreement and the other Loan
Documents, promptly after the Borrower Representative requests a CBFR Domestic
Revolving Borrowing, a CP Canadian Revolving Borrowing, a USBR Canadian
Revolving Borrowing or, during the European Availability Period, a Eurodollar
European Revolving Borrowing, the applicable Swingline Lender may elect to have
the terms of this Section 2.05(a) apply to such Borrowing Request by advancing,
on behalf of the applicable Revolving Lenders and in the amount requested, same
day funds to the applicable Borrower, on the applicable Borrowing date to the
Funding Account(s) (each such Loan made solely by the Domestic Swingline Lender
to the Company pursuant to this Section 2.05(a) is referred to in this Agreement
as a "Domestic Swingline Loan"; each such Loan made solely by the Canadian
Swingline Lender to the Canadian Borrower pursuant to this Section 2.05(a) is
referred to in this Agreement as a "Canadian Swingline Loan"; and each such Loan
made solely by the European Swingline Lender to one or more of the European
Borrowers pursuant to this Section 2.05(a) is referred to in this Agreement as a
"European Swingline Loan"), with settlement among them as to the Swingline Loans
to take place on a periodic basis as set forth in Section 2.05(d). Each
Swingline Loan shall be subject to all the terms and conditions applicable to
other CBFR Loans, CP Loans, USBR Loans or Eurodollar Loans, as applicable,
funded by the applicable Revolving Lenders, except that (i) all European
Swingline Loans shall be Overnight LIBO Rate Borrowings, and (ii) all payments
thereon shall be payable to the applicable Swingline Lender solely for its own
account. In addition, the Borrowers hereby authorize the Domestic Swingline
Lender, the Canadian Swingline Lender and the European Swingline Lender to, and
each such Swingline Lender shall, subject to the terms and conditions set forth
herein (but without any further written notice required), not later than 1:00
p.m., Chicago time (with respect to any Domestic Swingline Loan or Canadian
Swingline Loan) or 11:00 a.m. London time (with respect to any European
Swingline Loan), on each Business Day, make available to the applicable Borrower
by means of a credit to the applicable Funding Account(s), the proceeds of a
Domestic Swingline Loan, a Canadian Swingline Loan or a European Swingline Loan,
as applicable, to the extent necessary to pay items to be drawn on any
Controlled Disbursement Account that day (as determined based on notice from the
Administrative Agent). The aggregate amount of Domestic Swingline Loans
outstanding at any time shall not exceed $15,000,000, the



-55-

--------------------------------------------------------------------------------




aggregate amount of Canadian Swingline Loans outstanding at any time shall not
exceed the Dollar Equivalent of $1,000,000 and the aggregate amount of European
Swingline Loans outstanding at any time shall not exceed the Dollar Equivalent
of $2,000,000. The Domestic Swingline Lender shall not make any Domestic
Swingline Loan if the requested Domestic Swingline Loan exceeds Domestic
Availability (before giving effect to such Domestic Swingline Loan). All
Domestic Swingline Loans shall be CBFR Borrowings. The Canadian Swingline Lender
shall not make any Canadian Swingline Loans if the requested Canadian Swingline
Loan exceeds Canadian Availability (before giving effect to such Canadian
Swingline Loan). All Canadian Swingline Loans shall be CP Borrowings or USBR
Borrowings. The European Swingline Lender shall not make any European Swingline
Loans if the requested European Swingline Loan exceeds European Availability
(before giving effect to such European Swingline Loan).
(b)    Any provision of this Agreement to the contrary notwithstanding, (i) at
the request of the Borrower Representative, the Administrative Agent may in its
sole discretion (but with absolutely no obligation), make Domestic Revolving
Loans to the Company, on behalf of the Domestic Lenders, in amounts that exceed
Domestic Availability (any such excess Domestic Revolving Loans are herein
referred to collectively as "Domestic Overadvances"), (ii) at the request of the
Borrower Representative, the Administrative Agent may in its sole discretion
(but with absolutely no obligation) direct the Canadian Agent to make Canadian
Revolving Loans to the Canadian Borrower, on behalf of the Canadian Revolving
Lenders, in amounts that exceed Canadian Availability (any such excess Canadian
Revolving Loans are herein referred to collectively as "Canadian Overadvances")
and (iii) during the European Availability Period, at the request of the
Borrower Representative, the Administrative Agent may in its sole discretion
(but with absolutely no obligation) direct the European Agent to make European
Revolving Loans to the European Borrowers, on behalf of the European Revolving
Lenders, in amounts that exceed European Availability (any such excess European
Revolving Loans are herein referred to collectively as "European Overadvances");
provided that, no Overadvance shall result in a Default due to the applicable
Borrower's failure to comply with Section 2.01 for so long as such Overadvance
remains outstanding in accordance with the terms of this paragraph, but solely
with respect to the amount of such Overadvance. In addition, Overadvances may be
made even if the applicable condition precedents set forth in Section 4.02(c),
4.03(a) and 4.05(a) has not been satisfied. All Domestic Overadvances shall
constitute CBFR Borrowings, all Canadian Overadvances shall constitute CP
Borrowings or USBR Borrowings and all European Overadvances shall constitute
Overnight LIBO Rate Borrowings. The authority of the Administrative Agent to
make Domestic Overadvances is limited to an aggregate amount not to exceed
$10,000,000 at any time, the authority of the Canadian Agent to make Canadian
Overadvances is limited to an aggregate amount not to exceed the Dollar
Equivalent of $500,000 at any time and the authority of the European Agent to
make European Overadvances is limited to an aggregate amount not to exceed the
Dollar Equivalent of $500,000 at any time. No Overadvance may remain outstanding
for more than 60 days (which need not be consecutive) in any 120 day period, no
Overadvance shall cause any Domestic Revolving Lender's Domestic Revolving
Exposure to exceed its Domestic Revolving Commitment, no Canadian Overadvance
shall cause any Canadian Revolving Lender's Revolving Exposure to exceed its
Canadian Revolving Commitment and no European Overadvance shall cause any
European Revolving Lender's Revolving Exposure to exceed its European Revolving
Commitment; provided that, the Required Lenders may at any time revoke the
Administrative Agent's authorization to make Domestic Overadvances, to direct
the Canadian Agent to make Canadian Overadvances or the European Agent to make
European Overadvances. Any such revocation must be in writing and shall become
effective prospectively upon the Administrative Agent's receipt thereof.
(c)    Upon the making of a Domestic Swingline Loan or Domestic Overadvance
(whether before or after the occurrence of a Default and regardless of whether a
Settlement has been requested with respect to such Domestic Swingline Loan or
Domestic Overadvance), each Domestic Revolving Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from the Domestic Swingline Lender or the Administrative Agent, as the
case may be, without recourse or warranty, an undivided interest and
participation in such Domestic Swingline Loan or Domestic Overadvance in
proportion to its Applicable Percentage of the Domestic Revolving Commitment.
Upon the making of a



-56-

--------------------------------------------------------------------------------




Canadian Swingline Loan or Canadian Overadvance (whether before or after the
occurrence of a Default and regardless of whether a Settlement has been
requested with respect to such Canadian Swingline Loan or Canadian Overadvance),
each Canadian Revolving Lender shall be deemed, without further action by any
party hereto, to have unconditionally and irrevocably purchased from the
Canadian Swingline Lender or the Canadian Agent, as the case may be, without
recourse or warranty, an undivided interest and participation in such Canadian
Swingline Loan or Canadian Overadvance in proportion to its Applicable
Percentage of the Canadian Revolving Subcommitment. Upon the making of a
European Swingline Loan or European Overadvance (whether before or after the
occurrence of a Default and regardless of whether a Settlement has been
requested with respect to such European Swingline Loan or European Overadvance),
each European Revolving Lender shall be deemed, without further action by any
party hereto, to have unconditionally and irrevocably purchased from the
European Swingline Lender or the European Agent, as the case may be, without
recourse or warranty, an undivided interest and participation in such European
Swingline Loan or European Overadvance in proportion to its Applicable
Percentage of the European Revolving Subcommitment. The applicable Swingline
Lender or Agent, as applicable, may, at any time, require the applicable
Revolving Lenders to fund their participations (it being understood any such
participation with respect to a European Swingline Loan or European Overadvance
shall be funded within three Business Days following the date of such required
funding). From and after the date, if any, on which any Revolving Lender is
required to fund its participation in any Swingline Loan or Overadvance
purchased hereunder, the applicable Agent shall promptly distribute to such
Lender, such Lender's Applicable Percentage of all payments of principal and
interest and all proceeds of Collateral received by such Agent in respect of
such Loan.
(d)    The Administrative Agent, on behalf of each Swingline Lender, shall
request settlement (a "Settlement") with the applicable Revolving Lenders on at
least a weekly basis or on any date that the Administrative Agent elects, by
notifying the applicable Revolving Lenders of such requested Settlement by
facsimile, telephone, or e-mail no later than noon, Chicago time on the date of
such requested Settlement with respect to any Domestic Swingline Loan or
Canadian Swingline Loan or 11:00 a.m., London time on the date that is three
Business Days prior to the date of such requested Settlement with respect to any
European Swingline Loan (the "Settlement Date"). Each applicable Revolving
Lender (other than the applicable Swingline Lender, in the case of Swingline
Loans) shall transfer the amount of such Revolving Lender's Applicable
Percentage of the outstanding principal amount of the applicable Loan with
respect to which Settlement is requested to the Administrative Agent, to such
account of the Administrative Agent as the Administrative Agent may designate,
not later than 2:00 p.m., Chicago time, on such Settlement Date. Settlements may
occur during the existence of a Default and whether or not the applicable
conditions precedent set forth in Article IV have then been satisfied. Such
amounts transferred to the Administrative Agent shall be applied against the
amounts of the applicable Swingline Lender's Swingline Loans and, together with
such Swingline Lender's Applicable Percentage of such Swingline Loan, shall
constitute Revolving Loans of such Revolving Lenders, respectively. If any such
amount is not transferred to the Administrative Agent by any Revolving Lender on
such Settlement Date, the applicable Swingline Lender shall be entitled to
recover such amount on demand from such Lender together with interest thereon as
specified in Section 2.07.
(e)    Promptly after the delivery of each Ex-Im Borrowing Base Certificate
hereunder during the Ex-Im Availability Period, the Administrative Agent will
adjust the outstanding balances of the Ex-Im Revolving Loans and the Domestic
Revolving Loans so that the outstanding Ex-Im Revolving Exposure is not in
excess of the limitations and sublimits contained in Section 2.01(d) hereof. To
the extent necessary, (i) the Domestic Swingline Lender will make Domestic
Swingline Loans to the Company to enable the Company to make any payments in
respect of the Ex-Im Revolving Loans required by the immediately preceding
sentence or (ii) existing Domestic Revolving Loans shall be reallocated to the
Ex-Im Revolving Loan balance if and to the extent that there exists excess Ex-Im
Availability at such time.
Section 2.06    Letters of Credit.



-57-

--------------------------------------------------------------------------------




(a)    General. Subject to the terms and conditions set forth herein, the
Borrower Representative may request the issuance of Letters of Credit for the
account of an applicable Borrower, in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time during the Availability Period (with respect to Domestic Letters of
Credit and Canadian Letters of Credit), the European Availability Period (with
respect to European Letters of Credit) or the Ex-Im Availability Period (with
respect to Ex-Im Letters of Credit). In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application or other agreement submitted by any
Borrower to, or entered into by any Borrower with, the applicable Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control. As of the Effective Date, certain Letters of Credit (as defined
in the Existing Credit Agreement) are outstanding under the Existing Credit
Agreement, as set forth on Schedule 2.1.2. The parties agree that on the
Effective Date, such Letters of Credit shall be deemed for all purposes to be
Domestic Letters of Credit issued under this Agreement.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower Representative shall
hand deliver or facsimile (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
the applicable Issuing Bank and the Administrative Agent (prior to 10:00 am,
Chicago time, at least three Business Days prior to the requested date of
issuance, amendment, renewal or extension, it being agreed and understood that
the form of any requested European Letter of Credit must be in agreed form as of
11:00 a.m., London time, at least three (3) Business Days prior to the issuance
thereof) a notice requesting the issuance of a Letter of Credit, or identifying
the Letter of Credit to be amended, renewed or extended, specifying whether such
Letter of Credit is a Domestic Letter of Credit, a Canadian Letter of Credit, a
European Letter of Credit or an Ex-Im Letter of Credit and specifying the date
of issuance, amendment, renewal or extension (which shall be a Business Day),
the date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount (in Dollars, Canadian Dollars,
Sterling, Euro or another currency approved by the Administrative Agent and the
applicable Issuing Bank as set forth below, as applicable) of such Letter of
Credit, the name and address of the beneficiary thereof, the applicable Borrower
in respect thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the applicable
Issuing Bank, the applicable Borrower also shall submit a letter of credit
application on such Issuing Bank's standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrowers shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension
(i) neither the Aggregate LC Exposure nor the Domestic LC Exposure shall exceed
the Dollar Equivalent of $40,000,000, consisting of not more than the Dollar
Equivalent of $38,000,000 of LC Exposure relating to standby Letters of Credit
and not more than the Dollar Equivalent of $2,000,000 of LC Exposure relating to
commercial Letters of Credit, (ii) the Canadian LC Exposure shall not exceed the
Dollar Equivalent of $1,000,000, (iii) the European LC Exposure shall not exceed
the Dollar Equivalent of $10,000,000, (iv) the Ex-Im LC Exposure shall not
exceed $25,000,000, (v) there is positive Domestic Availability, Canadian
Availability, European Availability or Ex-Im Availability, as applicable and
(vi) there is positive Aggregate Availability. All Domestic Letters of Credit
and Ex-Im Letters of Credit shall be issued in Dollars, provided, that up to the
Dollar Equivalent of $5,000,000 of Domestic Letters of Credit may be issued in
other currencies that are acceptable to the Administrative Agent and the
applicable Issuing Bank. Canadian Letters of Credit shall be issued in Canadian
Dollars or Dollars at the election of the Borrower Representative. European
Letters of Credit shall be issued in Sterling, Euro or Dollars at the election
of the Borrower Representative.
(c)    Expiration Date. Each Letter of Credit shall expire (or be subject to
termination or non-renewal by notice from the applicable Issuing Bank to the
beneficiary thereof) at or prior to the close of business on the earliest of
(i) the date one year after the date of the issuance of such Letter of Credit
(or, in the case of any renewal or extension thereof, including, without
limitation, any automatic renewal



-58-

--------------------------------------------------------------------------------




provision, one year after such renewal or extension), (ii) the Maturity Date and
(iii) such other date agreed to by the Administrative Agent in its Permitted
Discretion.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of applicable Issuing Bank or the applicable Revolving Lenders, the
applicable Issuing Bank hereby grants to each applicable Revolving Lender, and
each such Revolving Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Revolving Lender's
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
applicable Revolving Lender hereby absolutely and unconditionally agrees to pay
to the Administrative Agent, for the account of the applicable Issuing Bank,
such Revolving Lender's Applicable Percentage of each applicable LC Disbursement
made by such Issuing Bank and not reimbursed by the applicable Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to such Borrower for any reason. Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.
(e)    Reimbursement. If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 11:00 a.m., Chicago time, with respect to any
Domestic Letter of Credit or Canadian Letter of Credit, or 11:00 a.m., London
time, with respect to any European Letter of Credit, in each case on the date
that such LC Disbursement is made, if the Borrower Representative shall have
received notice of such LC Disbursement prior to 9:00 a.m., Chicago time, or
9:00 a.m., London time, as applicable, on such date, or, if such notice has not
been received by the Borrower Representative prior to such time on such date,
then not later than 11:00 a.m., Chicago time, with respect to any Domestic
Letter of Credit or Canadian Letter of Credit, or 11:00 a.m., London time, with
respect to any European Letter of Credit, in each case on (i) the Business Day
that the Company receives such notice, if such notice is received prior to 9:00
a.m., Chicago time, or 9:00 a.m., London time, as applicable, on the day of
receipt, or (ii) the Business Day immediately following the day that the
Borrower Representative receives such notice, if such notice is not received
prior to such time on the day of receipt; provided that the applicable Borrower
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 or 2.05 that such payment be financed with a CBFR
Borrowing, CP Borrowing, USBR Borrowing or Swingline Loan in an equivalent
amount and, to the extent so financed, such Borrower's obligation to make such
payment shall be discharged and replaced by the resulting Borrowing or Swingline
Loan. Each LC Disbursement shall be reimbursed in (i) Canadian Dollars, if the
underlying Letter of Credit was issued in Canadian Dollars, (ii) Sterling, if
the underlying Letter of Credit was issued in Sterling, (iii) Euro, if the
underlying Letter of Credit was issued in Euro, and (ii) Dollars, if the
underlying Letter of Credit was issued in Dollars or any other currency other
than Canadian Dollars, Sterling or Euro. If the applicable Borrower fails to
make such payment when due, the Administrative Agent shall notify each
applicable Revolving Lender of the applicable LC Disbursement, the payment then
due from such Borrower in respect thereof and such Revolving Lender's Applicable
Percentage thereof. Promptly following receipt of such notice, each applicable
Revolving Lender shall pay to the Administrative Agent its Applicable Percentage
of the payment then due from the applicable Borrower, in the same manner as
provided in Section 2.07 with respect to Loans made by such Revolving Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the applicable Revolving Lenders), and the Administrative Agent shall promptly
pay to the applicable Issuing Bank the amounts so received by it from such
Revolving Lenders. Promptly following receipt by the Administrative Agent of any
payment from the applicable Borrower pursuant to this paragraph, the
Administrative Agent shall distribute such payment to the applicable Issuing
Bank or, to the extent that Revolving Lenders have made payments pursuant to
this paragraph to reimburse



-59-

--------------------------------------------------------------------------------




such Issuing Bank, then to such Revolving Lenders and such Issuing Bank as their
interests may appear. Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse an Issuing Bank for any LC Disbursement (other than the
funding of CBFR Revolving Loans, CP Revolving Loans, USBR Revolving Loans or
Swingline Loans as contemplated above) shall not constitute a Loan and shall not
relieve such Borrower of its obligation to reimburse such LC Disbursement.
(f)    Obligations Absolute. Each Borrowers' obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, any Borrower's obligations
hereunder. Neither any Agent, the Revolving Lenders nor any Issuing Bank, nor
any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the applicable Issuing Bank; provided that the foregoing shall
not be construed to excuse such Issuing Bank from liability to the applicable
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrowers to the
extent permitted by applicable law) suffered by such Borrower that are caused by
such Issuing Bank's failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the applicable Issuing Bank (as
finally determined by a court of competent jurisdiction), such Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
applicable Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.
(g)    Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the applicable Borrower by telephone
(confirmed by facsimile) of such demand for payment and whether such Issuing
Bank has made or will make an LC Disbursement thereunder; provided that any
failure to give or delay in giving such notice shall not relieve such Borrower
of its obligation to reimburse such Issuing Bank and the applicable Revolving
Lenders with respect to any such LC Disbursement.
(h)    Interim Interest. If an Issuing Bank shall make any LC Disbursement,
then, unless the applicable Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that such Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to CBFR Domestic Revolving
Loans, CBFR Ex-Im Revolving Loans, CP Canadian Revolving Loans, USBR Canadian
Revolving Loans or Overnight LIBO Rate European Revolving Loans, as applicable;
provided that, if the applicable Borrower fails to reimburse such LC



-60-

--------------------------------------------------------------------------------




Disbursement when due pursuant to paragraph (e) of this Section, then Section
2.13(h) shall apply. Interest accrued pursuant to this paragraph shall be for
the account of the applicable Issuing Bank, except that interest accrued on and
after the date of payment by any Revolving Lender pursuant to paragraph (e) of
this Section to reimburse such Issuing Bank shall be for the account of such
Lender to the extent of such payment.
(i)    Replacement of an Issuing Bank. Any Issuing Bank may be replaced at any
time by written agreement among the Borrower Representative, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank. The
Administrative Agent shall notify the applicable Revolving Lenders of any such
replacement of any Issuing Bank. At the time any such replacement shall become
effective, the applicable Borrower shall pay all unpaid fees accrued for the
account of the replaced Issuing Bank pursuant to Section 2.12(b). From and after
the effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of such Issuing Bank under this Agreement
with respect to the applicable Letters of Credit to be issued thereafter and
(ii) references herein to the term "Issuing Bank" shall be deemed to refer to
such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require. After the replacement of
an Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement, but shall not be required to issue additional Letters of
Credit.
(j)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower Representative receives notice
from the Administrative Agent or the Required Lenders demanding the deposit of
cash collateral pursuant to this paragraph, or at maturity of the Loans, the
Company shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Domestic Revolving
Lenders (the "Domestic LC Collateral Account"), an amount in cash equal to 105%
of the Domestic LC Exposure as of such date plus accrued and unpaid interest
thereon, the Company shall deposit in an account with the Ex-Im Revolving
Lender, in the name of the Ex-Im Revolving Lender and for the benefit of the
Ex-Im Revolving Lender (the "Ex-Im LC Collateral Account"), an amount in cash
equal to 105% of the Ex-Im LC Exposure as of such date plus accrued and unpaid
interest thereon, the Canadian Borrower shall deposit in an account with the
Canadian Agent, in the name of the Canadian Agent and for the benefit of the
Canadian Revolving Lenders (the "Canadian LC Collateral Account"), an amount in
cash equal to 105% of the Dollar Equivalent of the Canadian LC Exposure as of
such date plus accrued and unpaid interest thereon and/or the European Borrowers
shall deposit in an account with the European Agent, in the name of the European
Agent and for the benefit of the European Revolving Lenders (the "European LC
Collateral Account"), an amount in cash equal to 105% of the Dollar Equivalent
of the European LC Exposure as of such date plus accrued and unpaid interest
thereon; provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to any Borrower described in clause (h) or (i) of
Article VII. Such deposit shall be held by the applicable Agent as collateral
for the payment and performance of the applicable Secured Obligations. The
applicable Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. The Company hereby grants the
Administrative Agent a security interest in the Domestic LC Collateral Account,
each Ex-Im Borrower hereby grants the Ex-Im Revolving Lender a security interest
in the Ex-Im LC Collateral Account, the Canadian Borrower hereby grants the
Canadian Agent a security interest in the Canadian LC Collateral Account and
each European Borrower hereby grants the European Agent a security interest in
the European LC Collateral Account (it being understood and agreed that each
European Borrower shall execute and deliver such additional documents,
agreements and instruments reasonably requested by the European Agent to
register such security interest in the European LC Collateral Account with the
relevant companies house registries). Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the applicable Agent or the Ex-Im Revolving Lender, as
applicable, and at the applicable Borrower's risk and expense, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
applicable



-61-

--------------------------------------------------------------------------------




Agent or the Ex-Im Revolving Lender, as applicable, to reimburse the applicable
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the applicable Borrower for the applicable LC
Exposure at such time, be applied to satisfy other applicable Secured
Obligations. If the Borrowers are required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
applicable Borrower within three Business Days after all applicable Events of
Default have been cured or waived.
Section 2.07    Funding of Borrowings.
(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
p.m., Chicago time, with respect to any Loan on behalf of the Company or the
Canadian Borrower, or 12:00 p.m., London time, with respect to any Loan on
behalf of a European Borrower, in each case to the account of the applicable
Agent most recently designated by it for such purpose by notice to the
applicable Lenders in an amount equal to such Lender's Applicable Percentage;
provided that, Swingline Loans shall be made as provided in Section 2.05. The
applicable Agent or the Ex-Im Revolving Lender, as applicable, will make such
Loans available to the applicable Borrower Representative by promptly crediting
the amounts so received, in like funds, to the Funding Account(s); provided that
CBFR Revolving Loans, CP Revolving Loans, USBR Revolving Loans and Swingline
Loans made to finance the reimbursement of (i) an LC Disbursement as provided in
Section 2.06(e) shall be remitted by the applicable Agent or the Ex-Im Revolving
Lender, as applicable, to the applicable Issuing Bank and (ii) a Protective
Advance or an Overadvance shall be retained by the applicable Agent.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the applicable Agent such Lender's share of such Borrowing, the
Agents may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the applicable Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the applicable Agent, then such Lender and the applicable
Borrower severally agree to pay to such Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to such Borrower to but excluding the date of
payment to such Agent, at (i) in the case of such Lender, the greater of either
the Federal Funds Effective Rate (in the case of Dollar-denominated amounts),
the Canadian Agent's cost of funds (in the case of Canadian Dollar-denominated
amounts), the European Agent's cost of funds (in the case of
Sterling-denominated amounts and Euro-denominated amounts) and a rate determined
by such Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrowers, the interest rate applicable
to CBFR Revolving Loans or USBR Revolving Loans, as applicable (in the case of
Dollar-denominated amounts), CP Revolving Loans (in the case of Canadian
Dollar-denominated amounts) or Overnight LIBO Rate Revolving Loans (in the case
of Sterling-denominated amounts and Euro-denominated amounts). If such Lender
pays such amount to such Agent, then such amount shall constitute such Lender's
Loan included in such Borrowing.
Section 2.08    Interest Elections.
(a)    Each Revolving Borrowing and Term Loan Borrowing initially shall be of
the Type specified in the applicable Borrowing Request, provided that any
Revolving Borrowing or Term Loan Borrowing made on the Effective Date shall be a
CBFR Rate Borrowing or a Eurodollar Borrowing, as applicable. Thereafter, the
Borrower Representative may elect to convert such Borrowing (other than European
Revolving Loans) to a different Type or to continue such Borrowing and, in the
case of a CBFR Rate Borrowing or a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower Representative
may elect different options with respect to different portions of the affected



-62-

--------------------------------------------------------------------------------




Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Swingline Borrowings, Overadvances or Protective Advances, which
may not be converted or continued.
(b)    To make an election pursuant to this Section, the Borrower Representative
shall notify the Administrative Agent of such election by telephone by the time
that a Borrowing Request would be required under Section 2.03 if a Borrower was
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election or at such other times as the
Borrower Representative determines with respect to Term Loan Borrowings. Each
such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or facsimile to the Administrative Agent of
a written Interest Election Request in a form approved by the Administrative
Agent and signed by the Borrower Representative. Notwithstanding the foregoing,
any election pursuant to this Section with respect to any European Borrower must
be made in writing (and not, for the avoidance of doubt, by telephone).
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the Borrower and the Borrowing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) below shall be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing, (A) if it is in Dollars, is to be an
CBFR Borrowing, a USBR Borrowing or a Eurodollar Borrowing, (B) if it is in
Canadian Dollars, if it is to be a CP Borrowing or a CDOR Rate Borrowing, (C) if
it is in Sterling, it is to be a Eurodollar Borrowing, or (D) if it is in Euro,
it is to be a Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a CDOR Rate Borrowing or a Eurodollar
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term "Interest Period".
If any such Interest Election Request requests a CDOR Rate Borrowing or a
Eurodollar Borrowing but does not specify an Interest Period, then the Borrower
Representative shall be deemed to have selected an Interest Period of 30 days'
duration for a CDOR Rate Borrowing or of one month's duration for a Eurodollar
Borrowing.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender's portion of each resulting Borrowing.
(e)    If the Borrower Representative fails to deliver a timely Interest
Election Request with respect to a Eurodollar Borrowing (other than a Eurodollar
European Revolving Loan) prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period such Borrowing shall be converted to an CBFR Borrowing or
USBR Borrowing, as applicable. If the Borrower Representative fails to deliver a
timely Interest Election Request with respect to a Eurodollar European Revolving
Loan prior to the end of the Interest Period applicable thereto, then,



-63-

--------------------------------------------------------------------------------




unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall automatically be continued as a Eurodollar Borrowing
with an Interest Period of one month. Notwithstanding any contrary provision
hereof, if a Default has occurred and is continuing and the Administrative
Agent, at the request of the Required Lenders, so notifies the Borrower
Representative, then, so long as a Default is continuing (i) no outstanding CBFR
Borrowing or USBR Borrowing may be converted to or continued as a Eurodollar
Borrowing, (ii) unless repaid, each Eurodollar Borrowing (other than a
Eurodollar European Revolving Loan) shall be converted to a CBFR Borrowing or
USBR Borrowing, as applicable, of the same Class at the end of the Interest
Period applicable thereto and (iii) unless repaid, each Eurodollar European
Revolving Loan shall automatically be continued as a Eurodollar Borrowing with
an Interest Period of one month (or such shorter period as may be determined by
the Administrative Agent in its Permitted Discretion).
(f)    If the Borrower Representative fails to deliver a timely Interest
Election Request with respect to a CDOR Rate Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to a CP Borrowing. Notwithstanding any contrary provision hereof, if a
CP Default has occurred and is continuing and the Canadian Agent, at the request
of the Required Lenders, so notifies the Borrower Representative, then, so long
as a Default is continuing (i) no outstanding CP Borrowing may be converted to
or continued as a CDOR Rate Borrowing and (ii) unless repaid, each CDOR Rate
Borrowing shall be converted to a CP Borrowing of the same Class at the end of
the Interest Period applicable thereto.
Section 2.09    Termination of Commitments; Increase in Revolving Commitments.
(a)    The commitment of the Term Lenders to make the Term Loans terminated
concurrently with the making of the Existing Term Loan under the Existing Credit
Agreement. Unless previously terminated, (i) the Ex-Im Revolving Subcommitments
shall terminate on the Commitment Termination Date (as defined in the Fast Track
Loan Agreement), and (ii) all other Commitments shall terminate on the Maturity
Date.
(b)    The Borrowers may at any time terminate the Commitments (including the
Commitments under the Fast Track Loan Agreement) upon (i) at least five Business
Days' prior notice thereof to the Administrative Agent, (ii) the payment in full
of all outstanding Loans, together with accrued and unpaid interest thereon and
on any Letters of Credit, (iii) the cancellation and return of all outstanding
Letters of Credit (or alternatively, with respect to each such Letter of Credit,
the furnishing to the applicable Agent of a cash deposit (or at the discretion
of such Agent a backup standby letter of credit satisfactory to the
Administrative Agent) equal to 105% of the applicable LC Exposure as of such
date), (iv) the payment in full of the accrued and unpaid fees, and (v) the
payment in full of all reimbursable expenses and other Obligations together with
accrued and unpaid interest thereon.
(c)    The Borrower Representative shall notify the Administrative Agent of any
election to terminate the Commitments under paragraph (b) of this Section at
least five Business Days prior to the effective date of such termination,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Borrower Representative pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower Representative may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower Representative (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination of the Commitments shall be
permanent.
(d)    The Borrower Representative shall have the right to increase the
aggregate Domestic Revolving Commitment (with a corresponding increase in the
total Commitments) by obtaining additional Domestic Revolving Commitments,
either from one or more of the Lenders or other lending institutions provided
that (i) any such request for an increase shall be in a minimum amount of
$5,000,000 and in multiples



-64-

--------------------------------------------------------------------------------




of $1,000,000 in excess thereof, (ii) the aggregate amount of all such increases
during the term of this Agreement shall not exceed $50,000,000, (iii) the
Borrower Representative, on behalf of the Borrowers, may make a maximum of two
such requests, (iv) the Administrative Agent has approved the identity of any
such new Lender, such approval not to be unreasonably withheld, (v) any such new
Lender assumes all of the rights and obligations of a "Lender" hereunder, and
(vi) the procedure described in Section 2.09(e) has been satisfied.
(e)    Any amendment hereto for such an increase or addition under Section
2.09(d) shall be in form and substance satisfactory to the Administrative Agent
and shall only require the written signatures of the Administrative Agent, the
Borrowers and the Lender(s) being added or increasing their Domestic Revolving
Commitment, subject only to the approval of all Lenders if any such increase
would cause the aggregate Domestic Revolving Commitments to exceed $280,000,000.
As conditions precedent to such an increase, (I) the Borrower Representative
shall deliver to the Administrative Agent a certificate of each Loan Party (in
sufficient copies for each Lender) signed by an authorized officer of such Loan
Party (i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of each Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article III and the other Loan
Documents are true and correct, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct as of such earlier date, and (B) no Default exists, (II) the
conditions precedent to any Credit Extension set forth in Article IV shall be
satisfied as of the date of such increase, both before and after giving effect
to such increase (including without limitation that such increase or addition
would be permitted under the 2011 Indenture), (III) each Lender providing an
additional or increased Domestic Revolving Commitment shall have received all
fees and the Administrative Agent shall have received all fees and reasonable
out-of-pocket expenses (and any respective reasonable attorney's fees), in each
case due and payable to such Person on or before the effectiveness of such
increase and (IV) the Administrative Agent shall have received such other
agreements, documents and instruments as the Administrative Agent may request,
in form and substance satisfactory to the Administrative Agent.
(f)    The Borrower Representative shall have the right to increase the European
Revolving Subcommitment (without a corresponding increase in the total
Commitments) by obtaining additional European Revolving Subcommitments from one
or more of the Lenders provided that (i) any such request for an increase shall
be in a minimum amount of $5,000,000 and in multiples of $1,000,000 in excess
thereof, (ii) the aggregate amount of all such increases during the term of this
Agreement shall not exceed $15,000,000, (iii) the Borrower Representative, on
behalf of the Borrowers, may make a maximum of two such requests, and (iv) the
procedure described in Section 2.09(g) has been satisfied.
(g)    Any amendment hereto for such an increase under Section 2.09(f) shall be
in form and substance satisfactory to the Administrative Agent and shall only
require the written signatures of the Administrative Agent, the Borrowers and
the Lender(s) increasing their European Revolving Subcommitment, subject only to
the approval of all Lenders if any such increase would cause the aggregate
European Revolving Subcommitments to exceed $25,000,000. As conditions precedent
to such an increase, (I) the Borrower Representative shall deliver to the
Administrative Agent a certificate of each Loan Party (in sufficient copies for
each Lender) signed by an authorized officer of such Loan Party (i) certifying
and attaching the resolutions adopted by such Loan Party approving or consenting
to such increase, and (ii) in the case of each Borrower, certifying that, before
and after giving effect to such increase, (A) the representations and warranties
contained in Article III and the other Loan Documents are true and correct,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct as of such earlier
date, and (B) no Default exists, (II) the conditions precedent to any Credit
Extension set forth in Article IV shall be satisfied as of the date of such
increase, both before and after giving effect to such increase (including
without limitation that such increase or addition would be permitted under the
2011 Indenture), (III) each Lender providing an increased European Revolving
Subcommitment shall have received all fees and the Administrative Agent shall
have received all fees and



-65-

--------------------------------------------------------------------------------




reasonable out-of-pocket expenses (and any respective reasonable attorney's
fees), in each case due and payable to such Person on or before the
effectiveness of such increase and (IV) the Administrative Agent shall have
received such other agreements, documents and instruments as the Administrative
Agent may request, in form and substance satisfactory to the Administrative
Agent.
(h)    Within a reasonable time after the effective date of any increase, the
Administrative Agent shall, and is hereby authorized and directed to, revise the
Commitment Schedule to reflect such increase and shall distribute such revised
Commitment Schedule to each of the Lenders and the Borrowers, whereupon such
revised Commitment Schedule shall replace the old Commitment Schedule and become
part of this Agreement. On the Business Day following any such increase, all
outstanding CBFR Borrowings shall be reallocated among the Lenders (including
any newly added Lenders) in accordance with the Lenders' respective revised
Applicable Percentages. Eurodollar Borrowings shall be reallocated among the
Lenders by the purchase of participations, which shall be trued up upon the
expiration of the applicable Interest Period in effect at the time of any such
increase.
Section 2.10    Repayment and Amortization of Loans; Evidence of Debt.
(a)    The Company hereby unconditionally promises to pay to the Administrative
Agent (i) for the account of each Domestic Revolving Lender the then unpaid
principal amount of each Domestic Revolving Loan on the Maturity Date, (ii) the
then unpaid amount of each Domestic Protective Advance on the earlier of the
Maturity Date and demand by the Administrative Agent, and (iii) the then unpaid
principal amount of each Domestic Overadvance on the earlier of the Maturity
Date and demand by the Administrative Agent.
(b)    The Ex-Im Borrowers hereby jointly and severally unconditionally promise
to pay to the Administrative Agent for the account of the Ex-Im Revolving Lender
the then unpaid principal amount of each Ex-Im Revolving Loan on the Maturity
Date.
(c)    The Canadian Borrower hereby unconditionally promises to pay to the
Canadian Agent (i) for the account of each Canadian Revolving Lender the then
unpaid principal amount of each Canadian Revolving Loan on the Maturity Date,
(ii) the then unpaid amount of each Canadian Protective Advance on the earlier
of the Maturity Date and demand by the Canadian Agent and (iii) the then unpaid
amount of each Canadian Overadvance on the earlier of the Maturity Date and
demand by the Canadian Agent. The Canadian Borrower shall repay all Canadian
Obligations in the currency in which they were borrowed or advanced.
(d)    The European Borrowers hereby jointly and severally unconditionally
promise to pay to the European Agent (i) for the account of each European
Revolving Lender the then unpaid principal amount of each European Revolving
Loan on the Maturity Date, (ii) the then unpaid amount of each European
Protective Advance on the earlier of the Maturity Date and demand by the
European Agent and (iii) the then unpaid amount of each European Overadvance on
the earlier of the Maturity Date and demand by the European Agent. The European
Borrowers shall repay all European Obligations in the currency in which they
were borrowed or advanced.
(e)    The Company shall repay the Term Loans in quarterly installments on the
first Business Day of each calendar quarter hereafter, commencing on October 1,
2014, in the aggregate principal amount of $573,979.60 (as adjusted from time to
time pursuant to Section 2.11(f)). To the extent not previously paid, all unpaid
Term Loans shall be paid in full in cash by the Company on the Maturity Date.
(f)    [Reserved].



-66-

--------------------------------------------------------------------------------




(g)    At all times that full cash dominion is in effect pursuant to Section 7.2
of the Domestic Security Agreement and as described in Article XII hereof, on
each Business Day, the Administrative Agent shall apply all funds credited to
the Domestic Collection Account on such Business Day or the immediately
preceding Business Day (at the discretion of the Administrative Agent, whether
or not immediately available) first to prepay any Domestic Protective Advances
and Domestic Overadvances that may be outstanding, second to prepay the Domestic
Revolving Loans (including Domestic Swingline Loans), third to cash
collateralize outstanding Domestic LC Exposure, fourth to prepay pro rata any
Canadian Protective Advances, Canadian Overadvances, European Protective
Advances and European Overadvances that may be outstanding, fifth to prepay pro
rata the Canadian Revolving Loans (including Canadian Swingline Loans) and the
European Revolving Loans (including European Swingline Loans), sixth to cash
collateralize outstanding Canadian LC Exposure and European LC Exposure on a pro
rata basis, seventh to prepay the Ex-Im Revolving Loans, and eighth to cash
collateralize Ex-Im LC Exposure. At all times that full cash dominion is in
effect pursuant to the Canadian Collateral Documents and as described in Article
XII hereof, on each Business Day, the Canadian Agent shall apply all funds
credited to the Canadian Collection Account on such Business Day or the
immediately preceding Business Day (at the discretion of the Canadian Agent,
whether or not immediately available) first to prepay any Canadian Protective
Advances and Canadian Overadvances that may be outstanding, second to prepay the
Canadian Revolving Loans (including Canadian Swingline Loans), third, to cash
collateralize outstanding Canadian LC Exposure, fourth to prepay any European
Protective Advances and European Overadvances that may be outstanding, fifth to
prepay the European Revolving Loans (including European Swingline Loans), and
sixth to cash collateralize outstanding European LC Exposure. At all times, on
each Business Day, the European Agent shall apply all funds credited to the
European Collection Account on such Business Day or the immediately preceding
Business Day (at the discretion of the European Agent, whether or not
immediately available) first to prepay any European Protective Advances and
European Overadvances that may be outstanding, second to prepay the European
Revolving Loans (including European Swingline Loans), third, to cash
collateralize outstanding European LC Exposure, fourth to prepay any Canadian
Protective Advances and Canadian Overadvances that may be outstanding, fifth to
prepay the Canadian Revolving Loans (including Canadian Swingline Loans), and
sixth to cash collateralize outstanding Canadian LC Exposure.
(h)    Each Obligation shall be paid in Dollars or, (i) to the extent originally
denominated in Canadian Dollars, in Canadian Dollars, (ii) to the extent
originally denominated in Sterling, in Sterling and (iii) to the extent
originally denominated in Euro, in Euro.
(i)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(j)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each applicable Loan made hereunder, the Class and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
each Agent hereunder for the account of the Lenders and each Lender's share
thereof.
(k)    The entries made in the accounts maintained pursuant to paragraph (h) or
(i) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
any Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrowers to repay the Loans in accordance with the
terms of this Agreement.
(l)    Any Lender may request that Loans made by it be evidenced by one or more
promissory notes. In such event, the Administrative Agent shall prepare, and the
applicable Borrower or



-67-

--------------------------------------------------------------------------------




Borrowers shall execute and deliver to such Lender one or more promissory notes
payable to the order of such Lender (or, if requested by such Lender, to such
Lender and its registered assigns) and in a form approved by the Administrative
Agent. Thereafter, the Loans evidenced by such promissory notes and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the order
of the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns). The Ex-Im Revolving Loans shall be
evidenced by a promissory note payable to the order of the Ex-Im Revolving
Lender (the "Ex-Im Note").
Section 2.11    Prepayment of Loans.
(a)    The Borrowers shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (f) of this Section.
(b)    Except for Domestic Overadvances permitted under Section 2.05, in the
event and on such occasion that the total Domestic Revolving Exposure exceeds
any of the limits or sublimits contained in Section 2.01(a), the Company shall
prepay the Domestic Revolving Loans, Domestic LC Exposure and/or Domestic
Swingline Loans in an aggregate amount equal to such excess. Except for Canadian
Overadvances permitted under Section 2.05, in the event and on such occasion
that the total Canadian Revolving Exposure exceeds any of the limits or
sublimits contained in Section 2.01(b), the Canadian Borrower shall prepay the
Canadian Revolving Loans, Canadian LC Exposure and/or Canadian Swingline Loans
in an aggregate amount equal to such excess. Except for European Overadvances
permitted under Section 2.05, in the event and on such occasion that the total
European Revolving Exposure exceeds any of the limits or sublimits contained in
Section 2.01(c), the European Borrowers shall prepay the European Revolving
Loans, European LC Exposure and/or European Swingline Loans in an aggregate
amount equal to such excess. In the event and on such occasion that the total
Ex-Im Revolving Exposure exceeds any of the limits or sublimits contained in
Section 2.01(d), the Ex-Im Borrowers shall prepay the Ex-Im Revolving Loans
and/or Ex-Im LC Exposure in an aggregate amount equal to such excess.
(c)    (i) In the event and on each occasion that Net Proceeds are received by
or on behalf of any Loan Party in respect of any Prepayment Event, the Borrowers
shall, within ten (10) Business Days after such Net Proceeds are received by
such Loan Party, prepay the Obligations as set forth in Section 2.11(f) below in
an aggregate amount equal to 100% of such Net Proceeds, provided that, in the
case of any event described in clause (a) or (b) of the definition of the term
"Prepayment Event", if the Borrower Representative shall deliver to the
Administrative Agent a certificate of a Financial Officer to the effect that the
Domestic Loan Parties intend to apply the Net Proceeds from such event (or a
portion thereof specified in such certificate), within 270 days after receipt of
such Net Proceeds, to acquire (or replace or rebuild) Real Property, Equipment
or other tangible assets (excluding Inventory) to be used in the business of the
Loan Parties, and certifying that no Default has occurred and is continuing,
then either (i) so long as full cash dominion is not in effect, no prepayment
shall be required pursuant to this paragraph in respect of the Net Proceeds
specified in such certificate or (ii) if full cash dominion is in effect, if the
Net Proceeds specified in such certificate are to be applied by (A) the Company,
then such Net Proceeds shall be applied by the Administrative Agent to reduce
the outstanding principal balance of the Domestic Revolving Loans (without a
permanent reduction of the Domestic Revolving Commitment) and upon such
application, the Administrative Agent shall establish a Reserve against the
Domestic Borrowing Base in an amount equal to the amount of such proceeds so
applied, (B) the Canadian Borrower, then such Net Proceeds shall be applied by
the Canadian Agent to reduce the outstanding principal balance of the Canadian
Revolving Loans (without a permanent reduction of the Canadian Revolving
Subcommitment) and upon such application, the Canadian Agent shall establish a
Reserve against the Canadian Borrowing Base in an amount equal to the account of
such proceeds so applied, (C) any European Borrower, then such Net Proceeds
shall be applied by the European Agent to reduce the outstanding principal
balance of the European Revolving Loans (without a permanent reduction of the
European Revolving Subcommitment) and upon such application, the European Agent
shall establish a Reserve against the European Borrowing Base in an amount equal
to the account of such proceeds so applied,



-68-

--------------------------------------------------------------------------------




and (D) any Loan Party that is not a Borrower, then such Net Proceeds shall be
deposited in a cash collateral account and in either case, thereafter, such
funds shall be made available to the applicable Loan Party as follows:
(x)    the Borrower Representative shall request a Revolving Loan (specifying
that the request is to use Net Proceeds pursuant to this Section) or the
applicable Loan Party shall request a release from the cash collateral account
be made in the amount needed;
(y)    so long as the conditions set forth in Article IV have been met, the
applicable Revolving Lenders shall make such Revolving Loan or the applicable
Agent shall release funds from the cash collateral account; and
(z)    in the case of Net Proceeds applied against a Revolving Loan, the Reserve
established with respect to such insurance proceeds shall be reduced by the
amount of such Revolving Loan;
provided that to the extent any Net Proceeds therefrom have not been so applied
by the end of such 270‑day period, at which time a prepayment shall be required
in an amount equal to such Net Proceeds that have not been so applied (and the
amount of any Reserve established with respect to any such proceeds shall be
reduced by the amount of such payment); provided, further that the Borrowers
shall not be permitted to make elections to use Net Proceeds to acquire (or
replace or rebuild) Real Property, Equipment or other tangible assets (excluding
Inventory) with respect to Net Proceeds in any fiscal year in an aggregate
amount in excess of $2,500,000.
(d)    [Reserved].
(e)    In the event that Equipment appraisals obtained by the Administrative
Agent after the Effective Date reflect that the Fixed Asset Loanable Value is
less than the then aggregate outstanding principal balance of the Term Loans, at
the Administrative Agent's option, either (i) the Administrative Agent shall
establish a Reserve against the Domestic Borrowing Base in the amount of such
shortfall or (ii) the Company shall promptly after demand therefor by the
Administrative Agent prepay the Loans by the amount of such shortfall, with such
prepayment to be applied to prepay the Term Loans (to be applied to installments
thereof in the inverse order of their maturity).
(f)    All amounts to be paid under Section 2.11(c) shall be applied as follows:
(i)    All amounts to be paid under Section 2.11(c) and representing Net
Proceeds of a Prepayment Event involving the sale or loss to Real Property or
Equipment owned by a Domestic Loan Party, shall be applied first, to prepay any
Protective Advances and Overadvances that may be outstanding, pro rata, second,
to prepay the Domestic Revolving Loans (including Domestic Swingline Loans)
without a corresponding reduction in the Domestic Revolving Commitment and to
cash collateralize outstanding Domestic LC Exposure, third, to prepay pro rata
the Canadian Revolving Loans (including Canadian Swingline Loans) and the
European Revolving Loans (including European Swingline Loans) without a
corresponding reduction in the Canadian Revolving Subcommitment or European
Revolving Subcommitment, as applicable, and to cash collateralize outstanding
Canadian LC Exposure and European LC Exposure on a pro rata basis, and fourth,
to prepay the Ex-Im Revolving Loans without a corresponding reduction in the
Ex-Im Revolving Subcommitment and to cash collateralize outstanding Ex-Im LC
Exposure.



-69-

--------------------------------------------------------------------------------




(ii)    All amounts to be paid under Section 2.11(c) and representing Net
Proceeds of a Prepayment Event involving the sale of Eligible Export-Related
Accounts or the sale or loss to Eligible Export-Related Inventory, shall be
applied first, to prepay any Protective Advances and Overadvances that may be
outstanding, pro rata, second, to prepay the Ex-Im Revolving Loans without a
corresponding reduction in the Ex-Im Revolving Subcommitment and to cash
collateralize outstanding Ex-Im LC Exposure, third, to prepay the Domestic
Revolving Loans (including Domestic Swingline Loans) without a corresponding
reduction in the Domestic Revolving Commitment and to cash collateralize
outstanding Domestic LC Exposure and fourth, to prepay pro rata the Canadian
Revolving Loans (including Canadian Swingline Loans) and the European Revolving
Loans (including European Swingline Loans) without a corresponding reduction in
the Canadian Revolving Subcommitment or European Revolving Subcommitment, as
applicable, and to cash collateralize outstanding Canadian LC Exposure and
European LC Exposure on a pro rata basis.
(iii)    All amounts to be paid under Section 2.11(c) and representing Net
Proceeds of a Prepayment Event involving the sale of Equity Interests of a
Subsidiary (including an Excluded Subsidiary and a Designated Subsidiary), shall
be applied (A) with respect to the Equity Interests of a Subsidiary other than a
Designated Subsidiary, first, to prepay any Protective Advances and Overadvances
that may be outstanding, pro rata, second, if such Subsidiary owned Eligible
Accounts or Eligible Inventory, to prepay, as applicable, the Domestic Revolving
Loans (including Domestic Swingline Loans) without a corresponding reduction in
the Domestic Revolving Commitment and to cash collateralize outstanding Domestic
LC Exposure, the Canadian Revolving Loans (including Canadian Swingline Loans)
without a corresponding reduction in the Canadian Revolving Commitment and to
cash collateralize outstanding Canadian LC Exposure, or the European Revolving
Loans (including European Swingline Loans) without a corresponding reduction in
the European Revolving Commitment and to cash collateralize outstanding European
LC Exposure, in each case to the extent of the amount of outstanding Loans
predicated on the value of such assets, third, if such Subsidiary owned Eligible
Export-Related Accounts or Eligible Export-Related Inventory, to prepay the
Ex-Im Revolving Loans without a corresponding reduction in the Ex-Im Revolving
Subcommitment and to cash collateralize outstanding Ex-Im LC Exposure, to the
extent of the amount of outstanding Loans predicated on the value of such
assets, fourth, to prepay the Domestic Revolving Loans (including Domestic
Swingline Loans) without a corresponding reduction in the Domestic Revolving
Commitment and to cash collateralize outstanding Domestic LC Exposure, fifth, to
prepay pro rata the Canadian Revolving Loans (including Canadian Swingline
Loans) and the European Revolving Loans (including European Swingline Loans)
without a corresponding reduction in the Canadian Revolving Subcommitment or
European Revolving Subcommitment, as applicable, and to cash collateralize
outstanding Canadian LC Exposure and European LC Exposure on a pro rata basis,
and sixth, to prepay the Ex-Im Revolving Loans without a corresponding reduction
in the Ex-Im Revolving Subcommitment and to cash collateralize outstanding Ex-Im
LC Exposure; and (B) with respect to the Equity Interests of a Designated
Subsidiary, first, to prepay any Protective Advances and Overadvances that may
be outstanding, pro rata, and second, to prepay the Domestic Revolving Loans
(including Domestic Swingline Loans) without a corresponding reduction in the
Domestic Revolving Commitment, and third, to prepay the Ex-Im Revolving Loans
without a corresponding reduction in the Ex-Im Revolving Subcommitment.
(iv)    All amounts to be paid under Section 2.11(c) and representing Net
Proceeds of a Prepayment Event involving the sale or loss to any property of the
Domestic Loan Parties other than Eligible Export-Related Inventory, Eligible
Export-Related Accounts,



-70-

--------------------------------------------------------------------------------




Real Property, Equipment and Equity Interests, shall be applied first, to prepay
any Protective Advances and Overadvances that may be outstanding, pro rata,
second, to prepay the Domestic Revolving Loans (including Domestic Swingline
Loans) without a corresponding reduction in the Domestic Revolving Commitment
and to cash collateralize outstanding Domestic LC Exposure, third, to prepay pro
rata the Canadian Revolving Loans (including Canadian Swingline Loans) and
European Revolving Loans (including European Swingline Loans) without a
corresponding reduction in the Canadian Revolving Subcommitment or European
Revolving Subcommitment, as applicable, and to cash collateralize outstanding
Canadian LC Exposure and European LC Exposure on a pro rata basis and fourth, to
prepay the Ex-Im Revolving Loans without a corresponding reduction in the Ex-Im
Revolving Subcommitment and to cash collateralize outstanding Ex-Im LC Exposure.
(v)    All amounts to be paid under Section 2.11(c) and representing Net
Proceeds of a Prepayment Event involving the sale or loss to any property of the
Canadian Loan Parties shall be applied first, to prepay any Canadian Protective
Advances and Canadian Overadvances that may be outstanding, pro rata, second, to
prepay the Canadian Revolving Loans (including Canadian Swingline Loans) without
a corresponding reduction in the Canadian Revolving Subcommitment and to cash
collateralize outstanding Canadian LC Exposure, third, to prepay any European
Protective Advances and European Overadvances that may be outstanding, pro rata,
and fourth, to prepay the European Revolving Loans (including European Swingline
Loans) without a corresponding reduction in the European Revolving Subcommitment
and to cash collateralize outstanding European LC Exposure.
(vi)     All amounts to be paid under Section 2.11(c) and representing Net
Proceeds of a Prepayment Event involving the sale or loss to any property of the
European Loan Parties shall be applied first, to prepay any European Protective
Advances and European Overadvances that may be outstanding, pro rata, second, to
prepay the European Revolving Loans (including European Swingline Loans) without
a corresponding reduction in the European Revolving Subcommitment and to cash
collateralize outstanding European LC Exposure, third, to prepay any Canadian
Protective Advances and Canadian Overadvances that may be outstanding, pro rata,
and fourth, to prepay the Canadian Revolving Loans (including Canadian Swingline
Loans) without a corresponding reduction in the Canadian Revolving Subcommitment
and to cash collateralize outstanding Canadian LC Exposure.
If the precise amount of insurance or condemnation proceeds allocable to
different types of property is not otherwise determined, the allocation and
application of those proceeds shall be determined by the Administrative Agent,
in its Permitted Discretion.
(g)    The Borrower Representative shall notify the Administrative Agent (and,
in the case of prepayment of a Swingline Loan, the applicable Swingline Lender)
by telephone (confirmed by facsimile) of any prepayment hereunder (i) in the
case of prepayment of a Eurodollar Borrowing or a CDOR Rate Borrowing, not later
than 10:00 a.m., Chicago time, three Business Days before the date of
prepayment, or (ii) in the case of prepayment of a CBFR Borrowing, a CP
Borrowing or a USBR Borrowing, not later than 10:00 a.m., Chicago time, on the
date of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Revolving Borrowing shall be in an amount that would be permitted in the case of
an advance of a Revolving Borrowing of the same Type as provided in Section
2.02. Each prepayment



-71-

--------------------------------------------------------------------------------




of a Revolving Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13.
Section 2.12    Fees.
(a)    (i) The Company agrees to pay to the Administrative Agent for the account
of each Revolving Lender a commitment fee, which shall accrue at the Applicable
Fee Rate on the average daily amount of the Available Revolving Commitment of
such Revolving Lender during the period from and including the Effective Date to
but excluding the date on which the Revolving Lenders' Revolving Commitments
terminate. Such accrued commitment fees shall be payable in arrears on the first
Business Day in each calendar month and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the
Effective Date. All such commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed.
(i)    On the Ex-Im Effective Date and on each anniversary thereof, the Ex-Im
Borrowers jointly and severally agree to pay to the Administrative Agent for the
account of the Ex-Im Revolving Lender, for its own account, an annual facility
fee equal to 1.50% of the Ex-Im Revolving Lender's Ex-Im Revolving Subcommitment
on each such day. Each such facility fee shall be fully earned and nonrefundable
when due. The Ex-Im Borrowers jointly and severally also agree to pay to the
Administrative Agent, for payment to Ex-Im Bank, on a timely basis, all fees and
other charges assessed by Ex-Im Bank in connection with the Ex-Im Revolving Loan
facility.
(b)    (i) The Company agrees to pay to the Administrative Agent for the account
of each Domestic Revolving Lender a participation fee with respect to its
participations in Domestic Letters of Credit, which shall accrue at the same
Applicable Rate used to determine the interest rate applicable to Eurodollar
Domestic Revolving Loans on the average daily amount of such Domestic Revolving
Lender's Domestic LC Exposure (excluding any portion thereof attributable to
unreimbursed Domestic LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Domestic
Revolving Lender's Domestic Revolving Commitment terminates and the date on
which such Domestic Revolving Lender ceases to have any Domestic LC Exposure,
(ii) the Canadian Borrower agrees to pay to the Canadian Agent for the account
of each Canadian Revolving Lender a participation fee with respect to its
participations in Canadian Letters of Credit, which shall accrue at the same
Applicable Rate used to determine the interest rate applicable to Eurodollar
Canadian Revolving Loans in the case of Dollar-denominated Letters of Credit and
the interest rate applicable to CDOR Rate Canadian Revolving Loans in the case
of Canadian Dollar-denominated Letters of Credit, on the average daily amount of
such Canadian Revolving Lender's Canadian LC Exposure (excluding any portion
thereof attributable to unreimbursed Canadian LC Disbursements) during the
period from and including the Effective Date to but excluding the later of the
date on which such Canadian Revolving Lender's Canadian Revolving Subcommitment
terminates and the date on which such Canadian Revolving Lender ceases to have
any Canadian LC Exposure, (iii) the European Borrowers jointly and severally
agree to pay to the European Agent for the account of each European Revolving
Lender a participation fee with respect to its participations in European
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar European Revolving Loans,
on the average daily amount of such European Revolving Lender's European LC
Exposure (excluding any portion thereof attributable to unreimbursed European LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such European Revolving Lender's
European Revolving Subcommitment terminates and the date on which such European
Revolving Lender ceases to have any European LC Exposure, (iv) the Ex-Im
Borrowers jointly and severally agree to pay to the Administrative Agent for the
account of the Ex-Im Revolving Lender, for its own account, a participation fee
with respect to its participations in Ex-Im Letters of Credit, which shall
accrue at the same Applicable Rate used to determine the interest rate
applicable to Eurodollar Ex-Im Revolving Loans on the



-72-

--------------------------------------------------------------------------------




average daily amount of the Ex-Im Revolving Lender's Ex-Im LC Exposure
(excluding any portion thereof attributable to unreimbursed Ex-Im LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which the Ex-Im Revolving Lender's Ex-Im
Revolving Subcommitment terminates and the date on which the Ex-Im Revolving
Lender ceases to have any Ex-Im LC Exposure, and (v) each applicable Borrower
agrees to pay to each applicable Issuing Bank a fronting fee, which shall accrue
at the rate of 0.125% per annum on the average daily amount of the applicable LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any applicable LC Exposure, as well as such
Issuing Bank's standard fees with respect to the issuance, amendment, renewal or
extension of any applicable Letter of Credit or processing of drawings
thereunder. Participation fees and fronting fees accrued through and including
the last day of each calendar month shall be payable on the first Business Day
in each calendar month following such last day, commencing on the first such
date to occur after the Effective Date; provided that all such fees shall be
payable on the date on which the Revolving Commitments terminate and any such
fees accruing after the date on which the Revolving Commitments terminate shall
be payable on demand. Any other fees payable to any Issuing Bank pursuant to
this paragraph shall be payable within 10 days after demand. All participation
fees and fronting fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed.
(c)    The Borrowers agree to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrowers and the Administrative Agent.
(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the applicable Agent, in the case of fees payable to it, or
to the applicable Issuing Bank, in the case of fees payable to it, for
distribution, in the case of commitment fees and participation fees, to the
applicable Lenders. Fees paid shall not be refundable under any circumstances.
Section 2.13    Interest.
(a)    The Loans comprising each CBFR Borrowing (including each Domestic
Swingline Loan) shall bear interest at the CB Floating Rate plus the Applicable
Rate.
(b)    The Loans comprising each USBR Borrowing (including each Canadian
Swingline Loan) shall bear interest at the US Base Rate (Canada) plus the
Applicable Rate.
(c)    The Loans comprising each CP Borrowing (including each Canadian Swingline
Loan) shall bear interest at the Canadian Prime Rate plus the Applicable Rate.
(d)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
(e)    The Loans comprising each CDOR Rate Borrowing shall bear interest at the
CDOR Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
(f)    The Loans comprising each Overnight LIBO Rate Borrowing (including each
European Swingline Loan) shall bear interest at the Overnight LIBO Rate plus the
Applicable Rate.
(g)    Each Domestic Protective Advance and each Domestic Overadvance shall bear
interest at the CB Floating Rate plus the Applicable Rate for Domestic Revolving
Loans plus 2%. Each Canadian Protective Advance and each Canadian Overadvance
denominated in Canadian Dollars shall bear interest at the Canadian Prime Rate
plus the Applicable Rate for Canadian Revolving Loans plus 2%. Each Canadian
Protective Advance and each Canadian Overadvance denominated in Dollars shall
bear interest



-73-

--------------------------------------------------------------------------------




at the US Base Rate (Canada) plus the Applicable Rate for Canadian Revolving
Loans plus 2%. Each European Protective Advance and each European Overadvance
shall bear interest at the Overnight LIBO Rate plus the Applicable Rate for
European Revolving Loans plus 2%.
(h)    Notwithstanding the foregoing, during the occurrence and continuance of
an Event of Default, the Administrative Agent or the Required Lenders may, at
its or their option, by notice to the Borrower Representative (which notice may
be revoked at the option of the Required Lenders notwithstanding any provision
of Section 9.02 requiring the consent of "each Lender affected thereby" for
reductions in interest rates), declare that (i) all Loans shall bear interest at
2% plus the rate otherwise applicable to such Loans as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount outstanding
hereunder, such amount shall accrue at 2% plus the rate applicable to such fee
or other obligation as provided hereunder.
(i)    Accrued interest on each Loan (for CBFR Loans, CP Loans, USBR Loans and
Overnight LIBO Rate Loans, accrued through the last day of the prior calendar
month) shall be payable in arrears on each Interest Payment Date for such Loan
and upon termination of the Commitments; provided that (i) interest accrued
pursuant to paragraph (e) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
a CBFR Revolving Loan, a CP Revolving Loan or a USBR Revolving Loan prior to the
end of the Availability Period), accrued interest on the principal amount repaid
or prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Loan or any CDOR Rate
Loan prior to the end of the current Interest Period therefor, accrued interest
on such Loan shall be payable on the effective date of such conversion.
(j)    All interest hereunder shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed. For the
purposes of the Interest Act (Canada) and disclosure thereunder, (i) whenever
any interest under this Agreement or any other Loan Documents is calculated
using a rate based on a year of 360 days, the rate determined pursuant to such
calculation, when expressed as an annual rate, is equivalent to (x) the
applicable rate, (y) multiplied by the actual number of days in the calendar
year in which the period for which such interest is payable (or compounded)
ends, and (z) divided by 360; (ii) the principle of deemed reinvestment of
interest does not apply to any interest calculation under this Agreement; and
(iii) the rates of interest stipulated in this Agreement are intended to be
nominal rates and not effective rates or yields. The applicable CB Floating
Rate, Adjusted LIBO Rate, LIBO Rate or Overnight LIBO Rate shall be determined
by the Administrative Agent and the applicable Canadian Prime Rate, US Base Rate
(Canada) or CDOR Rate shall be determined by the Canadian Agent, and each such
determination shall be conclusive absent manifest error.
Section 2.14    Alternate Rate of Interest.
(a)    If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:
(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
(ii)    the Administrative Agent is advised by the Required Lenders and/or the
Required European Lenders that the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (or Lender) of making or maintaining their Loans (or its
Loan) included in such Borrowing for such Interest Period;



-74-

--------------------------------------------------------------------------------




then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone or facsimile as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
Representative and the Lenders that the circumstances giving rise to such notice
no longer exist, (A) any Interest Election Request that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
shall be ineffective, (B) if any Borrowing Request requests a Eurodollar
Borrowing on behalf of the Company, an Ex-Im Borrower or the Canadian Borrower,
such Borrowing shall be made as a CBFR Borrowing, in the case of a Borrowing by
the Company or an Ex-Im Borrower, or a USBR Borrowing in the case of a Borrowing
by the Canadian Borrower and (C) in the case of any Eurodollar Borrowing to any
European Borrower then outstanding, each such Eurodollar Borrowing shall be
repaid on the last day of the then current Interest Period applicable thereto.
(b)    If prior to the commencement of any Interest Period for a CDOR Rate
Borrowing:
(i)    the Canadian Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the CDOR Rate for such Interest Period; or
(ii)    the Canadian Agent is advised by the Required Canadian Lenders that the
CDOR Rate for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (or Lender) of making or maintaining their Loans (or its
Loan) included in such Borrowing for such Interest Period;
the Canadian Agent shall give notice thereof to the Borrower Representative and
the Canadian Revolving Lenders by telephone or facsimile as promptly as
practicable thereafter, and, until the Canadian Agent notifies the Borrower
Representative and the Canadian Revolving Lenders that the circumstances giving
rise to such notice no longer exist, (A) any Interest Election Request that
requests the conversion of any Borrowing to, or continuation for any Borrowing
as, a CDOR Rate Borrowing shall be ineffective, and (B) if any Borrowing Request
requests a CDOR Borrowing, such Borrowing shall be made as a CP Borrowing.
(c)     If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that adequate and reasonable means do
not exist for ascertaining the Overnight LIBO Rate or the Overnight LIBO Rate
will not adequately and fairly reflect the cost to the Administrative Agent or
the European Swingline Lender, as applicable, of making or maintaining European
Protective Advances or European Swingline Loans, the Administrative Agent or
European Swingline Lender, as applicable, shall give notice thereof to the
Borrower Representative and the European Revolving Lenders by telephone or
facsimile as promptly as practicable thereafter and, until the Administrative
Agent notifies the Borrower Representative and the European Revolving Lenders
that the circumstances giving rise to such notice no longer exist, Overnight
LIBO Borrowings shall be made as Alternate Rate Borrowings.
Section 2.15    Increased Costs.
(a)    If any Change in Law shall:
(iii)    impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or any Issuing Bank; or
(iv)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition affecting this Agreement or CDOR Rate Loans or Eurodollar
Loans made by such Lender or any Letter of Credit or participation therein;



-75-

--------------------------------------------------------------------------------




and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any CDOR Rate Loans or Eurodollar Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or such Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or such Issuing Bank hereunder (whether of principal, interest or
otherwise), then the Borrowers will pay to such Lender or such Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or such Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.
(b)    If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender's or such Issuing Bank's capital or
on the capital of such Lender's or such Issuing Bank's holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender's or the Issuing Bank's holding company could have achieved but for
such Change in Law (taking into consideration such Lender's or such Issuing
Bank's policies and the policies of such Lender's or such Issuing Bank's holding
company with respect to capital adequacy), then from time to time the Borrowers
will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender's or such Issuing Bank's holding company for any such reduction
suffered.
(c)    A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or such
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 15 days after receipt thereof.
(d)    Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender's or such Issuing Bank's right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower Representative of the Change in Law giving
rise to such increased costs or reductions and of such Lender's or such Issuing
Bank's intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 270-day period referred to above shall be extended to include the
period of retroactive effect thereof.
Section 2.16    Break Funding Payments.
In the event of (a) the payment of any principal of any Eurodollar Loan or any
CDOR Rate Loan other than on the last day of an Interest Period applicable
thereto (including as a result of an Event of Default), (b) the conversion of
any Eurodollar Loan or any CDOR Rate Loan or other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan or any CDOR Rate Loan on the date specified in any
notice delivered pursuant hereto, or (d) the assignment of any Eurodollar Loan
or any CDOR Rate Loan, other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower Representative
pursuant to Section 2.19, then, in any such event, the applicable Borrower shall
compensate each applicable Lender for the loss, cost and expense attributable to
such event. In the case of a Eurodollar Loan or a CDOR Rate Loan, such loss,
cost or expense to any Lender shall be deemed to include an amount determined by
such Lender to be the excess, if any, of (i) the amount of interest which would
have accrued on the principal amount of such Loan had such event not occurred,
at the Adjusted LIBO Rate or the CDOR Rate, as applicable, that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have



-76-

--------------------------------------------------------------------------------




been the Interest Period for such Loan), over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
Dollar deposits of a comparable amount and period to such Eurodollar Loan from
other banks in the eurodollar market or for Canadian Dollar deposits of a
comparable amount and period to such CDOR Rate Loan from other banks in the
Canadian bankers' acceptance market. A certificate of any Lender setting forth
any amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error. The applicable Borrower shall pay such Lender
the amount shown as due on any such certificate within 15 days after receipt
thereof.
Section 2.17    Taxes.
(a)    Any and all payments by or on account of any obligation of each Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrowers shall be
required by applicabe law to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the applicable Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the applicable Borrower
shall make such deductions and (iii) the applicable Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.
(b)    In addition, the applicable Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
(c)    The applicable Borrower shall indemnify each Agent, each Lender and each
Issuing Bank, within 15 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by such Agent, such Lender or such
Issuing Bank, as the case may be, on or with respect to any payment by or on
account of any obligation of such Borrower hereunder (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower Representative by a Lender or an Issuing
Bank, or by an Agent on its own behalf or on behalf of a Lender or an Issuing
Bank, shall be conclusive absent manifest error.
(d)    Each Lender and each Issuing Bank shall indemnify the Borrowers and the
Agents, within 15 days after written demand therefor, against any and all Taxes
and any and all related losses, claims, liabilities, penalties, interest and
reasonable expenses (including the fees, charges and disbursements of any
counsel for the Borrowers or the Agents) incurred by or asserted against the
Borrowers or the Agents by any Governmental Authority as a result of the failure
by such Lender or such Issuing Bank, as the case may be, to deliver, or as a
result of the inaccuracy, inadequacy or deficiency of, any documentation
required to be delivered to the Borrowers or the Agents pursuant to Section
2.17(f). Each Lender and each Issuing Bank hereby authorizes the Agents to set
off and apply any and all amounts at any time owing to such Lender or such
Issuing Bank, as the case may be, under this Agreement or any other Loan
Document against any amount due to the Agents under this Section 2.17(d).
(e)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by any Borrower to a Governmental Authority, the Borrower Representative
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.



-77-

--------------------------------------------------------------------------------




(f)    Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which any Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower Representative (with
a copy to the Administrative Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law or reasonably requested by the Borrower Representative as will
permit such payments to be made without withholding or at a reduced rate.
(g)    If any Agent or any Lender determines, in its sole discretion, that it
has received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrowers or with respect to which the Borrowers have paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to the applicable Borrower (but only to the extent of indemnity payments made,
or additional amounts paid, by such Borrower under this Section 2.17 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of such Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that each Borrower, upon the request of such Agent or
such Lender, agree to repay the amount paid over to such Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Agent or such Lender in the event such Agent or such Lender
is required to repay such refund to such Governmental Authority. This Section
shall not be construed to require any Agent or any Lender to make available its
tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrowers or any other Person.
Section 2.18    Payments Generally; Allocation of Proceeds; Sharing of Set-offs.
(a)    Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
noon, Chicago time, on the date when due, in immediately available funds,
without set‑off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the applicable Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 270 Park Avenue, New York, New York, except payments (i) of
interest in respect of Canadian Revolving Loans and payments of Letter of Credit
participation fees in respect of Canadian Letters of Credit, which shall be made
to the Canadian Agent, (ii) of interest in respect of European Revolving Loans
and payments of Letter of Credit participation fees in respect of European
Letters of Credit, which shall be made to the European Agent, (iii) to be made
directly to an Issuing Bank or a Swingline Lender as expressly provided herein
and (iv) that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto. The applicable Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.
(b)    Any proceeds of Collateral of the Domestic Loan Parties received by any
Agent (i) not constituting either (A) a specific payment of principal, interest,
fees or other sum payable under the Loan Documents (which shall be applied as
specified by the Borrower Representative), (B) a mandatory prepayment (which
shall be applied in accordance with Section 2.11) or (C) amounts to be applied
from a Collection Account when full cash dominion is in effect (which shall be
applied in accordance with Section 2.10) or (ii) after an Event of Default has
occurred and is continuing and the Administrative Agent so elects or the
Required Lenders so direct, such funds shall be applied ratably first, to pay
any fees, indemnities, or expense reimbursements including amounts then due to
the Agents and the Issuing Banks from the Borrowers (other than in connection
with Banking Services Obligations or Swap Obligations), second, to pay any fees
or expense reimbursements then due to the Lenders from the Borrowers (other than
in connection with Banking Services or Swap Obligations), third, to pay interest
due in respect of Overadvances and Protective



-78-

--------------------------------------------------------------------------------




Advances, fourth, to pay the principal of Overadvances and Protective Advances,
fifth, to pay interest then due and payable on the Loans (other than the
Overadvances and Protective Advances) ratably, sixth, to prepay principal on the
Loans (other than the Overadvances, Protective Advances and Ex-Im Revolving
Loans) and unreimbursed LC Disbursements (other than unreimbursed Ex-Im LC
Disbursements) ratably (with amounts applied to the Term Loans applied to
installments of the Term Loans in inverse order of maturity), seventh, to pay
ratably amounts to the Agents equal to 105% of the aggregate undrawn face amount
of all outstanding Letters of Credit (other than Ex-Im Letters of Credit) and
the aggregate amount of any unpaid LC Disbursements (other than unpaid Ex-Im LC
Disbursements), to be held as cash collateral for such Obligations, eighth, to
payment of any amounts owing with respect to Banking Services Obligations and
Swap Obligations, ninth, to the payment of any other Secured Obligation due to
any Agent or any Lender by the Borrowers, tenth, to prepay principal on the
Ex-Im Revolving Loans and unreimbursed Ex-Im LC Disbursements ratably, and
eleventh, to pay amounts to the Administrative Agent equal to 105% of the
aggregate undrawn face amount of all outstanding Ex-Im Letters of Credit and the
aggregate amount of any unpaid Ex-Im LC Disbursements, to be held as cash
collateral for such obligations. Notwithstanding the foregoing, (i) amounts
received from any Domestic Loan Party shall not be applied to any Excluded Swap
Obligation of such Domestic Loan Party and (ii) any such applicable proceeds
from property of the Domestic Loan Parties shall be applied first pro rata to
the Secured Obligations constituting Domestic Obligations and Ex-Im Obligations
in the same order set forth above before being applied to any other Secured
Obligations.
(c)    Any proceeds of Collateral of the Canadian Loan Parties received by any
Agent (i) not constituting either (A) a specific payment of principal, interest,
fees or other sum payable under the Loan Documents (which shall be applied as
specified by the Borrower Representative), (B) a mandatory prepayment (which
shall be applied in accordance with Section 2.11) or (C) amounts to be applied
from the Canadian Collection Account when full cash dominion is in effect (which
shall be applied in accordance with Section 2.10) or (ii) after an Event of
Default has occurred and is continuing and the Administrative Agent so elects or
the Required Lenders so direct, such funds shall be applied ratably first, to
pay any fees, indemnities, or expense reimbursements including amounts then due
to the Agents and the Canadian Issuing Bank from the Canadian Borrower (other
than in connection with Banking Services Obligations or Swap Obligations),
second, to pay any fees or expense reimbursements then due to the Canadian
Revolving Lenders from the Canadian Borrower (other than in connection with
Banking Services Obligations or Swap Obligations), third, to pay interest due in
respect of Canadian Overadvances and Canadian Protective Advances, fourth, to
pay the principal of Canadian Overadvances and Canadian Protective Advances,
fifth, to pay interest then due and payable on the Canadian Revolving Loans,
sixth, to prepay principal on the Canadian Revolving Loans and unreimbursed
Canadian LC Disbursements ratably, seventh, to pay an amount to the Canadian
Agent equal to 105% of the aggregate undrawn face amount of all outstanding
Canadian Letters of Credit and the aggregate amount of any unpaid Canadian LC
Disbursements, to be held as cash collateral for such Obligations, eighth, to
payment of any amounts owing by the Canadian Loan Parties in respect of Banking
Services Obligations and Swap Obligations, ninth, to the payment of any other
Canadian Obligations due to any Agent or any Canadian Revolving Lender by the
Canadian Borrower, and tenth, to the payment of the European Obligations in the
order set forth Section 2.18(d) below. Notwithstanding the foregoing, amounts
received from any Canadian Loan Party shall not be applied to any Excluded Swap
Obligation of such Canadian Loan Party. In no event will any proceeds of
Collateral described in this Section 2.18(c) be applied to any Domestic
Obligations or Ex-Im Obligations.
(d)    Any proceeds of Collateral of the European Loan Parties received by any
Agent (i) not constituting either (A) a specific payment of principal, interest,
fees or other sum payable under the Loan Documents (which shall be applied as
specified by the Borrower Representative), (B) a mandatory prepayment (which
shall be applied in accordance with Section 2.11) or (C) amounts to be applied
from the European Collection Account when full cash dominion is in effect (which
shall be applied in accordance with Section 2.10) or (ii) after an Event of
Default has occurred and is continuing and the Administrative Agent so elects or
the Required Lenders so direct, such funds shall be applied ratably first, to
pay any fees, indemnities, or expense reimbursements including amounts then due
to the Agents and the European Issuing



-79-

--------------------------------------------------------------------------------




Bank from the European Borrowers (other than in connection with Banking Services
Obligations or Swap Obligations), second, to pay any fees or expense
reimbursements then due to the European Revolving Lenders from the European
Borrowers (other than in connection with Banking Services Obligations or Swap
Obligations), third, to pay interest due in respect of European Overadvances and
European Protective Advances, fourth, to pay the principal of European
Overadvances and European Protective Advances, fifth, to pay interest then due
and payable on the European Revolving Loans, sixth, to prepay principal on the
European Revolving Loans and unreimbursed European LC Disbursements ratably,
seventh, to pay an amount to the European Agent equal to 105% of the aggregate
undrawn face amount of all outstanding European Letters of Credit and the
aggregate amount of any unpaid European LC Disbursements, to be held as cash
collateral for such Obligations, eighth, to payment of any amounts owing by the
European Loan Parties in respect of Banking Services Obligations and Swap
Obligations, ninth, to the payment of any other European Obligations due to any
Agent or any European Revolving Lender by any European Borrower, and tenth, to
the payment of the Canadian Obligations in the order set forth Section 2.18(c)
above. Notwithstanding the foregoing, amounts received from any European Loan
Party shall not be applied to any Excluded Swap Obligation of such European Loan
Party. In no event will any proceeds of Collateral described in this
Section 2.18(d) be applied to any Domestic Obligations or Ex-Im Obligations.
(e)    Notwithstanding anything to the contrary contained in this Agreement,
unless so directed by the Borrower Representative, or unless an Event of Default
is in existence, neither any Agent nor any Lender shall apply any payment which
it receives to any CDOR Rate Loan or any Eurodollar Loan of a Class, except
(a) on the expiration date of the Interest Period applicable to any such
Eurodollar Loan or (b) in the event, and only to the extent, that with respect
to CDOR Rate Loans, there are no outstanding CP Loans of the same Class, and
with respect to Eurodollar Loans, there are no outstanding CBFR Loans or USBR
Loans, as applicable, of the same Class and, in any such event, the applicable
Borrower shall pay the break funding payment required in accordance with Section
2.16. The Administrative Agent and the Lenders shall have the continuing and
exclusive right to apply and reverse and reapply any and all such proceeds and
payments to any portion of the Secured Obligations.
(f)    At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to Section
9.03), and other sums payable under the Loan Documents, may be paid from the
proceeds of Borrowings made hereunder whether made following a request by the
Borrower Representative pursuant to Section 2.03 or a deemed request as provided
in this Section or may be deducted from any deposit account of any Borrower
maintained with the Administrative Agent; provided, that no Borrowings of
Canadian Revolving Loans, Canadian Swingline Loans, Canadian Overadvances,
Canadian Protective Advances, European Revolving Loans, European Swingline
Loans, European Overadvances or European Protective Advances may be used to pay
any of the Domestic Obligations or the Ex-Im Obligations and no amounts
contained in a deposit account of the Canadian Borrower or any European Borrower
may be applied against any of the Domestic Obligations or the Ex-Im Obligations.
The Company hereby irrevocably authorizes (i) the Administrative Agent to make a
Borrowing for the purpose of paying each payment of principal, interest and fees
as it becomes due hereunder or any other amount due under the Loan Documents and
agrees that all such amounts charged shall constitute Loans (including Swingline
Loans and Overadvances, but such a Borrowing may only constitute a Protective
Advance if it is to reimburse costs, fees and expenses as described in Section
9.03) and that all such Borrowings shall be deemed to have been requested
pursuant to Sections 2.03, 2.04 or 2.05, as applicable and (ii) the
Administrative Agent to charge any deposit account of any Borrower maintained
with the Administrative Agent for each payment of principal, interest and fees
for which such Borrower is obligated as it becomes due hereunder or any other
amount due under the Loan Documents. Each Ex-Im Borrower hereby authorizes
(i) the Ex-Im Revolving Lender to make a Borrowing for the purpose of paying
each payment of principal, interest and fees in respect of the Ex-Im Revolving
Loans and the Ex-Im Letters of Credit as it becomes due hereunder or any other
amounts due under the Loan Documents in respect of the Ex-Im Obligations and
agrees that such amounts charged shall constitute Ex-Im Revolving Loans and that
all such Borrowings shall be deemed to have been requested



-80-

--------------------------------------------------------------------------------




pursuant to Section 2.03 and (ii) the Ex-Im Revolving Lender to charge any
deposit account of any Ex-Im Borrower maintained with the Ex-Im Revolving Lender
for each payment of principal, interest and fees for which the Ex-Im Borrowers
are obligated as it becomes due hereunder or any other amount due under the Loan
Documents in respect of the Ex-Im Obligations. The Canadian Borrower hereby
authorizes (i) the Canadian Agent to make a Borrowing for the purpose of paying
each payment of principal, interest and fees owing by it as it becomes due
hereunder or any other amount due from it under the Loan Documents and agrees
that all such amounts charged shall constitute Canadian Revolving Loans
(including Canadian Swingline Loans and Canadian Overadvances, but such a
Borrowing may only constitute a Canadian Protective Advance if it is to
reimburse costs, fees and expenses as described in Section 9.03) and that all
such Borrowings shall be deemed to have been requested pursuant to Sections
2.03, 2.04 or 2.05, as applicable and (ii) each Agent to charge any deposit
account of the Canadian Borrower maintained with such Agent for each payment of
principal, interest and fees owing by the Canadian Borrower as it becomes due
hereunder or any other amount due from it under the Loan Documents. Each
European Borrower hereby authorizes (i) the European Agent to make a Borrowing
for the purpose of paying each payment of principal, interest and fees owing by
it as it becomes due hereunder or any other amount due from it under the Loan
Documents and agrees that all such amounts charged shall constitute European
Revolving Loans (including European Swingline Loans and European Overadvances,
but such a Borrowing may only constitute a European Protective Advance if it is
to reimburse costs, fees and expenses as described in Section 9.03) and that all
such Borrowings shall be deemed to have been requested pursuant to Sections
2.03, 2.04 or 2.05, as applicable and (ii) each Agent to charge any deposit
account of such European Borrower maintained with such Agent for each payment of
principal, interest and fees owing by such European Borrower as it becomes due
hereunder or any other amount due from it under the Loan Documents.
(g)    If any Lender shall, by exercising any right of set‑off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or participations in Ex-Im Revolving Loans and LC Disbursements
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans and participations in Ex-Im Revolving Loans and LC
Disbursements and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Loans and LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and
participations in Ex-Im Revolving Loans and LC Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by any Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans and LC Disbursements to any assignee or participant, other than to such
Borrower or any Subsidiary or Affiliate thereof (as to which the provisions of
this paragraph shall apply). Each Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.
(h)    Unless the Administrative Agent shall have received notice from the
Borrower Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or an Issuing Bank hereunder
that the Borrowers will not make such payment, the Administrative Agent may
assume that the Borrowers have made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the applicable Issuing Bank, as the case may be, the amount due. In such event,
if the Borrowers have not in fact made such payment, then each of the Lenders or
such Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank



-81-

--------------------------------------------------------------------------------




with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.
(i)    If any Lender shall fail to make any payment required to be made by it
hereunder, then the applicable Agent or the Ex-Im Revolving Lender, as
applicable, may, in its discretion (notwithstanding any contrary provision
hereof), (i) apply any amounts thereafter received by such Person for the
account of such Lender to satisfy such Lender's obligations hereunder until all
such unsatisfied obligations are fully paid and/or (ii) hold any such amounts in
a segregated account as cash collateral for, and apply any such amounts to, any
future funding obligations of such Lender hereunder; application of amounts
pursuant to (i) and (ii) above shall be made in such order as may be determined
by the Administrative Agent in its discretion.
Section 2.19    Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender requests compensation under Section 2.15, or if any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment).
(b)    If any Lender requests compensation under Section 2.15, or if any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender) pursuant to Section 2.17,
or if any Lender becomes a Defaulting Lender, then the Borrowers may, at their
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrowers shall have received
the prior written consent of the Agents and the Ex-Im Revolving Lender (and the
applicable Issuing Bank), which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in unreimbursed LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the applicable
Borrower (in the case of all other amounts) and (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrowers to require such assignment and delegation cease to apply.
Section 2.20    Defaulting Lenders.
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender.



-82-

--------------------------------------------------------------------------------




(a)    fees shall cease to accrue on the unfunded portion of the Domestic
Revolving Commitment, the Canadian Revolving Subcommitment and the European
Revolving Subcommitment of such Defaulting Lender pursuant to Section 2.12(a);
(b)    the Commitments and Credit Exposure of such Defaulting Lender shall not
be included in determining whether all Lenders or the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to Section 9.02), provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender differently than other affected Lenders shall
require the consent of such Defaulting Lender;
(c)    if any Swingline Exposure, Ex-Im Revolving Exposure or LC Exposure exists
at the time a Lender becomes a Defaulting Lender then:
(i)    all or any part of such Swingline Exposure, Ex-Im Revolving Exposure and
LC Exposure shall be reallocated among the non-Defaulting Lenders that are
Domestic Revolving Lenders, Ex-Im Participants, Canadian Revolving Lenders or
European Revolving Lenders, as applicable, in accordance with their respective
Applicable Percentages but only to the extent (x) the sum of all non-Defaulting
Lenders' Revolving Exposures plus such Defaulting Lender's Swingline Exposure,
Ex-Im Revolving Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders' Revolving Commitments and (y) the conditions set forth
in Section 4.02 are satisfied at such time; and
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the applicable Borrower shall within one Business Day
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and Ex-Im Revolving Exposure and (y) second, cash collateralize such
Defaulting Lender's LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.06(j) for so long as such LC Exposure is outstanding;
(iii)    if any Borrower cash collateralizes any portion of such Defaulting
Lender's LC Exposure pursuant to Section 2.20(c), such Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender's LC Exposure during the period such
Defaulting Lender's LC Exposure is cash collateralized;
(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to Section 2.20(c), then the fees payable to the Lenders pursuant to Section
2.12(b) shall be adjusted in accordance with such non-Defaulting Lenders'
Applicable Percentages; or
(v)    if any Defaulting Lender's LC Exposure is neither cash collateralized nor
reallocated pursuant to Section 2.20(c), then, without prejudice to any rights
or remedies of any Issuing Bank or any Lender hereunder, all facility fees that
otherwise would have been payable to such Defaulting Lender (solely with respect
to the portion of such Defaulting Lender's Commitment that was utilized by such
LC Exposure) and letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender's LC Exposure shall be payable to such Issuing
Bank until such LC Exposure is cash collateralized and/or reallocated;
(d)    no Issuing Bank shall be required to issue, amend or increase any Letter
of Credit, unless it is satisfied that the related exposure will be 100% covered
by the Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the applicable Borrower in accordance with Section 2.20



-83-

--------------------------------------------------------------------------------




(c), and participating interests in any such newly issued or increased Letter of
Credit or newly made Swingline Loan or Ex-Im Revolving Loan shall be allocated
among non-Defaulting Lenders in a manner consistent with Section 2.20(c)(i) (and
Defaulting Lenders shall not participate therein); and
(e)    in the event and on the date that each of the Agents, the Ex-Im Revolving
Lender, the Borrowers, the Issuing Banks and the Swingline Lenders agree that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Swingline Exposure, Ex-Im Revolving Exposure
and LC Exposure of the other Lenders shall be readjusted to reflect the
inclusion of such Lender's Revolving Commitments and on such date such Lender
shall purchase at par such of the Loans of the other Lenders (other than
Swingline Loans) as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.
Section 2.21    Returned Payments.
If after receipt of any payment which is applied to the payment of all or any
part of the Obligations, any Agent or any Lender is for any reason compelled to
surrender such payment or proceeds to any Person because such payment or
application of proceeds is invalidated, declared fraudulent, set aside,
determined to be void or voidable as a preference, impermissible setoff, or a
diversion of trust funds, or for any other reason, then the Obligations or part
thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Administrative Agent or such Lender. The provisions of this
Section 2.21 shall be and remain effective notwithstanding any contrary action
which may have been taken by any Agent or any Lender in reliance upon such
payment or application of proceeds. The provisions of this Section 2.21 shall
survive the termination of this Agreement.
Section 2.22    United Kingdom Tax Matters.
(a)    The provisions of this Section 2.22 shall only apply in respect of any
European Borrower or any other Borrower to whom the provisions of Section 874
ITA would apply (ignoring any exceptions) on the payment of any amount of
interest (a "Relevant Borrower") to any Lender.
(b)    Tax Gross-up.
(i)        Each Relevant Borrower shall make all payments to be made by it under
any Loan Document without any Tax Deduction unless a Tax Deduction is required
by law.
(ii)        A Relevant Borrower shall, promptly upon becoming aware that it must
make a Tax Deduction (or that there is any change in the rate or the basis of a
Tax Deduction) notify the Administrative Agent accordingly. Similarly, a Lender
or Issuing Bank shall notify the Administrative Agent on becoming so aware in
respect of a payment payable to that Lender or Issuing Bank. If the
Administrative Agent receives such notification from a Lender or Issuing Bank it
shall notify the Relevant Borrower.
(iii)        If a Tax Deduction is required by law to be made by a Relevant
Borrower, the amount of the payment due from that Relevant Borrower shall be
increased to an amount which (after making any Tax Deduction) leaves an amount
equal to the payment which would have been due if no Tax Deduction had been
required.
(iv)        A payment shall not be increased under clause (iii) above by reason
of a Tax Deduction on account of Taxes imposed by the United Kingdom if, on the
date on which the payment falls due:



-84-

--------------------------------------------------------------------------------




(A)    the payment could have been made to the relevant Lender without a Tax
Deduction if the Lender had been a Qualifying Lender, but on that date that
Lender is not or has ceased to be a Qualifying Lender other than as a result of
any change after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or Treaty or any
published practice or published concession of any relevant taxing authority; or
(B)    the relevant Lender is a Qualifying Lender solely by virtue of clause
(a)(ii) of the definition of Qualifying Lender, and:
(1)    an officer of H.M. Revenue & Customs has given (and not revoked) a
direction (a “Direction”) under section 931 of the ITA which relates to the
payment and that Lender has received from the Relevant Borrower making the
payment a certified copy of that Direction; and
(2)    the payment could have been made to the Lender without any Tax Deduction
if that Direction had not been made; or
(C)    the relevant Lender is a Qualifying Lender solely by virtue of clause
(a)(ii) of the definition of Qualifying Lender and:
(1)    the relevant Lender has not given a Tax Confirmation to the Relevant
Borrower; and
(2)    the payment could have been made to the Lender without any Tax Deduction
if the Lender had given a Tax Confirmation to the Relevant Borrower, on the
basis that the Tax Confirmation would have enabled the Relevant Borrower to have
formed a reasonable belief that the payment was an “excepted payment” for the
purpose of section 930 of the ITA; or
(D)    the relevant Lender is a Treaty Lender and the Relevant Borrower making
the payment is able to demonstrate that the payment could have been made to the
Lender without the Tax Deduction had that Lender complied with its obligations
under clause (vii) below.
(v)    If a Relevant Borrower is required to make a Tax Deduction, that Relevant
Borrower shall make that Tax Deduction and any payment required in connection
with that Tax Deduction within the time allowed and in the minimum amount
required by law.
(vi)        Within thirty days of making either a Tax Deduction or any payment
required in connection with that Tax Deduction, the Relevant Borrower making
that Tax Deduction shall deliver to the Administrative Agent for the benefit of
the Lender entitled to the payment a statement under section 975 of the ITA or
other evidence reasonably satisfactory to that Lender that the Tax Deduction has
been made or (as applicable) any appropriate payment paid to the relevant taxing
authority.
(vii)    A Treaty Lender and each Relevant Borrower which makes a payment to
which that Treaty Lender is entitled shall co-operate in completing any
procedural formalities necessary for that Relevant Borrower to obtain
authorization to make that payment without a Tax Deduction.
(viii)    Nothing in clause (b)(vii) above shall require a Treaty Lender to:



-85-

--------------------------------------------------------------------------------




(A)    register under the HMRC DT Treaty Passport scheme;
(B)    apply the HMRC DT Treaty Passport scheme to any advance if it has so
registered; or
(C)    file Treaty forms if it has included an indication to the effect that it
wishes the HMRC DT Treaty Passport Scheme to apply to this Agreement in
accordance with clause (b)(ix) or clause (f)(i) (HMRC DT Treaty Passport scheme
confirmation) and the Relevant Borrower making that payment has not complied
with its obligations under clause (b)(x) or clause (f)(ii) (HMRC DT Treaty
Passport scheme confirmation).
(ix)        A Treaty Lender which becomes a party on the day on which this
Agreement is entered into that holds a passport under the HMRC DT Treaty
Passport scheme, and which wishes that scheme to apply to this Agreement, shall
include an indication to that effect (for the benefit of the Administrative
Agent and without liability to any Relevant Borrower) by notifying the Relevant
Borrower of its scheme reference number and its jurisdiction of tax residence.
The passport scheme reference number of each Lender as of the Effective Date
that desires the HMRC DT Treaty Passport scheme to apply to this Agreement is
set forth on the Commitment Schedule (as in effect on the Effective Date).
(x)        Where a Lender notifies the Relevant Borrower as described in clause
(b)(ix) above each Relevant Borrower shall file a duly completed form DTTP2 in
respect of such Lender with HM Revenue & Customs within 30 days of the date of
this Agreement and shall promptly provide the Lender with a copy of that filing.
(xi)        If a Lender has not included an indication to the effect that it
wishes the HMRC DT Treaty Passport scheme to apply to this Agreement in
accordance with clause (b)(ix) above or clause (f)(i) (HMRC DT Treaty Passport
scheme confirmation), no Relevant Borrower shall file any form relating to the
HMRC DT Treaty Passport scheme in respect of that Lender’s advance or its
participation in any advance.
(c)    Tax Indemnity.
(i)    The Relevant Borrower shall (within three Business Days of demand by the
Administrative Agent) pay to a Lender an amount equal to the loss, liability or
cost which that Lender determines will be or has been (directly or indirectly)
suffered for or on account of Taxes by that Lender in respect of a Loan
Document.
(ii)    Clause (c)(i) above shall not apply:
(A)    with respect to any Taxes assessed on a Lender
(1)    under the law of the jurisdiction in which such Lender is incorporated
or, if different, the jurisdiction (or jurisdictions) in which such Lender is
treated as resident for tax purposes; or
(2)    under the law of the jurisdiction in which such Lender’s lending office
is located in respect of amounts received or receivable in such jurisdiction,
if such Taxes are imposed on or calculated by reference to the net income
received or receivable (but not any sum deemed to be received or receivable) by
such Lender; or



-86-

--------------------------------------------------------------------------------




(B)    to the extent a loss, liability or cost:
(1)    is compensated for by an increased payment under Section 2.22(b) (Tax
gross-up); or
(2)    would have been compensated for by an increased payment under Section
2.22(b) (Tax gross-up) but was not so compensated solely because one of the
exclusions in Section 2.22(b)(iv) (Tax gross-up) applied.
(iii)        A Lender making, or intending to make a claim under Section
2.22(c)(i) above shall promptly notify the Administrative Agent of the event
which will give, or has given, rise to the claim, following which the
Administrative Agent shall notify the Relevant Borrower.
(iv)        A Lender shall, on receiving a payment from the Relevant Borrower
under this clause (c), notify the Administrative Agent.
(d)    Tax Credit.
If a Relevant Borrower makes a Tax Payment and the relevant Lender determines
that:
(i)    a Tax Credit is attributable either to an increased payment of which that
Tax Payment forms part, to that Tax Payment or to a Tax Deduction in consequence
of which that Tax Payment was required; and
(ii)    such Lender has obtained and utilized that Tax Credit,
such Lender shall pay an amount to the Relevant Borrower which such Lender
determines will leave it (after that payment) in the same after-Taxes position
as it would have been in had the Tax Payment not been required to be made by the
Relevant Borrower.
(e)    Lender Status Confirmation.
Each Lender which becomes a party to this Agreement after the date of this
Agreement (“New Lender”) shall indicate, in the Assignment and Assumption which
it executes on becoming a party, and for the benefit of the Administrative Agent
and without liability to any Relevant Borrower, which of the following
categories it falls within:
(i)    not a Qualifying Lender;
(ii)    a Qualifying Lender (other than a Treaty Lender); or
(iii)    a Treaty Lender.
If a New Lender fails to indicate its status in accordance with this Section
2.22(e), then such New Lender shall be treated for the purposes of this
Agreement (including by each Relevant Borrower) as if it is not a Qualifying
Lender until such time as it notifies the Administrative Agent which category of
Qualifying Lender applies (and the Administrative Agent, upon receipt of such
notification, shall inform the Relevant Borrower). For the avoidance of doubt,
an Assignment and Assumption shall not be invalidated by any failure of a New
Lender to comply with this Section 2.22(e).
(f)    HMRC DT Treaty Passport Scheme Confirmation.



-87-

--------------------------------------------------------------------------------




(i)        A New Lender that is a Treaty Lender that holds a passport under the
HMRC DT Treaty Passport scheme, and which wishes that scheme to apply to this
Agreement, shall include an indication to that effect (for the benefit of the
Administrative Agent and without liability to any Relevant Borrower) in the
Assignment and Assumption which it executes by including its scheme reference
number and its jurisdiction of tax residence in that Assignment and Assumption .
(ii)        Where an Assignment and Assumption includes the indication described
in clause (f)(i) above each Relevant Borrower which is a party as a Borrower as
at the date that the relevant Assignment and Assumption is executed (the
“Transfer Date”) shall file a duly completed form DTTP2 in respect of such
Lender with HM Revenue & Customs within 30 days of that Transfer Date and shall
promptly provide the Lender with a copy of that filing.
(g)    Stamp Taxes.
The Relevant Borrower shall pay and, within three Business Days of demand,
indemnify each Lender against any cost, loss or liability that Lender incurs in
relation to all stamp duty, registration and other similar Taxes payable in
respect of any Loan Document.
(h)    Value Added Tax.
(i)        All amounts set out or expressed in a Loan Document to be payable by
any party to any Lender which (in whole or in part) constitute the consideration
for a supply for VAT purposes shall be deemed to be exclusive of any VAT which
is chargeable on such supply, and accordingly, subject to clause (ii) below, if
VAT is or becomes chargeable on any supply made by any Lender to any party under
a Loan Document and such Lender is required to account to the relevant tax
authority for the VAT, that party shall pay to the Lender (in addition to and at
the same time as paying any other consideration for such supply) an amount equal
to the amount of such VAT (and such Lender shall promptly provide an appropriate
VAT invoice to such party).
(ii)        If VAT is or becomes chargeable on any supply made by any Lender
(the “Supplier”) to any other Lender (the “Recipient”) under a Loan Document,
and any party other than the Recipient (the “Subject Party”) is required by the
terms of any Loan Document to pay an amount equal to the consideration for such
supply to the Supplier (rather than being required to reimburse or indemnify the
Recipient in respect of that consideration), the Subject Party shall also pay to
the Supplier (in addition to and at the same time as paying such amount) an
amount equal to the amount of such VAT. The Recipient will promptly pay to the
Subject Party an amount equal to any credit or repayment obtained by the
Recipient from the relevant tax authority which the Recipient reasonably
determines is in respect of the VAT chargeable on that supply.
(iii)        Where a Loan Document requires any party to reimburse or indemnify
a Lender for any cost or expense, that party shall reimburse or indemnify (as
the case may be) such Lender for the full amount of such cost or expense,
including such part thereof as represents VAT, save to the extent that such
Lender reasonably determines that it is entitled to credit or repayment in
respect of such VAT from the relevant tax authority.
(iv)        Any reference in this Section 2.22(h) to any party shall, at any
time when such party is treated as a member of a group for VAT purposes, include
(where appropriate and unless the context otherwise requires) a reference to the
representative



-88-

--------------------------------------------------------------------------------




member of such group at such time (the term “representative member” to have the
same meaning as in the United Kingdom Value Added Tax Act 1994).
(v)        Except as otherwise expressly provided in Section 2.22(h), a
reference to “determines” or “determined” in connection with tax provisions
contained in Section 1.2(h) means a determination made in the absolute
discretion of the person making the determination.
Section 2.23    Exchange Rate Fluctuations.
The Administrative Agent shall at all times monitor the Dollar Equivalent of all
outstanding Canadian Revolving Exposure and European Revolving Exposure. If due
to changes in the exchange rate between Dollars and Canadian Dollars, the
Canadian Revolving Exposure exceeds the Canadian Revolving Commitment, then the
Administrative Agent may in its sole discretion, refuse to permit any further
Canadian Revolving Loans to be borrowed, continued or converted or Canadian
Letters of Credit to be issued, or may require that the Canadian Borrower, pay
or prepay such excess amounts in respect of any outstanding Canadian Obligations
as the Administrative Agent may request in writing to the Canadian Borrower
(such payment to be made within 2 Business Days of the Administrative Agent's
request therefor). If due to changes in the exchange rate between Dollars and
Sterling and/or Euro, as applicable, the European Revolving Exposure exceeds the
European Revolving Commitment, then the Administrative Agent may in its sole
discretion, refuse to permit any further European Revolving Loans to be
borrowed, continued or converted or European Letters of Credit to be issued, or
may require that the European Borrowers, pay or prepay such excess amounts in
respect of any outstanding European Obligations as the Administrative Agent may
request in writing to the European Borrowers (such payment to be made within 2
Business Days of the Administrative Agent's request therefor).
Section 2.24    Inter-Lender Assignments.
Each Existing Lender hereby sells and assigns to each Lender, without recourse,
representation or warranty (except as set forth below), and each such Lender
hereby purchases and assumes from each Existing Lender a percentage interest in
the Commitments and subcommitments and the Loans and other Obligations hereunder
as may be required to reflect the allocation of Commitments and subcommitments
as set forth on the Commitment Schedule. The Lenders agree to make such
inter-Lender wire transfers as may be required to give effect to the foregoing
assignments and assumptions and, as a result of such assignments and
assumptions, each Existing Lender shall be absolutely released from any
obligations, covenants or agreements with respect to the Commitments,
subcommitments and Loans so assigned. With respect to such Commitments,
subcommitments and Loans so assigned, each Existing Lender makes no
representation or warranty whatsoever, except that it represents and warrants
that it is the legal and beneficial owner of the same, free and clear of any
adverse claim.
ARTICLE III    

Representations and Warranties
Each Loan Party represents and warrants to the Lenders that:
Section 3.01    Organization; Powers.
Each of the Loan Parties is duly organized or incorporated, validly existing and
in good standing (where applicable) under the laws of the jurisdiction of its
organization or incorporation, has all requisite power and authority to carry on
its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect,



-89-

--------------------------------------------------------------------------------




is qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required.
Section 3.02    Authorization; Enforceability.
The Transactions are within each Loan Party's organizational powers and have
been duly authorized by all necessary organizational actions and, if required,
actions by equity holders. The Loan Documents to which each Loan Party is a
party have been duly executed and delivered by such Loan Party and constitute a
legal, valid and binding obligation of such Loan Party, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors' rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
Section 3.03    Governmental Approvals; No Conflicts.
The Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are in full force and effect and except for
filings necessary to perfect Liens created pursuant to the Loan Documents,
(b) will not violate any Requirement of Law applicable to any Loan Party,
(c) will not violate or result in a default under any indenture (including
without limitation the 2011 Indenture), agreement or other instrument evidencing
Material Indebtedness binding upon any Loan Party or its assets, or give rise to
a right thereunder to require any payment to be made by any Loan Party, and
(d) will not result in the creation or imposition of any Lien on any asset of
any Loan Party, except Liens created pursuant to the Loan Documents.
Section 3.04    Financial Condition; No Material Adverse Change.
(f)    The Company has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders equity and cash flows
(i) as of and for the fiscal year ended December 31, 2013, reported on by Ernst
& Young, independent public accountants, and (ii) as of and for the three month
period ended March 31, 2014, certified by its chief financial officer. Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Company and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to year‑end audit adjustments and the absence of footnotes in
the case of the statements referred to in clause (ii) above.
(g)    No event, change or condition has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect since December 31,
2013.
Section 3.05    Properties.
(k)    Schedule 3.05 sets forth, as of the Effective Date, the address of each
parcel of Real Property that is owned by each Loan Party, all material leases
and subleases of Real Property by each Loan Party as lessee or sublessee and all
material leases and subleases of Real Property by each Loan Party as lessor or
sublessor. For purposes of the foregoing sentence, "material" shall mean a lease
or sublease related to a location where Inventory with a value in excess of
$1,000,000 is located. Each of such leases and subleases is valid and
enforceable in accordance with its terms and is in full force and effect, and no
default by any party to any such lease or sublease exists that could reasonably
be expected to result in a Material Adverse Effect. Each of the Loan Parties has
good and indefeasible title to, or valid leasehold interests in, all its real
and personal property, free of all Liens other than those permitted by Section
6.02.
(l)    Each Loan Party owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other Intellectual Property necessary to its business as
currently conducted, and the use thereof by the Loan Parties does not, to the
knowledge of the Loan Parties, infringe in any material respect upon the



-90-

--------------------------------------------------------------------------------




rights of any other Person, and the Loan Parties' rights thereto are not subject
to any material licensing agreement or similar arrangement.
Section 3.06    Litigation and Environmental Matters.
(c)    Except for the Disclosed Matters, there are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of any Loan Party, threatened against or affecting
the Loan Parties (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters) or (ii) that involve this Agreement or the
Transactions.
(d)    Except for the Disclosed Matters (i) no Loan Party has received notice of
any claim with respect to any Environmental Liability or knows of any basis for
any Environmental Liability, in either case, in an amount greater than
$10,000,000 or that could reasonably be expected to result in a Material Adverse
Effect and (ii) and except with respect to any other matters that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, no Loan Party (1) has failed to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law or (2) has become subject to any
Environmental Liability.
(e)    Since the date of this Agreement, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted
in, or materially increased the likelihood of, a Material Adverse Effect.
Section 3.07    Compliance with Laws and Agreements.
Each Loan Party is in compliance with all Requirements of Law applicable to it
or its property and all indentures, agreements and other instruments binding
upon it or its property (including without limitation the 2011 Indenture),
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.
Section 3.08    Investment Company Status.
No Loan Party is an "investment company" as defined in, or subject to regulation
under, the Investment Company Act of 1940 and none of the European Loan Parties
carries on any business in the United Kingdom which requires it to be authorized
by the U.K. Financial Conduct Authority or the U.K. Prudential Regulation
Authority.
Section 3.09    Taxes.
Each Loan Party has timely filed or caused to be filed all federal income tax
and other material Tax returns and reports required to have been filed and has
paid or caused to be paid all amounts shown on such Tax returns and reports to
be due and payable, except Taxes that are being contested in good faith by
appropriate proceedings and for which such Loan Party, as applicable, has set
aside on its books adequate reserves and as to which no Lien exists. No tax
Liens have been filed and no claims are being asserted with respect to any such
taxes.
Section 3.10    Pension Plans.
(h)    No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards



-91-

--------------------------------------------------------------------------------




No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $5,000,000 the fair market value of
the assets of such Plan, and the present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $5,000,000 the fair market value of the assets of all such underfunded
Plans. The aggregate Withdrawal Liability the Loan Parties and their ERISA
Affiliates would increase if all such Persons were to incur a "complete
withdrawal" (within the meaning of ERISA Section 4203) from Multiemployer Plans
on the date of each Credit Extension hereunder does not exceed $4,000,000. No
Loan Party or any ERISA Affiliate has incurred, or is reasonably expected to
incur, any excise tax or penalty relating to a Plan, any material liability to
the PBGC or any withdrawal liability to Multiemployer Plans. Each Plan complies
and has been administered in all material respects with all applicable
requirements of law and regulations. No Loan Party or ERISA Affiliate has
withdrawn from any Plan or initiated steps to do so, and no steps have been
taken to reorganize or terminate any Plan.
(i)    No Loan Party incorporated in any legal jurisdiction of the United
Kingdom has (i) at any time been an employer (for the purposes of section 38 to
51 of the Pensions Act 2004 (U.K.) ) of an occupational pension scheme which is
not a money purchase scheme (both terms as defined in the Pensions Schemes Act
1993), (ii) at any time been “connected” with or an “associate” of (as those
terms are used in sections 38 and 43 of the Pensions Act 2004 (U.K.) such an
employer, (iii) been issued with a Financial Support Direction or Contribution
Notice in respect of any pension scheme, or (iv) requested or been granted a
contribution holiday in respect of any occupational pension scheme.
(j)    Each pension or occupational benefit scheme operated or provided by a
Loan Party incorporated in Ireland for the benefit of its employees is operated
or provided on a defined contribution basis.
(k)    Each Loan Party and its Subsidiaries is in compliance with the
requirements of the Pension Benefits Act (Ontario) and other federal or
provincial laws with respect to each Canadian Plan, except where the failure to
so comply would not reasonably be expected to have a Material Adverse Effect. No
fact or situation that may reasonably be expected to result in a Material
Adverse Effect exists in connection with any Canadian Plan. No Canadian Pension
Event has occurred or is reasonably expected to occur. As of the date hereof,
except as set forth on Schedule 3.10, each Canadian Pension Plan has no solvency
deficiency and is funded as required under the most recent actuarial valuation
filed with the applicable Governmental Authority pursuant to generally accepted
actuarial practices and principles. All contributions (including employee
contributions made by authorized payroll deductions or other withholdings)
required to be made to the appropriate funding agency in accordance with all
applicable laws and the terms of each Canadian Plan have been made in accordance
with all applicable laws and the terms of each Canadian Plan.
Section 3.11    Disclosure.
Each Borrower has disclosed to the Lenders all agreements, instruments and
corporate or other restrictions to which it or any Loan Party is subject, and
all other matters known to it, that, as of the date hereof, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect. None of the other reports, financial statements, certificates or other
information furnished by or on behalf of the any Loan Party in writing to any
Agent or any Lender in connection with the negotiation of this Agreement or any
other Loan Document (taken as a whole and as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
no representation is given with respect to forward looking statements or
information of a general industry or economic nature; and provided further,
that, with respect to projected financial information, the Borrowers represent
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time such projections were delivered.



-92-

--------------------------------------------------------------------------------




Section 3.12    Material Agreements.
All material agreements and contracts to which any Loan Party is a party or is
bound as of the date of this Agreement are listed on Schedule 3.12 (defined as
those required to be listed in the Company's filings with the Securities and
Exchange Commission). No Loan Party is in default in the performance, observance
or fulfillment of any of the obligations, covenants or conditions contained in
(i) any such material agreement to which it is a party, except to the extent
that any such default would not reasonably be expected to have a Material
Adverse Effect or (ii) any agreement or instrument evidencing or governing
Material Indebtedness.
Section 3.13    Solvency.
(d)    Immediately after the consummation of the Transactions to occur on the
Effective Date, and immediately after the making of each Credit Extension, and
after giving effect to the application of the proceeds of such Credit Extension,
(i) the fair value of the assets of the Loan Parties, taken as a whole, at a
fair valuation, will exceed their debts and liabilities, subordinated,
contingent or otherwise; (ii) the present fair saleable value of the property of
the Loan Parties, taken as a whole, will be greater than the amount that will be
required to pay the probable liability of their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) the Loan Parties, taken as a whole, will be
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (iv) the Loan
Parties, taken as a whole, will not have unreasonably small capital with which
to conduct the business in which they are engaged as such business is now
conducted and is proposed to be conducted after the Effective Date.
(e)    No Loan Party intends to and no Loan Party believes that it will, incur
debts beyond its ability to pay such debts as they mature, taking into account
the timing of and amounts of cash to be received by it and the timing of the
amounts of cash to be payable on or in respect of its Indebtedness.
Section 3.14    Insurance.
Schedule 3.14 sets forth a description of all insurance maintained by or on
behalf of the Loan Parties as of the Effective Date. As of the Effective Date,
all premiums in respect of such insurance have been paid. The Borrowers believe
that the insurance maintained by or on behalf of the Loan Parties is adequate.
Section 3.15    Capitalization and Subsidiaries.
Schedule 3.15 sets forth as of the Effective Date (a) a correct and complete
list of the name and relationship to the Company of each and all of the
Company's Subsidiaries, (b) a true and complete listing of each class of each
Borrower's authorized Equity Interests, of which all of such issued shares are
validly issued, outstanding, fully paid and non-assessable, and as of the
Effective Date owned beneficially and of record by the Persons identified on
Schedule 3.15, and (c) the type of entity of the Company and each of its
Subsidiaries, together with the employer or tax payer identification number of
each Person and the organizational identification number issued by the
jurisdiction of organization of each such Person (or a statement that no such
number has been issued). All of the issued and outstanding Equity Interests
owned by any Loan Party has been (to the extent such concepts are relevant with
respect to such ownership interests) duly authorized and issued and is fully
paid and non‑assessable.
Section 3.16    Security Interest in Collateral.
(h)    The provisions (i) of this Agreement and the other Loan Documents create
legal and valid Liens on all the Collateral of the Domestic Loan Parties in
favor of the Administrative Agent, for the benefit of the Administrative Agent
and the Lenders, and such Liens constitute perfected and continuing



-93-

--------------------------------------------------------------------------------




Liens on such Collateral, securing the Secured Obligations, enforceable against
the applicable Domestic Loan Parties and all third parties, and having priority
over all other Liens on such Collateral, except for Liens on Export-Related
Collateral, which are junior only to the Liens of the Ex-Im Revolving Lender in
such Export-Related Collateral described in clause (i) hereof, (ii) of this
Agreement and certain of the other Loan Documents create legal and valid Liens
on all the Collateral of the Domestic Loan Parties in favor of the Ex-Im
Revolving Loans and such Liens constitute perfected and continuing Liens on such
Collateral, securing the Ex-Im Obligations, enforceable against the applicable
Domestic Loan Parties and all third parties, and having priority over all other
Liens on such Collateral, except for Liens on all Collateral other than
Export-Related Collateral, which are junior only to the Liens of the
Administrative Agent on such Collateral described in clause (i) hereof, (iii) of
this Agreement and the Canadian Collateral Documents create legal and valid
Liens on all the Collateral of the Canadian Loan Parties in favor of the
Canadian Agent, for the benefit of the Canadian Agent and the Canadian Revolving
Lenders, and such Liens constitute perfected and continuing Liens on such
Collateral, securing the Canadian Obligations, enforceable against the
applicable Canadian Loan Parties and all third parties, and having priority over
all other Liens on such Collateral, in each case, except in the case of
(A) Permitted Encumbrances, to the extent any such Permitted Encumbrances would
have priority over the Liens in favor of the applicable Agent or the Ex-Im
Revolving Lender, as applicable, pursuant to any applicable law and (B) Liens
perfected only by possession (including possession of any certificate of title)
to the extent the applicable Agent or the Ex-Im Revolving Lender, as applicable,
has not obtained or does not maintain possession of such Collateral, and (iv) of
this Agreement and, during the European Availability Period, the European
Collateral Documents create (subject to all applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors' rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law) legal and valid Liens on all the Collateral of
the European Loan Parties in favor of the European Agent, for the benefit of the
European Agent and the European Revolving Lenders, and upon registration of
particulars of each European Collateral Document granted by a European Loan
Party incorporated in England and Wales and Scotland at Companies House in
England and Wales or Scotland as the case may require in accordance with Part 25
(Company Charges) of the Companies Act 2006 (U.K.) and payment of associated
fees or any regulations relating to the registration of charges made under, or
applying the provisions of, the Companies Act 2006 (U.K.) and payment of
associated fees, and upon registration of particulars of each European
Collateral Document granted by a European Loan Party incorporated in Ireland at
the Companies Registration Office in Ireland in accordance with Section 99 of
the Companies Act 1963 of Ireland and payment of associated fees or any
regulations relating to the registration of charges made under, or applying the
provisions of, the Companies Act, 1963 of Ireland and payment of associated
fees, in each case which such registrations and fees will be made and paid
promptly after the date of the relevant European Collateral Document and in any
event prior to the time required to be made and paid if the relevant European
Collateral Document is to remain valid, such Liens constitute perfected and
continuing Liens on such Collateral, securing the European Obligations,
enforceable against the applicable European Loan Parties and all third parties
(subject to all applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors' rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law), and having priority over all other Liens on such Collateral, in each
case, except in the case of (A) Permitted Encumbrances, to the extent any such
Permitted Encumbrances would have priority over the Liens in favor of the
applicable Agent or the Ex-Im Revolving Lender, as applicable, pursuant to any
applicable law and (B) Liens perfected only by possession (including possession
of any certificate of title) to the extent the applicable Agent or the Ex-Im
Revolving Lender, as applicable, has not obtained or does not maintain
possession of such Collateral.
(i)    Each European Borrower's unsecured and subordinated obligations under the
Loan Documents rank at least pari passu with the claims of all its other
unsecured and unsubordinated creditors, except for obligations mandatorily
preferred by law applying to companies generally.



-94-

--------------------------------------------------------------------------------




(j)    Each European Collateral Document has or will have the ranking in
priority which it is expressed to have in the relevant European Collateral
Document and it is not subject to any prior ranking or pari passu ranking
Collateral.
Section 3.17    Employment Matters.
As of the Effective Date, there are no strikes, lockouts or slowdowns against
any Loan Party pending or, to the knowledge of the Borrowers, threatened, which
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. The hours worked by and payments made to employees of
the Loan Parties have not been in violation of the Fair Labor Standards Act or
any other applicable Federal, state, local, provincial or foreign law dealing
with such matters. All payments due from any Loan Party, or for which any claim
may be made against any Loan Party, on account of wages and employee health and
welfare insurance and other benefits, have been paid or accrued as a liability
on the books of the Loan Party.
Section 3.18    Affiliate Transactions.
Except for immaterial matters, transactions permitted by Section 6.09, and as
set forth on Schedule 3.18, as of the Effective Date, there are no existing or
proposed agreements, arrangements, understandings, or transactions between any
Loan Party and any of the officers, members, managers, directors, stockholders,
parents, other interest holders, employees, or Affiliates (other than
Subsidiaries) of any Loan Party or any members of their respective immediate
families, and none of the foregoing Persons are directly or indirectly indebted
to or have any direct or indirect ownership, partnership, or voting interest in
any Affiliate of any Loan Party or any Person with which any Loan Party has a
business relationship or which competes with any Loan Party.
Section 3.19    Names; Prior Transactions.
Except as set forth on Schedule 3.19, as of the Effective Date, the Loan Parties
have not, during the past five years, been known by or used any other corporate
or fictitious name, or been a party to any amalgamation, merger or
consolidation, or been a party to any acquisition of another Person.
Section 3.20    Regulation U.
No Loan Party is engaged, nor will it engage, principally or as one of its
important activities, in the business of extending credit for the purpose of
"purchasing" or "carrying" any "margin stock" as such terms are defined in
Regulation U of the Federal Reserve Board as now and from time to time hereafter
in effect (such securities being referred to herein as "Margin Stock"). No Loan
Party owns any Margin Stock, and none of the proceeds of the Loans or other
extensions of credit under this Agreement will be used, directly or indirectly,
for the purpose of purchasing or carrying any Margin Stock, for the purpose of
reducing or retiring any Indebtedness that was originally incurred to purchase
or carry any Margin Stock or for any other purpose that might cause any of the
Loans or other extensions of credit under this Agreement to be considered a
"purpose credit" within the meaning of Regulations T, U or X of the Board. No
Loan Party will take or permit to be taken any action that might cause any Loan
Document to violate any regulation of the Board.
Section 3.21    Indebtedness.
The Loan Parties have no Indebtedness, except for (a) the Obligations and
(b) any Indebtedness permitted under Section 6.01.
Section 3.22    Subordinated Indebtedness.



-95-

--------------------------------------------------------------------------------




The Secured Obligations constitute senior indebtedness which is entitled to the
benefits of the subordination provisions of all outstanding Subordinated
Indebtedness.
Section 3.23    Anti-Corruption Laws and Sanctions.
The Company has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Company, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Company, its Subsidiaries and their respective
officers and employees and, to the knowledge of the Company, its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects. None of (a) any Loan Party, any Subsidiary or, to the
knowledge of any such Loan Party or Subsidiary, any of their respective
directors, officers or employees, or (b) to the knowledge of any such Loan Party
or Subsidiary, any agent of such Loan Party or any Subsidiary that will act in
any capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Borrowing or Letter of Credit, use of
proceeds, Transaction or other transaction contemplated by this Agreement or the
other Loan Documents will violate Anti-Corruption Laws or applicable Sanctions.
Section 3.24    2011 Indenture.
(a) No Event of Default (as defined in the 2011 Indenture) or Default (as
defined in the 2011 Indenture) exists, nor will any such Event of Default or
Default exist immediately after any Credit Extension, under the 2011 Indenture,
the 2011 Senior Notes or any agreement executed by the Company or any other
Domestic Loan Party in connection therewith; (b) the making of any Loan shall
not constitute Indebtedness (as defined in the 2011 Indenture) incurred in
violation of Section 4.09 (Incurrence of Indebtedness and Issuance of Preferred
Stock) of the 2011 Indenture; and (c) the Secured Obligations, including the
Canadian Revolving Exposure and European Revolving Exposure, constitute
Indebtedness permitted under Section 4.09(b) of the 2011 Indenture.
Section 3.25    Common Enterprise.
The successful operation and condition of each of the Loan Parties and Holdings
is dependent on the continued successful performance of the functions of the
group of the Loan Parties and Holdings as a whole and the successful operation
of each of the Loan Parties and Holdings is dependent on the successful
performance and operation of each other Loan Party and Holdings. Each Loan Party
and Holdings expects to derive benefit (and its board of directors or other
governing body has determined that it may reasonably be expected to derive
benefit), directly and indirectly, from (i) successful operations of each of the
other Loan Parties and Holdings and (ii) the credit extended by the Lenders to
the Borrowers hereunder, both in their separate capacities and as members of the
group of companies. Each Loan Party and Holdings has determined that execution,
delivery, and performance of this Agreement and any other Loan Documents to be
executed by such Loan Party and Holdings is within its purpose, will be of
direct and indirect benefit to such Loan Party and Holdings, and is in its best
interest.
Section 3.26    Fast Track Loan Agreement.
Each representation of the Ex-Im Borrowers contained in the Fast Track Loan
Agreement is true and correct in all material respects.
Section 3.27    Centre of Main Interests.
For the purposes of the Council Regulation 1346/2000/EC, on insolvency
proceedings (European Union), the centre of main interests (as that term is used
in Article 3(1) therein) of each European Loan Party is situated in its
jurisdiction of incorporation and it has no “establishment” (as that term is
used in Article 2(h) therein) in any other jurisdiction.



-96-

--------------------------------------------------------------------------------




Section 3.28    Irish matters.
(a)    Each Loan Party incorporated in Ireland (an “Irish Loan Party”) and each
other Loan Party whose obligations are guaranteed or otherwise secured by the
Loan Guaranty provided by an Irish Loan Party or a Loan Document entered into by
an Irish Loan Party form part of a group of companies for the purposes of
section 35 of the Companies Act 1990 of Ireland, as amended.
(b)    No amount borrowed or guaranteed under a Loan Document by an Irish Loan
Party has or shall be used for the purpose of or in connection with the purpose
of or in connection with a purchase or subscription made or to be made by any
person of or for any shares in that Irish Loan Party or any holding company
(direct or indirect) of that Irish Loan Party.
ARTICLE IV    

Conditions
Section 4.01    Effective Date.
The obligations of the Lenders to make Loans and of each Issuing Bank to issue
Letters of Credit hereunder, and this Agreement itself, shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
(d)    Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include facsimile
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement and (ii) duly executed copies of the Loan
Documents and such other certificates, documents, instruments and agreements as
the Administrative Agent shall reasonably request in connection with the
transactions contemplated by this Agreement and the other Loan Documents,
including any promissory notes requested by a Lender pursuant to Section 2.10
payable to the order of each such requesting Lender and a written opinion of the
Loan Parties' counsel, addressed to the Agents, the Ex-Im Revolving Lender, the
Issuing Banks and the Lenders.
(e)    Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Effective Date and executed by its
Secretary or Assistant Secretary, which shall (A) certify the resolutions of its
board of directors, members or other body authorizing the execution, delivery
and performance of the Loan Documents to which it is a party, (B) identify by
name and title and bear the signatures of the Financial Officers and any other
officers of such Loan Party authorized to sign the Loan Documents to which it is
a party, and (C) contain appropriate attachments, including the certificate or
articles of incorporation or organization of each Loan Party certified by the
relevant authority of the jurisdiction of organization of such Loan Party and a
true and correct copy of its by‑laws or operating, management or partnership
agreement, or a certification from the Secretary or Assistant Secretary of such
Loan Party that there have been no amendments to such governing documents since
the last date of delivery to the Administrative Agent, and (ii) a long form good
standing certificate or certificate of status, as applicable, for each Loan
Party from its jurisdiction of organization.
(f)    No Default Certificate. The Administrative Agent shall have received a
certificate, signed by the chief financial officer of each of the Borrower
Representative and the Canadian Borrower, on the initial Borrowing date
(i) stating that no Default has occurred and is continuing, (ii) stating that
the representations and warranties contained in Article III are true and correct
as of such date, (iii) certifying that the execution, delivery and performance
of this Agreement and the other Loan Documents and the



-97-

--------------------------------------------------------------------------------




consummation of the Transactions are, in each case, permitted under the 2011
Indenture, and (iv) certifying any other factual matters as may be reasonably
requested by the Administrative Agent.
(g)    Fees. The Lenders and the Agents shall have received all fees required to
be paid, and all expenses for which invoices have been presented (including the
reasonable fees and expenses of legal counsel), on or before the Effective Date.
All such amounts will be paid with proceeds of Loans made on the Effective Date
and will be reflected in the funding instructions given by the Borrower
Representative to the Administrative Agent on or before the Effective Date.
(h)    Lien Searches. The Administrative Agent shall have received the results
of a recent lien search of the Borrowers, certain of the other material Loan
Parties in each of the jurisdictions where assets of such Loan Parties are
located, and such search shall reveal no liens on any of the assets of such Loan
Parties except for Liens permitted by Section 6.02 or discharged on or prior to
the Effective Date pursuant to a pay-off letter or other documentation
satisfactory to the Administrative Agent.
(i)    Approvals. The Administrative Agent shall have received evidence that all
approvals of Governmental Authorities and third parties necessary in connection
with this Agreement have been obtained and shall be in full force and effect.
(j)    Updated Schedules. The Loan Parties shall have provided updated Schedules
to this Agreement, with results acceptable to the Agents and the Lenders.
(k)    Solvency. The Administrative Agent shall have received a solvency
certificate from a Financial Officer.
(l)    Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code and PPSA financing statement and any recordings in
respect of security interests in any Intellectual Property) required by the
Collateral Documents, under law or reasonably requested by the Administrative
Agent to be filed, registered or recorded in order to create in favor of an
Agent, for the benefit of the applicable Lenders, a perfected Lien on the
Collateral (including, without limitation, Equipment and Intellectual Property)
described therein, prior and superior in right to any other Person (other than
with respect to Liens expressly permitted by Section 6.02), shall be in proper
form for filing, registration or recordation.
(m)    Insurance. The Administrative Agent shall have received evidence of
insurance coverage in form, scope, and substance reasonably satisfactory to the
Administrative Agent and otherwise in compliance with the terms of Section 5.09
hereof, Section 4.12 of the Domestic Security Agreement and the equivalent
provision in the Foreign Collateral Documents.
(n)    Other Documents. The Administrative Agent shall have received such other
documents as any Agent, any Issuing Bank, any Lender or their respective counsel
may have reasonably requested.
The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
Section 4.02    Each Credit Extension.
The obligation of each Lender to make a Loan on the occasion of any Borrowing,
and of each Issuing Bank to issue, amend, renew or extend any Letter of Credit,
is subject to the satisfaction of the following conditions:



-98-

--------------------------------------------------------------------------------




(c)    The representations and warranties of the Borrowers set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable.
(d)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
(e)    After giving effect to any Borrowing or the issuance of any Letter of
Credit, neither the Aggregate Availability nor the Domestic Availability is less
than zero.
(f)    Such Borrowing or Letter of Credit constitutes Indebtedness that may be
incurred under Section 4.09(a) or (b) of the 2011 Indenture.
Each Credit Extension shall be deemed to constitute a representation and
warranty by the Borrowers on the date thereof as to the matters specified in
paragraphs (a), (b), (c) and (d) of this Section.
Section 4.03    Each Canadian Credit Extension.
The obligation of each Canadian Revolving Lender to make a Canadian Revolving
Loan on the occasion of any Borrowing, and of the Canadian Issuing Bank to
issue, amend, renew or extend any Canadian Letter of Credit, is subject to the
satisfaction of the following conditions in addition to those set forth in
Section 4.02:
(h)    After giving effect to any Borrowing or the issuance of any Letter of
Credit, the Canadian Availability is not less than zero.
(i)    Such Borrowing or Letter of Credit constitutes Indebtedness that may be
incurred under Section 4.09(a) or (b) of the 2011 Indenture.
Each Credit Extension shall be deemed to constitute a representation and
warranty by the Canadian Borrower on the date thereof as to the matters
specified in paragraphs (a) and (b) of this Section.
Section 4.04    Initial European Credit Extension.
The obligation of each European Revolving Lender to make the initial European
Revolving Loans, and of the European Issuing Bank to issue the initial European
Letters of Credit, is subject to the satisfaction of the following conditions in
addition to those set forth in Section 4.02 and in Section 4.05:
(m)    The Administrative Agent and Lenders shall have received fifteen (15)
Business Days' prior written notice from the Company designating which European
Subsidiaries shall constitute the European Borrowers.
(n)    The Administrative Agent shall have received duly executed copies of (i)
a European Borrower Joinder Agreement executed by each European Borrower, (ii)
all applicable European Collateral Documents, and all related agreements,
instruments and documents, each of the foregoing fully executed and in form and
substance satisfactory to the Administrative Agent and (iii) a written opinion
of the Loan Parties' or the Administrative Agent's counsel, as applicable,
addressed to the Administrative Agent, the European Agent and the European
Revolving Lenders in form and substance satisfactory to the Administrative
Agent.



-99-

--------------------------------------------------------------------------------




(o)    The Administrative Agent shall have received a European Borrowing Base
Certificate which calculates the European Borrowing Base as of the end of the
calendar month immediately preceding the European Effective Date.
(p)    The Administrative Agent shall have received a certificate of each
European Loan Party, dated as of the European Effective Date and executed by a
director, which shall (i) certify the resolutions of its board of directors,
members or other body authorizing the execution, delivery and performance of the
applicable Loan Documents to which it is a party, (ii) identify by name and
title and bear the signatures of the directors of such Loan Party authorized to
sign such Loan Documents, (iii) contain appropriate attachments, including the
certificate of incorporation, memorandum (where applicable) and articles of
association of each European Loan Party certified by a director of such Loan
Party, and (iv) contain such other customary certificates and confirmations as
the counsel issuing the written opinion referred to in paragraph (b) above may
reasonably require for the purposes of issuing that opinion.
(q)    The Administrative Agent shall have received a certificate, signed by a
director of each European Borrower, on the European Effective Date (i) stating
that no Default has occurred and is continuing, (ii) stating that the
representations and warranties contained in Article III are true and correct as
of such date, and (iii) certifying any other factual matters as may be
reasonably requested by the Administrative Agent.
(r)    The Administrative Agent, the European Agent and each European Revolving
Lender shall have received all fees required to be paid, and all reasonable
out-of-pocket expenses for which invoices have been presented (including the
reasonable fees and expenses of legal counsel), on or before the European
Effective Date. All such amounts will be paid with proceeds of Loans made on the
European Effective Date.
(s)    Each document required by the European Collateral Documents, or under law
or reasonably requested by the Administrative Agent or the European Agent to be
filed, registered or recorded in order to create in favor of the European Agent,
a perfected Lien on the Collateral described therein, prior and superior in
right to any other Person (other than with respect to Liens expressly permitted
by Section 6.02), shall be in proper form for filing, registration or
recordation. The Administrative Agent shall have received (i) the certificates
representing Equity Interests pledged pursuant to any European Collateral
Document (or, to the extent required under any other Collateral Document, a 65%
pledge of the Equity Interests of each Foreign Subsidiary in accordance with
Section 5.13(c)), together with an undated stock transfer form for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof, to the extent applicable, and (ii) each promissory note (if any)
required to be delivered to the Administrative Agent pursuant to any European
Collateral Documents endorsed (without recourse) in blank (or accompanied by an
executed transfer form in blank) by the pledgor thereof.
(t)    The Administrative Agent shall have received each document, notice,
acknowledgment or other agreement necessary to give the applicable Agent sole
control of the European Collection Accounts.
(u)    The Administrative Agent or its designee shall have conducted a field
examination of the European Loan Parties' Accounts, Inventory and related
working capital matters and of the European Loan Parties' related data
processing and other systems, the results of which shall be satisfactory to the
Administrative Agent in its sole discretion. The Administrative Agent shall have
received an appraisal of the applicable European Loan Parties' Inventory from
one or more firms satisfactory to the Administrative Agent, which appraisals
shall be satisfactory to the Administrative Agent in its sole discretion.



-100-

--------------------------------------------------------------------------------




(v)    The Administrative Agent shall have received evidence of insurance
coverage and endorsement to policies in form, scope, and substance reasonably
satisfactory to the Administrative Agent and otherwise in compliance with the
terms of the Loan Documents with respect to the European Borrowers.
(w)    The Administrative Agent shall have received the results of a recent lien
and other public record searches of the European Loan Parties in each of the
jurisdictions where assets of such Loan Parties are located, and such search
shall reveal no liens on any of the assets of such Loan Parties except for Liens
permitted by Section 6.02 or discharged on or prior to the European Effective
Date pursuant to a pay-off letter or other documentation satisfactory to the
Administrative Agent.
(x)    The Administrative Agent shall have received evidence that all approvals
of Governmental Authorities and third parties necessary in connection with the
European Revolving Subcommitment under this Agreement have been obtained and
shall be in full force and effect.
(y)    The Administrative Agent and the Lenders shall have received all
documentation and other information required by bank regulatory authorities
under applicable "know your customer" and anti-money laundering rules and
regulations for each European Loan Party.
(z)    The Administrative Agent and its counsel shall have completed all legal
due diligence with respect to the European Borrowers, including a review of
material contracts and investigation of contingent liabilities and contractual
obligations.    
(aa)    The Administrative Agent shall have received such other documents as the
Administrative Agent or its counsel may have reasonably requested.
Following delivery of the European Borrower Joinder Agreement described in
clause (a) above, and upon delivery and satisfaction of the other conditions set
forth above, each European Borrower shall for all purposes be a party hereto as
a Borrower as fully as if it had executed and delivered this Agreement. The
Agent shall notify the Borrower Representative and the Lenders of the European
Effective Date, and such notice shall be conclusive and binding.
Section 4.05    Each European Credit Extension.
The obligation of each European Revolving Lender to make a European Revolving
Loan on the occasion of any Borrowing, and of the European Issuing Bank to
issue, amend, renew or extend any European Letter of Credit, is subject to the
satisfaction of the following conditions in addition to those set forth in
Section 4.02:
(f)    After giving effect to any Borrowing or the issuance of any Letter of
Credit, the European Availability is not less than zero.
(g)    Such Borrowing or Letter of Credit constitutes Indebtedness that may be
incurred under Section 4.09(a) or (b) of the 2011 Indenture.
Each Credit Extension shall be deemed to constitute a representation and
warranty by each European Borrower on the date thereof as to the matters
specified in paragraphs (a) and (b) of this Section.
Section 4.06    Initial Ex-Im Credit Extension.
The obligation of the Ex-Im Revolving Lender to make the initial Ex-Im Revolving
Loan, and of the Ex-Im Issuing Bank to issue the initial Ex-Im Letter of Credit,
is subject to the satisfaction of the following conditions in addition to those
set forth in Section 4.02 and in Section 4.07:



-101-

--------------------------------------------------------------------------------




(g)    The Administrative Agent and the Ex-Im Revolving Lender shall have
received satisfactory evidence that the Ex-Im Borrowers have obtained all
necessary consents and approvals from Ex-Im Bank and are in compliance with the
terms and conditions of the Ex-Im Bank Guarantee program, as well as any special
approvals by Ex-Im Bank, if applicable.
(h)    The Administrative Agent and the Ex-Im Revolving Lender shall have
received duly executed copies of (i) all Ex-Im Bank Documents (including all
applicable waiver letters executed by Ex-Im Bank) and necessary application
forms required by Ex-Im Bank, (ii) the Fast Track Loan Agreement, the Ex-Im
Note, the Ex-Im Security Agreement and all other applicable Collateral Documents
relating to the Export-Related Collateral, and all related agreements,
instruments and documents, each of the foregoing fully executed and in form and
substance satisfactory to the Administrative Agent and the Ex-Im Revolving
Lender and (iii)  a written opinion of the Loan Parties' counsel, addressed to
the Ex-Im Revolving Lender and the Ex-Im Issuing Bank.
(i)    The Administrative Agent and the Ex-Im Revolving Lender shall have
received an Ex-Im Borrowing Base Certificate which calculates the Export-Related
Borrowing Base as of the end of the calendar month immediately preceding the
Ex-Im Effective Date.
(j)    The Administrative Agent shall have received (i) a certificate of each
Loan Party, dated the Ex-Im Effective Date and executed by its Secretary or
Assistant Secretary, which shall (A) certify the resolutions of its board of
directors, members or other body authorizing the execution, delivery and
performance of the applicable Loan Documents to which it is a party,
(B) identify by name and title and bear the signatures of the Financial Officers
and any other officers of such Loan Party authorized to sign such Loan
Documents, and (C) contain appropriate attachments, including the certificate or
articles of incorporation or organization of each Loan Party certified by the
relevant authority of the jurisdiction of organization of such Loan Party and a
true and correct copy of its by‑laws or operating, management or partnership
agreement, and (ii) a long form good standing certificate or certificate of
status, as applicable, for each Loan Party from its jurisdiction of
organization.
(k)    The Administrative Agent shall have received a certificate, signed by the
chief financial officer of each Ex-Im Borrower, on the initial Ex-Im Effective
Date (i) stating that no Default has occurred and is continuing, (ii) stating
that the representations and warranties contained in Article III are true and
correct as of such date, and (iii) certifying any other factual matters as may
be reasonably requested by the Administrative Agent.
(l)    The Ex-Im Revolving Lender shall have received all fees required to be
paid, and all expenses for which invoices have been presented (including the
reasonable fees and expenses of legal counsel), on or before the Ex-Im Effective
Date. All such amounts will be paid with proceeds of Loans made on the Ex-Im
Effective Date.
(m)    Each document (including any Uniform Commercial Code financing statement
required by the Collateral Documents, or under law or reasonably requested by
the Administrative Agent to be filed, registered or recorded in order to create
in favor of the Ex-Im Revolving Lender, a perfected Lien on the Collateral
described therein, prior and superior in right to any other Person (other than
with respect to Liens expressly permitted by Section 6.02), shall be in proper
form for filing, registration or recordation.
(n)    If required by the Administrative Agent in its discretion, completion of
an updated field examination of the Export-Related Accounts and Export-Related
Inventory of the Ex-Im Credit Party, with results satisfactory to the
Administrative Agent.
(o)    The Administrative Agent shall have received such other documents as the
Ex‑Im Revolving Lender or its counsel may have reasonably requested.



-102-

--------------------------------------------------------------------------------




The Agent shall notify the Borrower and the Lenders of the Ex-Im Effective Date,
and such notice shall be conclusive and binding.
Section 4.07    Each Ex-Im Credit Extension.
The obligation of the Ex-Im Revolving Lender to make an Ex-Im Revolving Loan on
the occasion of any Borrowing, and of the Ex-Im Issuing Bank to make, amend,
renew or extend any Ex-Im Letter of Credit, is subject to satisfaction of the
following conditions in addition to those set forth in Section 4.02 and 4.06:
(i)    After giving effect to any Borrowing or the issuance of any Letter of
Credit, the Ex-Im Availability is not less than zero.
(j)    Such Borrowing or Letter of Credit constitutes Indebtedness that may be
incurred under Section 4.09(a) or (b) of the 2011 Indenture.
(k)    Each Ex-Im Bank Document and the Fast Track Loan Agreement shall each be
in full force and effect.
(l)    All conditions to such Credit Extension contained in the Fast Track Loan
Agreement and the Ex-Im Bank Documents shall have been satisfied, and the Ex-Im
Revolving Lender shall be permitted under the Ex-Im Bank Guarantee to make
Credit Extensions hereunder.
Each Credit Extension shall be deemed to constitute a representation and
warranty by the Ex-Im Borrowers on the date thereof as to the matters specified
in paragraphs (a), (b), (c) and (d) of this Section.
ARTICLE V    

Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each Loan Party executing this
Agreement covenants and agrees, jointly and severally with all of the Loan
Parties, with the Lenders that:
Section 5.01    Financial Statements; Borrowing Base and Other Information.
The Borrowers will furnish, through the Administrative Agent, to each Lender:
(g)    within 120 days after the end of each fiscal year of the Company, (i) its
audited consolidated balance sheet and related statements of operations,
stockholders' equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by independent public accountants or chartered accounting firm,
as applicable, acceptable to the Administrative Agent (without a "going concern"
or like qualification or exception and without any qualification or exception as
to the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, accompanied by
any management letter prepared by said accountants; and (ii) its unaudited
consolidating balance sheet and related statements of operations, stockholders'
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all certified
by one of the Financial Officers of the Borrower Representative as presenting
fairly in all material respects the financial condition and results of
operations of the Company and each of its Subsidiaries in



-103-

--------------------------------------------------------------------------------




accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;
(h)    within 50 days after the end of each of the first three fiscal quarters
of the Company, its consolidated and consolidating balance sheet and related
statements of operations, stockholders' equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of the Financial Officers of the
Borrower Representative as presenting fairly in all material respects the
financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;
(i)    within 30 days after the end of each fiscal month of the Company, its
consolidated and consolidating balance sheet and related statements of
operations, stockholders' equity and cash flows as of the end of and for such
fiscal month and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Company and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;
(j)    concurrently with any delivery of financial statements under clause
(a) or (b)  above, a certificate of a Financial Officer of the Borrower
Representative in substantially the form of Exhibit E (i) certifying, in the
case of the financial statements delivered under clause (b), as presenting
fairly in all material respects the financial condition and results of
operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes, (ii) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(iii) setting forth reasonably detailed calculations demonstrating compliance
with Section 6.13 and (iv) stating whether any change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;
(k)    concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);
(l)    as soon as available, but in any event not more than 30 days after the
end of each fiscal year of the Company, a draft copy, on a business unit basis,
of the plan and forecast of the Company and its Subsidiaries for the next fiscal
year on an annual basis and, not more than 90 days after the end of such fiscal
year, a final copy of the plan and forecast (including a projected consolidated
and consolidating balance sheet, income statement and funds flow statement) of
the Company for each fiscal quarter of the upcoming fiscal year (the
"Projections") in form reasonably satisfactory to the Administrative Agent;
(m)    as soon as available but in any event within 3 Business Days after the
end of each calendar week, an Aggregate Borrowing Base Certificate, together
with a Domestic Borrowing Base Certificate, a Canadian Borrowing Base
Certificate, and (y) at all times after the European Effective Date, a European
Borrowing Base Certificate and (z) at all times after the Ex-Im Effective Date,
an Ex-Im Borrowing Base Certificate and supporting information in connection
therewith (including copies of all applicable Export Orders), together with any
additional reports with respect to the Aggregate Borrowing



-104-

--------------------------------------------------------------------------------




Base, the Domestic Borrowing Base, the Canadian Borrowing Base, the European
Borrowing Base or the Export-Related Borrowing Base as the Administrative Agent
may reasonably request (unless the Administrative Agent otherwise requests, the
weekly Borrowing Base Certificates shall include updates of gross Accounts and
gross Export-Related Accounts, but only the Borrowing Base Certificates
delivered with respect to the last week in each calendar month shall include
updates of (1) gross Inventory, (2) gross Export-Related Inventory, (3)
Inventory and Export-Related Inventory ineligibles and (4) Accounts and
Export-Related Accounts ineligibles; provided, that the Borrowers will only be
required to deliver (i) Ex-Im Borrowing Base Certificates on a monthly basis
(within 20 days after the end of each calendar month) during any period after
the Ex-Im Effective Date that average monthly Aggregate Availability for any
calendar month exceeds the Maximum Availability Amount, as well as at such other
times as the Administrative Agent reasonably requests, but not more often than
once per calendar week, (ii) European Borrowing Base Certificates on a monthly
basis (within 20 days after the end of each calendar month) during any period
after the European Effective Date that average monthly Aggregate Availability
for any calendar month exceeds the Maximum Availability Amount, as well as at
such other times as the Administrative Agent reasonably requests, but not more
often than once per calendar week, and (iii) Domestic Borrowing Base
Certificates, Canadian Borrowing Base Certificates and Aggregate Borrowing Base
Certificates on a monthly basis (within 20 days after the end of each calendar
month) during any period that average monthly Aggregate Availability for any
calendar month exceeds the Maximum Availability Amount, as well as at such other
times as the Administrative Agent reasonably requests, but not more often than
once per calendar week;
(n)    as soon as available but in any event within 20 days after the end of
each calendar month, borrowing base certificates for each Loan Party with
respect to its individual borrowing base and Export-Related Borrowing Base (if
applicable) for the immediately preceding month;
(o)    together with the Borrowing Base Certificates described in clause (g)
above, and at such other times as may be requested by the Administrative Agent,
as of the period then ended, all delivered electronically in a text formatted
file acceptable to the Administrative Agent:
(i)    a detailed aging of each Loan Party's Accounts and Export-Related
Accounts (1) including all invoices aged by invoice date and due date (with an
explanation of the terms offered) and (2) reconciled to the Aggregate Borrowing
Base Certificate and the other Borrowing Base Certificates delivered as of such
date prepared in a manner reasonably acceptable to the Administrative Agent,
together with a summary specifying the name, address, and balance due for each
Account Debtor;
(ii)    a schedule detailing each Loan Party's Inventory and Export-Related
Inventory, in form satisfactory to the Administrative Agent, (1) by location
(showing Inventory in transit, any Inventory located with a third party under
any consignment, bailee arrangement, or warehouse agreement), by class (raw
material, work-in-process and finished goods), by product type, and by volume on
hand, which Inventory shall be valued at the lower of cost (determined on a
first-in, first-out basis) or market and adjusted for Reserves as the
Administrative Agent has previously indicated to the Borrower Representative are
deemed by the Administrative Agent to be appropriate, (2) including a report of
any variances or other results of Inventory and Export-Related Inventory counts
performed by the Borrowers since the last Inventory schedule (including
information regarding sales or other reductions, additions, returns, credits
issued by Borrowers and complaints and claims made against the Borrowers), and
(3) reconciled to the Aggregate Borrowing Base Certificate and the individual
Borrowing Base Certificates delivered as of such date, provided that such
schedule may be delivered in similar form and continuing said information as the
Borrowers have been providing under the Existing Credit Agreement, or if so
determined by the Administrative Agent, such alternative form and containing
such alternative information as may be otherwise acceptable to the
Administrative Agent;



-105-

--------------------------------------------------------------------------------




(iii)    a worksheet of calculations prepared by the Borrowers to determine
Eligible Accounts, Eligible Inventory, Eligible Export-Related Inventory and
Eligible Export-Related Accounts, such worksheets detailing the Accounts,
Inventory, Export-Related Accounts and Export-Related Inventory excluded from
Eligible Accounts, Eligible Inventory, Eligible Export-Related Inventory and
Eligible Export-Related Accounts, as applicable, and the reason for such
exclusion;
(iv)    a reconciliation of the Loan Parties' Accounts, Inventory,
Export-Related Accounts and Export-Related Inventory between the amounts shown
in the Borrowers' general ledger and financial statements and the reports
delivered pursuant to clauses (i) and (ii) above; and
(v)    a reconciliation of the loan balance per the Borrowers' general ledger to
the loan balance under this Agreement;
(p)    together with the Borrowing Base Certificates described in clause (g)
above, and at such other times as may be requested by the Administrative Agent,
as of the month then ended, a schedule and aging of the Loan Parties' accounts
payable, delivered electronically in a text formatted file acceptable to the
Administrative Agent;
(q)    promptly upon the Administrative Agent's request:
(i)    copies of invoices in connection with the invoices issued by the Loan
Parties in connection with any Accounts, Export-Related Accounts, credit memos,
shipping and delivery documents, and other information related thereto;
(ii)    copies of purchase orders, invoices, and shipping and delivery documents
in connection with any Inventory, Export-Related Inventory or Equipment
purchased by any Loan Party; and
(iii)    a schedule detailing the balance of all intercompany accounts of the
Loan Parties;
(r)    together with the Borrowing Base Certificates described in clause (g)
above, and at such other times as may be requested by the Administrative Agent,
as of the period then ended, the Loan Parties' sales journal, cash receipts
journal (identifying trade and non-trade cash receipts) and debit memo/credit
memo journal;
(s)    promptly upon the Administrative Agent's request, but not more often than
one time in each 12 month period, a true and complete customer list for each
Loan Party, which list shall state the customer's name, mailing address and
phone number and shall be certified as true and correct by a Financial Officer
of the Borrower Representative; provided, that so long as Aggregate Availability
is less than the Base Availability Amount, such customer lists shall be
delivered at any time that the Administrative Agent shall request, but not more
often than three times in each 12 month period;
(t)    together with each set of financial statements required to be delivered
under Section 5.01(a), a certificate of good standing for each Domestic Loan
Party and a Certificate of Status for each Canadian Loan Party, in each case
from the appropriate governmental officer in its jurisdiction of incorporation,
formation, or organization;
(u)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Holdings or any
Loan Party with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said



-106-

--------------------------------------------------------------------------------




Commission, or with any national securities exchange, or distributed by Holdings
or any Loan Party to its shareholders generally, as the case may be;
(v)    as soon as possible and in any event within 270 days after the close of
each fiscal year of the Company, a statement of the unfunded liabilities of each
Plan, certified as correct by an actuary enrolled under ERISA; and
(w)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as any Agent or any
Lender may reasonably request.
Information required to be delivered pursuant to this Section 5.01 (to the
extent not otherwise previously delivered) shall be deemed to have been
delivered to the Administrative Agent on the date on which such information
(i) has been posted on the Company's website on the Internet at
http://www.pkoh.com or (ii) is made available via EDGAR, or any successor system
of the Securities and Exchange Commission, on the Company's Annual Report on
Form 10-K, Quarterly Report on Form 10-Q, or 8-K, as applicable.
Section 5.02    Notices of Material Events.
The Borrowers will furnish to the Administrative Agent prompt written notice of
the following:
(j)    the occurrence of any Default;
(k)    receipt of any notice of any governmental investigation or any litigation
or proceeding commenced or threatened against any Loan Party that (i) seeks
damages in excess of $5,000,000, (ii) is asserted or instituted against any
Canadian Defined Benefit Plan, its fiduciaries or its assets, that could
reasonably be expected to have a Material Adverse Effect, (iii) that could
reasonably be expected to have a Material Adverse Effect, (iv) is asserted or
instituted against any Plan, its fiduciaries or its assets involving claims or
damages in excess of $5,000,000, (v) alleges criminal misconduct by any Loan
Party, (vi) alleges the violation of any law regarding, or seeks remedies in
connection with, any Environmental Laws involving claims or damages in excess of
$10,000,000, (vii) contests any tax, fee, assessment, or other governmental
charge in excess of $2,000,000, or (viii) involves any product recall, to the
extent that such product recall could reasonably be expected to have a Material
Adverse Effect;
(l)    any Lien (other than Permitted Encumbrances) or claim made or asserted
against any material portion of the Collateral;
(m)    any loss, damage, or destruction to the Collateral in the amount of
$1,000,000 or more, whether or not covered by insurance;
(n)    all material default notices received under or with respect to any leased
location or public warehouse where Collateral with a value in excess of
$1,000,000 is located (which shall be delivered within two Business Days after
receipt thereof);
(o)    all material amendments to specify real estate leases where Collateral
with a value in excess of $1,000,000 is located, together with a copy of each
such amendment;
(p)    the fact that a Loan Party has entered into a Swap Agreement or an
amendment to a Swap Agreement other than, in each case, any Swap Agreement with
any Agent, together with copies of all agreements evidencing such Swap Agreement
or amendments thereto (which shall be delivered within two Business Days);



-107-

--------------------------------------------------------------------------------




(q)    the occurrence of any ERISA Event;
(r)    any written notice given by the holder of any Indebtedness of any Loan
Party in excess of $5,000,000 that any default exists with respect thereto;
(s)    receipt of any written notice that any Loan Party is subject to any
investigation by any governmental entity with respect to any potential or
alleged violation of any applicable Environmental Law that could reasonably be
expected to have a Material Adverse Effect or of imposition of any Lien against
any Property of any Loan Party for any material liability with respect to
damages arising from, or costs resulting from, any violation of any
Environmental Laws;
(t)    unless otherwise permitted hereunder and under the other Loan Documents,
any change in (i) such Loan Party's name or type of entity, (ii) such Loan
Party's articles or certificate of incorporation, memorandum and articles of
association, partnership agreement, certificate of partnership, articles or
certificate of organization, by-laws, or operating or other management
agreement, (iii) the location of its principal place of business or its
jurisdiction of organization, formation or incorporation, (iv) the location
where any Export-Related Collateral is held or maintained, (v) the location
where any Collateral (other than Export-Related Collateral) with an aggregate
value in excess of $500,000 is held or maintained, or (vi) the location of any
of the books or records related to the Collateral; provided that in no event
shall the Administrative Agent receive notice of such change less than ten days
prior thereto with respect to clause (ii) or thirty days prior thereto with
respect to the rest of this subparagraph;
(u)    the opening of any new deposit account by any Loan Party with any bank or
other financial institution other than any Agent;
(v)    any notice provided to the trustee or any holder of a 2011 Senior Note
under the 2011 Indenture or the 2011 Senior Notes, such notice to be
contemporaneously delivered by the Company to the Administrative Agent and the
Lenders;
(w)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect; and
(x)    any other matter as any Agent may reasonably request.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower Representative
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
Section 5.03    Existence; Conduct of Business.
Each Loan Party will (a) do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, qualifications, licenses, permits, franchises, governmental
authorizations, Intellectual Property rights, licenses and permits material to
the conduct of its business, and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, except to the
extent that any such failure would not reasonably be expected to result in a
Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.03
and (b) carry on and conduct its business in substantially the same manner and
in substantially the same fields of enterprise (and logical extensions thereof),
taken as a whole, as it is presently conducted.
Section 5.04    Payment of Obligations.



-108-

--------------------------------------------------------------------------------




Each Loan Party will pay or discharge all Material Indebtedness and all other
material liabilities and obligations, including Taxes, before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings diligently pursued,
(b) such Loan Party has set aside on its books adequate reserves with respect
thereto in accordance with GAAP, (c) such liabilities would not result in an
Event of Default and no material portion of the Collateral becomes subject to
forfeiture or loss as a result of the contest, and (d) no Lien shall be imposed
to secure payment of such Liabilities that is superior to the Agent's Liens.
Section 5.05    Maintenance of Properties.
Each Loan Party will keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted.
Section 5.06    Books and Records; Inspection Rights.
Each Loan Party will (a) keep proper books of record and account in which full,
true and correct entries are made of all dealings and transactions in relation
to its business and activities, in each case, in all material respects, and
(b) permit any representatives designated by the Administrative Agent (including
employees of the Administrative Agent, any Lender or any consultants,
accountants, lawyers and appraisers retained by the Administrative Agent), upon
two Business Days prior notice, to visit and inspect its properties, to conduct
field examinations and to examine and make extracts from its books and records,
including environmental assessment reports and Phase I or Phase II studies, to
discuss its affairs, finances and condition with its officers and independent
accountants (provided that a representative of the Borrower Representative is
given the opportunity to be present), and to review, evaluate and make test
verifications and counts of the Accounts, Inventory, Export-Related Accounts,
Export-Related Inventory and other Collateral of such Loan Party. After the
Ex-Im Effective Date, the Administrative Agent will conduct four (4) such field
examinations of the Ex-Im Credit Party in each fiscal year; provided, that
(i) if Aggregate Availability is equal to or greater than the Base Availability
Amount for 60 consecutive days, only two (2) such field examinations shall be
required during the applicable fiscal year, unless Aggregate Availability is
subsequently less than the Base Availability Amount for 60 consecutive days, in
which case the number of field examinations will revert to four (4) per fiscal
year and (ii) notwithstanding the foregoing, at any time that an Event of
Default has occurred and is continuing, the Administrative Agent shall be
entitled to conduct as many field examinations of the Ex-Im Credit Party as the
Administrative Agent elects. The Administrative Agent will conduct one (1) such
field examination of the Loan Parties in each fiscal year; provided, that
(A) if, during the period comprised of the twelve (12) fiscal months immediately
prior to the scheduled commencement of the first field examination in any fiscal
year, Aggregate Availability is less than the Base Availability Amount for three
(3) consecutive Business Days or any five (5) Business Days in any of such
fiscal months, the Administrative Agent may conduct a second field examination
during such fiscal year and (B) notwithstanding the foregoing, at any time that
an Event of Default has occurred and is continuing, the Administrative Agent
shall be entitled to conduct as many field examinations of such Loan Parties as
the Administrative Agent elects. If an Event of Default has occurred and is
continuing, each Loan Party shall provide such access to the Administrative
Agent and each Lender at all times and without advance notice. Furthermore, so
long as any Event of Default has occurred and is continuing, each Loan Party
shall provide Administrative Agent and each Lender with access to its suppliers,
all at such reasonable times and as often as reasonably requested. The Loan
Parties acknowledge that the Administrative Agent, after exercising its rights
of inspection, may prepare and distribute to the Lenders certain Reports
pertaining to the Loan Parties' assets for internal use by the Administrative
Agent and the Lenders.
Section 5.07    Compliance with Laws.
Each Loan Party will comply with all Requirements of Law applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result



-109-

--------------------------------------------------------------------------------




in a Material Adverse Effect. The Company will maintain in effect and enforce
policies and procedures designed to ensure compliance by the Company, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.
Section 5.08    Use of Proceeds.
The proceeds of Ex-Im Revolving Loans and the Ex-Im Letters of Credit shall be
used only for purposes permitted under the Fast Track Loan Agreement and the
Ex-Im Bank Borrower Agreement. The proceeds of the other Credit Extensions will
be used only for general corporate purposes. The Loan Parties will not use any
of the proceeds of the Credit Extensions in any manner not permitted under the
2011 Indenture or any manner that would otherwise cause a default under or a
breach of the 2011 Indenture. No part of the proceeds of any Loan and no Letter
of Credit will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations T, U and X. No Borrower will request any Borrowing or Letter of
Credit, and no Borrower shall use, and each Borrower shall procure that its
Subsidiaries and its and their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing or Letter of Credit (a) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, (c) in any manner that would
result in the violation of any Sanctions applicable to any party hereto, or (d)
in any manner that would result in a breach of the provisions of section 60 of
the Companies Act, 1963 of Ireland, as amended. Notwithstanding the foregoing,
the provisions of Section 3.07, Section 3.23, Section 5.07 and this Section 5.08
shall not be interpreted to contravene, or require any notification to the
Attorney General of Canada under, the Foreign Extraterritorial Measures (United
States) Order, 1992, by any Canadian Borrower, any Canadian Loan Party, any
Canadian Loan Guarantor or any Canadian Subsidiary.
Section 5.09    Insurance.
(e)    Each Loan Party will maintain with financially sound and reputable
carriers having a financial strength rating of at least A- by A.M. Best Company
(i) insurance in such amounts (with no greater risk retention) and against such
risks (including loss or damage by fire and loss in transit; theft, burglary,
pilferage, larceny, embezzlement, and other criminal activities; business
interruption; and general liability) and such other hazards, as is customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations and (ii) all insurance
required pursuant to the Collateral Documents. The Borrowers will furnish to the
Lenders, upon request of the Administrative Agent, information in reasonable
detail as to the insurance so maintained.
(f)    All such insurance shall be in amounts, cover such assets and be under
policies customary with the Loan Parties' business and acceptable to the
Administrative Agent in its Permitted Discretion. In the event any Collateral is
located in any area that has been designated by the Federal Emergency Management
Agency as a "Special Flood Hazard Area," the applicable Loan Party shall
purchase and maintain flood insurance on such Collateral (including any personal
Property which is located on any Real Property leased by such Loan Party within
a "Special Flood Hazard Area"). The amount of all insurance required by this
Section 5.09 shall at a minimum comply with applicable law, including the Flood
Disaster Protection Act of 1973, as amended. All premiums on such insurance
shall be paid when due by the applicable Loan Party. If any Loan Party fails to
obtain any insurance as required by this Section, the Administrative Agent may
obtain such insurance at the Company's expense. By doing so, the Lenders shall
not be deemed to have waived any Default arising from any Loan Party's failure
to maintain such insurance or pay any premiums therefor. No Loan Party will use
or permit any property to be used in material violation of applicable law or in
any manner which might render inapplicable any insurance coverage.



-110-

--------------------------------------------------------------------------------




(g)    All insurance policies required under this Section 5.09 (a) shall name
the applicable Agent as an additional insured or as loss payee, as applicable,
and shall provide that, or contain loss payable clauses, in form and substance
satisfactory to the Administrative Agent, which provide that:
(vi)    all proceeds thereunder with respect to any Collateral shall be payable
to the applicable Agent;
(vii)    no such insurance shall be affected by any act or neglect of the
insured or owner of the property described in such policy; and
(viii)    such policy and loss payable clauses may be canceled, amended, or
terminated only upon at least thirty days prior written notice given to the
applicable Agent.
Section 5.10    Casualty and Condemnation.
The Borrowers (a) will furnish to the Agents and the Lenders prompt written
notice of any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
material portion of the Collateral or interest therein under power of eminent
domain or by condemnation or similar proceeding and (b) will ensure that the Net
Proceeds of any such event (whether in the form of insurance proceeds,
condemnation awards or otherwise) are collected and applied in accordance with
the applicable provisions of this Agreement and the Collateral Documents
Section 5.11    Appraisals.
At any time that the Administrative Agent requests, the Loan Parties (or, in the
case of Equipment, the Domestic Loan Parties only) will provide the
Administrative Agent with appraisals or updates thereof of their Inventory,
Export-Related Inventory and Equipment from an appraiser selected and engaged by
the Administrative Agent, and prepared on a basis satisfactory to the
Administrative Agent, such appraisals and updates to include, without
limitation, information required by applicable law and regulations; provided,
however, that if no Default has occurred and is continuing, (a) one such
appraisal of Inventory and Export-Related Inventory shall be completed in each
calendar year at the sole expense of the Loan Parties and (b) up to one such
appraisal of Equipment shall be completed in each calendar year at the sole
expense of the Loan Parties (it being agreed that the Administrative Agent may,
and at the direction of Required Lenders will, require at least one such set of
appraisals in each 3 year period); provided that (i) at such time, if ever, that
the aggregate value of Equipment of the Domestic Loan Parties that has been sold
or otherwise transferred since the Effective Date exceeds $5,000,000, the
Required Lenders may direct the Administrative Agent to obtain (and the
Administrative Agent shall obtain) an updated appraisal of the remaining
Equipment of the Domestic Loan Parties as soon as otherwise permitted under this
Section 5.11 and (ii) except as provided in clause (i), or if a Default has
occurred and is continuing, no new appraisal or updated appraisal shall be
required prior to the second anniversary of the Effective Date.
Section 5.12    Depository Banks.
Each Loan Party will maintain the Administrative Agent in the United States of
America, the Canadian Agent in Canada and the European Agent in the United
Kingdom and Ireland as their principal depository banks, including for the
maintenance of operating, administrative, cash management, collection activity,
and other deposit accounts for the conduct of their businesses.
Section 5.13    Additional Collateral; Further Assurances.
(a)    Subject to applicable law, each Loan Party shall, except as otherwise
permitted hereunder (i) cause each Subsidiary of the Company (other than a
Foreign Subsidiary and other than an Excluded Subsidiary or a Designated
Subsidiary) to become or remain a Loan Party and a Guarantor of all



-111-

--------------------------------------------------------------------------------




of the Obligations and (ii) cause each of its Subsidiaries (other than a Foreign
Subsidiary) formed or acquired after the date of this Agreement in accordance
with the terms of this Agreement to become a Loan Party by executing the Joinder
Agreement set forth as Exhibit B hereto (the "Joinder Agreement"). Upon
execution and delivery thereof, each such Person (i) shall automatically become
a Domestic Loan Guarantor hereunder and thereupon shall have all of the rights,
benefits, duties, and obligations in such capacity under the Loan Documents, and
(ii) will grant Liens to the Ex-Im Revolving Lender in any property of such Loan
Party which constitutes Collateral (other than Equipment and Real Property).
(b)    Each Canadian Loan Party now or hereafter formed or acquired shall
guaranty the Foreign Obligations pursuant to a Joinder Agreement or a separate
Loan Guaranty and grant Liens to the Canadian Agent, for the benefit of the
Canadian Agent and the Canadian Revolving Lenders, in any property of such
Canadian Loan Party which constitutes Collateral, excluding Real Property.
During the European Availability Period, each European Loan Party now or
hereafter formed or acquired shall guaranty the Foreign Obligations pursuant to
a Joinder Agreement or a separate Loan Guaranty and grant Liens to the European
Agent, for the benefit of the European Agent and the European Revolving Lenders,
in any property of such European Loan Party which constitutes Collateral,
excluding Real Property.
(c)    Holdings will cause 100% of the issued and outstanding Equity Interests
of the Company to be subject at all times to a first priority, perfected Lien in
favor of the Administrative Agent and a second priority, perfected Lien in favor
of the Ex-Im Revolving Lender, each pursuant to the terms and conditions of the
Loan Documents or other security documents as the Administrative Agent shall
reasonably request. Each Borrower and each Subsidiary that is a Loan Party will
cause (i) 100% of the issued and outstanding Equity Interests of each of its
Domestic Subsidiaries (and all other Subsidiaries in the case of Equity
Interests owned by (A) the Canadian Borrower and each of its Subsidiaries (B)
any European Borrower and each of their respective Subsidiaries) and (ii) 65%
(or such greater percentage that, due to a change in an applicable law after the
Effective Date, (1) could not reasonably be expected to cause the undistributed
earnings of such Foreign Subsidiary as determined for United States federal
income tax purposes to be treated as a deemed dividend to such Foreign
Subsidiary's United States parent and (2) could not reasonably be expected to
cause any material adverse tax consequences) of the issued and outstanding
Equity Interests entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests not
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) in
each Foreign Subsidiary directly owned by the Company or any of its Domestic
Subsidiaries to be subject at all times to a first priority, perfected Lien in
favor of the Administrative Agent and a second priority, perfected Lien in favor
of the Ex-Im Revolving Lender, in each case pursuant to the terms and conditions
of the Loan Documents or other security documents as the Administrative Agent
shall reasonably request.
(d)    Without limiting the foregoing, each Loan Party will, and will cause each
Subsidiary to, execute and deliver, or cause to be executed and delivered, to
the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture filings and other documents and such
other actions or deliveries of the type required by Section 4.01, as
applicable), which may be required by law or which the Administrative Agent may,
from time to time, reasonably request to carry out the terms and conditions of
this Agreement and the other Loan Documents and to ensure perfection and
priority of the Liens created or intended to be created by the Collateral
Documents, all at the expense of the Loan Parties.
(e)    If any material assets (excluding any Real Property or interests therein,
which are addressed in Section 5.16) are acquired by any Loan Party after the
Effective Date (other than assets constituting Collateral under the Security
Agreements that become subject to the Lien under the Security Agreements upon
acquisition thereof), the Borrower Representative will notify the Administrative
Agent and the Lenders thereof, and, if requested by the Administrative Agent or
the Required Lenders, the Borrowers will cause such assets to be subjected to a
Lien securing the Secured Obligations, the Canadian Obligations, the European
Obligations and/or the Ex-Im Obligations, as applicable, and will take, and
cause the other



-112-

--------------------------------------------------------------------------------




Loan Parties to take, such actions as shall be necessary or reasonably requested
by the Administrative Agent to grant and perfect such Liens, including actions
described in paragraph (d) of this Section, all at the expense of the Loan
Parties.
Section 5.14    Transfer of Accounts of European Loan Parties.
(k)    At any time that full cash dominion is in effect under Section 12.02, at
the request of the Administrative Agent in its sole discretion, the European
Loan Parties shall (i) either (x) promptly cause all of their European
Collection Accounts (each an "Existing European Collection Account") to be
transferred to the name of the European Agent or (ii) to the extent such
Existing European Collection Accounts cannot be transferred to the European
Agent, promptly open new European Collection Accounts with (and, at the
discretion of the European Agent, in the name of) the European Agent (such new
bank accounts being European Collection Accounts under and for the purposes of
this Agreement), and (b) if new European Collection Accounts have been
established pursuant to this Section (each a "New European Collection Account"),
ensure that Remittances owing to them will promptly be re-directed to the New
European Collection Accounts. Until all collections have been redirected to the
New European Collection Accounts, each European Loan Party shall cause all
amounts on deposit in any Existing European Collection Account to be transferred
to a New European Collection Account at the end of each Business Day, provided
that if any such European Loan Party does not instruct such re-direction or
transfer, each of them hereby authorizes the European Agent to give such
instructions on their behalf to the applicable Account Debtors and/or the
account bank holding such Existing European Collection Account (as applicable).
(l)    At any time that full cash dominion is in effect under Section 12.02, at
the request of the Administrative Agent in its sole discretion, each European
Loan Party agrees that if any of its Account Debtors have not previously
received notice of the security interest of the European Agent over its
Accounts, it shall promptly give notice to such Account Debtors and if any such
European Loan Party does not serve such notice, each of them hereby authorizes
the European Agent to serve such notice on their behalf.
Section 5.15    Communications with Accountants.
Each Loan Party authorizes (a) each Agent, and (b) so long as a Default has
occurred and is continuing, each Lender, to communicate, upon advance notice to
the Company, directly with its independent certified public accountants and
authorizes and shall instruct those accountants and advisors to communicate to
each Agent and each Lender information relating to any Loan Party with respect
to the business, results of operations and financial condition of any Loan
Party, provided that the Borrower Representative is provided advance notice of
any such communication and the opportunity to be present.
Section 5.16    Collateral Access Agreements and Real Property Purchases.
Each Loan Party shall use commercially reasonable efforts to obtain a Collateral
Access Agreement from the lessor of each leased Real Property, mortgagee of
owned Real Property or bailee or consignee with respect to any warehouse,
processor or converter facility or other location where Collateral is stored or
located, which agreement or letter shall contain a waiver or subordination of
all Liens or claims that the landlord, mortgagee or bailee or consignee may
assert against the Collateral at that location, and shall otherwise be
reasonably satisfactory in form and substance to the Administrative Agent. After
the Effective Date, no Real Property or warehouse space shall be leased by any
Loan Party and no Inventory or Export-Related Inventory shall be shipped to a
processor or converter under arrangements established after the Effective Date
without the prior written consent of the Administrative Agent (which consent, in
the Administrative Agent's discretion, may be conditioned upon the establishment
of a reserve equal to 3 months' rent at that location) or, unless and until a
satisfactory Collateral Access Agreement shall first have been obtained with
respect to such location. Each Loan Party shall timely and fully pay and perform
in all material respects its obligations under all leases and other agreements
with respect to each leased location or third



-113-

--------------------------------------------------------------------------------




party warehouse where any Collateral is or may be located. In addition, after
the Effective Date, no Loan Party shall grant to any Person a Lien on any of its
owned Real Property unless the Person receiving such Lien provides to the
Administrative Agent a Collateral Access Agreement as described herein. Each
Loan Party shall timely and fully pay and perform in all material respects its
obligations under any financing arrangements that it enters into with respect to
such owned Real Property.
Section 5.17    Subordination of Intercompany Notes.
(f)    All Indebtedness evidenced by an Intercompany Note, together with all
accrued interest thereon, and any other indebtedness for borrowed money now
owing or which hereafter may become owing by or from a Loan Party to any other
Loan Party, howsoever such indebtedness may be hereafter created, extended,
renewed or evidenced, together with all accrued interest thereon and any and all
other obligations and liabilities of any kind owing by or from a Loan Party to
any other Loan Party shall at all times and in all respects be subordinate and
junior in right of payment to any and all obligations, liabilities and
indebtedness of any kind of the Loan Parties to the Lenders, and their
respective successors and assigns, including, without limitation, the
Obligations, Guaranteed Obligations and any extensions, renewals, modifications,
and amendments thereof and all accrued interest thereon and any fees owing by
the Loan Parties to the Agents and the Lenders.
(g)    Unless and until (i) all of the Guaranteed Obligations shall have been
fully and finally paid and satisfied and (ii) all financing arrangements,
including, but not limited to this Agreement, among the Borrowers, the other
Loan Parties, the Agents and the Lenders have been terminated, no Loan Party
shall, without the prior written consent of the Administrative Agent:
(A) enforce or exercise any right of demand or setoff or commence any legal or
other action against any other Loan Party to collect upon any Intercompany Note;
(B) take or accept any collateral or security with respect to the obligations
evidenced by any Intercompany Note; (C) commence foreclosure or any other
similar type of proceedings or exercise any similar remedies in respect of any
collateral for the obligations evidenced by any Intercompany Note; (D) enforce
any judgment that it might obtain with respect to the obligations evidenced by
the Intercompany Notes; or (E) commence or join with any other creditor or
creditors of the Loan Parties in commencing any bankruptcy, reorganization or
insolvency proceedings against such Loan Party. All rights, liens and security
interests of each Loan Party in any assets of any other Loan Party and/or any
other person securing the obligations evidenced by any Intercompany Note,
whether now or hereafter arising and howsoever existing, shall be and hereby are
subordinated to the rights and interests of the Agents under this Agreement and
the other Loan Documents and in those assets. The Loan Parties shall have no
right to possession of any such assets or to foreclose or execute upon any such
assets, whether by judicial action or otherwise. The Loan Parties represent and
warrant that all Intercompany Notes are and will remain unsecured.
Section 5.18    Financial Assistance.
Where relevant, each European Loan Party and its Subsidiaries shall comply in
all material respects with applicable legislation governing financial assistance
and/or capital maintenance, including Sections 678-679 of the Companies Act 2006
(U.K.) as amended, section 60 of the Companies Act, 1963 of Ireland as amended,
or any equivalent and applicable provisions under the laws of the jurisdiction
of incorporation of each European Loan Party, including in relation to the
execution of the Collateral Documents of each European Loan Party and payments
of amounts due under this Agreement.
Section 5.19    U.K. Pension Plans.
Each Loan Party incorporated in any legal jurisdiction of the United Kingdom
shall ensure that (a) in respect of all pension schemes operated by or
maintained for the benefit of such Loan Party and/or any of its employees, where
relevant, (i) those schemes are fully funded based on the statutory funding
objective under Sections 221 and 222 of the Pensions Act 2004 (U.K.), or (ii)
that a pensions contribution



-114-

--------------------------------------------------------------------------------




schedule for each of those schemes is in force at all times which has been
approved by the pension trustees and the Lender, and that no action or omission
is taken by such Loan Party in relation to such a pension scheme which has or is
reasonably likely to have a Material Adverse Effect (including the termination
or commencement of winding-up proceedings of any such pension scheme or such
Loan Party ceasing to employ any member of such a pension scheme), (b) it is and
has not been at any time an employer (for the purposes of Sections 38 to 51 of
the Pensions Act 2004 (U.K.)) of an occupational pension scheme which is not a
money purchase scheme (both terms as defined in the Pension Schemes Act 1993
(U.K.)) or "connected" with or an "associate" of (as those terms are used in
Sections 38 or 43 of the Pensions Act 2004 (U.K.)) such an employer, and (c) it
shall not request or take the benefit of any pension contribution holiday in
respect of any occupational pension scheme which is not a money purchase scheme
(both terms as defined in the Pension Schemes Act 1993 (U.K.)).
Section 5.20    Centre of Main Interests.
Each European Loan Party shall maintain its centre of main interests in its
jurisdiction of incorporation for the purposes of the Council Regulation
1346/2000/EC, on insolvency proceedings (European Union).
ARTICLE VI    

Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document have been paid in full and all Letters of Credit have expired or
terminated and all LC Disbursements shall have been reimbursed, the Loan Parties
covenant and agree, jointly and severally, with the Lenders that:
Section 6.01    Indebtedness.
No Loan Party will create, incur or suffer to exist any Indebtedness, except:
(y)    the Secured Obligations;
(z)    Indebtedness existing on the Effective Date and set forth on
Schedule 6.01 and extensions, renewals and replacements of any such Indebtedness
in accordance with clause (f) hereof;
(aa)    Indebtedness of any Loan Party to another Loan Party provided, that:
(i)    the applicable Loan Parties shall have executed and delivered to such
Loan Party one or more demand notes (collectively, the "Intercompany Notes") to
evidence any such intercompany Indebtedness owing at any time by any Loan Party
to any other Loan Party, which Intercompany Notes shall be in form and substance
reasonably satisfactory to the Administrative Agent and shall be pledged to the
Administrative Agent and the Ex-Im Revolving Lenders pursuant to the Security
Agreements and delivered to the Administrative Agent, as additional collateral
security for the Secured Obligations;
(ii)    the Loan Parties shall record all intercompany transactions on their
books and records in a manner reasonably satisfactory to the Administrative
Agent;
(iii)    the obligations of the Loan Parties under any such Intercompany Notes
shall be subordinated to the Obligations of the Loan Parties hereunder in a
manner reasonably satisfactory to the Administrative Agent;



-115-

--------------------------------------------------------------------------------




(iv)    at the time any such intercompany loan or advance is made by a Loan
Party and after giving effect thereto, such Loan Party shall be solvent;
(v)    no Default would occur and be continuing after giving effect to any such
proposed intercompany loan;
(vi)    each intercompany loan from any Borrower shall be to a Loan Party that
is wholly owned by such Borrower or any wholly owned Subsidiary of such
Borrower;
(vii)    all such Indebtedness under Intercompany Notes shall otherwise
constitute Permitted Debt (as defined in the 2011 Indenture); and
(viii)    with respect to any intercompany loan or advance made by any Domestic
Loan Party to any European Loan Party, prior to and after giving effect to any
such intercompany loan or advance, (A) Aggregate Availability shall equal or
exceed the Base Availability Amount and (B) the Debt Service Coverage Ratio,
determined as of the end of the most-recently completed fiscal quarter prior to
the payment date of any such intercompany loan or advance, for the then
most-recently completed four fiscal quarters, determined on a pro forma basis
reflecting the making of such intercompany loan or advance, shall not be less
than 1.15 to 1.00.
(bb)    Guarantees by any Borrower of Indebtedness of any Loan Party and by any
Loan Party of Indebtedness of any Borrower or any other Loan Party, provided
that (i) the Indebtedness so Guaranteed is permitted by this Section 6.01,
(ii) Guarantees permitted under this clause (d) shall be subordinated to the
Secured Obligations of the applicable Subsidiary on the same terms as the
Indebtedness so Guaranteed is subordinated to the Secured Obligations and (iii)
with respect to any Guarantees by the Domestic Loan Parties of any Indebtedness
of the European Loan Parties, prior to and after giving effect to any such
Guarantee, (A) Aggregate Availability shall equal or exceed the Base
Availability Amount and (B) the Debt Service Coverage Ratio, determined as of
the end of the most-recently completed fiscal quarter prior to the execution and
delivery of any such Guarantee, for the then most-recently completed four fiscal
quarters, determined on a pro forma basis reflecting the making of such
Guarantee, shall not be less than 1.15 to 1.00;
(cc)    Indebtedness of any Loan Party incurred to finance the acquisition,
construction or improvement of any fixed or capital assets (whether or not
constituting purchase money Indebtedness), including Capital Lease Obligations
and any Indebtedness assumed in connection with the acquisition of any such
assets or secured by a Lien on any such assets prior to the acquisition thereof,
and extensions, renewals and replacements of any such Indebtedness in accordance
with clause (f) hereof; provided that (i) such Indebtedness is incurred prior to
or within 180 days after such acquisition or the completion of such construction
or improvement and (ii) the aggregate principal amount of Indebtedness permitted
by this clause (e) shall not exceed $20,000,000 incurred in any fiscal year;
(dd)    Indebtedness which represents an extension, refinancing, or renewal of
any of the Indebtedness described in clauses (b) and (e) hereof; provided that,
(i) the principal amount or interest rate of such Indebtedness is not increased,
(ii) any Liens securing such Indebtedness are not extended to any additional
property of any Loan Party, (iii) no Loan Party that is not originally obligated
with respect to repayment of such Indebtedness is required to become obligated
with respect thereto, (iv) such extension, refinancing or renewal does not
result in a shortening of the average weighted maturity of the Indebtedness so
extended, refinanced or renewed, (v) the terms of any such extension,
refinancing, or renewal are not materially less favorable to the obligor
thereunder than the original terms of such Indebtedness and (iv) if the
Indebtedness that is refinanced, renewed, or extended was subordinated in right
of payment to the Secured Obligations, then the terms and conditions of the
refinancing, renewal, or extension Indebtedness must



-116-

--------------------------------------------------------------------------------




include subordination terms and conditions that are at least as favorable to the
Administrative Agent and the Lenders as those that were applicable to the
refinanced, renewed, or extended Indebtedness;
(ee)    the Indebtedness incurred under the 2011 Senior Notes in an aggregate
original principal amount not to exceed $250,000,000, provided that such
Indebtedness may not be renewed, extended or increased;
(ff)    Indebtedness owed to any Person providing workers' compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;
(gg)    Indebtedness under Swap Agreements complying with Section 6.07;
(hh)    Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business;
(ii)    Indebtedness incurred in an acquisition permitted under Section 6.04 or
an asset disposition permitted under Section 6.05, but pertaining solely to
indemnification obligations of the Loan Parties, the adjustment of the purchase
price or similar obligations;
(jj)    Indebtedness in respect of netting services, overdraft protection and
similar treasury management arrangements in each case in connection with deposit
accounts;
(kk)    to the extent constituting Indebtedness, endorsements or similar
transactions in the ordinary course of business;
(ll)    other unsecured Indebtedness in an aggregate principal amount not
exceeding $50,000,000 at any time outstanding;
(mm)    the Irish Intercompany Subordinated Indebtedness; and
(nn)    the State of Ohio Permitted Indebtedness.
Section 6.02    Liens.
No Loan Party will create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it (including without
limitation Equity Interests), or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
(bb)    Liens created pursuant to any Loan Document securing the Domestic
Obligations, the Canadian Obligations and/or the European Obligations;
(cc)    Liens created pursuant to any Loan Document securing the Ex-Im
Obligations;
(dd)    Permitted Encumbrances;
(ee)    any Lien on any property or asset of any Loan Party existing on the
Effective Date and set forth on Schedule 6.02; provided that (i) such Lien shall
not apply to any other property or asset of such Loan Party and (ii) such Lien
shall secure only those obligations which it secures on the date hereof and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;



-117-

--------------------------------------------------------------------------------




(ff)    Liens on fixed or capital assets acquired, constructed or improved by
any Loan Party; provided that (i) such security interests secure Indebtedness
permitted by clause (e) of Section 6.01, (ii) such security interests and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, and
(iii) such security interests shall not apply to any other property or assets of
any Loan Party;
(gg)    Liens of a collecting bank arising in the ordinary course of business
under Section 4‑208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon;
(hh)    so long as the Volvo Purchase Agreement remains in effect, Liens in
favor of the Purchasers (as defined in the Volvo Purchase Agreement) to secure
amounts owing by Supply Technologies LLC under the Volvo Purchase Agreement and
covering the Volvo Accounts and proceeds thereof;
(ii)    so long as the Wells Fargo Purchase Agreement remains in effect, Liens
in favor of Wells Fargo to secure amounts owing by Supply Technologies LLC under
such Wells Fargo Purchase Agreement and covering the Cooper Accounts and
proceeds thereof;
(jj)     so long as the JPMC Purchase Agreement remains in effect, Liens in
favor of JPMC Purchaser to secure amounts owing by Supply Technologies LLC under
such JPMC Purchase Agreement and covering the Caterpillar Accounts and proceeds
thereof;
(kk)     so long as the OFS Purchase Agreement remains in effect, Liens in favor
of OFS to secure amounts owing by Supply Technologies LLC under such OFS
Purchase Agreement and covering the Siemens Accounts and proceeds thereof;
(ll)    Liens constituting a mortgage on the Real Property located at 5159 State
Route 44, Rootstown Township, Ohio to the extent securing the State of Ohio
Permitted Indebtedness;
(mm)    so long as the Deutsche Bank Purchase Agreement remains in effect, Liens
in favor of Deutsche Bank AG New York Branch to secure amounts owing by Supply
Technologies LLC under such Deutsche Bank Purchase Agreement and covering the
Bendix Accounts and proceeds thereof;
(nn)    so long as the Wells Fargo Purchase Agreement (JCI) remains in effect,
Liens in favor of Wells Fargo Bank, N.A. to secure amounts owing by Supply
Technologies LLC under such Wells Fargo Purchase Agreement (JCI) and covering
the JCI Accounts and proceeds thereof;
(oo)    so long as the Citi Purchase Agreement (Hubbel) remains in effect, Liens
in favor of Citibank, N.A. to secure amounts owing by Supply Technologies LLC
under such Citi Purchase Agreement (Hubbel) and covering the Hubbel Accounts and
proceeds thereof; and
(pp)    so long as the Citi Purchase Agreement (Stanley) remains in effect,
Liens in favor of Citibank, N.A. to secure amounts owing by Supply Technologies
LLC under such Citi Purchase Agreement (Stanley) and covering the Stanley
Accounts and proceeds thereof; and
(qq)    so long as any Permitted Factoring Agreement remains in effect, Liens in
favor of the applicable Permitted Factoring Provider to secure amounts owing by
the applicable Loan Party under such applicable Permitted Factoring Agreement
and covering the applicable Permitted Factoring Accounts and proceeds thereof.
Section 6.03    Fundamental Changes.



-118-

--------------------------------------------------------------------------------




(h)    No Loan Party will merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Event of Default shall have occurred and be continuing any
Loan Party (other than the Company) may merge with any other Loan Party;
provided that any such merger involving a Person that is not a wholly owned
Subsidiary immediately prior to such merger shall not be permitted.
(i)    No Loan Party will, nor will it permit any of its Subsidiaries to, engage
to any material extent in any business other than businesses of the type
conducted by the Borrowers and their Subsidiaries on the date of execution of
this Agreement and businesses reasonably related thereto.
(j)    If all or any part of a Loan Party's Equity Interests have been pledged
to any Agent, that Loan Party shall not issue additional Equity Interests unless
such additional Equity Interests are promptly pledged to such Agent. The
provisions of this Section 6.03 shall not limit the ability of the Company to
reorganize or modify the ownership and organizational structure of its Foreign
Subsidiaries other than the Canadian Loan Parties and the European Loan Parties,
so long as (i) the Administrative Agent has received 10 days prior written
notice thereof, (ii) such reorganization or modification does not involve any
Loan Party or its Equity Interests and (iii) the Agents promptly receive any
pledges of Equity Interests required under Section 5.13(c).
Section 6.04    Investments, Loans, Advances, Guarantees and Acquisitions.
No Loan Party will purchase, hold or acquire (including pursuant to any merger
with any Person that was not a Loan Party and a wholly owned Subsidiary prior to
such merger) any capital stock, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) any assets of any other Person constituting a business unit
(whether through purchase of assets, merger or otherwise), except:
(p)    Permitted Investments, subject to control agreements in favor of an Agent
for the benefit of the applicable Lenders or otherwise subject to a perfected
Lien in favor of an Agent for the benefit of the applicable Lenders;
(q)    investments in existence on the Effective Date and described on Schedule
6.04 and investments in Subsidiaries existing on the Effective Date;
(r)    equity investments in other Loan Parties (other than equity investments
by the Domestic Loan Parties in the European Loan Parties);
(s)    so long as no Event of Default exists at the time such investments are
made, investments in the European Loan Parties or other Subsidiaries of the Loan
Parties that are not themselves Loan Parties, so long as prior to and after
giving effect to any such investment, (i) Aggregate Availability equals or
exceeds the Base Availability Amount and (ii) the Debt Service Coverage Ratio,
determined as of the end of the most-recently completed fiscal quarter prior to
the payment date of any such investment, for the then most-recently completed
four fiscal quarters, determined on a pro forma basis reflecting the making of
such investment (and for purposes of this clause (d) only, treating such
investment as a Consolidated Debt Charge), is not less than 1.15 to 1.00;
(t)    intercompany loans and advances permitted under Section 6.01(c);
(u)    loans or advances made by a Loan Party to its employees on an arms-length
basis in the ordinary course of business consistent with past practices for
travel and entertainment expenses,



-119-

--------------------------------------------------------------------------------




relocation costs and similar purposes up to a maximum of $20,000 to any employee
and up to a maximum of $500,000 in the aggregate at any one time outstanding;
(v)    subject to the Security Agreements, notes payable, or stock or other
securities issued by Account Debtors to a Loan Party pursuant to negotiated
agreements with respect to settlement of such Account Debtor's Accounts in the
ordinary course of business, consistent with past practices;
(w)    investments received in connection with the dispositions of assets
permitted by Section 6.05;
(x)    investments constituting deposits described in clauses (c) and (d) of the
definition of the term "Permitted Encumbrances";
(y)    so long as no Event of Default exists at the time such investments are
made, other investments, so long as prior to and after giving effect to any such
investment, (i) Aggregate Availability equals or exceeds the Base Availability
Amount and (ii) the Debt Service Coverage Ratio, determined as of the end of the
most-recently completed fiscal quarter prior to the payment date of any such
investment, for the then most-recently completed four fiscal quarters,
determined on a pro forma basis reflecting the making of such investment (and
for purposes of this clause (j) only, treating such investment as a Consolidated
Debt Charge), is not less than 1.15 to 1.00;
(z)    acquisitions not to exceed $5,000,000 each and an aggregate amount not to
exceed $20,000,000 during any four (4) consecutive fiscal quarters, unless the
Company receives prior written consent of the Administrative Agent; provided,
that if (A) prior to and after giving effect to such acquisition, Aggregate
Availability equals or exceeds the Base Availability Amount, (B) the Debt
Service Coverage Ratio, determined as of the most-recently completed fiscal
quarter prior to the date of such acquisition, for the then most-recently
completed four fiscal quarters, is no less than 1.15:1.00 and (C) prior to and
after giving effect to such acquisition, no Event of Default exists, there shall
be no limitations on acquisitions under this Section 6.04(k);
(aa)    the creation of additional Domestic Subsidiaries, Canadian Subsidiaries
and European Subsidiaries with 20 days' prior written notice to the
Administrative Agent, so long as the Loan Parties promptly comply with
Section 5.13 with respect to such new Subsidiaries; and
(bb)    other investments not to exceed $10,000,000 in the aggregate.
Section 6.05    Asset Sales.
No Loan Party will sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, except:
(m)    sales, transfers and dispositions of Inventory and Export-Related
Inventory in the ordinary course of business;
(n)    sales, transfers and dispositions to any Borrower or any Subsidiary,
provided that any such sales, transfers or dispositions involving a Subsidiary
that is not a Loan Party shall be made in compliance with Section 6.09;
(o)    sales, transfers and dispositions of Accounts in connection with the
compromise, settlement or collection thereof;
(p)    sales, transfers and dispositions of Permitted Investments;



-120-

--------------------------------------------------------------------------------




(q)    sales, transfers and dispositions of assets previously disclosed to the
Administrative Agent in writing prior to the Effective Date;
(r)    dispositions resulting from any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of any Loan Party;
(s)    as long as no Default has occurred and is continuing, the sale or other
disposition of Equipment or other assets in the ordinary course of business that
are obsolete, surplus or worn out not to exceed $1,000,000 in any fiscal year;
provided that, in each case, such sale is in compliance with the terms of the
2011 Indenture;
(t)    as long as no Default has occurred and is continuing, and subject to
Section 2.11(c), the sale or other disposition of owned Real Property; and
(u)    as long as no Default has occurred and is continuing, and subject to
Section 2.11(c), the sale or other disposition of assets, including Equipment,
not to exceed $1,000,000 in any fiscal year.
Notwithstanding the foregoing, no Loan Party will sell, transfer, lease or
otherwise dispose of any asset subject to a fixed charge under the European
Collateral Documents without the prior written consent of the European Agent or
as otherwise permitted under the European Collateral Documents.
Section 6.06    Sale and Leaseback Transactions; Off-Balance Sheet Financing.
No Loan Party will enter into any Sale and Leaseback Transaction or have any
Off-Balance Sheet Liabilities; provided, that if no Event of Default has
occurred and is continuing, or would be caused thereby, the Loan Parties may
enter into Sale and Leaseback Transactions involving Real Property, so long as
the applicable Agent receives a Collateral Access Agreement from the new lessor
of such Real Property, in form and substance reasonably satisfactory to such
Agent.
Section 6.07    Swap Agreements.
No Loan Party will enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which any Borrower or any Subsidiary
has actual exposure (other than those in respect of Equity Interests of any
Borrower or any of its Subsidiaries), and (b) Swap Agreements entered into in
order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of any Borrower or
any Subsidiary.
Section 6.08    Restricted Payments; Certain Payments of Indebtedness.
(h)    No Loan Party will declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except (i) each Loan Party may declare and pay dividends
with respect to its common stock payable solely in additional shares of its
common stock, (ii) wholly-owned Subsidiaries may declare and pay dividends to
Loan Parties (other than Holdings) ratably with respect to their Equity
Interests and (iii) so long as no Event of Default has occurred and is
continuing, or would result after giving effect to such payment, and such
dividend is permitted under the 2011 Indenture, (A) the Company may declare and
pay dividends to Holdings in an aggregate amount not to exceed $750,000 in any
fiscal year, (B) the Company may declare and pay additional dividends to
Holdings as long as (x) prior to and after giving effect to such dividend or
distribution, Aggregate Availability equals or exceeds the Base Availability
Amount and (y) the Debt Service Coverage Ratio, determined as of the end of the
most-recently completed fiscal quarter prior to the payment date of any such
dividend, for the then most-recently completed four fiscal quarters, determined
on a pro forma basis reflecting



-121-

--------------------------------------------------------------------------------




the payment of such dividend or distribution, is not less than 1.15 to 1.00, and
(C) solely to the extent necessary to make cash tax payments with respect to the
issuance of Equity Interests of Holdings pursuant to the Company's 1998 Long
Term Incentive Plan or similar plan then in effect, the Company may declare and
pay dividends to Holdings in an aggregate amount not to exceed $3,000,000 in any
fiscal year, so long as prior to and after giving effect to such dividend or
distribution, Aggregate Availability equals or exceeds the Base Availability
Amount.
(i)    No Loan Party will make or agree to pay or make, directly or indirectly,
any payment or other distribution (whether in cash, securities or other
property) of or in respect of principal of or interest on any Indebtedness, or
any payment or other distribution (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Indebtedness, except:
(iv)    payment of Indebtedness created under the Loan Documents;
(v)    payment of regularly scheduled interest and principal payments as and
when due in respect of any Indebtedness, other than payments in respect of the
Subordinated Indebtedness, which are governed by Section 6.08(c);
(vi)    refinancings of Indebtedness to the extent permitted by Section 6.01;
(vii)    payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;
(viii)    payment of intercompany Indebtedness permitted by Section 6.01(c); and
(ix)    the Loan Parties may purchase, redeem or prepay Indebtedness (other than
the Subordinated Indebtedness which is governed by Section 6.08 (c)), if and to
the extent that (1) no Event of Default has occurred and is continuing or would
result after giving effect to such payment, (2) prior to and after giving effect
to any such payment Aggregate Availability equals or exceeds the Base
Availability Amount and (3) the Debt Service Coverage Ratio, determined as of
the most-recently completed fiscal quarter prior to the date of such payment,
for the then most-recently completed four (4) fiscal quarters, determined on a
pro forma basis reflecting the making of such payment, is no less than 1.15 to
1.00.
(j)    No Loan Party shall (i) make any amendment or modification to the 2011
Indenture, any 2011 Senior Note or other note or agreement evidencing or
governing the Indebtedness under the 2011 Indenture (other than amendments or
modification making the same less restrictive for the Loan Parties), (ii) make
any amendment or modification to any note or other agreement evidencing or
governing any other Subordinated Indebtedness unless permitted pursuant to the
applicable intercreditor agreement or subordination provisions related thereto
or (iii) directly or indirectly voluntarily prepay, defease or in substance
defease, purchase, redeem, retire or otherwise acquire, any Subordinated
Indebtedness or any Indebtedness owing under the 2011 Indenture or any 2011
Senior Note; provided that, (A) the Loan Parties may make scheduled payments of
interest with respect to Subordinated Indebtedness (other than the Irish
Intercompany Subordinated Indebtedness) to the extent permitted pursuant to the
applicable intercreditor agreement or subordination provisions related thereto,
(B) the Loan Parties may purchase, redeem or prepay the Indebtedness under the
2011 Senior Notes, if and to the extent that (1) no Event of Default has
occurred and is continuing or would result after giving effect to such payment,
(2) prior to and after giving effect to any such payment Aggregate Availability
equals or exceeds the Base Availability Amount and (3) the Debt Service Coverage
Ratio, determined as of the most-recently completed fiscal quarter prior to the
date of such payment, for the then most-recently completed four (4) fiscal
quarters, determined on a pro forma basis



-122-

--------------------------------------------------------------------------------




reflecting the making of such payment, is no less than 1.15 to 1.00, and (C) the
Loan Parties may make scheduled payments of (i) interest on a quarterly basis in
respect of the Irish Intercompany Subordinated Indebtedness, if and to the
extent that no Event of Default has occurred and is continuing or would result
after giving effect to such payment and (ii) principal on a quarterly basis
(based on a 7-year amortization schedule) in respect of the Irish Intercompany
Subordinated Indebtedness, if and to the extent that (x) no Event of Default has
occurred and is continuing or would result after giving effect to such payment,
(y) prior to and after giving effect to any such payment Aggregate Availability
equals or exceeds $35,000,000 and (z) the Debt Service Coverage Ratio,
determined as of the most-recently completed fiscal quarter prior to the date of
such payment, for the then most-recently completed four (4) fiscal quarters,
determined on a pro forma basis reflecting the making of such payment, is
greater than 1.50 to 1.00.
Section 6.09    Transactions with Affiliates.
Other than as set forth on Schedule 3.18, no Loan Party will sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) transactions that are at
prices and on terms and conditions not less favorable to such Loan Party than
could be obtained on an arm's-length basis from unrelated third parties,
(b) transactions between or among any Loan Party not involving any other
Affiliate, (c) any investment permitted by another Section of this Agreement,
(d) the payment of reasonable fees to directors of any Loan Party who are not
employees of such Loan Party, and compensation and employee benefit arrangements
paid to, and indemnities provided for the benefit of, directors, officers or
employees of the Loan Parties in the ordinary course of business and (e) any
issuances of securities or other payments, awards or grants in cash, securities
or otherwise pursuant to, or the funding of, employment agreements, stock
options and stock ownership plans approved by any Loan Party's board of
directors.
Section 6.10    Restrictive Agreements.
No Loan Party will directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of such Loan Party to create, incur or permit to
exist any Lien upon any of its property or assets, or (b) the ability of any
such Loan Party to pay dividends or other distributions with respect to any
shares of its capital stock or to make or repay loans or advances to any
Borrower or any other Loan Party or to Guarantee Indebtedness of any Loan Party;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by law or by any Loan Document, (ii) the foregoing shall not apply to
restrictions and conditions existing on the Effective Date identified on
Schedule 6.10 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Person pending such sale,
provided such restrictions and conditions apply only to the Person that is to be
sold and such sale is permitted hereunder, (iv) clause (a) of the foregoing
shall not apply to restrictions or conditions imposed by any agreement relating
to secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness and
(v) clause (a) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof.
Section 6.11    Amendment of Material Documents.
No Loan Party will amend, modify or waive any of its rights under its
certificate of incorporation, by-laws, operating, management or partnership
agreement or other organizational documents, to the extent any such amendment,
modification or waiver would be adverse to the Lenders.
Section 6.12    Foreign Subsidiaries.



-123-

--------------------------------------------------------------------------------




The Company will not permit (a) the aggregate outstanding Indebtedness of its
Foreign Subsidiaries (other than the Canadian Loan Parties and the European Loan
Parties under the Loan Documents) to at any time exceed amounts permitted under
the 2011 Indenture or (b) any Foreign Subsidiary to purchase, redeem or prepay
the Subordinated Indebtedness under the 2011 Senior Notes in excess of
$35,000,000 in the aggregate; provided, that the Foreign Subsidiaries may
purchase, redeem or prepay the Subordinated Indebtedness under the 2011 Senior
Notes in excess of $35,000,000 in the aggregate, if and to the extent that
(1) no Event of Default has occurred and is continuing or would result after
giving effect to such payment, (2) prior to and after giving effect to any such
payment, Aggregate Availability equals or exceeds the Base Availability Amount
and (3) the Debt Service Coverage Ratio, determined as of the most-recently
completed fiscal quarter prior to the date of such payment, for the then
most-recently completed four (4) fiscal quarters, determined on a pro forma
basis reflecting the making of such payment, is no less than 1.15 to 1.00.
Section 6.13    Debt Service Coverage Ratio.
If Aggregate Availability is less than the Base Availability Amount on any 10
Business Days (whether consecutive or not) within any 30 day period (such event,
a "DSCR Trigger Event"), the Company will not permit the Debt Service Coverage
Ratio, determined as of the end of the then most-recent previously ended fiscal
quarter and on the last day of each subsequent fiscal quarter, to be less than
(a) 1.10 to 1.00 for any period of two consecutive fiscal quarters, or (b) 1.00
to 1.00; provided, that, if after the occurrence of any DSCR Trigger Event,
Aggregate Availability is greater than the DSCR Availability Amount for a period
of 30 consecutive days ending on any date after Administrative Agent has
received a compliance certificate pursuant to Section 5.01(d) with respect to
the first fiscal quarter ending after such DSCR Trigger Event (such event, a
"DSCR Termination Event"), the foregoing covenant in respect of Debt Service
Coverage Ratio shall not be applicable unless and until the occurrence of a
subsequent DSCR Trigger Event; provided, further, that no more than three (3)
DSCR Termination Events may occur during this Agreement.
Section 6.14    Letters of Credit.
No Loan Party will apply for or become liable upon or in respect of any letter
of credit other than Letters of Credit issued hereunder.
Section 6.15    Sale of Accounts.
No Loan Party will sell or otherwise dispose of any notes receivable, Accounts
or Export-Related Accounts, with or without recourse except (a) as permitted
under Section 6.05(c), (b) so long as the Volvo Purchase Agreement and the
applicable Volvo Supplier Agreements remain in effect, sales of Volvo Accounts
pursuant to the terms of the Volvo Purchase Agreement, (c) so long as the Wells
Fargo Purchase Agreement remains in effect, sales of Cooper Accounts pursuant to
the terms of such Wells Fargo Purchase Agreement, (d) so long as the JPMC
Purchase Agreement remains in effect, sales of Caterpillar Accounts pursuant to
the terms of such JPMC Purchase Agreement, (e) so long as the OFS Purchase
Agreement remains in effect, sales of Siemens Accounts pursuant to the terms of
such OFS Purchase Agreement, (f) so long as the Deutsche Bank Purchase Agreement
remains in effect, sales of Bendix Accounts pursuant to the terms of such
Deutsche Bank Purchase Agreement, (g) so long as the Wells Fargo Purchase
Agreement (JCI) remains in effect, sales of JCI Accounts pursuant to the terms
of such Wells Fargo Purchase Agreement (JCI), (h) so long as the Citi Purchase
Agreement (Hubbel) remains in effect, sales of Hubbel Accounts pursuant to the
terms of such Citi Purchase Agreement (Hubbel), (i) so long as the Citi Purchase
Agreement (Stanley) remains in effect, sales of Stanley Accounts pursuant to the
terms of such Citi Purchase Agreement (Stanley) and (j) so long as any Permitted
Factoring Agreement remains in effect, sales of applicable Permitted Factoring
Accounts pursuant to the terms of the applicable Permitting Factoring Agreement
in an aggregate amount not to exceed $10,000,000 at any time outstanding with
respect to all Permitted Factoring Agreements.
Section 6.16    Change of Fiscal Year.



-124-

--------------------------------------------------------------------------------




No Loan Party shall change its fiscal year.
Section 6.17    Canadian Plans.
No Loan Party shall, without the consent of the Administrative Agent, acquire an
interest in any Person if such Person sponsors, maintains, administers or
contributes to, or has any liability in respect of, any Canadian Defined Benefit
Plan.
ARTICLE VII    

Events of Default
If any of the following events ("Events of Default") shall occur:
(rr)    the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(ss)    the Borrowers shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable;
(tt)    any representation or warranty made or deemed made by or on behalf of
any Loan Party or any Subsidiary in or in connection with this Agreement or any
Loan Document or any amendment or modification thereof or waiver thereunder, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
materially incorrect when made or deemed made;
(uu)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02(a), 5.03 (with respect to a Loan Party's
existence), 5.08, 5.14, 5.17 or in Article VI;
(vv)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement (other than those which constitute a
default under another Section of this Article), and such failure shall continue
unremedied for a period of (i) 5 days after the earlier of any Loan Party's
knowledge of such breach or notice thereof from the Administrative Agent (which
notice will be given at the request of any Lender) if such breach relates to
terms or provisions of Section 5.01, 5.02 (other than Section 5.02(a)), 5.03
through 5.07, 5.09, 5.10 through 5.13 of this Agreement or (ii) 30 days after
the earlier of any Loan Party's knowledge of such breach or notice thereof from
the Administrative Agent (which notice will be given at the request of any
Lender) if such breach relates to terms or provisions of any other Section of
this Agreement;
(ww)    any Loan Party shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Indebtedness, when
and as the same shall become due and payable;
(xx)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;



-125-

--------------------------------------------------------------------------------




(yy)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, examination, reorganization, winding-up,
dissolution, administration, receiverships or other relief in respect of any
Loan Party or its debts, or of a substantial part of its assets, under any
federal, state, provincial or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
interim receiver, trustee, custodian, examiner, sequestrator, conservator,
liquidator, monitor, administrator, administrative receiver, supervisor,
compulsory manager or similar official for any Loan Party or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;
(zz)    any Loan Party shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, examination, reorganization , winding-up,
dissolution, administration, receiverships or other relief under any federal,
state, provincial or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, interim receiver, examiner, trustee, custodian, sequestrator,
conservator, liquidator, monitor, administrator, administrative receiver,
supervisor, compulsory manager or similar official for such Loan Party or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
([[)    any Loan Party shall become unable, admit in writing its inability or
fail generally to pay its debts as they become due;
(aaa)    one or more judgments for the payment of money in an aggregate amount
in excess of $5,000,000 shall be rendered against any Loan Party and the same
shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed (including any stay in connection with
an appeal), or any action shall be legally taken by a judgment creditor to
attach or levy upon any assets of any Loan Party to enforce any such judgment or
any Loan Party shall fail within 30 days to discharge one or more non-monetary
judgments or orders which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, which judgments or orders, in any
such case, are not stayed on appeal or otherwise being appropriately contested
in good faith by proper proceedings diligently pursued;
(bbb)    the unfunded liabilities of all Plans shall exceed in the aggregate
$5,000,000 or an ERISA Event shall have occurred in connection with any Plan;
(ccc)    a Loan Party or any ERISA Affiliate has incurred or shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred Withdrawal
Liability to such Multiemployer Plan;
(ddd)    a Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
if as a result of such reorganization or termination the aggregate annual
contributions of a Loan Party and its ERISA Affiliates (taken as a whole) to all
Multiemployer Plans which are then in reorganization or being terminated have
been or will be increased over the amounts contributed to such Multiemployer
Plans for the respective plan years of each such Multiemployer Plan immediately
preceding the plan year in which the reorganization or termination occurs by an
amount exceeding $250,000;
(eee)    a Canadian Pension Event shall occur which, in the Administrative
Agent’s determination, constitutes grounds for the termination under any
applicable law, of any Canadian Defined Benefit Plan or for the appointment by
the appropriate Governmental Authority of a trustee for any Canadian Defined
Benefit Plan, or if any Canadian Defined Benefit Plan shall be terminated or any
such trustee shall



-126-

--------------------------------------------------------------------------------




be requested or appointed, or if a Loan Party or any of its Subsidiaries is in
default with respect to payments to a Multiemployer Plan or Canadian Defined
Benefit Plan resulting from their complete or partial withdrawal from such
Canadian Defined Benefit Plan and any such event may reasonably be expected to
have a Material Adverse Effect or any Loan Party is in default of or with
respect to any required contributions to a Canadian Defined Benefit Plan or any
Lien arises (except for contribution amounts not yet due) in connection with any
Canadian Defined Benefit Plan and any such event may reasonably be expected to
have a Material Adverse Effect;
(fff)    a Change in Control shall occur;
(ggg)    the occurrence of any "default", as defined in any Loan Document (other
than this Agreement) or the breach of any of the terms or provisions of any Loan
Document (other than this Agreement), which default or breach continues beyond
any period of grace therein provided;
(hhh)    any Loan Guaranty shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Loan Guaranty, or any Canadian Loan Guarantor, European
Loan Guarantor or Domestic Loan Guarantor shall fail to comply with any of the
terms or provisions of any Loan Guaranty to which it is a party, or any Canadian
Loan Guarantor, European Loan Guarantor or Domestic Loan Guarantor shall deny
that it has any further liability under the Loan Guaranty to which it is a
party, or shall give notice to such effect;
(iii)    any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any material portion of the
Collateral purported to be covered thereby, except as permitted by the terms of
any Collateral Document, or any Collateral Document shall fail to remain in full
force or effect or any action shall be taken to discontinue or to assert the
invalidity or unenforceability of any Collateral Document, or any Loan Party
shall fail to comply with any of the terms or provisions of any Collateral
Document;
(jjj)    any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms);
(kkk)    [Reserved];
(lll)    (i) any Default or Event of Default (as each is defined in the 2011
Indenture) shall exist under the 2011 Indenture, the 2011 Senior Notes or any
agreement executed by the Company in connection therewith, (ii) without the
prior written consent of the Administrative Agent and the Required Lenders, the
2011 Indenture or the 2011 Senior Notes shall be amended or modified in any
respect (other than adding a guarantor which is also a guarantor under this
Agreement) or replaced, or (iii) the 2011 Senior Notes shall be accelerated be
the holders thereof for any reason;
(mmm)    nonpayment by any Loan Party of any Swap Obligation when due or the
breach by any Loan Party of any term, provision or condition contained in any
Swap Transaction or any transaction of the type described in the definition of
"Swap Agreements", in each case with respect to which Lender or an Affiliate of
a Lender is a party thereto or the occurrence or existence of any default, event
of default or other similar condition or event (however described) with respect
to any such Swap Transactions;
(nnn)    there is filed against any Loan Party any action, suit or proceeding
under any federal or state racketeering statute (including the Racketeer
Influenced and Corrupt Organization Act of 1970),



-127-

--------------------------------------------------------------------------------




which action, suit or proceeding (i) is not dismissed within one hundred twenty
days, and (ii) could reasonably be expected to result in the confiscation or
forfeiture of any material portion of the Collateral;
(ooo)    [Reserved];
(ppp)    any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
property of any Loan Party which, when taken together with all other property of
any Loan Party so condemned, seized, appropriated, or taken custody or control
of, during the twelve‑month period ending with the month in which any such
action occurs, constitutes a Substantial Portion;
(qqq)    any loss, theft, damage or destruction of any item or items of
Collateral or other property of any Loan Party occurs which could reasonably be
expected to cause a Material Adverse Effect and is not adequately covered by
insurance;
(rrr)    (i) the Ex-Im Bank Guarantee is terminated (other than as a result of
the scheduled maturity of the Ex-Im Bank Guarantee) or any material provision of
the Ex-Im Bank Guarantee for any reason ceases to be valid, binding and
enforceable in accordance with its terms (or Ex-Im Bank shall challenge the
enforceability of the Ex-Im Bank Guarantee or shall assert in writing, or engage
in any action or inaction based on any such assertion, that any provision of the
Ex-Im Bank Guarantee has ceased to be or otherwise is not valid, binding and
enforceable in accordance with its terms) and (ii) any Ex-Im Revolving Loans
remain outstanding or any of the Ex-Im LC Exposure has not been cash
collateralized as provided on the first Business Day following the occurrence of
any event referred to in the foregoing clause (i); or
(sss)    a breach or default shall occur under the Fast Track Loan Agreement or
any Ex-Im Bank Borrower Document;
then, and in every such event (other than an event with respect to the Borrowers
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower Representative,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments (or any portion thereof), and thereupon the
Commitments (or the applicable portion thereof) shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers;
and in case of any event with respect to the Borrowers described in clause (h)
or (i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrowers accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers. Upon
the occurrence and the continuance of an Event of Default, each Agent may, and
at the request of the Required Lenders shall, exercise any rights and remedies
provided to such Agent under the Loan Documents or at law or equity, including
all remedies provided under the UCC and the PPSA.
ARTICLE VIII    

The Administrative Agent
Each of the Lenders and each of the Issuing Banks hereby irrevocably appoints
the Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf,



-128-

--------------------------------------------------------------------------------




including execution of the other Loan Documents, and to exercise such powers as
are delegated to the Administrative Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto. Each
of the Canadian Revolving Lenders and the Canadian Issuing Bank hereby
irrevocably appoints the Canadian Agent as its agent and authorizes the Canadian
Agent to take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Canadian Agent by
the terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto. Each of the European Revolving Lenders and the
European Issuing Bank hereby irrevocably appoints the European Agent as its
agent and authorizes the European Agent to take such actions on its behalf,
including execution of the other Loan Documents, and to exercise such powers as
are delegated to the European Agent by the terms of the Loan Documents, together
with such actions and powers as are reasonably incidental thereto.
Each Person serving as an Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not an Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Loan Parties or any Subsidiary of a Loan Party or other Affiliate thereof as
if it were not an Agent hereunder.
Each Agent shall not have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) no Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) no Agent
shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that such Agent is required to exercise in
writing as directed by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 9.02), and (c) except as expressly set forth in the Loan Documents, no
Agent shall have any duty to disclose, and shall not be liable for the failure
to disclose, any information relating to any Loan Party or any of its
Subsidiaries that is communicated to or obtained by the bank serving as such
Agent or any of its Affiliates in any capacity. No Agent shall be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02) or in the absence
of its own gross negligence or willful misconduct. No Agent shall be deemed to
have knowledge of any Default unless and until written notice thereof is given
to such Agent by the Borrower Representative or a Lender, and no Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or in connection with any Loan Document, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
(v) the creation, perfection or priority of Liens on the Collateral or the
existence of the Collateral, (vi) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to such Agent or (vii) whether any
Loans or other Obligations constitute Permitted Debt pursuant to the 2011
Indenture (and to the extent that such Loans or other Obligations do not
constitute Permitted Debt, each applicable Lender shall continue to remain
obligated for its Applicable Percentage of such Loans and other Obligations).
Each Lender has received copies of the 2011 Indenture and has reviewed the terms
and conditions thereof.
Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. Each Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not



-129-

--------------------------------------------------------------------------------




incur any liability for relying thereon. Each Agent may consult with legal
counsel (who may be counsel for the Borrowers), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by such Agent. Each Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of each Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.
Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, any Agent may resign at any time by notifying the Lenders, the
Issuing Banks and the Borrower Representative. Upon any such resignation, the
Required Lenders shall have the right, in consultation with the Borrowers, to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation, then the retiring Agent may,
on behalf of the Lenders and the Issuing Banks, appoint a successor Agent which
shall be a commercial bank or an Affiliate of any such commercial bank. Upon the
acceptance of its appointment as an Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrowers to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After any Agent's resignation hereunder, the provisions of this Article, Section
2.17(d) and Section 9.03 shall continue in effect for the benefit of such
retiring Agent, its sub‑agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while it was acting
as an Agent.
Each Lender acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or related agreement or any document
furnished hereunder or thereunder.
Each Lender hereby agrees that (a) it has requested a copy of each Report
prepared by or on behalf of each Agent; (b) such Agent (i) makes no
representation or warranty, express or implied, as to the completeness or
accuracy of any Report or any of the information contained therein or any
inaccuracy or omission contained in or relating to a Report and (ii) shall not
be liable for any information contained in any Report; (c) the Reports are not
comprehensive audits or examinations, and that any Person performing any field
examination will inspect only specific information regarding the Loan Parties
and will rely significantly upon the Loan Parties' books and records, as well as
on representations of the Loan Parties' personnel and that such Agent undertakes
no obligation to update, correct or supplement the Reports; (d) it will keep all
Reports confidential and strictly for its internal use, not share the Report
with any Loan Party or any other Person except as otherwise permitted pursuant
to this Agreement; and (e) without limiting the generality of any other
indemnification provision contained in this Agreement, it will pay and protect,
and indemnify, defend, and hold such Agent and any such other Person preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including reasonable attorney fees) incurred
by as the direct or indirect result of any third parties who might obtain all or
part of any Report through the indemnifying Lender.



-130-

--------------------------------------------------------------------------------




For greater certainty, and without limiting the powers of the Canadian Agent
under the Loan Documents, each of the Canadian Revolving Lenders, the Canadian
Issuing Bank and the Canadian Agent (but solely in its capacity as the holder
and depositary of the Bonds (as defined below)), acknowledges and agrees that
the Canadian Agent shall, for the purposes of holding any security granted by
any Canadian Loan Party under the Loan Documents pursuant to the laws of the
Province of Québec to secure payment of bonds (or any similar instruments)
(collectively, the "Bonds"), be the holder of an irrevocable power of attorney
(fondé de pouvoir) (within the meaning of Article 2692 of the Civil Code of
Québec) for all present and future Canadian Revolving Lenders, the Canadian
Issuing Bank, indemnified parties (with respect to Canadian Revolving Loans), as
well as holders and depositaries of the Bonds. Each of the Canadian Revolving
Lenders, the Canadian Issuing Bank and the Canadian Agent (but solely in its
capacity as the holder and depositary of the Bonds) constitutes, to the extent
necessary, the Canadian Agent as the holder of such irrevocable power of
attorney (fondé de pouvoir) in order to hold security granted by any Canadian
Loan Party under the Loan Documents in the Province of Québec to secure payment
of the Bonds. Each assignee of the Canadian Revolving Lenders, successor or
assignee of the Canadian Issuing Bank, indemnified party (with respect to
Canadian Revolving Loans) and successor Canadian Agent (but solely in its
capacity as the holder and depositary of the Bonds) shall be deemed to have
confirmed and ratified the constitution of the Canadian Agent as the holder of
such irrevocable power of attorney (fondé de pouvoir). Furthermore, the Canadian
Agent hereby agrees to act in the capacity of the holder and depositary of the
Bonds on its own behalf as Canadian Agent and for and on behalf and for the
benefit of all present and future Canadian Revolving Lenders, the Canadian
Issuing Bank and indemnified parties (with respect to the Canadian Revolving
Loans). Notwithstanding the provisions of Section 32 of the Special Powers of
Legal Persons Act (Québec), the Canadian Agent may acquire and be the holder of
a Bond. RB&W Logistics Canada, Inc. and each other Canadian Loan Party
acknowledges that each of the Bonds executed by it constitutes a title of
indebtedness, as such term is used in Article 2692 of the Civil Code of Québec.
Notwithstanding the provisions of Section 19.1 hereof, the provisions of this
Section 10.18 shall be governed by the laws of the Province of Québec and the
federal laws of Canada applicable therein.
Each Lender on behalf of itself and its Affiliates as potential counterparties
to Banking Services Obligations and Swap Obligations (the "Relevant Secured
Parties") confirms its approval of and authorizes the European Agent to enter in
and deliver each of the Collateral Documents governed by the laws of England and
Wales, Scotland or Ireland (the "Relevant Collateral Documents") to which it is
a party and to take all action contemplated by such documents. In this Agreement
and the Relevant Collateral Documents, any rights and remedies exercisable by,
any documents to be delivered to, or any other indemnities or obligations in
favor of the Administrative or European Agent shall be, as the case may be,
exercisable by, delivered to, or be indemnities or other obligations in favor
of, the Administrative Agent and the European Agent (or any other Person acting
in such capacity) in its capacity as security trustee of the Relevant Secured
Parties to the extent that the rights, deliveries, indemnities or other
obligations relate to the Relevant Collateral Documents or the security thereby
created. Any obligations of the Administrative Agent or the European Agent (or
any other Person acting in such capacity) in this Agreement and the Relevant
Collateral Documents shall be obligations of the Administrative Agent or the
European Agent in its capacity as security trustee of the Lenders to the extent
that the obligations relate to the Relevant Collateral Documents or the security
thereby created. Additionally, in its capacity as security trustee of the
Relevant Secured Parties, the Administrative Agent and the European Agent (or
any other Person acting in such capacity) shall have (i) all the rights,
remedies and benefits in favor of the Administrative Agent contained in the
provisions of the whole of this Article VIII,; (ii) all the powers of an
absolute owner of the security constituted by the Relevant Collateral Documents
and (iii) all the rights, remedies and powers granted to it and be subject to
all the obligations and duties owed by it under the Relevant Collateral
Documents and/or any of the Loan Documents. Each Relevant Secured Party hereby
appoints the European Agent to act as its trustee under and in relation to the
Relevant Collateral Documents and to hold the assets subject to the security
thereby created and the covenants and undertakings contained therein as trustee
for the Lenders on trust for itself and the Relevant Secured Parties and each
Lender hereby irrevocably authorizes the European Agent in its capacity as
security trustee of the Relevant Secured Parties to exercise such rights,
remedies, powers and discretions as are



-131-

--------------------------------------------------------------------------------




specifically delegated to the European Agent as security trustee of the Relevant
Secured Parties by the terms of the Relevant Collateral Documents together with
all such rights, remedies, powers and discretions as are reasonably incidental
thereto. Any reference in this Agreement to Liens stated to be in favor of the
Administrative Agent or European Agent shall be construed so as to include a
reference to Liens granted in favor of the European Agent in its capacity as
security trustee of Relevant Secured Parties. Nothing shall require the European
Agent in its capacity as security trustee of the Relevant Secured Parties under
this Agreement and the Relevant Collateral Documents to act as a trustee at
common law or to be holding any property on trust, in any jurisdiction which may
not operate under the principles of trust or where such trust would not be
recognized or its effects would not be enforceable.
The Syndication Agent, Co-Documentation Agents and Joint Bookrunners shall not
have any right, power, obligation, liability, responsibility or duty under this
Agreement other than those applicable to all Lenders as such.
JPMorgan Chase Bank, N.A. has adopted internal policies and procedures that
address requirements placed on federally regulated lenders under the National
Flood Insurance Reform Act of 1994 and related legislation (the "Flood Laws").
JPMorgan Chase Bank, N.A., as administrative agent or collateral agent on a
syndicated facility, will post on the applicable electronic platform (or
otherwise distribute to each Lender in the syndicate) documents that it receives
in connection with the Flood Laws. However, JPMorgan Chase Bank, N.A. reminds
each Lender and Participant in the facility that, pursuant to the Flood Laws,
each federally regulated Lender (whether acting as a Lender or Participant in
the facility) is responsible for assuring its own compliance with the flood
insurance requirements.
ARTICLE IX    

Miscellaneous
Section 9.01    Notices.
(cc)    Except in the case of notices and other communications expressly
permitted to be given by telephone or Electronic Systems (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:
(i)
if to any Loan Party, to the Borrower Representative at:

Park-Ohio Industries, Inc.
6065 Parkland Blvd.
Cleveland, Ohio 44124
Attention: Robert D. Vilsack
Facsimile No: (440) 947-2209
(ii)    if to the Administrative Agent, the Domestic Issuing Bank, the Ex-Im
Revolving Lender, the Ex-Im Issuing Bank, or the Domestic Swingline Lender, to
JPMorgan Chase Bank, N.A. at:
JPMorgan Chase Bank, N.A.
1300 E. Ninth Street
Cleveland, Ohio 44114
Attention: Mr. David Waugh and Park Ohio Account Manager
Facsimile No: (216) 781-2071



-132-

--------------------------------------------------------------------------------




(iii)    If to the Canadian Agent, the Canadian Issuing Bank or the Canadian
Swingline Lender, to JPMorgan Chase Bank, N.A., Toronto Branch at:
JPMorgan Chase Bank, N.A., Toronto Branch
Royal Bank Plaza, South Tower
200 Bay Street, Suite 1700
Toronto, Ontario M5J 2J2
Canada
Attention: Agostino (Auggie) Marchetti, Senior Vice President
Facsimile No: (416) 981-2365
(iv)    If to the European Agent, the European Issuing Bank or the European
Swingline Lender, to J.P. Morgan Europe Limited at:
J.P. Morgan Europe Limited
25 Bank Street, Canary Wharf
London E145JP
United Kingdom
Attention: Tim Jacob / Helen Mathie
Facsimile No: +44 (0)20 3493 1365
(v)    if to any other Lender, to it at its address or facsimile number set
forth in its Administrative Questionnaire.
All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient, or (iii) delivered through Electronic
Systems to the extent provided in paragraph (b) below shall be effective as
provided in such paragraph..
(dd)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by Electronic Systems pursuant to procedures approved by
the Administrative Agent. Each Agent or the Borrower Representative (on behalf
of the Loan Parties) may, in its discretion, agree to accept notices and other
communications to it hereunder by Electronic Systems pursuant to procedures
approved by it; provided that approval of such procedures may be limited to
particular notices or communications. All such notices and other communications
(i) sent to an e-mail address shall be deemed received upon the sender's receipt
of an acknowledgement from the intended recipient (such as by the "return
receipt requested" function, as available, return e-mail or other written
acknowledgement), provided that if not given during the normal business hours of
the recipient, such notice or communication shall be deemed to have been given
at the opening of business on the next Business Day for the recipient, and
(ii) posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (b)(i) of notification that such notice or communication is
available and identifying the website address therefor.
(ee)    Any party hereto may change its address or facsimile number for notices
and other communications hereunder by notice to the other parties hereto.
(ff)    Each Loan Party agrees that the Administrative Agent may, but shall not
be obligated to, make Communications (as defined below) available to the Issuing
Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System. Any
Electronic System used by the Administrative Agent is provided "as is" and "as
available."



-133-

--------------------------------------------------------------------------------




The Agent Parties (as defined below) do not warrant the adequacy of such
Electronic Systems and expressly disclaim liability for errors or omissions in
the Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or any
Electronic System. In no event shall the Administrative Agent or any of its
Related Parties (collectively, the "Agent Parties") have any liability to the
Borrowers or the other Loan Parties, any Lender, the Issuing Bank or any other
Person or entity for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Borrower's, any Loan Party's or the
Administrative Agent's transmission of communications through an Electronic
System. "Communications" means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or the Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Electronic System.
Section 9.02    Waivers; Amendments.
(v)    No failure or delay by any Agent, any Issuing Bank or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of each Agent,
each Issuing Bank and the Lenders hereunder and under any other Loan Document
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether any Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.
(w)    Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except (i) in the case of
this Agreement, pursuant to an agreement or agreements in writing entered into
by the Borrowers and the Required Lenders, (ii) in the case of the Fast Track
Loan Agreement, pursuant to an agreement or agreements in writing entered into
by the Ex-Im Revolving Lender and the Ex-Im Borrowers, or (iii) in the case of
any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Loan Party or Loan Parties that
are parties thereto, with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce or forgive the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce or
forgive any interest or fees payable hereunder, without the written consent of
each Lender directly affected thereby, (iii) postpone any scheduled date of
payment of the principal amount of any Loan or LC Disbursement, or any date for
the payment of any interest, fees or other Obligations payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender directly affected thereby, (iv) change Section 2.18(b), (c), (d) or
(e) in a manner that would alter the manner in which payments are shared,
without the written consent of each Lender, (v) increase the advance rates set
forth in the definition of Domestic Borrowing Base, Canadian Borrowing Base,
European Borrowing Base or Export-Related Borrowing Base, without the written
consent of each Revolving Lender, (vi) change any of the provisions of this
Section or the definition of "Required Lenders", "Required Canadian Lenders" or
"Required European Lenders" or any other provision of any Loan Document
specifying the number or percentage of Lenders (or Lenders of any Class)
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender, (vii) change Section 2.20,



-134-

--------------------------------------------------------------------------------




without the consent of each Lender (other than any Defaulting Lender),
(viii) release any Canadian Loan Guarantor, European Loan Guarantor or Domestic
Loan Guarantor from its obligation under its Loan Guaranty (except as otherwise
permitted herein or in the other Loan Documents), without the written consent of
each Lender, (ix) except as provided in clause (c) of this Section or in any
Collateral Document, release all or substantially all of the Collateral, without
the written consent of each Lender, (x) increase the advance rates set forth in
the definition of Fixed Asset Loanable Value, without the written consent of
each Term Lender, or (xi) waive any Default or Event of Default (as each is
defined in the 2011 Indenture) under the 2011 Indenture or any agreement
executed by the Company in connection therewith, without the written consent of
each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the any Agent, any Issuing Bank, such
Swingline Lender or the Ex-Im Revolving Lender hereunder without the prior
written consent of such Agent, such Issuing Bank, such Swingline Lender or the
Ex-Im Revolving Lender, as the case may be (it being understood that any change
to Section 2.20 shall require the consent of the Administrative Agent, the
Swingline Lenders, the Issuing Banks and the Ex-Im Revolving Lender). The
Administrative Agent may also amend the Commitment Schedule to reflect
assignments entered into pursuant to Section 9.04.
(x)    The Lenders hereby irrevocably authorize each Agent and the Ex-Im
Revolving Lender, at its option and in its sole discretion, to release any Liens
granted to such Person by any of the Loan Parties on any Collateral (i) upon the
termination of the Commitments, payment and satisfaction in full in cash of all
Secured Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
each affected Lender, (ii) constituting property being sold or disposed of if
the Loan Party disposing of such property certifies to the Administrative Agent
that the sale or disposition is made in compliance with the terms of this
Agreement (and the Administrative Agent may rely conclusively on any such
certificate, without further inquiry), and to the extent that the property being
sold or disposed of constitutes 100% of the Equity Interest of a Subsidiary, the
applicable Agent and the Ex-Im Revolving Lender is authorized to release any
Loan Guaranty provided by such Subsidiary, (iii) constituting property leased to
a Loan Party under a lease which has expired or been terminated in a transaction
permitted under this Agreement, or (iv) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Agents and the Lenders pursuant to Article VII. Except as provided in the
preceding sentence, neither any Agent nor the Ex-Im Revolving Lender will
release any Liens on Collateral without the prior written authorization of the
Required Lenders; provided that, the Agents and the Ex-Im Revolving Lender may
in the discretion of the Administrative Agent, release Liens on Collateral
valued in the aggregate not in excess of $5,000,000 during any calendar year
without the prior written authorization of the Required Lenders. Any such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
the Loan Parties in respect of) all interests retained by the Loan Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral.
(y)    If, in connection with any proposed amendment, waiver or consent
requiring the consent of "each Lender" or "each Lender affected thereby," the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a "Non-Consenting Lender"), then the
Borrowers may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another
commercial bank, financial institution or other "accredited investor" (as
defined in SEC Regulation D) that is not a Borrower or a Subsidiary or Affiliate
of a Borrower, and which is reasonably satisfactory to the Borrowers and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (ii) the Borrowers shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by the Borrowers
hereunder to and including the date of termination, including without



-135-

--------------------------------------------------------------------------------




limitation payments due to such Non-Consenting Lender under Sections 2.15 and
2.17, and (2) an amount, if any, equal to the payment which would have been due
to such Lender on the day of such replacement under Section 2.16 had the Loans
of such Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.
(z)    Notwithstanding anything to the contrary contained herein, in each
instance in this Agreement which refers to the consent of one or more Agent,
Issuing Bank or Lender, where such consent is not qualified by reference to the
reasonable judgment, discretion or satisfaction of such Person (or words of
similar import), such consent may be given or withheld in the sole and absolute
discretion of such Person.
Section 9.03    Expenses; Indemnity; Damage Waiver.
(m)    The Borrowers shall pay (i) all reasonable out‑of‑pocket expenses
incurred by each Agent, the Ex-Im Revolving Lender and its respective
Affiliates, including the reasonable fees, charges and disbursements of counsel
for each Agent and the Ex-Im Revolving Lender, in connection with the
syndication and distribution (including, without limitation, via the internet or
through an Electronic System) of the credit facilities provided for herein, the
preparation and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions of the Loan Documents (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by each Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by each Agent, each Issuing Bank or any Lender, including the fees, charges and
disbursements of any counsel for each Agent, each Issuing Bank and each Lender,
in connection with the enforcement, collection or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of‑pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
Expenses being reimbursed by the Borrowers under this Section include, without
limiting the generality of the foregoing, costs and expenses incurred in
connection with:
(vi)    appraisals and insurance reviews;
(vii)    field examinations and the preparation of Reports based on the fees
charged by a third party retained by each Agent or the internally allocated fees
for each Person employed by each Agent with respect to each field examination
(currently $125 per hour for examiner, plus out-of-pocket expenses);
(viii)    background checks regarding senior management and/or key investors, as
deemed necessary or appropriate in the sole discretion of each Agent;
(ix)    taxes, fees and other charges for (A) lien and title searches and title
insurance and (B) filing financing statements and continuations, and other
actions to perfect, protect, and continue the Liens of each Agent and the Ex-Im
Revolving Lender;
(x)    sums paid or incurred to take any action required of any Loan Party under
the Loan Documents that such Loan Party fails to pay or take; and
(xi)    forwarding loan proceeds, collecting checks and other items of payment,
and establishing and maintaining the accounts and lock boxes, and costs and
expenses of preserving and protecting the Collateral.
All of the foregoing costs and expenses may be charged to the Borrowers as
Revolving Loans or to another deposit account, all as described in
Section 2.18(f).



-136-

--------------------------------------------------------------------------------




(n)    The Borrowers shall, jointly and severally, indemnify each Agent, each
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an "Indemnitee") against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, penalties,
incremental taxes, liabilities and related expenses, including the fees, charges
and disbursements of any counsel for any Indemnitee, incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the execution or delivery of the Loan Documents or any agreement or
instrument contemplated thereby, the performance by the parties hereto of their
respective obligations thereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by any Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to any
Borrower or any of its Subsidiaries, (iv) the failure of the Borrowers to
deliver to any Agent the required receipts or other required documentary
evidence with respect to a payment made by the Borrowers for Taxes pursuant to
Section 2.17, or (v) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, penalties, liabilities or related
expenses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.
(o)    To the extent that the Borrowers fail to pay any amount required to be
paid by it to any Agent, the Ex-Im Revolving Lender, any Issuing Bank or any
Swingline Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to such Agent, the Ex-Im Revolving Lender, such Issuing
Bank or such Swingline Lender, as the case may be, such Lender's Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, penalty, liability or
related expense, as the case may be, was incurred by or asserted against such
Agent, the Ex-Im Revolving Lender, such Issuing Bank or such Swingline Lender in
its capacity as such.
(p)    To the extent permitted by applicable law, no Loan Party shall assert,
and each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.
(q)    All amounts due under this Section shall be payable promptly after
written demand therefor.
Section 9.04    Successors and Assigns.
(l)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) no Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by any Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each Agent, each



-137-

--------------------------------------------------------------------------------




Issuing Bank and each Lender) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(m)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more commercial lenders, financial institutions or
other accredited investors that are not a Borrower or a Subsidiary or Affiliate
of a Borrower, all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of:
(A)    the Borrower Representative, provided that no consent of the Borrower
Representative shall be required for an assignment to a Lender, an Affiliate of
a Lender, an Approved Fund or, with respect to the Fast Track Loan Agreement and
the Ex-Im Revolving Subcommitment, Ex-Im Bank or, if an Event of Default has
occurred and is continuing, any other assignee;
(B)    the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Loan to a
Lender, an Affiliate of a Lender or an Approved Fund; and
(C)    each Issuing Bank, provided that no consent of any Issuing Bank shall be
required for an assignment of all or any portion of a Loan to a Lender, an
Affiliate of a Lender or an Approved Fund.
(xii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender's
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $10,000,000 unless each of the
Borrower Representative and each Agent otherwise consent, provided that no such
consent of the Borrower Representative shall be required if an Event of Default
has occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement,
including each Commitment hereunder; provided, that this clause shall not be
construed to prohibit the assignment of a proportionate part of the assigning
Lender's rights and obligations with respect of one Class of Commitments or
Loans;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrowers, the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee's
compliance procedures and applicable laws, including Federal and state
securities laws.



-138-

--------------------------------------------------------------------------------




For the purposes of this Section 9.04(b), the term "Approved Fund" has the
following meaning:
"Approved Fund" means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
(xiii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender's rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(xiv)    The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the "Register"). The entries in the Register shall be
conclusive, and the Borrowers, the Agents, the Issuing Banks and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrowers, the Canadian Agent, the European Agent, the Issuing Banks and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(xv)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee's completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05, 2.06(d) or (e),
2.07(b), 2.18(e) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
(n)    (i) Any Lender may, without the consent of the Borrowers, the Agents, the
Issuing Banks or the Swingline Lenders, sell participations to one or more banks
or other entities (a "Participant") in all or a portion of such Lender's rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided



-139-

--------------------------------------------------------------------------------




that (A) such Lender's obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrowers, the Agents, the
Issuing Banks and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender's rights and obligations under
this Agreement. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18(f) as though it were a
Lender.
(v)    A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower
Representative's prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 2.17
unless the Borrower Representative is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrowers, to
comply with Section 2.17(f) as though it were a Lender.
(o)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
Section 9.05    Survival.
All covenants, agreements, representations and warranties made by the Loan
Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that any Agent, any Issuing Bank or any Lender may have had notice or knowledge
of any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof.
Section 9.06    Counterparts; Integration; Effectiveness.



-140-

--------------------------------------------------------------------------------




This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Agents constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Agents and when the Administrative Agent shall have
received counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile, pdf or other Electronic System shall be effective as
delivery of a manually executed counterpart of this Agreement.
Section 9.07    Severability.
Any provision of any Loan Document held to be invalid, illegal or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such invalidity, illegality or unenforceability without affecting the
validity, legality and enforceability of the remaining provisions thereof; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.
Section 9.08    Right of Setoff.
If an Event of Default shall have occurred and be continuing, each Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of any Borrower or any Canadian Loan Guarantor,
European Loan Guarantor or Domestic Loan Guarantor against any of and all the
Secured Obligations held by such Lender, irrespective of whether or not such
Lender shall have made any demand under the Loan Documents and although such
obligations may be unmatured. The applicable Lender shall notify the Borrower
Representative and the Administrative Agent of such set-off or application,
provided that any failure to give or any delay in giving such notice shall not
affect the validity of any such set-off or application under this Section. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.
Notwithstanding the foregoing, in no event shall any such deposits of a Canadian
Loan Party or European Loan Party be applied against the Domestic Obligations or
the Ex-Im Obligations.
Section 9.09    Governing Law; Jurisdiction; Consent to Service of Process.
(f)    The Loan Documents (other than those containing a contrary express choice
of law provision) shall be governed by and construed in accordance with the
internal laws, without regard to the conflict of laws provisions) of the State
of Ohio, but giving effect to federal laws applicable to national banks.
(g)    Each Loan Party hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any United States
Federal or Ohio State court sitting in Cleveland, Ohio in any action or
proceeding arising out of or relating to any Loan Documents, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such Ohio State or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that any Agent, any Issuing Bank or any Lender
may otherwise have to bring any action



-141-

--------------------------------------------------------------------------------




or proceeding relating to this Agreement or any other Loan Document against any
Loan Party or its properties in the courts of any jurisdiction. ANY JUDICIAL
PROCEEDING BY ANY LOAN PARTY AGAINST ANY AGENT, ANY ISSUING BANK OR ANY LENDER
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTION WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN
CLEVELAND, OHIO.
(h)    Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(i)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
Section 9.10    WAIVER OF JURY TRIAL.
EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 9.11    CONFESSION OF JUDGMENT.
THE LOAN PARTIES HEREBY AUTHORIZE ANY ATTORNEY-AT-LAW TO APPEAR IN ANY COURT OF
RECORD IN ANY COUNTY IN THE STATE OF OHIO OR ELSEWHERE WHERE A LOAN PARTY HAS A
PLACE OF BUSINESS, SIGNED A NOTE OR CAN BE FOUND, AFTER THE ADMINISTRATIVE AGENT
OR REQUIRED LENDERS DECLARE A DEFAULT AND ACCELERATE THE BALANCES DUE UNDER THIS
AGREEMENT, TO WAIVE THE ISSUANCE OF SERVICE OF PROCESS AND CONFESS JUDGMENT
AGAINST THE LOAN PARTIES IN FAVOR OF THE AGENTS, THE ISSUING BANKS AND THE
LENDERS FOR THE AMOUNTS THEN APPEARING DUE, TOGETHER WITH THE COSTS OF SUIT, AND
THEREUPON TO RELEASE ALL ERRORS AND WAIVE ALL RIGHT OF APPEAL AND STAY OF
EXECUTION. THE LOAN PARTIES AGREE AND CONSENT THAT THE ATTORNEY CONFESSING
JUDGMENT ON BEHALF OF THE LOAN PARTIES HEREUNDER MAY ALSO BE COUNSEL TO THE
AGENTS, THE ISSUING BANKS, THE LENDERS OR ANY OF THEIR AFFILIATES, WAIVES ANY
CONFLICT OF INTEREST WHICH MIGHT OTHERWISE ARISE, AND CONSENTS TO THE AGENTS,
THE ISSUING BANKS OR THE LENDERS PAYING SUCH CONFESSING ATTORNEY A LEGAL FEE OR
ALLOWING SUCH ATTORNEY'S FEES TO BE PAID FROM ANY PROCEEDS OF COLLECTION OF
AGREEMENT OR COLLATERAL SECURITY THEREFOR.



-142-

--------------------------------------------------------------------------------




Section 9.12    Headings.
Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.
Section 9.13    Confidentiality.
Each Agent, each Issuing Bank and each Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates' directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority or rating agency, (c) to the extent required by Requirement of Laws or
by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Loan Parties and their obligations,
(g) with the consent of the Borrower Representative or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to any Agent, any Issuing Bank or any
Lender on a non-confidential basis from a source other than the Borrowers. For
the purposes of this Section, "Information" means all information received from
the Borrowers relating to the Borrowers or their business, other than any such
information that is available to any Agent, any Issuing Bank or any Lender on a
non-confidential basis prior to disclosure by the Borrowers; provided that, in
the case of information received from the Borrowers after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.13 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE COMPANY AND ITS AFFILIATES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS, ANY AGENT OR THE EX-IM REVOLVING LENDER PURSUANT TO, OR IN THE COURSE
OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWERS, THE AGENTS AND THE EX-IM REVOLVING LENDER THAT IT
HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY
RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL
AND STATE SECURITIES LAWS.



-143-

--------------------------------------------------------------------------------




Section 9.14    Several Obligations; Nonreliance; Violation of Law.
The respective obligations of the Lenders hereunder are several and not joint
and the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. Each Lender hereby represents that it is not relying on or looking to
any margin stock for the repayment of the Borrowings provided for herein.
Anything contained in this Agreement to the contrary notwithstanding, neither
any Issuing Bank nor any Lender shall be obligated to extend credit to the
Borrowers in violation of any Requirement of Law.
Section 9.15    USA PATRIOT Act; Canadian Anti-Money Laundering Legislation.
(i)    Each Lender that is subject to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the "Act")
hereby notifies the Borrowers that pursuant to the requirements of the Act, it
is required to obtain, verify and record information that identifies the
Borrowers, which information includes the names and addresses of the Borrowers
and other information that will allow such Lender to identify the Borrowers in
accordance with the Act.
(j)    Each Loan Party acknowledges that, pursuant to the Proceeds of Crime
(Money Laundering) and Terrorist Financing Act (Canada) and other applicable
anti-money laundering, anti-terrorist financing, government sanction and “know
your client” laws (collectively, including any guidelines or orders thereunder,
"AML Legislation"), the Revolving Lenders may be required to obtain, verify and
record information regarding the Loan Parties and their respective directors,
authorized signing officers, direct or indirect shareholders or other Persons in
control of the Loan Parties, and the transactions contemplated hereby. Each Loan
Party shall promptly provide all such information, including supporting
documentation and other evidence, as may be reasonably requested by any
Revolving Lender or any prospective assignee or participant of a Revolving
Lender, any Issuing Bank or any Agent, in order to comply with any applicable
AML Legislation, whether now or hereafter in existence.
(k)    If the Administrative Agent has ascertained the identity of any Loan
Party or any authorized signatories of the Loan Parties for the purposes of
applicable AML Legislation, then the Administrative Agent:
(i)    shall be deemed to have done so as an agent for each Revolving Lender,
and this Agreement shall constitute a “written agreement” in such regard between
each Revolving Lender and the Administrative Agent within the meaning of the
applicable AML Legislation; and
(ii)    shall provide to each Revolving Lender copies of all information
obtained in such regard without any representation or warranty as to its
accuracy or completeness.
Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Revolving Lenders agrees that neither the Administrative
Agent nor any other Agent has any obligation to ascertain the identity of the
Loan Parties or any authorized signatories of the Loan Parties on behalf of any
Revolving Lender, or to confirm the completeness or accuracy of any information
it obtains from any Loan Party or any such authorized signatory in doing so.
Section 9.16    Disclosure.
Each Loan Party and each Lender hereby acknowledges and agrees that each Agent
and/or its Affiliates from time to time may hold investments in, make other
loans to or have other relationships with any of the Loan Parties and their
respective Affiliates.
Section 9.17    Appointment for Perfection.



-144-

--------------------------------------------------------------------------------




Each Lender hereby appoints each other Lender as its agent for the purpose of
perfecting Liens, for the benefit of the Agents and the Lenders, in assets
which, in accordance with Article 9 of the UCC or any other applicable law can
be perfected only by possession. Should any Lender (other than an Agent or the
Ex-Im Revolving Lender) obtain possession of any such Collateral, such Lender
shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent's request therefor shall deliver such Collateral to the
applicable Agent or the Ex-Im Revolving Lender, as applicable, or otherwise deal
with such Collateral in accordance with the Administrative Agent's instructions.
Section 9.18    Interest Rate Limitation.
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively
the "Charges"), shall exceed the maximum lawful rate (the "Maximum Rate") which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.
Section 9.19    Judgment Currency.
If any Agent or the Ex-Im Revolving Lender, on behalf of any Lender, obtains a
judgment or a judgment against a Borrower in a currency other than Dollars, the
obligations of such Borrower in respect of any sum adjudged to be due to the
Agents or the Lenders hereunder or under any Notes (the "Judgment Amount") shall
be discharged only to the extent that, on the Business Day following receipt by
such Agent of the Judgment Amount in such currency, such Agent, in accordance
with normal banking procedures, purchases Dollars with the Judgment Amount in
such currency. If the amount of Dollars so purchased is less than the amount of
Dollars that could have been purchased with the Judgment Amount on the date or
dates the Judgment Amount (excluding the portion of the Judgment Amount which
has accrued as a result of the failure of such Borrower to pay the sum
originally due hereunder or under the Notes when (the "Original Due Date") it
was originally due and owing to such Agent or any Lender hereunder or under the
Notes) was originally due and owing to such Agent or any Lender hereunder or
under the Notes (the "Loss"), such Borrower agrees as a separate obligation and
notwithstanding any such judgment, to indemnify such Agent or such Lender, as
the case may be, against the Loss, and if the amount of Dollars so purchased
exceeds the amount of Dollars that could have been purchased with the Judgment
Amount on the Original Due Date, such Agent or such Lender agrees to remit such
excess to such Borrower. Where it is necessary to convert a sum due to a Lender
into lawful currency of Canada, the Borrowers covenant and agree to the fullest
extent that they may legally do so, that the rate of exchange used for purposes
of conversion or for obtaining or enforcing a judgment in any court in Canada,
shall be the rate at which such Lender could purchase the same currency in which
the Borrowing was made to the Canadian Borrower from the Canadian Revolving
Lenders with lawful money of Canada on the Business Day preceding the date on
which the conversion is to be made or the date on which a final judgment is
given or the conversion is made, or if permitted by applicable law, on the date
on which payment is made or the judgment is paid and satisfied. Where it is
necessary to convert a sum due to a Lender into lawful currency of any European
Eligible Jurisdiction, the Borrowers covenant and agree to the fullest extent
that they may legally do so, that the rate of exchange used for purposes of
conversion or for obtaining or enforcing a judgment in any court in such
European Eligible Jurisdiction shall be the rate at which such Lender could
purchase the same currency in which the Borrowing was made to the European
Borrowers from the European Revolving Lenders with lawful money of such European
Eligible Jurisdiction on the Business Day preceding the date on which the
conversion is to be made or the date on



-145-

--------------------------------------------------------------------------------




which a final judgment is given or the conversion is made, or if permitted by
applicable law, on the date on which payment is made or the judgment is paid and
satisfied.
Section 9.20    Currency Equivalent Generally.
For the purposes of making valuations or computations under this Agreement (but
not for the purposes of the preparation of any financial statements delivered
pursuant hereto), unless expressly provided otherwise, where a reference is made
to a dollar amount the amount is to be considered as the amount in Dollars and,
therefore, each other currency shall be converted into the Dollar Equivalent.
Section 9.21    No Cross Collateralization.
For the avoidance of doubt, the parties hereto agree that (i) the Collateral of
the Canadian Loan Parties securing the Foreign Obligations shall not constitute
security for the Domestic Obligations or the Ex-Im Obligations and (ii) the
Collateral of the European Loan Parties securing the Foreign Obligations shall
not constitute security for the Domestic Obligations or the Ex-Im Obligations.
Section 9.22    Amendment and Restatement.
(c)    Existing Obligations. The Loan Parties each hereby acknowledge, confirm
and agree that the Loan Parties are indebted for outstanding loans and advances
to the Loan Parties under the Existing Credit Agreement, together with all
interest accrued and accruing thereon (to the extent applicable), and all fees,
costs, expenses and other charges relating thereto, all of which are
unconditionally owing by the Loan Parties to the Agents and the Lenders to the
extent set forth in the Existing Credit Agreement, without offset, defense or
counterclaim of any kind, nature or description whatsoever.
(d)    Acknowledgment of Security Interests.
(iii)    The Loan Parties each hereby acknowledge, confirm and agree that the
Agents, for the benefit of the Lenders, shall continue to have a security
interest in and Lien upon the Collateral heretofore granted to such parties
pursuant to the Existing Loan Documents to secure the Obligations, as well as
any Collateral granted under this Agreement or under any of the Collateral
Documents or otherwise granted to or held by the Administrative Agent, the
Canadian Agent or the European Agent, for the benefit of the Lenders, or any
Lender.
(iv)    The Liens and security interests of the Administrative Agent, the
Canadian Agent and the European Agent, for the benefit of the Lenders, in the
Collateral shall be deemed to be continuously granted and perfected from the
earliest date of the granting and perfection of such Liens and security
interests to the Administrative Agent, the Canadian Agent and the European
Agent, for the benefit of the Lenders, whether under the Existing Credit
Agreement, this Agreement or any of the Collateral Documents.
(e)    Existing Agreements. The Borrowers each hereby acknowledge, confirm and
agree that: (i) the Existing Credit Agreement has been duly executed and
delivered by the Loan Parties and is in full force and effect as of the date
hereof; (ii) the agreements and obligations of the Loan Parties contained in the
Existing Credit Agreement constitute the legal, valid and binding obligations of
the Loan Parties enforceable against each Loan Party in accordance with its
terms and no Loan Party has a valid defense to the enforcement of such
obligations; and (iii) the Agents and the other Lenders are entitled to all of
the rights, remedies and benefits provided for in or arising pursuant to the
Existing Credit Agreement.
(f)    Restatement.



-146-

--------------------------------------------------------------------------------




(i)    Except as otherwise stated in Section 9.22(b) hereof and this Section
9.22(d), as of the date hereof, the terms, conditions, agreements, covenants,
representations and warranties set forth in the Existing Credit Agreement are
simultaneously amended and restated in their entirety (excluding the Schedules
prepared as of the Fifth Restated Closing Date, which shall be superseded by the
Schedules delivered on and after the Effective Date), and as so amended and
restated, replaced and superseded by the terms, conditions, agreements,
covenants, representations and warranties set forth in this Agreement and the
other Loan Documents executed or delivered on or after the date hereof, except
that nothing herein or in the other Loan Documents shall impair or adversely
affect the continuation of the liability of the Loan Parties for the Obligations
heretofore incurred and the security interests, liens and other interests in the
Collateral heretofore granted, pledged or assigned by the Loan Parties to any
Agent or any Lender (whether directly, indirectly or otherwise).
(ii)    The amendment and restatement contained herein shall not, in any manner,
be construed to constitute payment of, or impair, limit, cancel or extinguish,
or constitute a novation in respect of, the Obligations of the Loan Parties
evidenced by or arising under the Existing Credit Agreement, and the Liens and
security interests of each Agent, for the benefit of the Lenders, securing such
Obligations and other obligations and liabilities, which shall not in any manner
be impaired, limited, terminated, waived or released, but shall continue in full
force and effect in favor of such Agent, for the benefit of themselves and the
Lenders.
(iii)    All loans, advances and other financial accommodations under the
Existing Credit Agreement and all other Obligations of the Loan Parties to the
Agents, and the Lenders outstanding and unpaid as of the date hereof pursuant to
the Existing Credit Agreement or otherwise shall be deemed Obligations of the
Loan Parties pursuant to the terms hereto.
Section 9.23    Additional "Know your customer" Checks.
If (i) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the European
Effective Date ; (ii) any change in the status of a European Loan Party after
the European Effective Date ; or (iii) a proposed assignment or transfer by a
Lender of any of its rights and obligations under this Agreement to a party that
is not a Lender prior to such assignment or transfer, obliges any Lender (or, in
the case of paragraph (iii) above, any prospective new Lender) to comply with
"know your customer" or similar identification procedures in circumstances where
the necessary information is not already available to it, the relevant European
Loan Party shall promptly upon the request of any Lender supply, or procure the
supply of, such documentation and other evidence as is reasonably requested by
any Lender (for itself or, in the case of the event described in paragraph (iii)
above, on behalf of any prospective new Lender) in order for such Lender or, in
the case of the event described in paragraph (iii) above, any prospective new
Lender to carry out and be satisfied it has complied with all necessary "know
your customer" or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in the Loan Documents.
ARTICLE X    

Loan Guaranty
Section 10.01    Guaranty.
Each Domestic Loan Guarantor (other than those that have delivered a separate
Guaranty) hereby agrees that it is jointly and severally liable for, and
absolutely and unconditionally guarantees to the Lenders, the prompt payment
when due, whether at stated maturity, upon acceleration or otherwise, and at



-147-

--------------------------------------------------------------------------------




all times thereafter, of the Secured Obligations and all costs and expenses
including, without limitation, all court costs and attorneys' and paralegals'
fees (including allocated costs of in-house counsel and paralegals) and expenses
paid or incurred by the Agents, the Issuing Banks and the Lenders in endeavoring
to collect all or any part of the Secured Obligations from, or in prosecuting
any action against, any Borrower, any Domestic Loan Guarantor or any other
guarantor of all or any part of the Secured Obligations (such costs and
expenses, together with the Secured Obligations, collectively the "Domestic
Guaranteed Obligations"). Each Domestic Loan Guarantor further agrees that the
Domestic Guaranteed Obligations may be extended or renewed in whole or in part
without notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal.
Each Canadian Loan Guarantor (other than those that have delivered a separate
Guaranty) hereby agrees that it is jointly and severally liable for, and
absolutely and unconditionally guarantees to the Lenders, the prompt payment
when due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, of the Foreign Obligations (and not the Domestic Obligations)
and all costs and expenses including, without limitation, all court costs and
attorneys' and paralegals' fees (including allocated costs of in-house counsel
and paralegals) and expenses paid or incurred by the Agents, the Issuing Banks
and the Lenders in endeavoring to collect all or any part of the Foreign
Obligations from, or in prosecuting any action against, the Canadian Borrower,
any Canadian Loan Guarantor, any European Loan Guarantor or any other guarantor
of all or any part of the Foreign Obligations (such costs and expenses, together
with the Secured Obligations, collectively the "Canadian Guaranteed
Obligations"). Each Canadian Loan Guarantor further agrees that the Canadian
Guaranteed Obligations may be extended or renewed in whole or in part without
notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal.
Each European Loan Guarantor (other than those that have delivered a separate
Guaranty) hereby agrees that it is jointly and severally liable for, and
absolutely and unconditionally guarantees to the Lenders, the prompt payment
when due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, of the Foreign Obligations (and not the Domestic Obligations)
and all costs and expenses including, without limitation, all court costs and
attorneys' and paralegals' fees (including allocated costs of in-house counsel
and paralegals) and expenses paid or incurred by the Agents, the Issuing Banks
and the Lenders in endeavoring to collect all or any part of the Foreign
Obligations from, or in prosecuting any action against, the European Borrowers,
any European Loan Guarantor, any Canadian Loan Guarantor or any other guarantor
of all or any part of the Foreign Obligations (such costs and expenses, together
with the Secured Obligations, collectively the "European Guaranteed
Obligations"). Each European Loan Guarantor further agrees that the European
Guaranteed Obligations may be extended or renewed in whole or in part without
notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal.
All terms of this Loan Guaranty apply to and may be enforced by or on behalf of
any domestic or foreign branch or Affiliate of any Lender that extended any
portion of the Domestic Guaranteed Obligations, the Canadian Guaranteed
Obligations or the European Guaranteed Obligations.
Notwithstanding anything contained herein to the contrary, the definition of
each of "Domestic Guaranteed Obligations", "Canadian Guaranteed Obligations" and
"European Guaranteed Obligations" shall not create any guarantee by any Loan
Guarantor of (or grant of security interest by any Loan Guarantor to support, as
applicable) any Excluded Swap Obligations of such Loan Guarantor for purposes of
determining any obligations of any Loan Guarantor).
Section 10.02    Guaranty of Payment.
This Loan Guaranty is a guaranty of payment and not of collection. Each Loan
Guarantor waives any right to require any Agent, any Issuing Bank or any Lender
to sue any Borrower, any Loan



-148-

--------------------------------------------------------------------------------




Guarantor, any other guarantor, or any other person obligated for all or any
part of the Guaranteed Obligations (each, an "Obligated Party"), or otherwise to
enforce its payment against any collateral securing all or any part of the
Guaranteed Obligations.
Section 10.03    No Discharge or Diminishment of Loan Guaranty.
(p)    Except as otherwise provided for herein, the obligations of each Loan
Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations), including:
(i) any claim of waiver, release, extension, renewal, settlement, surrender,
alteration, or compromise of any of the Guaranteed Obligations, by operation of
law or otherwise; (ii) any change in the corporate existence, structure or
ownership of any Borrower or any other guarantor of or other person liable for
any of the Guaranteed Obligations; (iii) any insolvency, bankruptcy,
reorganization, scheme of arrangement or other similar proceeding affecting any
Obligated Party, or their assets or any resulting release or discharge of any
obligation of any Obligated Party; or (iv) the existence of any claim, setoff or
other rights which any Loan Guarantor may have at any time against any Obligated
Party, any Agent, any Issuing Bank, any Lender, or any other person, whether in
connection herewith or in any unrelated transactions.
(q)    The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.
(r)    Further, the obligations of any Loan Guarantor hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of any Agent,
any Issuing Bank or any Lender to assert any claim or demand or to enforce any
remedy with respect to all or any part of the Guaranteed Obligations; (ii) any
waiver or modification of or supplement to any provision of any agreement
relating to the Guaranteed Obligations; (iii) any release, non-perfection, or
invalidity of any indirect or direct security for the obligations of any
Borrower for all or any part of the Guaranteed Obligations or any obligations of
any other guarantor of or other person liable for any of the Guaranteed
Obligations; (iv) any action or failure to act by any Agent, any Issuing Bank or
any Lender with respect to any collateral securing any part of the Guaranteed
Obligations; or (v) any default, failure or delay, willful or otherwise, in the
payment or performance of any of the Guaranteed Obligations, or any other
circumstance, act, omission or delay that might in any manner or to any extent
vary the risk of such Loan Guarantor or that would otherwise operate as a
discharge of any Loan Guarantor as a matter of law or equity (other than the
indefeasible payment in full in cash of the Guaranteed Obligations).
(s)    Each European Loan Party expressly confirms that it intends that the
guarantee created by this Article X shall extend from time to time to any
(however fundamental) variation, increase, extension or addition of or to any of
the Loan Documents and/or any facility or amount made available under any of the
Loan Documents for the purposes of or in connection with (i) acquisitions of any
nature; (ii) increasing working capital; (iii) enabling investor distributions
to be made; (iv) carrying out restructurings; (v) refinancing existing
facilities; (vi) refinancing any other indebtedness; (vii) making facilities
available to new borrowers; (viii) any other variation or extension of the
purposes for which any such facility or amount might be made available from time
to time; and (viiii) any fees, costs and/or expenses associated with any of the
foregoing.
(t)    This guaranty is a continuing guaranty and will extend to the ultimate
balance of sums payable by a Loan Party hereunder or under any Loan Document,
regardless of any intermediate payment or discharge in whole or in part.



-149-

--------------------------------------------------------------------------------




(u)    Each Loan Party agrees with each Agent and each Lender that if any
Guaranteed Obligations are or become unenforceable, invalid or illegal, it will,
as an independent and primary obligation, indemnify each Agent and each Lender
immediately on demand against any cost, loss or liability it incurs as a result
of a Loan Party not paying any amount which would, but for such
unenforceability, invalidity or illegality, have been payable by it hereunder or
under any Loan Document on the date when it would have been due. The amount
payable by a Loan Party under this indemnity will not exceed the amount it would
have had to pay under this Article X if the amount claimed had been recoverable
on the basis of a guarantee.
Section 10.04    Defenses Waived.
To the fullest extent permitted by applicable law, each Loan Guarantor hereby
waives any defense based on or arising out of any defense of any Borrower or any
Loan Guarantor or the unenforceability of all or any part of the Guaranteed
Obligations from any cause, or the cessation from any cause of the liability of
any Borrower or any Loan Guarantor, other than the indefeasible payment in full
in cash of the Guaranteed Obligations. Without limiting the generality of the
foregoing, each Loan Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any person against any Obligated Party, or any other person.
Each Loan Guarantor confirms that it is not a surety under any state law and
shall not raise any such law as a defense to its obligations hereunder. Each
Agent may, at its election, foreclose on any Collateral held by it by one or
more judicial or nonjudicial sales, accept an assignment of any such Collateral
in lieu of foreclosure or otherwise act or fail to act with respect to any
collateral securing all or a part of the Guaranteed Obligations, compromise or
adjust any part of the Guaranteed Obligations, make any other accommodation with
any Obligated Party or exercise any other right or remedy available to it
against any Obligated Party, without affecting or impairing in any way the
liability of such Loan Guarantor under this Loan Guaranty except to the extent
the Guaranteed Obligations have been fully and indefeasibly paid in cash. To the
fullest extent permitted by applicable law, each Loan Guarantor waives any
defense arising out of any such election even though that election may operate,
pursuant to applicable law, to impair or extinguish any right of reimbursement
or subrogation or other right or remedy of any Loan Guarantor against any
Obligated Party or any security.
Section 10.05    Rights of Subrogation.
No Loan Guarantor will assert any right, claim or cause of action, including,
without limitation, a claim of subrogation, contribution or indemnification that
it has against any Obligated Party, or any collateral, until the Loan Parties
and the Loan Guarantors have fully performed all their obligations to the
Agents, the Issuing Banks and the Lenders.
Section 10.06    Reinstatement; Stay of Acceleration.
If at any time any payment of any portion of the Guaranteed Obligations is
rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, or reorganization of any Borrower or otherwise, each Loan
Guarantor's obligations under this Loan Guaranty with respect to that payment
shall be reinstated at such time as though the payment had not been made and
whether or not the Agents, the Issuing Banks and the Lenders are in possession
of this Loan Guaranty. If acceleration of the time for payment of any of the
Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of any Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Loan Guarantors forthwith on
demand by the Lender.
Section 10.07    Information.



-150-

--------------------------------------------------------------------------------




Each Loan Guarantor assumes all responsibility for being and keeping itself
informed of the Borrowers' financial condition and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations
and the nature, scope and extent of the risks that each Loan Guarantor assumes
and incurs under this Loan Guaranty, and agrees that neither any Agent, any
Issuing Bank nor any Lender shall have any duty to advise any Loan Guarantor of
information known to it regarding those circumstances or risks.
Section 10.08    Termination.
The Lenders may continue to make loans or extend credit to the Borrowers based
on this Loan Guaranty until five days after it receives written notice of
termination from any Loan Guarantor. Notwithstanding receipt of any such notice,
each Loan Guarantor will continue to be liable to the Lenders for any Guaranteed
Obligations created, assumed or committed to prior to the fifth day after
receipt of the notice, and all subsequent renewals, extensions, modifications
and amendments with respect to, or substitutions for, all or any part of that
Guaranteed Obligations.
Section 10.09    Taxes.
All payments of the Guaranteed Obligations will be made by each Loan Guarantor
free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if any Loan Guarantor shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Agents, Lenders or Issuing Banks (as the case may be) receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) such Loan Guarantor shall make such deductions and (iii) such Loan
Guarantor shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.
Section 10.10    Maximum Liability.
The provisions of this Loan Guaranty are severable, and in any action or
proceeding involving any state corporate law, or any state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Loan Guarantor under this Loan
Guaranty would otherwise be held or determined to be avoidable, invalid or
unenforceable on account of the amount of such Loan Guarantor's liability under
this Loan Guaranty, then, notwithstanding any other provision of this Loan
Guaranty to the contrary, the amount of such liability shall, without any
further action by the Loan Guarantors or the Lenders, be automatically limited
and reduced to the highest amount that is valid and enforceable as determined in
such action or proceeding (such highest amount determined hereunder being the
relevant Loan Guarantor's "Maximum Liability". This Section with respect to the
Maximum Liability of each Loan Guarantor is intended solely to preserve the
rights of the Lenders to the maximum extent not subject to avoidance under
applicable law, and no Loan Guarantor nor any other person or entity shall have
any right or claim under this Section with respect to such Maximum Liability,
except to the extent necessary so that the obligations of any Loan Guarantor
hereunder shall not be rendered voidable under applicable law. Each Loan
Guarantor agrees that the Guaranteed Obligations may at any time and from time
to time exceed the Maximum Liability of each Loan Guarantor without impairing
this Loan Guaranty or affecting the rights and remedies of the Lenders
hereunder, provided that, nothing in this sentence shall be construed to
increase any Loan Guarantor's obligations hereunder beyond its Maximum
Liability.
Section 10.11    Contribution.
In the event any Domestic Loan Guarantor, Canadian Loan Guarantor or European
Loan Guarantor (a "Paying Guarantor") shall make any payment or payments under
this Loan Guaranty or shall suffer any loss as a result of any realization upon
any collateral granted by it to secure its obligations under



-151-

--------------------------------------------------------------------------------




this Loan Guaranty, each other Domestic Loan Guarantor (or in the case of a
Paying Guarantor that is a Canadian Loan Guarantor or a European Loan Guarantor,
each other Canadian Loan Guarantor or European Loan Guarantor, as applicable)
(each a "Non-Paying Guarantor") shall contribute to such Paying Guarantor an
amount equal to such Non-Paying Guarantor's "Applicable Percentage" of such
payment or payments made, or losses suffered, by such Paying Guarantor. For
purposes of this Article X, each Non-Paying Guarantor's "Applicable Percentage"
with respect to any such payment or loss by a Paying Guarantor shall be
determined as of the date on which such payment or loss was made by reference to
the ratio of (i) such Non-Paying Guarantor's Maximum Liability as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder) or, if such Non-Paying Guarantor's Maximum Liability has
not been determined, the aggregate amount of all monies received by such
Non-Paying Guarantor from the Borrowers after the date hereof (whether by loan,
capital infusion or by other means) to (ii) the aggregate Maximum Liability of
all Loan Guarantors hereunder (including such Paying Guarantor) as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder), or to the extent that a Maximum Liability has not been
determined for any Loan Guarantor, the aggregate amount of all monies received
by such Loan Guarantors from the Borrowers after the date hereof (whether by
loan, capital infusion or by other means). Nothing in this provision shall
affect any Domestic Loan Guarantor's several liability for the entire amount of
the Domestic Guaranteed Obligations (up to such Domestic Loan Guarantor's
Maximum Liability), any Canadian Loan Guarantor's several liability for the
entire amount of the Canadian Guaranteed Obligations (up to such Canadian Loan
Guarantor's Maximum Liability) or any European Loan Guarantor's several
liability for the entire amount of the European Guaranteed Obligations (up to
such European Loan Guarantor's Maximum Liability). Each of the Loan Guarantors
covenants and agrees that its right to receive any contribution under this Loan
Guaranty from a Non-Paying Guarantor shall be subordinate and junior in right of
payment to the payment in full in cash of the Guaranteed Obligations. This
provision is for the benefit of both the Agents, the Issuing Banks, the Lenders
and the Loan Guarantors and may be enforced by any one, or more, or all of them
in accordance with the terms hereof.
Section 10.12    Liability Cumulative.
The liability of each Loan Party as a Domestic Loan Guarantor, Canadian Loan
Guarantor or European Loan Guarantor under this Article X is in addition to and
shall be cumulative with all liabilities of each Loan Party to the Agents, the
Issuing Banks and the Lenders under this Agreement and the other Loan Documents
to which such Loan Party is a party or in respect of any obligations or
liabilities of the other Domestic Loan Parties, Canadian Loan Parties or
European Loan Parties, as applicable, without any limitation as to amount,
unless the instrument or agreement evidencing or creating such other liability
specifically provides to the contrary.
Section 10.13    Keepwell.
Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under this Guarantee in respect of a Swap Obligation
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 10.13 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 10.13 or otherwise
under this Loan Guaranty voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). Except as
otherwise provided herein, the obligations of each Qualified ECP Guarantor under
this Section 10.13 shall remain in full force and effect until the termination
of all Swap Obligations. Each Qualified ECP Guarantor intends that this Section
10.13 constitute, and this Section 10.13 shall be deemed to constitute, a
"keepwell, support, or other agreement" for the benefit of each other Loan Party
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.



-152-

--------------------------------------------------------------------------------




ARTICLE XI    

The Borrower Representative
Section 11.01    Appointment; Nature of Relationship.
Park-Ohio Industries, Inc. is hereby appointed by each of the Borrowers as its
contractual representative (herein referred to as the "Borrower Representative")
hereunder and under each other Loan Document, and each of the Borrowers
irrevocably authorizes the Borrower Representative to act as the contractual
representative of such Borrower with the rights and duties expressly set forth
herein and in the other Loan Documents. The Borrower Representative agrees to
act as such contractual representative upon the express conditions contained in
this Article XI. Additionally, the Borrowers hereby appoint the Borrower
Representative as their agent to receive all of the proceeds of the Loans in the
Funding Account(s), at which time the Borrower Representative shall promptly
disburse such Loans to the appropriate Borrower. The Agents and the Lenders, and
their respective officers, directors, agents or employees, shall not be liable
to the Borrower Representative or any Borrower for any action taken or omitted
to be taken by the Borrower Representative or the Borrowers pursuant to this
Section 11.01.
Section 11.02    Powers.
The Borrower Representative shall have and may exercise such powers under the
Loan Documents as are specifically delegated to the Borrower Representative by
the terms of each thereof, together with such powers as are reasonably
incidental thereto. The Borrower Representative shall have no implied duties to
the Borrowers, or any obligation to the Lenders to take any action thereunder
except any action specifically provided by the Loan Documents to be taken by the
Borrower Representative.
Section 11.03    Employment of Agents.
The Representative may execute any of its duties as the Representative hereunder
and under any other Loan Document by or through authorized officers.
Section 11.04    Notices.
Each Borrower shall immediately notify the Borrower Representative of the
occurrence of any Default hereunder referring to this Agreement describing such
Default and stating that such notice is a "notice of default." In the event that
the Borrower Representative receives such a notice, the Borrower Representative
shall give prompt notice thereof to the Agents and the Lenders. Any notice
provided to the Borrower Representative hereunder shall constitute notice to
each Borrower on the date received by the Borrower Representative.
Section 11.05    Successor Borrower Representative.
Upon the prior written consent of the Agent, the Representative may resign at
any time, such resignation to be effective upon the appointment of a successor
Representative. The Agent shall give prompt written notice of such resignation
to the Lenders.
Section 11.06    Execution of Loan Documents; Borrowing Base Certificate.
The Borrowers hereby empower and authorize the Representative, on behalf of the
Borrowers, to execute and deliver to the Agent and the Lenders any Other
Agreement and all agreements, certificates, documents, or instruments as shall
be necessary or appropriate to effect the purposes of this Agreement and the
Other Agreements, including without limitation, borrowing base certificates and
compliance certificates. Each Borrower agrees that any action taken by the
Representative or any Borrower



-153-

--------------------------------------------------------------------------------




in accordance with the terms of this Agreement or the Other Agreements, and the
exercise by the Representative of its powers set forth therein or herein,
together with such other powers that are reasonably incidental thereto, shall be
binding upon all of the Borrowers.
Section 11.07    Reporting.
Each Loan Party hereby agrees that the Company shall furnish promptly after each
calendar month to the Borrower Representative a copy of its individual borrowing
base certificate and any other certificate or report required hereunder or
requested by the Borrower Representative on which the Borrower Representative
shall rely to prepare the Borrowing Base Certificates and Compliance
Certificates required pursuant to the provisions of this Agreement.
ARTICLE XII    

Cash Management
Section 12.01    Lockbox and Cash Management Account.
(v)    Each Domestic Loan Party has obtained and shall continue to maintain
during the term of this Agreement a post office box at Chase subject to the
control of the Administrative Agent (the "Domestic Locked Boxes"). Each Canadian
Loan Party has obtained and shall continue to maintain during the term of this
Agreement, a post office box at Chase Canada subject to the control of Chase
Canada (the "Canadian Locked Boxes"; the Domestic Locked Boxes and the Canadian
Locked Boxes are collectively referred to as the "Locked Boxes"). Each Loan
Party (other than a European Loan Party) shall notify all of its customers and
Account Debtors to forward all remittances of every kind ("Remittances") due to
such Loan Party to its Locked Box (such notices to be in such form and substance
as the Administrative Agent may require from time to time). Promptly upon
receipt thereof, the Loan Parties (other than the European Loan Parties) shall
deposit all other proceeds of Accounts, Export-Related Accounts and other
Collateral into the appropriate Locked Boxes (or into a Cash Management
Account). The applicable Agent shall have sole access to the Locked Boxes at all
times, and each such Loan Party shall take all action necessary to grant such
Agent such sole access. At no time shall any such Loan Party remove any item
from the Locked Boxes without the prior written consent of the applicable Agent,
and each such Loan Party shall notify each customer or Account Debtor not to pay
any Remittance to any other place or address without the prior written consent
of the applicable Agent. If any such Loan Party should neglect or refuse to
notify any customer or Account Debtor to pay any Remittance to its Locked Box
after notice from the applicable Agent, such Agent shall be entitled to make
such notification. Each such Loan Party hereby grants to each of Agent an
irrevocable power of attorney, coupled with an interest, to take in such Loan
Party's name all action necessary (a) to grant such Agent sole access to its
Locked Box, (b) during the continuance of a Default, to contact Account Debtors
to pay any Remittance to such Locked Box in the event that any such Account
Debtor is not paying any such Remittance to such Locked Box, (c) during the
continuance of a Default, to contact Account Debtors for any reason and (d) to
endorse each Remittance delivered to its Locked Box for deposit to a Cash
Management Account.
(w)    Each of the Company and the Canadian Borrower shall establish and, unless
otherwise directed by the applicable Agent, maintain a cash management account
with such Agent (each, a "Canadian Cash Management Account"). Each of the
Company and the Canadian Borrower shall enter into an agreement with the
applicable Agent, relating to such Loan Party's Canadian Cash Management
Account, in form and substance reasonably satisfactory to such Agent.
(x)    During the European Availability Period, each European Loan Party will
ensure that all Remittances owing to such European Loan Party are deposited
(whether directly or indirectly) into European Collection Accounts only
containing payments owing to such European Loan Party, in a manner



-154-

--------------------------------------------------------------------------------




that is reasonably satisfactory to the applicable Agent. The applicable Agent
shall be given sole control of the European Collection Accounts and such Agent
shall be able to apply funds credited to any European Collection Account in its
sole discretion at any time. Each European Loan Party shall ensure that each
European Collection Account is subject to a deposit account control agreement or
any other arrangement (including, but not limited to, a notice and
acknowledgment arrangement) with similar effect, which, with respect to any such
European Collection Account of any European Loan Party, shall ensure that such
European Collection Accounts are blocked and under the sole control of the
European Agent.
Section 12.02    Application of Funds.
If within any fiscal quarter, Aggregate Availability is less than the Maximum
Availability Amount on any 10 Business Days (whether consecutive or not) within
any 30 day period, or an Event of Default exists, full cash dominion will be in
effect and all funds in the Cash Management Accounts shall be automatically
applied to the Obligations as set forth in Section 2.10(g). At all other times,
all funds in the Cash Management Accounts (other than the European Collection
Accounts) at the end of each day shall be automatically swept to the operating
account of the Company or the Canadian Borrower, as applicable.





-155-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
WARNING – BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON ITS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.



 
BORROWERS:
PARK-OHIO INDUSTRIES, INC. 

 
By  /s/ Robert D. Vilsack                                         
   Name: Robert D. Vilsack 
   Title: Secretary
 
RB&W CORPORATION OF CANADA 

 
By  /s/ Robert D. Vilsack                                          
   Name: Robert D. Vilsack 
   Title: Secretary
 
EX-IM BORROWERS:
PARK-OHIO INDUSTRIES, INC. 

 
By  /s/ Robert D. Vilsack                                          
   Name: Robert D. Vilsack 
   Title: Secretary
 
AJAX TOCCO MAGNETHERMIC CORPORATION 

 
By  /s/ Robert D. Vilsack                                            
   Name: Robert D. Vilsack 
   Title: Secretary


Signature Page to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






WARNING – BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON ITS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.



OTHER DOMESTIC LOAN PARTIES:
AJAX TOCCO MAGNETHERMIC CORPORATION
ATBD, INC.
BATES RUBBER, INC.
BLUE FALCON TRAVEL, INC.
COLUMBIA NUT & BOLT LLC
CONTROL TRANSFORMER, INC.
ELASTOMEROS TECNICOS MOLDEADOS, INC.
EP CLEVELAND HOLDINGS, INC.
EP CLEVELAND, INC.
EP REALTY HOLDINGS, INC.
FECO, INC.
FLUID ROUTING KOREA HOLDING INC.
FLUID ROUTING SOLUTIONS, LLC
GATEWAY INDUSTRIAL SUPPLY LLC
GENERAL ALUMINUM MFG. COMPANY
INDUCTION MANAGEMENT SERVICES, LLC
INTEGRATED HOLDING COMPANY
INTEGRATED LOGISTICS HOLDING COMPANY
INTEGRATED LOGISTICS SOLUTIONS, INC.






LEWIS & PARK SCREW & BOLT COMPANY
PARK-OHIO FORGED & MACHINED PRODUCTS LLC
PARK-OHIO INDUSTRIES TREASURY COMPANY, INC.
PARK-OHIO PRODUCTS, INC.
PHARMACEUTICAL LOGISTICS, INC.
PHARMACY WHOLESALE LOGISTICS, INC.
P-O REALTY LLC
PRECISION MACHINING CONNECTION LLC
RB&W MANUFACTURING LLC
RED BIRD, INC.
SNOW DRAGON LLC
ST HOLDING CORP.
STMX, INC.
SUMMERSPACE, INC.
SUPPLY TECHNOLOGIES LLC
THE AJAX MANUFACTURING COMPANY
THE CLANCY BING COMPANY
TOCCO, INC.
TW MANUFACTURING CO.
WB&R ACQUISITION COMPANY, INC.
Each By  /s/ Robert D. Vilsack                                  
   Name: Robert D. Vilsack 
   Title: Secretary






Signature Page to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






WARNING – BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON ITS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.



 
POVI L.L.C.
By: Integrated Logistics Holding Company
Its: Member




By  /s/ Robert D. Vilsack                                            
   Name: Robert D. Vilsack 
   Title: Secretary
 
RB&W LTD.
By: Integrated Logistics Holding Company
Its: Sole Member




By  /s/ Robert D. Vilsack                                             
   Name: Robert D. Vilsack 
   Title: Secretary




Signature Page to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






WARNING – BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON ITS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.





 
OTHER CANADIAN LOAN PARTIES:
 
AJAX TOCCO MAGNETHERMIC CANADA LIMITED 

 
By  /s/ Robert D. Vilsack                                              
   Name: Robert D. Vilsack 
   Title: Secretary
 
SUPPLY TECHNOLOGIES COMPANY OF CANADA
 
 
By  /s/ Robert D. Vilsack                                              
   Name: Robert D. Vilsack 
   Title: Secretary




Signature Page to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






 
JPMORGAN CHASE BANK, N.A., individually as Administrative Agent, as Domestic
Issuing Bank, as Ex-Im Issuing Bank, as Ex-Im Revolving Lender, as Domestic
Swingline Lender and as a Lender 

 
By  /s/ Michael P. Gutia                                             
   Name: Michael P. Gutia
Title: Authorized Officer
 
JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Canadian Agent, as Canadian
Issuing Bank, as Canadian Swingline Lender and as a Lender 

 
By  /s/ Auggie Marchetti                                             
   Name: Auggie Marchetti 
   Title: Authorized Officer
 
J.P. MORGAN EUROPE LIMITED, as European Agent, as European Issuing Bank, as
European Swingline Lender and as a European Revolving Lender 

 
By  /s/ Tim Jacob                                                       
   Name: Tim Jacob Title: Senior Vice President




Signature Page to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






 
U.S. BANK NATIONAL ASSOCIATION, as a Lender and a European Revolving Lender 

 
By  /s/ Matthew Hasper                                             
   Name: Matthew Hasper Title: Vice-President
U.S. BANK NATIONAL ASSOCIATION, Canada Branch, as a Canadian Revolving Lender 

 
By  /s/ Paul Rodgers                                                  
   Name: Paul Rodgers Title: Principal Officer




Signature Page to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






 
PNC BANK, NATIONAL ASSOCIATION, as a Lender and a European Revolving Lender 

 
By  /s/ John Wenzinger                                              
   Name: John Wenzinger Title: Vice President
PNC BANK CANADA BRANCH, as a Canadian Revolving Lender 

 
By  /s/ Michael Etienne                                              
   Name: Michael Etienne 
   Title: Senior Vice President




Signature Page to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






 
RBS BUSINESS CAPITAL, a division of RBS Asset Finance, Inc., a subsidiary of RBS
Citizens, N.A., as a Lender, a Canadian Revolving Lender and a European
Revolving Lender 

 
By  /s/ James G. Zamborsky                                       
   Name: James G. Zamborsky Title: Vice President




Signature Page to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






 
KEYBANK NATIONAL ASSOCIATION, as a Lender, a Canadian Revolving Lender and a
European Revolving Lender 

 
By  /s/ John P. Dunn                                                    
   Name: John P. Dunn 
   Title: Vice President




Signature Page to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






 
FIRST NATIONAL BANK OF PENNSYLVANIA, as a Lender 

 
By  /s/ Wayne A. Surpano, Jr.                                     
   Name: Wayne A. Surpano, Jr. 
   Title: VP - Portfolio Manager




Signature Page to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






 
THE HUNTINGTON NATIONAL BANK, as a Lender 

 
By  /s/ Paul Weybrecht                                                
   Name: Paul Weybrecht 
   Title: Vice President






Signature Page to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




COMMITMENT SCHEDULE

Lender
Passport Scheme Number
Domestic Revolving Commitment
Canadian Revolving Subcommitment
European Revolving Subcommitment+
Ex-Im Revolving
Subcommitment
Term Loans#
Total
Commitments


JPMorgan Chase Bank, N.A.
 


$56,561,232.00




$0.00




$0.00




$25,000,000.00




$3,952,260.00




$60,513,492.00


JPMorgan Chase Bank, N.A. (Toronto Branch)
 


$0.00




$6,750,000.00




$0.00




$0.00




$0.00


$2,250,000.00
(subcommitments)


J.P. Morgan Europe Limited
 


$0.00




$0.00




$4,500,000.00




$0.00




$0.00


$4,500,000.00
(subcommitments)


U.S. Bank National Association
 


$34,500,000.00




$0.00




$1,500,000.00


$3,750,000.00*




$2,410,714.29




$36,910,714.29


U.S. Bank National Association, Canada Branch
 


$0.00




$2,250,000.00




$0.00




$0.00




$0.00


$2,250,000.00
(subcommitment)


PNC Bank, National Association
 


$34,500,000.00




$0.00




$1,500,000.00


$3,750,000.00*




$2,410,714.29




$36,910,714.29


PNC Bank Canada Branch
 


$0.00




$2,250,000.00




$0.00




$0.00




$0.00


$2,250,000.00
(subcommitment)


RBS Business Capital
 


$28,750,000.00




$1,875,000.00




$1,250,000.00


$3,125,000.00*




$2,008,928.58


$30,758,928.58
$1,875,000.00 (subcommitment)
$1,250,000.00 (subcommitment)


Keybank National Association
 


$28,750,000.00




$1,875,000.00




$1,250,000.00


$3,125,000.00*




$2,008,928.58


$30,758,928.58
$1,875,000.00 (subcommitment)
$1,250,000.00 (subcommitment)


First National Bank of Pennsylvania
 


$23,469,384.00




$0.00




$0.00


$2,551,020.00*




$1,639,941.43




$25,109,325.43


The Huntington National Bank
 


$23,469,384.00




$0.00




$0.00


$2,551,020.00*




$1,639,941.43




$25,109,325.43


Total
 


$230,000,000.00




$15,000,000.00




$10,000,000.00




$25,000,000.00




$16,071,428.60




$246,071,428.60





+
The European Revolving Subcommitment is available on and after the European
Effective Date.

#
This column sets forth the principal amount of Term Loans owing to the Lenders
as of the Effective Date. The commitment of the Term Lenders to make the Term
Loan terminated concurrently with the making of the Existing Term Loans on the
Fifth Restated Closing Date.

*
Participation interest


Commitment Schedule

--------------------------------------------------------------------------------




Schedule 1.01(A)


European Eligible Jurisdictions


1.
United Kingdom

2.
Ireland

3.
Scotland

4.
France

5.
Belgium

6.
The Netherlands

7.
Germany

8.
Austria

9.
Spain

10.
Portugal

11.
Sweden

12.
Denmark

13.
Norway

14.
Finland

15.
Italy

16.
Switzerland

17.
Luxembourg

18.
Greece

19.
United States of America

20.
Canada









--------------------------------------------------------------------------------




EXHIBIT A
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the "Assignor") and [Insert name of Assignee] (the
"Assignee"). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
"Credit Agreement"), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor's rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the "Assigned Interest"). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1.    Assignor:        ______________________________
2.
Assignee:        ______________________________



[and is an Affiliate/Approved Fund of [identify Lender]]

3.
Borrowers:        Park-Ohio Industries, Inc., RB&W Corporation of Canada and the
Ex-Im Borrowers party thereto

4.
Administrative Agent:    JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement

5.
Canadian Agent:    JPMorgan Chase Bank, N.A., Toronto Branch, as the Canadian
agent under the Credit Agreement

6.
European Agent:    J.P. Morgan Europe Limited, as the European agent under the
Credit Agreement

7.
Credit Agreement:    The Sixth Amended and Restated Credit Agreement dated as of
July 31, 2014 among Park-Ohio Industries, Inc., RB&W Corporation of Canada, the
European Borrowers party thereto, the Ex-Im Borrowers party thereto, the Lenders
parties thereto, JPMorgan Chase Bank,




Exhibit A – Page 1

--------------------------------------------------------------------------------




N.A., as Administrative Agent, JPMorgan Chase Bank, N.A., Toronto Branch, as
Canadian Agent, J.P. Morgan Europe Limited, as European Agent, and the other
agents parties thereto
7.    Assigned Interest:
Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans
 
$
$
   %
 
$
$
   %
 
$
$
   %



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates on or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Company, the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee's compliance procedures
and applicable laws, including Federal and state securities laws.



Exhibit A – Page 2

--------------------------------------------------------------------------------




The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR 
 
[NAME OF ASSIGNOR] 

 
By       
   Title:
 
ASSIGNEE 
 
[NAME OF ASSIGNEE] 

 
By       
   Title:
[Consented to and] Accepted: 
 
JPMORGAN CHASE BANK, N.A., as Administrative Agent and as Ex-Im Revolving
Lender 

 
By       
   Title:
 
[Consented to and] Accepted: 
 
JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Canadian Agent 

 
By       
   Title:
 
[Consented to and] Accepted: 
 
J.P. MORGAN EUROPE LIMITED,
as European Agent 

 
By       
   Title:
 




Exhibit A – Page 3

--------------------------------------------------------------------------------






[Consented to:]  
 
[NAME OF RELEVANT PARTY] 

 
By       
   Title:
 






Exhibit A – Page 4

--------------------------------------------------------------------------------




ANNEX 1
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT
DATED JULY 31, 2014
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Borrower, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by any
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.
Delivery of an executed counterpart of a signature page of this Assignment and
Assumption by facsimile or other Electronic System shall be effective as
delivery of a manually executed counterpart of this Assignment



Exhibit A – Page 5

--------------------------------------------------------------------------------




and Assumption. This Assignment and Assumption shall be governed by, and
construed in accordance with, the law of the State of Ohio.





Exhibit A – Page 6

--------------------------------------------------------------------------------




EXHIBIT B
JOINDER AGREEMENT
THIS JOINDER AGREEMENT (this "Agreement"), dated as of ______________, ____, is
entered into between ________________________________, a _________________ (the
"New Subsidiary"), JPMORGAN CHASE BANK, N.A., in its capacity as administrative
agent (the "Administrative Agent"), JPMORGAN CHASE BANK, N.A., TORONTO BRANCH,
in its capacity as Canadian agent (the "Canadian Agent") and J.P. MORGAN EUROPE
LIMITED, in its capacity as European agent (the "European Agent"), under that
certain Sixth Amended and Restated Credit Agreement, dated as of July 31, 2014
among PARK-OHIO INDUSTRIES, INC., RB&W CORPORATION OF CANADA, the EUROPEAN
BORROWERS and the EX-IM BORROWERS (collectively, the "Borrowers"), the Loan
Parties party thereto, the Lenders party thereto, the Administrative Agent, the
Canadian Agent and the European Agent (as the same may be amended, modified,
extended or restated from time to time, the "Credit Agreement"). All capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Credit Agreement.
The New Subsidiary and the Agents, for the benefit of the Lenders, hereby agree
as follows:
1.    The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a
[Domestic/Canadian/European] Loan Party under the Credit Agreement and a "Loan
Guarantor" for all purposes of the Credit Agreement and shall have all of the
obligations of a [Domestic/Canadian/European] Loan Party and a Loan Guarantor
thereunder as if it had executed the Credit Agreement. The New Subsidiary hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions contained in the Credit Agreement, including without
limitation (a) all of the representations and warranties of the Loan Parties set
forth in Article III of the Credit Agreement, *[and]* (b) all of the covenants
set forth in Articles V and VI of the Credit Agreement *[and (c) all of the
guaranty obligations set forth in Article X of the Credit Agreement. Without
limiting the generality of the foregoing terms of this paragraph 1, the New
Subsidiary, subject to the limitations set forth in Section 10.10 of the Credit
Agreement, hereby guarantees, jointly and severally with the other Loan
Guarantors, to the Agents and the Lenders, as provided in Article X of the
Credit Agreement, the prompt payment and performance of the Guaranteed
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise) strictly in accordance with the terms
thereof and agrees that if any of the Guaranteed Obligations are not paid or
performed in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise), the New Subsidiary will, jointly and
severally together with the other Loan Guarantors, promptly pay and perform the
same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration or otherwise) in accordance with the
terms of such extension or renewal.]* *[The New Subsidiary has delivered to the
Administrative Agent an executed Loan Guaranty.]*
2.    If required, the New Subsidiary is, simultaneously with the execution of
this Agreement, executing and delivering such Collateral Documents (and such
other documents and instruments) as requested by the Agents in accordance with
the Credit Agreement.



Exhibit B – Page 1

--------------------------------------------------------------------------------




3.    The address of the New Subsidiary for purposes of Section 9.01 of the
Credit Agreement is as follows:
                                

                                

                                

                                
4.    The New Subsidiary hereby waives acceptance by the Agents and the Lenders
of the guaranty by the New Subsidiary upon the execution of this Agreement by
the New Subsidiary.
5.    This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.
6.    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF OHIO.
THE NEW SUBSIDIARY HEREBY AUTHORIZES ANY ATTORNEY-AT-LAW TO APPEAR IN ANY COURT
OF RECORD IN ANY COUNTY IN THE STATE OF OHIO OR ELSEWHERE WHERE THE NEW
SUBSIDIARY HAS A PLACE OF BUSINESS, SIGNED THIS JOINDER AGREEMENT OR CAN BE
FOUND, AFTER THE ADMINISTRATIVE AGENT OR REQUIRED LENDERS DECLARE A DEFAULT AND
ACCELERATE THE BALANCES DUE UNDER THIS AGREEMENT, TO WAIVE THE ISSUANCE OF
SERVICE OF PROCESS AND CONFESS JUDGMENT AGAINST THE NEW SUBSIDIARY IN FAVOR OF
THE AGENTS AND LENDERS FOR THE AMOUNTS THEN APPEARING DUE, TOGETHER WITH THE
COSTS OF SUIT, AND THEREUPON TO RELEASE ALL ERRORS AND WAIVE ALL RIGHT OF APPEAL
AND STAY OF EXECUTION. THE NEW SUBSIDIARY AGREES AND CONSENTS THAT THE ATTORNEY
CONFESSING JUDGMENT ON BEHALF OF THE NEW SUBSIDIARY HEREUNDER MAY ALSO BE
COUNSEL TO THE AGENTS, LENDERS OR ANY OF THEIR AFFILIATES, WAIVES ANY CONFLICT
OF INTEREST WHICH MIGHT OTHERWISE ARISE, AND CONSENTS TO THE AGENTS OR LENDERS
PAYING SUCH CONFESSING ATTORNEY A LEGAL FEE OR ALLOWING SUCH ATTORNEY'S FEES TO
BE PAID FROM ANY PROCEEDS OF COLLECTION OF AGREEMENT OR COLLATERAL SECURITY
THEREFOR.



Exhibit B – Page 2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.
 
[NEW SUBSIDIARY] 

 
By       
Name:    
Title:   
 
Acknowledged and accepted:
JPMORGAN CHASE BANK, N.A., as Administrative Agent 

 
By    
Name:    
Title:   






Exhibit B – Page 3

--------------------------------------------------------------------------------




EXHIBIT C
EUROPEAN BORROWER JOINDER AGREEMENT
THIS JOINDER AGREEMENT (this "Agreement"), dated as of ______________, ____, is
entered into between ________________________________, a _________________, and
________________________________, a _________________, (collectively, the
"European Borrowers"), JPMORGAN CHASE BANK, N.A., in its capacity as
administrative agent (the "Administrative Agent"), JPMORGAN CHASE BANK, N.A.,
TORONTO BRANCH, in its capacity as Canadian agent (the "Canadian Agent") and
J.P. MORGAN EUROPE LIMITED, in its capacity as European agent (the "European
Agent"), under that certain Sixth Amended and Restated Credit Agreement, dated
as of July 31, 2014 among PARK-OHIO INDUSTRIES, INC., RB&W CORPORATION OF
CANADA, the EUROPEAN BORROWERS and the EX-IM BORROWERS (collectively, the
"Borrowers"), the Loan Parties party thereto, the Lenders party thereto, the
Administrative Agent, the Canadian Agent and the European Agent (as the same may
be amended, modified, extended or restated from time to time, the "Credit
Agreement"). All capitalized terms used herein and not otherwise defined shall
have the meanings set forth in the Credit Agreement.
Each European Borrower and the Agents, for the benefit of the Lenders, hereby
agree as follows:
1.    Each European Borrower hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, such European Borrower will be deemed to be a
"European Borrower" under the Credit Agreement and a "European Loan Party" for
all purposes of the Credit Agreement and shall have all of the obligations of a
European Borrower and a European Loan Party thereunder as if it had executed the
Credit Agreement. Each European Borrower hereby ratifies, as of the date hereof,
and agrees to be bound by, all of the terms, provisions and conditions contained
in the Credit Agreement, including without limitation (a) all of the
representations and warranties of the Loan Parties set forth in Article III of
the Credit Agreement, and (b) all of the covenants set forth in Articles V and
VI of the Credit Agreement. Each European Borrower further authorizes the
Borrower Representative to act in such capacity on its behalf under and in
accordance with the Credit Agreement.
2.    Each European Borrower is, simultaneously with the execution of this
Agreement, executing and delivering such European Collateral Documents (and such
other documents and instruments) as requested by the Agents in accordance with
the Credit Agreement.
3.    The address of each European Borrower for purposes of Section 9.01 of the
Credit Agreement is as follows:
                                

                                

                                

                                
4.    Each European Borrower hereby waives acceptance by the Agents and the
Lenders of the guaranty by such European Borrower upon the execution of this
Agreement by such European Borrower.



Exhibit C – Page 1

--------------------------------------------------------------------------------




5.    This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.
6.    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF OHIO.
EACH EUROPEAN BORROWER HEREBY AUTHORIZES ANY ATTORNEY-AT-LAW TO APPEAR IN ANY
COURT OF RECORD IN ANY COUNTY IN THE STATE OF OHIO OR ELSEWHERE WHERE SUCH
EUROPEAN BORROWER HAS A PLACE OF BUSINESS, SIGNED THIS JOINDER AGREEMENT OR CAN
BE FOUND, AFTER THE ADMINISTRATIVE AGENT OR REQUIRED LENDERS DECLARE A DEFAULT
AND ACCELERATE THE BALANCES DUE UNDER THIS AGREEMENT, TO WAIVE THE ISSUANCE OF
SERVICE OF PROCESS AND CONFESS JUDGMENT AGAINST SUCH EUROPEAN BORROWER IN FAVOR
OF THE AGENTS AND LENDERS FOR THE AMOUNTS THEN APPEARING DUE, TOGETHER WITH THE
COSTS OF SUIT, AND THEREUPON TO RELEASE ALL ERRORS AND WAIVE ALL RIGHT OF APPEAL
AND STAY OF EXECUTION. EACH EUROPEAN BORROWER AGREES AND CONSENTS THAT THE
ATTORNEY CONFESSING JUDGMENT ON BEHALF OF SUCH EUROPEAN BORROWER HEREUNDER MAY
ALSO BE COUNSEL TO THE AGENTS, LENDERS OR ANY OF THEIR AFFILIATES, WAIVES ANY
CONFLICT OF INTEREST WHICH MIGHT OTHERWISE ARISE, AND CONSENTS TO THE AGENTS OR
LENDERS PAYING SUCH CONFESSING ATTORNEY A LEGAL FEE OR ALLOWING SUCH ATTORNEY'S
FEES TO BE PAID FROM ANY PROCEEDS OF COLLECTION OF AGREEMENT OR COLLATERAL
SECURITY THEREFOR.



Exhibit C – Page 2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each European Borrower has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.
 
[EUROPEAN BORROWERS] 

 
By       
Name:    
Title:   
 
Acknowledged and accepted:
JPMORGAN CHASE BANK, N.A., as Administrative Agent 

 
By    
Name:    
Title:   








Exhibit C – Page 3

--------------------------------------------------------------------------------




EXHIBIT D-1
DOMESTIC BORROWING BASE CERTIFICATE







Exhibit D-1

--------------------------------------------------------------------------------




EXHIBIT D-2
CANADIAN BORROWING BASE CERTIFICATE







Exhibit D-2

--------------------------------------------------------------------------------




EXHIBIT D-3
EUROPEAN BORROWING BASE CERTIFICATE



Exhibit D-3

--------------------------------------------------------------------------------




EXHIBIT D-4
AGGREGATE BORROWING BASE CERTIFICATE







Exhibit D-4

--------------------------------------------------------------------------------




EXHIBIT E
COMPLIANCE CERTIFICATE
To:
The Lenders parties to the
Credit Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Sixth Amended
and Restated Credit Agreement dated as of July 31, 2014 (as amended, modified,
renewed or extended from time to time, the "Agreement") among Park-Ohio
Industries, Inc., RB&W Corporation of Canada, the European Borrowers and the
Ex-Im Borrowers (collectively, the "Borrowers"), the other Loan Parties, the
Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent for
the Lenders, JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian Agent for
the Lenders and J.P. Morgan Europe Limited as European Agent for the Lenders.
Unless otherwise defined herein, capitalized terms used in this Compliance
Certificate have the meanings ascribed thereto in the Agreement.
THE UNDERSIGNED HEREBY CERTIFIES, ON ITS BEHALF AND ON BEHALF OF THE BORROWERS,
THAT:
1.    I am the duly elected of the Borrower Representative;
2.    I have reviewed the terms of the Agreement and I have made, or have caused
to be made under my supervision, a detailed review of the transactions and
conditions of the Company and its Subsidiaries during the accounting period
covered by the attached financial statements [for quarterly or monthly financial
statements add: and such financial statements present fairly in all material
respects the financial condition and results of operations of the Borrowers and
their consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes];
3.    The examinations described in paragraph 2 did not disclose, except as set
forth below, and I have no knowledge of (i) the existence of any condition or
event which constitutes a Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate or (ii) any change in GAAP or in the application thereof that has
occurred since the date of the audited financial statements referred to in
Section 3.04 of the Agreement;
4.    I hereby certify that no Loan Party has changed (i) its name, (ii) its
chief executive office, (iii) principal place of business, (iv) the type of
entity it is or (v) its state of incorporation or organization without having
given the Agent the notice required by Section 4.15 of the Domestic Security
Agreement;
5.    Schedule I attached hereto sets forth financial data and computations
evidencing the Borrowers' compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct; and
6.    Schedule II hereto sets forth the computations necessary to determine the
Applicable Rate commencing on the Business Day this certificate is delivered.
Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the (i) nature of the condition or event, the period during which it has
existed and the action which the Borrowers have taken, are taking, or propose to
take with respect to each such condition or event or (i) the change in GAAP or
the application thereof and the effect of such change on the attached financial
statements:
                                                    



Exhibit E-1

--------------------------------------------------------------------------------





                                                    

                                                    
The foregoing certifications, together with the computations set forth on
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this day of , .
 
      , as Borrower Representative 

 
By       
   Name:    
   Title:   









--------------------------------------------------------------------------------




SCHEDULE I
Compliance as of _________, ____ with
Provisions of and of
the Agreement






--------------------------------------------------------------------------------




SCHEDULE II
Borrowers' Applicable Rate Calculation






--------------------------------------------------------------------------------




Schedule 2.1.2
JPMorgan Chase Letters of Credit – July, 2014
 
 
 
 
 
 
 
JPM Ref NBR
Beneficiary Name
 
Outstanding
Issue / Advise
Expiry
Entity
 
 
 
 
 
 
 
CTCS-259108
OHIO BUREAU OF WORKERS COMP
 
$1,800,000.00
Nov 30, 2012
12/1/2014
CORP
CTCS-273372
UNICREDITO ITALIANO
 
$69,538.50
DEC 19, 2007
12/31/2014
ATM
CTCS-286090
DANIELI AND C. OFFICINE MECCANICHE
 
$78,800.00
JUN 18, 2013
12/15/2014
ATM
CTCS-346432
UNICREDITO ITALIANO
 
$99,724.00
Mar 1, 2012
3/1/2015
ATM
CTCS-369970
MITSUBISHI-HITACHI METALS
 
$245,000.00
APR 2, 2013
1/31/2015
ATM
CTCS-634282
BUCKEYE UNION INSURANCE
 
$265,000.00
OCT 16, 2003
10/30/2014
CORP
CTCS-634313
THE CINCINNATI INSURANCE COMPANY
 
$100,000.00
JAN 21, 2004
3/15/2015
CORP
CTCS-634464
LIBERTY MUTUAL INSURANCE COMPANY
 
$3,463,533.00
APR 12, 2004
5/31/2015
CORP
CTCS-634470
THE TRAVELERS INDEMNITY COMPANY
 
$2,191,667.00
MAY 10, 2004
6/16/2015
CORP
CTCS-634484
THE CINCINNATI INSURANCE COMPANY
 
$37,500.00
AUG 10, 2004
9/30/2014
CORP
CTCS-739947
UNICREDITO ITALIANO
 
$67,679.64
Aug 23, 2013
4/7/2016
ATM
CTCS-749863
Standard Chartered
 
$155,461.57
OCT 23, 2013
12/30/2014
ATM
CTCS-749864
Standard Chartered
 
$156,242.77
OCT 23, 2013
12/20/2014
ATM
CTCS-794434
TENARIS RODS (USA) INC
 
$379,500.00
DEC 4, 2013
10/22/2014
ATM
CTCS-799198
NATIONAL BANK OF EGYPT
 
$11,523.50
AUG 27, 2019
9/8/2014
AJAX
CTCS-824348
POSCO SEOUL OFFICE
 
$382,500.00
JAN 7, 2014
2/12/2016
PINES
CTCS-824350
POSCO SEOUL OFFICE
 
$336,500.00
JAN 7, 2014
11/30/2014
PINES
CTCS-830592
JPMORGAN CHASE BANK N.A.
 
$155,461.57
JAN 22, 2014
9/30/2015
PINES
CTCS-835293
MITSUBISHI-HITACHI METALS
 
$489,720.00
Feb 7, 2014
9/30/2014
ATM
CTCS-856069
HEAVY ENGINEERING WORKS
 
$185,102.00
Mar 18, 2014
2/1/2015
ATM
CTCS-862416
EXIROS BV SUCURSAL URUGUAY
 
$483,800.00
Mar 12, 2014
7/30/2015
PMC
CTCS-865177
BAOSTEEL AMERICA
 
$159,940.00
Mar 18, 2014
3/15/2016
ATM
CTCS-867055
ABUL KHAIR STRIP PROCESSING LIMITED
 
$350,000.00
Mar 21,2014
10/5/2015
ATM
CTCS-884741
TENARIS BAY CITY, INC.
 
$3,558,003.00
Apr 23, 2014
3/31/2015
PMC
CTCS-888178
CME-FPE
 
$57,500.00
May 1, 2014
12/15/2014
ATM
CTCS-912967
RIYAD BANK - MAADEN ALUMINUM
 
$229,930.20
Feb 23, 2011
12/31/2015
PILLAR
CTCS-920349
TUBOS DE ACERO DE MEXICO
 
$226,795.50
Jul 3, 2014
6/1/2015
PMC
 
MITSUBISHI-HITACHI METALS
 
$279,032.00
Jul , 2014
9/30/2014
ATM




-5-

--------------------------------------------------------------------------------




CTCS-924747
POSCO ENGINEERING & CONSTRUCTION
 
$85,833.33
Jul 8, 2014
11/30/2014
ATM
CTCS-924751
POSCO ENGINEERING & CONSTRUCTION
 
$97,275.00
Jul 8, 2014
12/15/2015
ATM
CTCS-
SMS SIEMAG AKTIENGESELLSHAFT
 
$236,700.00
 
4/27/2015
ATM
CTCS-
SMS SIEMAG AKTIENGESELLSHAFT
 
$258,840.00
 
8/21/2015
ATM
 
 
 
 
 
 
 
Canada
 
 
 
 
 
 
 
 
 
 
 
 
 
OCOS-702218
Niagara CMBS 1-7 Year LP
 
$53,500.00
Jan 20,2011
3/31/2015
MFD






-6-

--------------------------------------------------------------------------------




Schedule 3.05


Real Property




LEASE
/OWN
LOAN PARTY
PROPERTY ADDRESS
CITY
ST.
/PROV.
Own
Ajax Tocco Magnethermic Corporation
1745 Overland Avenue, N.E.
Warren
OH
Lease
Ajax Tocco Magnethermic Corporation
30100 Stephenson Highway
Madison Hts.
MI
Lease
Ajax Tocco Magnethermic Corporation
8984 Meridian Circle, NW
No. Canton
OH
Lease
Ajax Tocco Magnethermic Corporation
21905 Gateway Road
Brookfield
WI
Lease
Ajax Tocco Magnethermic Corporation
257-B Adam Smith Street
Sykesville
MD
Lease
Ajax Tocco Magnethermic Corporation
6600 Burroughs Street
Sterling Heights
MI
Lease
Ajax Tocco Magnethermic Corporation
6325 Highway 431
Albertville
AL
Lease
Ajax Tocco Magnethermic Corporation
1500 East 219 Street
Euclid
OH
Own
Ajax Tocco Magnethermic Corporation
Vacant Land, Lakeland Boulevard
Wickliffe
OH
Lease
Ajax Tocco Magnethermic Corporation
13295 Illinois St., Suite 140
Carmel
IN
Own
Ajax Tocco Magnethermic Corporation
5807 West Marshall Avenue
Longview
TX
Own
Ajax Tocco Magnethermic Corporation
3671 Warren-Meadville Road
Cortland
OH
Lease
Ajax Tocco Magnethermic Corporation Canada Limited
333 Station Street
Ajax
ONT
Lease
Ajax Tocco International Limited
2 Dorset Rd., Saltley Business Park
Birmingham
UK
Lease
Apollo Aerospace Components India Private Limited
No. 39/2, Sannidhi Road, Basavanagudi
Bangalore
India
Lease
Apollo Aerospace Components Limited
Stourdale Road, Cradley Heath, Warley
West Midlands
UK
Lease
Apollo Aerospace Components Sp.Z.o.o.
35-016 Rzeszow, ul.Hoffmanowej 19, 39-300 Mielec, ul. Wojska
Polskiego 9
Poland
Own
Bates Rubber, Inc.
149 Valley Road
Lobelville
TN
Own
Bates Rubber, Inc.
68 2nd Avenue
Lobelville
TN
Own
Bates Rubber, Inc.
201 Rose Street
Lobelville
TN
Own
Bates Rubber, Inc.
132 Valley Road
Lobelville
TN
Own
Bates Rubber, Inc.
99 Thrush Lane
Lobelville
TN
Lease
Columbia Nut & Bolt LLC
50 Graphic Place
Moonachie
NJ
Lease
Control Transformer, Inc.
3701 Warren-Meadville Road
Cortland
OH
Lease
EP Cleveland, Inc.
7621 Hub Parkway
Valley View
OH
Own
EP Realty Holdings, Inc.
7621 Hub Parkway
Valley View
OH
Own
Fluid Routing Solutions, LLC
1921 North Broad Street
Lexington
TN
Own
Fluid Routing Solutions, LLC
3100 Maricamp Road
Ocala
FL
Own
Fluid Routing Solutions, LLC
600 DeKraft Avenue
Big Rapids
MI
Lease
Fluid Routing Solutions, LLC
20000 19 Mile Road
Big Rapids
MI
Lease
Fluid Routing Solutions, LLC
123 DeKraft Avenue
Big Rapids
MI
Lease
Fluid Routing Solutions, LLC
25800 Northwestern Hwy, Suite 550
Southfield
MI
Own
General Aluminum Mfg. Company
5159 State Route 44 (Rootstown)
Ravenna
OH
Own
General Aluminum Mfg. Company
706 N. Walnut Street
Ravenna
OH
Own
Henry Halstead Limited
Unit 492 Holly Place, Walton Summit Center, Bamber Bridge
Preston
UK







--------------------------------------------------------------------------------




Lease
Henry Halstead Limited
Boldon Business Park, 2 Brooklands Way
Boldon
UK
Lease
Park-Ohio Products, Inc.
7000 Denison Avenue
Cleveland
OH
Lease
Park-Ohio Forged & Machined Products LLC
5301 W. Roosevelt Road
Cicero
IL
Lease
Park-Ohio Industries, Inc.
6065 Parkland Blvd
Mayfield Heights
OH
Own
Park-Ohio Industries, Inc.
777 East 79th Street
Cleveland
OH
Own
Park-Ohio Industries, Inc.
3800 Harvard Avenue
Newburgh Heights
OH
Own
Pharmacy Wholesale Logistics, Inc.
15625 Saranac Avenue
Cleveland
OH
Own
Precision Machining Connection LLC
29100 Lakeland Boulevard
Wickliffe
OH
Own
QEF Global (Ireland) Limited
Units 1 1a/b City Link Park, Forge Hill, Kinsale Road
Cork
Ireland
Lease
RB&W Manufacturing LLC
10080 Wellman Road
Streetsboro
OH
Lease
RB&W Corporation of Canada
5156 Bradco Blvd.
Mississauga
ONT
Lease
RB&W Corporation of Canada
5190 Bradco Blvd.
Mississauga
ONT
Own
RB&W Manufacturing LLC
700 London Road
Delaware
OH
Lease
RB&W Manufacturing LLC
400 Commerce Blvd.
Lawrence
PA
Lease
Southwest Steel Processing LLC
2801 Van Dyke Road
Newport
AR
Lease
Southwest Steel Processing LLC
4900 Lighthouse Drive
Newport
AR
Lease
Supply Technologies LLC
400 Commerce Blvd.
Lawrence
PA
Lease
Supply Technologies LLC
3717 East Broadway Road, Suite 5
Phoenix
AZ
Lease
Supply Technologies LLC
700 Aberdeen Loop, Suite D
Lynn Haven
FL
Lease
Supply Technologies LLC
5440 Keystone Drive
Ft. Wayne
IN
Lease
Supply Technologies LLC
1327-S Woodbranch Drive
Charlotte
NC
Lease
Supply Technologies LLC
7732 S.133rd Street, Suites 106-109
Omaha
NE
Lease
Supply Technologies LLC
2098 Allen Street, Ext.
Falconer
NY
Lease
Supply Technologies LLC
20 Vantage Point Drive #1
Rochester
NY
Lease
Supply Technologies LLC
590 Claycraft Road
Columbus
OH
Lease
Supply Technologies LLC
6675 Homestretch Drive
Dayton
OH
Lease
Supply Technologies LLC
5370 Naiman Parkway
Solon
OH
Lease
Supply Technologies LLC
1307 West Valley Hwy., Suite 105
Auburn
WA
Lease
Supply Technologies LLC
4001 Pepperelle Way
Dublin
VA
Lease
Supply Technologies LLC
11401 East 27th St., N., Suite A/B
Tulsa
OK
Lease
Supply Technologies LLC
25 Devon Road
Brampton
ONT
Lease
Supply Technologies LLC
7520 Morris Court, Suite 110
Allentown
PA
Lease
Supply Technologies LLC
2651 W.16th Street
Erie
PA
Lease
Supply Technologies LLC
1204 Main Street
Britton
SD
Lease
Supply Technologies LLC
4905 Southridge Blvd., Suite 4-10
Memphis
TN
Lease
Supply Technologies LLC
11700 Stonehollow Dr., Suite 110
Austin
TX
Lease
Supply Technologies LLC
28 Walter Jones Blvd., Suite B
El Paso
TX
Lease
Supply Technologies LLC
4837 Azalia Ave. North, Suite 100
Minneapolis
MN
Lease
Supply Technologies LLC
1000 Satellite Blvd., Suite 115
Suwanee
GA
Lease
Supply Technologies LLC
30100 Stephenson Highway
Madison Hts
MI
Lease
Supply Technologies LLC
22 IBM Road, Suite 106
Poughkeepsie
NY
Lease
Supply Technologies LLC
International Distribution Center
Building 6, 165 Street Km 2.4
Pueblo Viejo, Guaynabo
PR
Lease
Supply Technologies LLC
417 Village Drive
Carol Stream
IL







--------------------------------------------------------------------------------




Lease
Supply Technologies LLC
14621 W. 112th Street
Lenexa
KS
Lease
Supply Technologies LLC
405 Industrial Blvd
Greenville
NC
Lease
Supply Technologies LLC
264 NH Route 106 #2
Gilmanton
NH
Lease
Supply Technologies LLC
303 North Fullenwider Street
Centralia
MO
Lease
Supply Technologies LLC
301 W. 25th Street
Stuttgart
AR
Lease
Supply Technologies LLC
904 Third Street NW
Roseau
MN
Lease
Supply Technologies LLC
1116-G West 15th Street, Unit H
Hopkinsville
KY
Lease
Supply Technologies LLC
N22747 US Highway 53
Ettrick
WI
Lease
Supply Technologies LLC
1081 Selfield Road
Selma
AL
Lease
Supply Technologies LLC
1170 W. Corporate Drive
Arlington
TX
Lease
Supply Technologies Company of Canada
25 Devon Road
Brampton
Ontario
Own
Supply Technologies (UKG) Limited
Unit 10 Plasketts Business Center, Plasketts Close, Kilbegs Road
Antrim
Northern Ireland
Lease
Supply Technologies (UKG) Limited
The Pensnett Estate, Bldg. 2, Dandy Bank Road, Kingswinford
West Midlands
UK
Lease
Supply Technologies (UKG) Limited
Unit 2, 35 Haymill Road, East Shawhead Enterprise Park, Coatbridge
Lanarkshire
Scotland
Lease
The Ajax Manufacturing Company
150 Reading Road
Shippensburg
PA
Lease
The Ajax Manufacturing Company
1500 East 219th Street
Euclid
OH
Lease
The Ajax Manufacturing Company
1441 Chardon Road
Euclid
OH
Lease
TW Manufacturing Co. dba Production Pattern
560 Solon Road
Bedford Hts.
OH



    
    












--------------------------------------------------------------------------------




Schedule 3.06


Disclosed Matters




1. Certain Asbestos Litigation


As reported in the Company’s public filings, the Company, through several
subsidiaries, is subject to various pending and threatened lawsuits in which
claims for monetary damages are asserted in the ordinary course of business. The
Company is a co-defendant in approximately 275 cases asserting claims on behalf
of approximately 620 plaintiffs alleging personal injury as a result of exposure
to asbestos.


2. IPSCO v. Ajax Tocco Magnethermic Corporation


Breach of Contract/Warranty dispute arising in the ordinary course of business.
The Company expects a favorable outcome. Notice of complaint previously
delivered to the Administrative Agent.


3.    A subsidiary of the Company has been charged by the EEOC alleging race
discrimination in its hiring practices and making a demand for $3.3 million. The
conciliation process was never completed and it is unknown whether the EEOC will
pursue the claim.
4. Coupled Products, LLC v. Fluid Routing Solutions, Inc., Case No.
2011-121730-CZ in the Sixth Circuit Court for the County of Oakland, Michigan.


This case involves claims asserted by Coupled Products and FRS against one
another.
Coupled Products' complaint asserts claims for breach of contract and tortious
interference. Coupled Products' tortious interference claim is based on FRS'
communications with Ford in August 2011 in which FRS allegedly advised Ford that
it
intended to suspend shipments because of Coupled Products' failure to pay its
account
balance. Coupled Products seeks all available damages and attorney fees.
FRS has filed an answer and counterclaim in which it has generally denied
wrongdoing
and asserted a variety of affirmative defenses. FRS has also asserted
counterclaims for
breach of contract, unpaid account balance, a bad check and undue enrichment.
FRS
demands judgment for $256,269.06, plus attorney fees, interest, etc.
Both sides have demanded trial by jury.


5. Consent Order 88-1174, dated April 24, 1989, in the matter styled State of
Florida, Department of Environmental Regulation vs. Dayco Products, Inc.,
concerning property in the City of Ocala, Marion County, Florida. (Fluid Routing
Solutions, Inc. is a subsequent owner of the property which was the subject of
this Order).


6. Brownfield Site Rehabilitation Agreement re: In re: Fluid Routing Solutions,
Inc., Maricamp Road Brownfields Site, Maricamp Road Brownfields Area, 3100 S. E.
Maricamp Road, Ocala, Florida, dated December 17, 2009.


This case involves claims asserted by Nobel and its Turkish subsidiary against
FRS alleging claims for breach of contract and warranty. The allegations arise
from FRS’s






--------------------------------------------------------------------------------




sale of allegedly defective rubber pressure hoses causing plaintiff to accept
debits from its customer in excess of approximately $390,000. Discovery has not
yet commenced in the matter.


7.    Schneider Electric


Schneider Electric has asserted that Supply Technologies supplied product
affected with hydrogen embrittlement. The affected product had been resourced to
a new ST supplier who supplied the defective product to ST. Schneider initiated
field repairs and is currently completing those repairs. Schneider estimates its
damages to be approximately $3.8 million. Schneider has requested reimbursement
and has alleged that the plating and bake process was improper. ST contract and
warranty provisions specifically disclaim liability for products affected with
hydrogen embrittlement and ST had previously warned Schneider that the product
with the requested specifications was susceptible to hydrogen embrittlement. ST
is seeking indemnity from its Korean supplier and coverage under insurance.


8.    Securities and Exchange Commission (“SEC”) Subpoena


In August 2013, the Company received a subpoena from the staff of the SEC in
connection with the staff’s investigation of a third party. At that time, the
Company also learned that the U.S. Department of Justice (“DOJ”) was conducting
a criminal investigation of the third party. In connection with responding to
the staff’s subpoena, the Company disclosed to the staff of the SEC that, in
November 2007, the third party participated in a payment on behalf of the
Company to a foreign tax official that implicates the Foreign Corrupt Practices
Act. The Board of Directors of the Company has formed a special committee to
review the Company’s transactions with the third party and to make any
recommendations to the Board of Directors with respect thereto. The Company is
cooperating fully with the SEC and the DOJ in connection with their
investigations of the third party and with the SEC in light of the Company’s
disclosure. The Company is unable to predict the outcome or impact of the
special committee’s investigation or the length, scope or results of the SEC’s
review or the impact on its results of operations.












--------------------------------------------------------------------------------




Schedule 3.12


Material Agreements




Agreement and Plan of Merger by and among Fluid Routing Solutions Holding Corp.,
FRS Group, LLP, Automotive Holding Acquisition Corp and Park-Ohio Industries,
Inc., dated as of March 5, 2012


Sixth Amended and Restated Credit Agreement dated July __, 2014, among Park-Ohio
Industries, Inc., the other Loan Parties (as defined therein), JP Morgan Chase
Bank, N.A., as Administrative Agent, JP Morgan, Chase Bank, N.A., Toronto
Branch, as Canadian Agent, JP Morgan Europe Limited, as European Agent, and the
Lenders from time to time party thereto


Indenture, dated as of April 7, 2011, among Park-Ohio Industries, Inc., the
Guarantors (as defined therein) and Wells Fargo Bank, NA, as trustee
 
Form of Indemnification Agreement entered into between Park-Ohio Industries,
Inc. and each of its directors and certain officers



Amended and Restated 1998 Long-Term Incentive Plan
 
Form of Restricted Share Agreement between the Company and each non-employee
director (filed as Exhibit 10.1 to Form 8-K of Park-Ohio Holdings Corp.
 
Form of Restricted Share Agreement for Employees
 
Form of Incentive Stock Option Agreement
 
Form of Non-Statutory Stock Option Agreement



Park-Ohio Industries, Inc. Annual Cash Bonus Plan
 
Supplemental Executive Retirement Plan for Edward F. Crawford, effective as of
March 10, 2008
 
Non-qualified Defined Contribution Retirement Benefit Letter Agreement for
Edward F. Crawford,
Dated March 10, 2008
 
2009 Director Supplemental Defined Contribution Plan of Park-Ohio Holdings Corp.
(Filed as Exhibit 10 to Form 10-Q of Park-Ohio Holdings Corp. filed on May 10,
2011, SEC File No. 000-03134 and incorporated by reference and made a part
hereof)



Agreement of Settlement and Release, dated July 1, 2008 (filed as Exhibit 10.1
to Form 10-Q of Park-Ohio Holdings Corp. for the quarter ended September 30,
2008








--------------------------------------------------------------------------------




                                                                                                                                              Schedule
3.14
Insurance
COVERAGE
CARRIER
POLICY #
TERM
DOMESTIC
Commercial Automobile
Travelers Property Cas Co of America
TJ-CAP-474M8114-TIL-14
02/01/2014-2015
General Liability
Travelers Property Cas Co of America
TC2JGLSA474M8102TIL-14
02/01/2014-2015
Workers Compensation
The Travelers Indemnity Co.
TC2KUB474M807114
02/01/2014-2015
Excess Workers Comp.
Safety National
SP4048566
05/01/2013-2014
Umbrella Coverage
Allianz Global Risks US Insurance
ULA2004913
02/01/2014-2015
Umbrella Coverage
Navigators Insurance Company
NY14EXC741343IV
02/01/2014-2015
Umbrella Coverage
North River Insurance Company
522-747068-4
02/01/2014-2015
Umbrella Coverage
RSUI Indemnity Companhy
NHA066548
02/01/2014-2015
Umbrella Coverage
Great American Insurance Company
EXC1862364
02/01/2014-2015
Umbrella Coverage
Cincinnati Insurance Company
EXS0235628
02/01/2014-2015
Commercial Property
Allianz Global/Swiss Re (Westport)
CLP3014544/31-3-76579
10/01/2013-2014
Crime Coverage
Chubb (Federal Insurance)
8160-1922
11/30/2013-2014
Lawyers Professional
Chartis/Illinois National Ins. Co.
01-217-30-02
10/06/2013-2014
Professional Liability
Lloyd's Synd.(Bus.Risk)(AmWins)
0000-00148406A
02/01/2014-2015
Misc. Profess.E&O Liab.
Hudson Specialty (AmWins)
EMP411933
4/27/2014
Ocean Marine
Allianz Global Corp. & Specialty
OC-96031400
02/22 Continuous
D&O
AIG (National Union)
01-257-72-62
10/15/2013-2014
Excess D&O
Travelers Casualty & Surety
105702262
10/15/2013-2014
Excess D&O
Beazley
 
10/15/2013-2014
Excess D&O
Endurance
 
10/15/2013-2014
Excess D&O
Chubb (Federal Insurance)
 
10/15/2013-2014
Excess D&O
C N A
 
10/15/2013-2014







--------------------------------------------------------------------------------




Excess D&O
AWAC BM
 
10/15/2013-2014
Fiduciary Liability
Chubb (Federal Insurance)
8173-1247
10/15/2013-2014
Excess Fiduciary Liability
AIG (Illinois National Insurance Co.)
14213915
10/15/2013-2014
Employment Practices Liab.
Chubb (Federal Insurance)
8210-8598
10/15/2013-2014
Excess EPL
AIG (Chartis)
12613869
10/15/2013-2014
Cyber Liability
Beazley-Lloyd's 2623623 (AmWins)
W14983130101
12/01/2014-2015
Aircraft Products Liability
Commerce & Industry Insurance Co.
AP 009564761-04
07/01/2013-2014
Non-Owned Aircraft Liability
Catlin Insurance Company
NAN4025553
07/01/2013-2014
Pollution Liability
Illinois Union Insurance Company
PPL G24887820-001
06/08/2013-2014
 
 
 
 
CANADIAN
Commercial Automobile
St. Paul Fire & Marine
234D3649
02/01/2014-2015
General Liability
St. Paul Fire & Marine
234D3650
02/01/2014-2015
Canadian Property
Allianz Global Corp. & Specialty
CLP7223954
10/01/2013-2014









--------------------------------------------------------------------------------




Schedule 3.15


Capitalization and Subsidiaries


I. Borrowers’ Authorized and Issued Shares




Borrower
Authorized Shares
Issued Shares
Owner
Park-Ohio Industries, Inc.
100 shares of common stock
100 shares of common stock
Park Ohio Holdings Corp (100%)
RB&W Corporation of Canada
5,000,000 shares of common stock
2,925,000 shares of common stock
Integrated Logistics Holding Company (100%)



II. Subsidiaries




Entity
Entity Type
Jurisdiction of Formation
Organizational Identification No.
EIN
Equity Type
Owner (in each case totaling 100%)
Ajax Tocco de Mexico, S.A. de C.V.
Corporation
Mexico
N/A
ATM9201243J4
Shares
ParkOhio Latin American Holding Company Limited (99%)
Ajax Tocco International Limited
Corporation
England, Birmingham
02676033
068T8194
Shares
IEGE Industrial Equipment Group European Holding Company Limited
Ajax Tocco Magnethermic (Shanghai) Co. Ltd.
Corporation
China
34987
310225757590508
Shares
Ajax Tocco Magnethermic Limited (Hong Kong)
Ajax Tocco Magnethermic Canada Limited
Corporation
Ontario, Canada
1555684
89240 4930 RC0002
Common
Ajax Tocco Magnethermic Corporation
Ajax Tocco Magnethermic Corporation
Corporation
Ohio
1341803
74-3062212
Common
Park-Ohio Industries, Inc.
Ajax Tocco Magnethermic GmbH
Corporation
Germany
HRB1874-SH
N/A
Shares
IEGE Industrial Equipment Group European Holding Company Limited
Ajax Tocco Magnethermic Limited
Corporation
Hong Kong
1170161
N/A
Shares
IEGA Industrial Equipment Group Asian Holding Company Limited
Ajax Tocco Assessoria em Transformadores do Brasil Ltda.
LLC
Brasil
35228477246
20.411.040/0001-33
Quotas
ParkOhio Latin American Holding Company Limited & ParkOhio International
Treasury Co. Ltd.
Apollo Group Limited
Limited Private Company
UK
02023463
687-16930-56560
Shares
Ajax Tocco International Limited
Apollo Aerospace Components Limited
Limited Private Company
UK
02083500
687-46930-56564
Shares
Apollo Group Limited







--------------------------------------------------------------------------------




Apollo Aerospace Components India Private Limited
Limited Private Company
India
U74900KA2012FTC062876
 
Shares
Apollo Group Limited
Apollo Aerospace Components Sp. Z.o.o.
Limited Private Company
Poland
0000419324
 
Shares
Apollo Group Limited
ATBD, Inc.
Corporation
Ohio
640693
34-1447432
Common
The Ajax Manufacturing Company
Ballybeg Finance Company of Dublin Limited
Limited Private Co.
Ireland
470923
9701977M
Shares
Supply Technologies (NABS) Ireland Limited
Bates Rubber, Inc.
Corporation
Ohio
2193847
90-0967326
Shares
Fluid Routing Solutions, LLC
Blue Falcon Travel, Inc.
Corporation
Alabama
175-063
63-1154367
Common
Park-Ohio Industries, Inc.
Columbia Nut & Bolt LLC
LLC
Ohio
1488974
11-3727316
Units
Integrated Logistics Holding Company
Control Transformer, Inc.
Corporation
Ohio
895031
34-1834375
Common
Ajax Tocco Magnethermic Corporation
Elastomeros Tecnicos Moldeados, Inc.
Corporation
Texas
800487258
20-2811933
Common
Park-Ohio Products, Inc.
Elastomeros Tecnicos Moldeados, S. de R.L. de C.V.
Corporation
Mexico
200528000949
ETM050617141
 
Park-Ohio Products, Inc.
E.M.A. Heat Treatment Limited U.K.
Corporation
England, Birmingham
957711
N/A
Shares
Ajax Tocco International Limited
EP Cleveland, Inc.
Corporation
Delaware
4753253
27-1311623
Common
EP Cleveland Holdings, Inc. and EP Realty Holdings Inc.
EP Cleveland Holdings, Inc.
Corporation
Delaware
4753254
27-1311742
Common
Fluid Routing Solutions, LLC
EP Realty Holdings, Inc.
Corporation
Delaware
4753257
27-1311691
Common
EP Cleveland Holdings, Inc.
Europower CR s.r.o.
LLC
Czech Republic
C25846
 
Shares
EP Cleveland, Inc.
Feco, Inc.
Corporation
Illinois
5623 1099
36-3738441
Common
Ajax Tocco Magnethermic Corporation
Fluid Routing Korea Holdings, Inc.
Corporation
Delaware
5051073
45-4213780
Common
Fluid Routing Solutions, LLC
Fluid Routing Solutions Korea Ltd.
Corporation
South Korea
110114-0105765
 
Units
Fluid Routing Korea Holding, Inc.
Fluid Routing Solutions, LLC
LLC
Delaware
4651032
26-4196381
Common
General Aluminum Mfg. Company
Foundry Service GmbH
Corporation
Germany
HRB 2481
N/A
Shares
Ajax Tocco Magnethermic GmbH
Gateway Industrial Supply LLC
LLC
Ohio
1326732
34-1862827
Units
Integrated Logistics Holding Company







--------------------------------------------------------------------------------




General Aluminum Mfg. Company
Corporation
Ohio
187998
34-0641582
Common
Park-Ohio Industries, Inc.
Henry Halstead Limited
Limited Private Company
UK
0725298
 
 
Ajax Tocco International Limited
ILS Supply Technologies S.A. de C.V.
Corporation
Mexico
N/A
IST080109816
Common
ParkOhio Latin American Holding Company Limited
Induction Management Services, LLC
LLC
Michigan
B7167R
35-2304890
Units
Ajax Tocco Magnethermic Corporation
IEGA Industrial Equipment Group Asian Holding Company Limited
Corporation
Ireland
488382
9761465v
Shares
ParkOhio Asian Holdco (Ireland)
IEGE Industrial Equipment Group European Holding Company Limited
Corporation
Ireland
488383
9761451K
Shares
ParkOhio European Holdco (Ireland)
Integrated Holding Company
Corporation
Ohio
1027261
34-1880647
Common
Integrated Logistics Holding Company
Integrated Logistics Holding Company
Corporation
Ohio
CP 11694
34-1862827
Common
Integrated Logistics Solutions, Inc.
Integrated Logistics Solutions, Inc.
Corporation
Ohio
926429
34-1820111
Common
Park-Ohio Industries, Inc.
Japan Ajax Magnethermic Co., Ltd.
Corporation
Japan
N/A
N/A
Shares
IEGA Industrial Equipment Group Asian Holding Company Limited
Lewis & Park Screw & Bolt Company
Corporation
Ohio
1032526
34-1875683
Common
Park-Ohio Industries, Inc.
Mecanique De Precision Colinet S.P.R.L.U.
Corporation
Belgium
427767723
N/A
Shares
IEGE Industrial Equipment Group European Holding Company Limited
NABS Supply Technologies S. De R.L. De C.V.
Corporation
Mexico
1361
NME0001281A0
Shares
ParkOhio Latin American Holding Company Ltd. (98%)
P-O Realty LLC
LLC
Ohio
1252598
34-6520107
Units
Park-Ohio Industries, Inc.
Park Avenue Travel Ltd.
LLC
Ohio
644544
27-0341590
Units
Park-Ohio Industries, Inc.
ParkOhio Asian Holding Company Limited
Corporation
Ireland
488384
9761472S
Shares
ParkOhio International Treasury Company Ltd. (Ireland)
ParkOhio European Holding Company Limited
Corporation
Ireland
488385
9761508N
Shares
ParkOhio International Treasury Company Ltd. (Ireland)







--------------------------------------------------------------------------------




ParkOhio International Holding Company Limited
Corporation
Ireland
488386
97614700
Units
Park-Ohio Industries Treasury Company, Inc.
ParkOhio International Treasury Company Limited
Corporation
Ireland
488388
9761429R
Units
ParkOhio International Holding Company Ltd. (Ireland)
ParkOhio Latin American Holding Company Limited
Corporation
Ireland
488387
9761498N
Units
ParkOhio International Treasury Company Ltd. (Ireland)
Park-Ohio Forged & Machined Products LLC
LLC
Ohio
1039329
34-6520107
Units
Park-Ohio Industries, Inc.
Park-Ohio Industries (Shanghai) Co., Ltd.
 
China
753194786
N/A
Shares
ParkOhio Asian Holding Company Limited
Park-Ohio Products, Inc.
Corporation
Ohio
900555
34-1799215
Common
Park-Ohio Industries, Inc.
Park-Ohio U.K. Ltd. (UK)
Limited Private Company
UK
07207095
623-65431-29296-A
Shares
ParkOhio European Holdco (Ireland)
Pharmaceutical Logistics, Inc.
Corporation
Ohio
10211109
34-1878255
Common
Integrated Logistics Holding Company
Pharmacy Wholesale Logistics, Inc.
Corporation
Ohio
881226
34-1782668
Common
Park-Ohio Industries, Inc.
POVI L.L.C.
LLC
Ohio
1143459
34-1921968
Units
Park-Ohio Industries, Inc.
Precision Machining Connection LLC
LLC
Ohio
1061271
34-1447432
Units
ATBD, Inc.
QEF Global Holdings Limited
Limited Private Company
Ireland
412685
 
Shares
Ajax Tocco International Limited
QEF Global (Ireland) Limited
Limited Private Company
Ireland
150925
 
Shares
QEF Global Holdings Limited
RB&W Corporation of Canada
Corporation
Ontario, Canada
BN 102956992
10295 6992
Common
Integrated Logistics Holding Company
RB&W Japan G.K.
LLC (GK)
Japan
0106-03-005483
 
 
ParkOhio Asian Holdco
RB&W Ltd.
LLC
Ohio
LL 3458
34-1862827
Units
Integrated Logistics Holding Company
RB&W Manufacturing LLC
LLC
Ohio
1048661
34-1862827
Units
Integrated Logistics Holding Company
RB&W (Shanghai) Cold Forming Technologies, Co., Ltd.
PRC LLC
China
 
 
 
ParkOhio Asian Holdco
Red Bird, Inc.
Corporation
Ohio
887853
34-1797914
Common
Park-Ohio Industries, Inc.







--------------------------------------------------------------------------------




Snow Dragon LLC
LLC
Ohio
1539412
03-0562114
Units
Ajax Tocco Magnethermic Corporation
Southwest Steel Processing LLC
LLC
Ohio
1251779
34-1972879
Units
Park-Ohio Industries, Inc. (75%)
ST Holding Corp.
Corporation
Ohio
1738613
30-0459958
Common
Integrated Logistics Solutions, Inc.
STMX, Inc.
Corporation
Ohio
1738614
80-0143262
Common
ST Holding Corp.
Summerspace, Inc.
Corporation
Ohio
920430
34-1820113
Common
Park-Ohio Industries, Inc.
Park-Ohio Industries Treasury Company, Inc.
Corporation
New York
90490
13-5617275
Common
Ajax Tocco Magnethermic (61%) & Integrated Logistics Holding Company (39%)
Supply Technologies Company of Canada
Corporation
Nova Scotia, Canada
3017600
86-7168288
Common
Integrated Holding Company
Supply Technologies Company of Puerto Rico Inc.
Corporation
Puerto Rico
201047
66-0758342
Common
ParkOhio Latin American Holding Company Limited
Supply Technologies (India) Private Limited
Corporation
India
N/A
33751522870
Shares
ParkOhio Asian Holding Company Limited
Supply Technologies (IRLG) Limited
Limited Private Company
Ireland
412684
 
Shares
QEF Global Holdings Limited
Supply Technologies (NABS Ireland) Limited
Corporation
Ireland
316790
N/A
Shares
ParkOhio International Treasury Company Limited
Supply Technologies International Trading (Shanghai) Co. Ltd.
Corporation
China
N/A
N/A
N/A
ParkOhio Asian Holding Company Limited
Supply Technologies KFT
LLC
Hungary
01-09-905725
13-5617275
Units
ParkOhio European Holding Company Limited
Supply Technologies Limited fka NABS Europe Limited - Scotland (to 12/10/07)
Corporation
Scotland
SC201587
13-5617275
Shares
ParkOhio European Holding Company Limited
Supply Technologies Limited fka NABS Supply Chain Solutions Limited (Hong Kong)
to 12/10/07
Corporation
Hong Kong
1027184
N/A
Shares
ParkOhio Asian Holding Company Limited
Supply Technologies LLC
LLC
Ohio
1048662
34-1862827
Units
Integrated Logistics Holding Company







--------------------------------------------------------------------------------




Supply Technologies Poland sp. z.o.o.
LLC
Poland
 
 
Shares
ParkOhio European Holdco
Supply Technologies Pte. Ltd.
Corporation
Singapore
200506532G
200506532G
Shares
ParkOhio Asian Holding Company Limited
Supply Technologies (UKG) Limited
Limited Private Company
Scotland
SC166936
 
Shares
QEF Global Holdings Limited
The Ajax Manufacturing Company
Corporation
Ohio
913897
34-1808659
Common
Park-Ohio Industries, Inc.
The Clancy Bing Company
Corporation
Pennsylvania
1624846
25-1645335
Common
Park-Ohio Industries, Inc.
Tocco (U.K.) Limited
Corporation
England, Birmingham
857948
N/A
Shares
E.M.A. Heat Treatment Limited U.K.
Tocco, Inc.
Corporation
Alabama
036-372
63-0677577
Common
Park-Ohio Industries, Inc.
TW Manufacturing Co.
Corporation
Ohio
1769085
80-0167669
Common
Summerspace, Inc.
WB&R Acquisition Company, Inc.
Corporation
Pennsylvania
2670694
25-1781418
Common
Park-Ohio Industries, Inc.









--------------------------------------------------------------------------------




Schedule 3.18
Affiliate Transactions


1.    We chartered, on an hourly basis, an airplane from a third-party private
aircraft charter company. One of the aircraft available for use by us is an
aircraft owned jointly by this charter company and a company owned by Mr. Edward
Crawford. For 2013, we paid $401,171 for the use of that aircraft.
2.    Through companies owned by Mr. Edward Crawford, we lease a 125,000 square
foot facility in Huntington, Indiana, at a monthly rent of $16,934 and a
60,450 square foot building we use as our corporate headquarters in Mayfield
Heights, Ohio, at a monthly rent of $72,036.
3.    Through companies owned by Mr. Matthew Crawford, we lease two buildings in
Conneaut, Ohio: a 91,300 square foot facility, at a monthly rent of $37,527, and
an additional 70,000 square foot attached facility, at a monthly rent of
$10,500, plus real estate taxes totaling $13,144.
4.    Through companies owned by Mr. Matthew Crawford, we lease a 125,000 square
foot facility in Canton, Ohio, at a monthly rent of $55,666.
5.    From time to time, the Company provides technical and engineering support
in China to companies owned by Mr. Edward Crawford for which the Company is
compensated.
6.    Non-qualified Defined Contribution Retirement Benefit Letter Agreement for
Edward F. Crawford, dated March 10, 2008.
7.    Lease payable from Ajax Tocco Magnethermic Corporation to Chambersburg
Acquisition Corp. with quarterly payments in the amount of $37,500.
8.    Form of Indemnification Agreement entered into between Park-Ohio
Industries, Inc. and each of its directors and certain officers.








--------------------------------------------------------------------------------




Schedule 3.19


Names; Prior Transactions


Loan Party
Corporate or Fictitious Name
Ajax Tocco Magnethermic Corporation
dba PMC, PMC-Colinet, PMC Industries, Ajax-CECO, Ajax Manufacturing, Ajax
Technologies, Forging Developments, Pillar, Snow Dragon; Pines
Park-Ohio Forged & Machined Products LLC
dba Kropp Forge Division; Ohio Crankshaft; Park Drop Forge
RB&W Manufacturing LLC
dba Delo Screw;
dba Sabina Manufacturing
Park-Ohio Industries Treasury Company, Inc.
fka Nabs, Inc. (to 10/22/07);
fka North American Bolt & Screw Co., Inc. (to 01/08/07)
fka Supply Technologies (NY), Inc. (to 6/21/11)
dba Lawson
Precision Engineered Plastics, Inc.
fka Forging Parts & Machining Company (to 5/11/11); merged into Bates Rubber,
Inc. 8/31/13
Supply Technologies LLC
fka Integrated Logistics Solutions LLC (to 10/17/07)
Fluid Routing Solutions, LLC
fka Fluid Routing Solutions, Inc.









--------------------------------------------------------------------------------




Schedule 6.01


Existing Indebtedness




1.     Park-Ohio Industries Treasury Company, Inc., f/k/a Supply Technologies
(NY), Inc. loan payable to Supply Technologies Limited in the amount of
$3,164,563 at December 31, 2011.


2.    Lease payable from Ajax Tocco Magnethermic Corporation to Chambersburg
Acquisition Corp. with quarterly payments in the amount of $37,500.


3.    Capital lease payable from General Aluminum Mfg. Company to Juniper
Financial Services in the monthly amount of $5,615.








--------------------------------------------------------------------------------




Schedule 6.04


Existing Investments


1.        Ajax Tocco Magnethermic Corporation holds a 26.08% membership interest
in Ocean Energy Systems, LLC, an Ohio limited liability company, as of December
31, 2010.


2.        Park-Ohio Industries, Inc. holds a 75% membership interest in
Southwest Steel Processing LLC, an Ohio limited liability company.






